          Case 1:20-bk-11006-VK                   Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                                      Desc
                                                  Main Document    Page 1 of 352



 Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &       FOR COURT USE ONLY
 Email Address

 Thomas D. Sands, Esq.
 THE SANDS LAW GROUP, APLC
 205 S Broadway, Ste 903
 Los Angeles, CA 90012
 T: (213) 788-4412
 F: (888) 623-8382




      Individual appearing without attorney
      Attorney for: The Sands Law Group, APLC

                                       UNITED STATES BANKRUPTCY COURT
                         CENTRAL DISTRICT OF CALIFORNIA - SAN FERNANDO VALLEY DIVISION
                                                                              DIVISION

 In re:                                                                       CASE NO.: 1:20-bk-11006-VK

LEV INVESTMENTS, LLC                                                          CHAPTER: 11

                                                                              NOTICE OF MOTION FOR:
                                                                              MOTION TO CONVERT CASE TO A CHAPTER 11 AND
                                                                              APPOINTMENT OF A CHAPTER 11 TRUSTEE




                                                                              (Specify name of Motion)

                                                                              DATE: 07/16/2020
                                                                              TIME: 1:30 pm
                                                                              COURTROOM: 301
                                                                              PLACE: 21041 Burbank Blvd.
                                                                                       Woodland Hills, CA 91367
                                                              Debtor(s).

1. TO (specify name): _____________________________________________________________________________
                       THE HONORABLE COURT, DEBTOR, ITS COUNSEL OF RECORD AND ALL INTERESTED

2. NOTICE IS HEREBY GIVEN that on the following date and time and in the indicated courtroom, Movant in the above-
   captioned matter will move this court for an Order granting the relief sought as set forth in the Motion and
   accompanying supporting documents served and filed herewith. Said Motion is based upon the grounds set forth in
   the attached Motion and accompanying documents.

3. Your rights may be affected. You should read these papers carefully and discuss them with your attorney, if you
   have one. (If you do not have an attorney, you may wish to consult one.)




           This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                             Page 1                          F 9013-1.1.HEARING.NOTICE
        Case 1:20-bk-11006-VK                   Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                                      Desc
                                                Main Document    Page 2 of 352


4. Deadline for Opposition Papers: This Motion is being heard on regular notice pursuant to LBR 9013-1. If you wish
   to oppose this Motion, you must file a written response with the court and serve a copy of it upon the Movant or
   Movant’s attorney at the address set forth above no less than fourteen (14) days prior to the above hearing date. If
   you fail to file a written response to this Motion within such time period, the court may treat such failure as a waiver of
   your right to oppose the Motion and may grant the requested relief.

5. Hearing Date Obtained Pursuant to Judge’s Self-Calendaring Procedure: The undersigned hereby verifies that
   the above hearing date and time were available for this type of Motion according to the judge’s self-calendaring
   procedures.


Date: 06/16/2020                                                               THE SANDS LAW GROUP, APLC
                                                                               Printed name of law firm




                                                                               Signature


                                                                               THOMAS D. SANDS, ESQ.
                                                                               Printed name of attorney




         This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                        Page 2                             F 9013-1.1.HEARING.NOTICE
        Case 1:20-bk-11006-VK                   Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                                      Desc
                                                Main Document    Page 3 of 352



                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
 205 S Broadway, Ste 903
 Los Angeles, CA 90012

A true and correct copy of the foregoing document entitled: NOTICE OF MOTION FOR (specify name of motion)
_______________________________________________________________________________________________
 MOTION TO CONVERT CASE TO A CHAPTER 11 AND APPOINTMENT OF A CHAPTER 11 TRUSTEE; and
_______________________________________________________________________________________________
 MOTION TO CONVERT CASE TO A CHAPTER 11 AND APPOINTMENT OF A CHAPTER 11 TRUSTEE
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
06/17/2020 , I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:




                                                                                          Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) 06/17/2020 , I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.




                                                                                          Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) 06/17/2020 , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.
Victoria S. Kaufman, Judge, US Bankruptcy Court via Express Mail
21041 Burbank Blvd., Suite 354
Woodland Hills, CA 91367


                                                                                          Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


 06/17/2020        Thomas D. Sands, Esq.
 Date                     Printed Name                                                        Signature


         This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                        Page 3                             F 9013-1.1.HEARING.NOTICE
Case 1:20-bk-11006-VK        Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35    Desc
                             Main Document    Page 4 of 352



Via Notice of Electronic Filing (NEF):

   •   Katherine Bunker kate.bunker@usdoj.gov
   •   John Burgee         jburgee@bandalaw.net
   •   Caroline Renee Djang (TR)         caroline.djang@bbklaw.com, C190@ecfcbis.com;
       sansanee.wells@bbklaw.com; wilma.escalante@bbklaw.com
   •   David B Golubchik           dbg@lnbyb.com, stephanie@lnbyb.com
   •   Juliet Y Oh         jyo@lnbrb.com, jyo@lnbrb.com
   •   Thomas D Sands      thomas@thesandslawgroup.com, thomas@thesandslawgroup.com
   •   David A Tilem       davidtilem@tilemlaw.com, DavidTilem@ecf.inforuptcy.com;
       joanfidelson@tilemlaw.com; JoanFidelson@ecf.inforuptcy.com;
       DianaChau@tilemlaw.com
   •   United States Trustee (SV)        ustpregion16.wh.ecf@usdoj.gov
                Case 1:20-bk-11006-VK               Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35 Desc
Label Matrix for local noticing                     Employment
                                                    Main       Development Dept.
                                                           Document           Page 5 of 352 Franchise Tax Board
0973-1                                               Bankruptcy Group MIC 92E                             Bankruptcy Section MS: A-340
Case 1:20-bk-11006-VK                                P. O. Box 826880                                     P. O. Box 2952
Central District of California                       Sacramento, CA 94280-0001                            Sacramento, CA 95812-2952
San Fernando Valley
Tue Jun 16 14:06:24 PDT 2020
Internal Revenue Service                             (p)LOS ANGELES COUNTY TREASURER AND TAX COLLE        Lev Investments, LLC
PO Box 7346                                          ATTN BANKRUPTCY UNIT                                 13854 Albers Street
Philadelphia, PA 19101-7346                          PO BOX 54110                                         Sherman Oaks, CA 91401-5811
                                                     LOS ANGELES CA 90054-0110


(p)OFFICE OF FINANCE CITY OF LOS ANGELES             Securities & Exchange Commission                     San Fernando Valley Division
200 N SPRING ST RM 101 CITY HALL                     444 South Flower St., Suite 900                      21041 Burbank Blvd,
LOS ANGELES CA 90012-3224                            Los Angeles, CA 90071-2934                           Woodland Hills, CA 91367-6606



FR, LLC                                              Franchise Tax Board                                  G&B Law, LLP
c/o Michael Shemtoub, Esq.                           Special Procedures                                   Attn: James R. Felton
4929 Wilshire Blvd., suite 702                       POB 2952                                             16000 Ventura Blvd., suite 1000
Los Angeles, CA 90010-3824                           Sacramento, CA 95812-2952                            Encino, CA 91436-2762


(p)INTERNAL REVENUE SERVICE                          Jeff Nodd, Esq.                                      LDI Ventures, LLC
CENTRALIZED INSOLVENCY OPERATIONS                    15250 Ventura Blvd                                   423 N Palm dr
PO BOX 7346                                          Encino, CA 91403-3201                                Beverly Hills, CA 90210-3974
PHILADELPHIA PA 19101-7346


Landmark Land, LLC                                   Michael Leizerovitz                                  Michael Masinovsky
Attn Alex Polovinchik                                15 Via Monarca St.                                   21810 Eaton Place
860 Via De La Paz, suite E-1                         Dana Point, CA 92629-4082                            Cupertino, CA 95014-1182
Pacific Palisades, CA 90272-3668


Ming Zhou                                            (p)REAL PROPERTY TRUSTEE INC                         Sensible Consulting & Mgmt Inc
Thomas Krantz, Esq.                                  ATTN MIKE KEMEL                                      c/o John Burgee Esq.
2082 Michelson Drive, Suite 212                      PO BOX 17064                                         20501 Ventura Boulevard, Suite 262
Irvine, CA 92612-1213                                BEVERLY HILLS CA 90209-3064                          Woodland Hills, CA 91364-6410


Thomas Sands, Esq.                                   U.S. Trustee San Fernando Valley                     United States Trustee (SV)
The Sands Law Group, APLC                            915 Wilshire Blvd.                                   915 Wilshire Blvd, Suite 1850
205 South Broadway, Suite 903                        Suite 1850                                           Los Angeles, CA 90017-3560
Los Angeles, CA 90012-3618                           Los Angeles, CA 90017-3560


Caroline Renee Djang (TR)                            David B Golubchik                                    Juliet Y Oh
18101 Von Karman Ave., Suite 1000                    Levene Neale Bender Yoo & Brill LLP                  10250 Constellation Blvd Ste 1700
Irvine, CA 92612-0164                                10250 Constellation Blvd Ste 1700                    Los Angeles, CA 90067-6253
                                                     Los Angeles, CA 90067-6253




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).
                  Case 1:20-bk-11006-VK              Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35 Desc
L.A. County Tax Collector                            Los Angeles
                                                     Main        City Clerk Page 6 of 352
                                                            Document                      Internal Revenue Service
Bankruptcy Unit                                       P.O. Box 53200                                       Insolvency I Stop 5022
P.O. Box 54110                                        Los Angeles, CA 90053-0200                           300 N. Los Angeles St., #4062
Los Angeles, CA 90051-0110                                                                                 Los Angeles, CA 90012-9903


(d)Los Angeles County Tax Collector                   Real Property Trustee, Inc.
P.O. Box 54018                                        P.O. Box 17064
Los Angeles, CA 90054-0018                            Beverly Hills, CA 90209




                  The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Courtesy NEF                                       End of Label Matrix
                                                      Mailable recipients    26
                                                      Bypassed recipients     1
                                                      Total                  27
      Case 1:20-bk-11006-VK      Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35          Desc
                                 Main Document    Page 7 of 352


 1   Thomas D. Sands, Esq. SBN 279020
     THE SANDS LAW GROUP, APLC
 2
     205 S Broadway, Ste 903
 3   Los Angeles, California 90012
     Telephone:    (213) 788-4412
 4   Facsimile:    (888) 623-8382
 5
     Attorney for The Sands Law Group, APLC
 6
 7
 8                             UNITED STATES BANKRUPTCY COURT

 9                              CENTRAL DISTRICT OF CALIFORNIA
10                               SAN FERNANDO VALLEY DIVISION
11
     In re                                    )   Case No.: 1:20-bk-11006-VK
12                                            )
                                              )
             LEV INVESTMENTS, LLC,            )   Chapter 11, Subchapter V
13
                                              )
14                              Debtor.       )   MOTION TO CONVERT CASE TO CHAPTER 11
                                              )   AND APPOINT A CHAPTER 11 TRUSTEE
15                                            )
                                              )
                                              )   Date:        July 16, 2020
16
                                              )   Time:        1:30 p.m.
17                                            )   Location:    Courtroom 301
                                              )                21041 Burbank Blvd.
18                                            )
                                              )                Woodland Hills, CA 91367
19                                            )

20
21           TO THE HONORABLE COURT VICTORIA S. KAUFMAN, UNITED STATES

22   BANKRUPTCY COURT JUDGE, DEBTOR, ITS COUNSEL OF RECORD, AND ALL

23   INTERESTED PARTIES:

24           Creditor The Sands Law Group, APLC, hereinafter Creditor or Sands, submits its Motion

25   to Convert Case to Chapter 11 and Appoint a Chapter 11 Trustee.

26
27
28




                                                     i
             MOTION TO CONVERT CASE TO CHAPTER 11 AND APPOINTMENT OF A CHAPTER 11 TRUSTEE
      Case 1:20-bk-11006-VK                 Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                               Desc
                                            Main Document    Page 8 of 352


 1                     TABLE OF CONTENTS
 2   MEMORANDUM OF POINTS AND AUTHORITIES .................................................1
 3
     I. INTRODUCTION........................................................................................................1
 4
 5   II.     STATEMENT OF FACTS.......................................................................................1
 6
 7   III. STATEMENT OF FACTS WHY THE SANDS LAW GROUP HAS FILED
 8
     THE MOTION ...................................................................................................................6
 9
10   IV. ARGUMENT .............................................................................................................8
11
     V.      THE CASE MUST BE CONVERTED TO A CHAPTER 11 BANKRUPTCY
12
13   AND A CHAPTER 11 BANKRUPTCY TRUSTEE APPOINTED ..............................8
14
     VI. THE CASE MUST BE CONVERTED TO A CHAPTER 11 AND A
15
16   CHAPTER 11 TRUSTEE APPOINTED AS THE DEBTOR AND LIOUDKOVSKI
17
     NEVER PROVIDED THE SCHEDULES THAT ARE REQUIRED OF THEM
18
19   AND THE SCHEDULES PROVIDED ARE INFESTED WITH FRAUDULENT
20
     REPRESENTATIONS AND OMISSIONS .....................................................................9
21
22   VII. DEBTOR DOES NOT QUALIFY FOR SUBCHAPTER V AS A MATTER
23
     OF LAW ............................................................................................................................12
24
25   VIII. THE DEBTOR MUST BE CONVERTED TO A CHAPTER 11 AND A
26
     CHAPTER 11 TRUSTEE APPOINTED .......................................................................12
27
28   IX. CONCLUSION .......................................................................................................14



                                                                      ii
             MOTION TO CONVERT CASE TO CHAPTER 11 AND APPOINTMENT OF A CHAPTER 11 TRUSTEE
     Case 1:20-bk-11006-VK   Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35     Desc
                             Main Document    Page 9 of 352


 1   X.   DECLARATION OF THOMAS D SANDS, ESQUIRE .....................................18
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                               iii
          MOTION TO CONVERT CASE TO CHAPTER 11 AND APPOINTMENT OF A CHAPTER 11 TRUSTEE
      Case 1:20-bk-11006-VK                 Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                                Desc
                                            Main Document    Page 10 of 352


 1
                                                 TABLE OF AUTHORITIES
 2
 3
     Federal Court Opinions

 4
     In re Ag Serv. Ctrs (Bankr.W.D. Mo. 1999) 239 B.R. 545 ............................................ 12
 5
 6   In re D.H. Overmyer Telecasting Co. (Bankr.N.D. Ohio 1982) 23 B.R. 823 .................. 9
 7
     In re Deena Packaging Industries, Inc. (Bankr.S.D.N.Y. 1983) 29 B.R. 705 ............... 14
 8
 9   In re Eurospark Indus. (Bankr.E.D.N.Y. 2010) 424 B.R. 621 ....................................... 13
10
     In re Ionosphere Clubs, Inc. (Bankr.S.D.N.Y. 1990) 113 B.R. 164 ............................... 13
11
12   In re Marvel Entertainment Group (3d Cir. 1998) 140 F.3d 463 ................................... 13
13
14   In re Sillerman (Bankr.S.D.N.Y. 2019) 605 B.R. 631 ............................................. passim
15
     In re v. (Bankr.E.D.N.Y. 1989) 99 B.R. 518 ........................................................... passim
16
17   Jack v. Trans World Airlines (N.D.Cal. 1994) 854 F.Supp. 654 .................................... 11
18
     United States v. Nouira (E.D.N.Y. Aug. 21, 2006), No. 06-CR-135 (JBW), 2006 WL
19
20
     2417245 ............................................................................................................................ 11

21
     California State Opinions
22
23   Siegal v. Superior Court (1968) 68 Cal.2d 97 ................................................................ 22
24
     Siegal v. Superior Court of Los Angeles County (1968) 68 Cal.2d 97 ............................. 5
25
26   California State Statutes
27
     Civ. Code, section 1632 ............................................................................................ passim
28




                                                                       iv
             MOTION TO CONVERT CASE TO CHAPTER 11 AND APPOINTMENT OF A CHAPTER 11 TRUSTEE
      Case 1:20-bk-11006-VK              Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                            Desc
                                         Main Document    Page 11 of 352


 1   Code Civ. Proc., section 308 .............................................................................................. 9
 2
 3   Code Civ. Proc., section 341 ............................................................................................ 10
 4
     Code Civ. Proc., section 363(c)(1) ................................................................................... 15
 5
 6   Code Civ. Proc., section 363(c)(2) ................................................................................... 10
 7
     Code Civ. Proc., section 364(a) ....................................................................................... 15
 8
 9   Code Civ. Proc., section 704(a)(8) ................................................................................... 15
10
11
     Code Civ. Proc., section 1104(a)(1) ................................................................................. 12

12
     Code Civ. Proc., section 1116 ............................................................................................ 9
13
14   Code Civ. Proc., section 1116(1) ....................................................................................... 9
15
     Code Civ. Proc., section 2017.310 ............................................................................ passim
16
17   Code Civ. Proc., sections 1106(a)(1), subd. (a)(2) .......................................................... 15
18
19
     United States Code

20
     11 U.S.C. section 1112 ..................................................................................................... 15
21
22   11 U.S.C. section 1182(a) ................................................................................................ 12
23
     28 U.S.C. section 1746 ..................................................................................................... 10
24
25   Rules
26
     California Rules of Court, rule 3.650 ........................................................................ passim
27
28   Fed. Rules of Evid., rule 604 ..................................................................................... passim



                                                                   v
             MOTION TO CONVERT CASE TO CHAPTER 11 AND APPOINTMENT OF A CHAPTER 11 TRUSTEE
      Case 1:20-bk-11006-VK              Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                           Desc
                                         Main Document    Page 12 of 352


 1   Fed. Rules of Evid., rule 901 ............................................................................................ 11
 2
 3   Fed. Rules of Evid., rule 901(a) ....................................................................................... 11
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                                                  vi
             MOTION TO CONVERT CASE TO CHAPTER 11 AND APPOINTMENT OF A CHAPTER 11 TRUSTEE
         Case 1:20-bk-11006-VK        Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35               Desc
                                      Main Document    Page 13 of 352


 1
                               MEMORANDUM OF POINTS AND AUTHORITIES
 2
                                                I.     INTRODUCTION
 3
               The nexus for this Motion is that the Debtor-in-Possession (DIP), Dmitri Lioudkovski, the
 4
     Debtor’s Manager, (Lioudkovski hereafter) has committed every sin that 11 1 USC. § 1185 expressly
 5
     proscribes, “including fraud, dishonesty, incompetence, or gross mismanagement of the affairs of the
 6
     debtor, either before or after the date of commencement of the case.”
 7
                                          II.        STATEMENT OF FACTS
 8
               Lioudkovski immigrated to the United States in the early-1990s and is a Russian citizen. He
 9
     obtained his social security number in 1992. He is known by and has operated with no less than 8
10
     AKAs. Lioudkovski sought refuge in the United States because he has defrauded many in Russia,
11
     resulting in him being shot 6 times but still surviving–a modern Rasputin.
12
               On April 11, 2014, Lioudkovski formed LDI. Ventures, LLC, and is its sole member. See
13
     Exhibit A, a true and correct copy, attached, and incorporated herein by reference.
14
               On January 20, 2015, Lioudkovski created Lev Investments, LLC and is its sole member,
15
     although on paper, it is his wife, who is a Russian national and has no legal status in the United States.
16
     See Exhibit B, a true and correct copy, attached, and incorporated herein by reference.
17
               Lioudkovski acting as the DIP executed the “List of Creditors Who Have the 20 Largest
18
     Unsecured Claims and Are Not Insiders” and therein stated that LDI. Ventures is owed $2,800,000
19
     from Lev Investments, LLC, (the Debtor) and executed the Official Form 204. See Exhibit C, a true
20
     and correct copy, attached and incorporated herein by reference.
21
               The address provided for LDI. Ventures LLC is 423 N. Palm Dr., Beverly Hills, CA 90210
22
     which is the home address of Lioudkovski. See Exhibit C, a true and correct copy, attached and
23
     incorporated herein by reference.
24
               Also appearing on the “List of Creditors Who Have the 20 Largest Unsecured Claims and
25
     Are Not Insiders” is Landmark Land LLC. The claim is for $50,000, and Landmark Land’s interest is
26
27
28
     1
         All further references are to this Code unless expressly stated.



                                                            1
             MOTION TO CONVERT CASE TO CHAPTER 11 AND APPOINTMENT OF A CHAPTER 11 TRUSTEE
         Case 1:20-bk-11006-VK        Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                 Desc
                                      Main Document    Page 14 of 352


 1
     directed to Mr. Alex Polovinhik. See Exhibit C, a true and correct copy, attached, and incorporated
 2
     herein by reference. Mr. Alex Polovinhik is the accountant for Lioudkovski and his entities.
 3
               Landmark Land LLC was created in 2019 and has as its sole member Nataliya Privalikhina and
 4
     its Chief Executive Officer Mr. Nikita Lyudkovskiy (who is the son of Lioudkovski) (the alteration of
 5
     the spelling of the name frustrates fact-finding, and the names are pronounced the same). Both Nataliya
 6
     Privalikhina and Mr. Nikita Lyudkovskiy, reside at 423 N. Palm Dr., Beverly Hills, CA 90210, with
 7
     Lioudkovski. See Exhibit D, a true and correct copy, attached, and incorporated herein by reference.
 8
               The representation made in the Schedules being false on their face (with a little research) are
 9
     false as both Debtor and Lioudkovski, as Lyudkovskiy is an insider under § 101(31)(A), (B).
10
               “Nataliya Privalikhina” probably does not exist. A deep search of her was conducted utilizing
11
     the latest and the most in-depth investigative tools (i.e., the same databases used by law enforcement)
12
     and the most readily available ones (i.e., google) and the net results in both areas were “zero results
13
     found.”
14
               The prophylactic utilized for the brazen deception reveals itself on Official Form 202, which is
15
     the “Declaration under Penalty of Perjury for Non-Individual Debtors,” where the box used to indicate
16
     that the Official Form 204 is true and correct is left unchecked. 2 See Exhibit E, a true and correct copy,
17
     attached and incorporated herein by reference; ergo the document was filed, but filed in a manner that
18
     can be artfully distanced from if an inquiry occurs. Official Form 204 is simply an artifice of brazen
19
     deceit.
20
               Every part of the schedules is but a spoke in a wheel of deceit and deception. Part 4 of Official
21
     Form 206 A/B asks: “Does the debtor own any investments?” To which Lioudkovski responds no. See
22
     Exhibit F, a true and correct copy, attached, and incorporated herein by reference. Lioudkovski must
23
     have forgotten that on November 8, 2019, he obtained a Trustee’s Deed Upon Sale for a substantially
24
     sized parcel of land located in the County of Riverside and which can be identified by County of
25
26
27
28   2
      As will be discussed in detail further in the brief, the entirety of the schedules along with this
     bankruptcy, is a compilation of fraud and deceit.



                                                            2
            MOTION TO CONVERT CASE TO CHAPTER 11 AND APPOINTMENT OF A CHAPTER 11 TRUSTEE
      Case 1:20-bk-11006-VK          Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                   Desc
                                     Main Document    Page 15 of 352


 1
     Riverside Assessor’s Parcel Number: 697-330-002-4. See Exhibit G, a true and correct copy, attached
 2
     and incorporated herein by reference.
 3
            The Riverside County Assessor last valued this land on October 17, 2014, for $11,425,000.00.
 4
     See Exhibit H, a true and correct copy, attached, and incorporated herein by reference.
 5
            The Debtor’s Schedules further reveal that they are incurably infected by fraud when on Part 9
 6
     of Official Form 206 A/B, which requires the disclosure of: “does the debtor own or lease any real
 7
     property?” (see Exhibit F, part 9) to which Lioudkovski on behalf of the Debtor states “Yes” and then
 8
     the Form requires to “Fill in the information below” (see Exhibit F, part 9). Thus, Paragraph 55 of
 9
     Official Form 206 A/B requires to fill in: “Any building, other improved real estates, or land which the
10
     debtor owns or in which the debtor has an interest [:] Description and location of property Include
11
     street address or other descriptions such as Assessor’s Parcel Number (APN), and type of property (for
12
     example acreage, factory, warehouse, apartment or office building, if available.”
13
            In Paragraph 55.1 of Official Form 206 A/B the schedules provide for the filing in of the
14
     information Paragraph 55 requires and to which Lioudkovski states only: “Single-family residence
15
     located at 13854 Albers Street, Sherman Oaks, CA 91401, Fee simple, [Net book value of debtor’s
16
     interest (where available)]: $3,300,000.00; [Valuation method used for current value]: no response is
17
     provided by Lioudkovski; [Current value of debtor’s interest], $3,300,000.00. See Exhibit F, a true and
18
     correct copy, attached hereto, and incorporated herein by reference. Nothing is said about any other real
19
     property.
20
            Schedule A/B at question 58 requires the disclosure of: “Has any of the property listed in part 9
21
     been appraised by professional within the last year?” See Exhibit F, a true and correct copy, attached,
22
     and incorporated herein by reference. The Debtor and Lioudkovski wanting to demonstrate to this
23
     Court that there is utter transparency and that they follow the letter of the law fail to disclose that an
24
     “appraisal by a professional” was done on May 5, 2019. See Exhibit I, a true and correct copy,
25
     attached and incorporated herein by reference. It is evident that the Debtor and Lioudkovski are the
26
     consummate honest debtor for which Congress created the bankruptcy courts to provide relief to when
27
     they demonstrate that since the appraisal was done 390 days before the bankruptcy was filed on June 1,
28




                                                           3
           MOTION TO CONVERT CASE TO CHAPTER 11 AND APPOINTMENT OF A CHAPTER 11 TRUSTEE
      Case 1:20-bk-11006-VK         Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                 Desc
                                    Main Document    Page 16 of 352


 1
     2020, rather than 365 days before, that they did not disclose the fact on the Schedules. Life would be so
 2
     much easier if all Debtors came to the Court with the virtuousness of the Debtor and Lioudkovski.
 3
              Part 11 of Schedule A/B asks the Debtor to disclose: “Does the debtor own any other assets that
 4
     have not yet been reported on this form? Include all interest in expiratory contracts and unexpired
 5
     leases not previously reported on this form.” See Exhibit F, a true and correct copy, attached, and
 6
     incorporated herein by reference. Lioudkovski responds on behalf of the Debtor “Yes” and then accuses
 7
     third parties of fraud and deceit. Lioudkovski forgets that it is he who has been shot 6 times and it is he
 8
     who has sought refuge in the United States because his frauds have put his life in danger in Russia.
 9
              Nowhere in the Schedules does Lioudkovski disclose that he is being sued along with the
10
     Debtor in Riverside Superior Court case number PSC2000222 by Plaintiff Coachella Vineyard Luxury
11
     RV Park LLC seeking damages against them in excess of $5,000,000. See Exhibit J, a true and correct
12
     copy, attached, and incorporated herein by reference.
13
              Nowhere on his schedules does Debtor or Lioudkovski disclose that he is being sued by Ruvin
14
     Feygenberg, Michael Leizerovitz and Sensible Consulting and Management, Inc. for causes of action of
15
     Breach of Contract, Breach of Fiduciary Duty, Concealment, Indemnity, Declaratory Relief, Quiet
16
     Title, Cancellation of Instruments, Wrongful Foreclosure, and Declaratory and Injunctive Relief, in Los
17
     Angeles Superior Court case number 19VECV00878, seeking $2,500,000.00 in damages against them.
18
     See Exhibit K, a true and correct copy attached and incorporated herein by reference.
19
              Nowhere on its schedules does Debtor or Lioudkovski disclose that they are being sued in
20
     County of Riverside, Riverside Superior Court number RIC1905065 by GA&TV Inc. and Coachella
21
     Vineyard Luxury RV LLC in a verified complaint for $3,100,000.00, under causes of action of Breach
22
     of Contract, Specific Performance, Breach of Warranty, Fraud and Concealment, Negligent
23
     Misrepresentation, Quiet Title, Cancellation of Instrument, Declaratory and Injunctive Relief, and this
24
     suit has been pending since October 4, 2019. See Exhibit L, a true and correct copy, attached, and
25
     incorporated herein by reference.
26
              Debtor and Lioudkovski’s liability cannot be contested when in RIC1905065, the state court has
27
     found:
28




                                                          4
           MOTION TO CONVERT CASE TO CHAPTER 11 AND APPOINTMENT OF A CHAPTER 11 TRUSTEE
      Case 1:20-bk-11006-VK           Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                 Desc
                                      Main Document    Page 17 of 352


 1             Defendants illegally foreclosed on the property because the trustee’s sale ‘shall be
               conducted no sooner than on the seventh day after the earlier of (1) dismissal of the
 2
               action or (2) expiration or termination of the injunction... that required postponement of
 3             the sale... unless the injunction... or subsequent order expressly directs the conduct of
               the sale within that seven-day period.’ The time to seek such a subsequent order was
 4             after the hearing on the preliminary injunction, but before the sale.
               This premature sale was Defendant’s mistake, not the court’s. A nunc pro tune
 5
               proceeding serves to correct a court’s clerical mistakes, not to make retroactive
 6             substantive changes to its prior orders. (Siegal v. Superior Court (1968) 68 Cal.2d 97,
               101.)
 7             See Exhibit M, a true and correct copy attached, and incorporated herein by reference.
 8             Bankruptcy has not proved to be any sanctuary for Lioudkovski or the Debtor. Lioudkovski
 9   along with his alter ego LDI Ventures LLC, are being sued by Nazareth Kechejian, in the United States
10   Bankruptcy Court, Central the District of California, San Fernando Valley division, an adversary
11   proceeding No. 1:18-ap-01101-MT for violation of California Usury Laws, Violation of California
12   High-Cost Mortgage Law, Violations of Truth in Lending Act, Violations of Homeowners Protection
13   Act, Violation of California Civil Code 1632 for Unconscious Ability in the Contracting, Intentional
14   Misrepresentation, Fraud, Unfair Business Practices and for Declaratory Relief. See Ex W, attached
15   hereto.
16             The Debtor has not listed these actions on the schedules because if it did, the Debtor would not
17   be qualified to proceed with a Subchapter V which requires that a debtor must not have more than
18   “aggregate noncontingent liquidated secured and unsecured debts as of the date of the filing of the
19   petition or the date of the order for relief in an amount, not more than $7,500,000.” § 1182(1)(A).
20             The Debtor and Lioudkovski are internally corrupt, and that is why instead of complying with
21   their duty to report the bankruptcy filing to the State Courts under California Rules of Court, Rule
22   3.650, “immediately” as the Rule requires, they have not given the State Courts any notice and forced
23   the duty of notification of the State Courts on to their opponents. See Exhibit N, a true and correct
24   copy, attached and incorporated herein by reference.
25             But they do makeup in waste what they do not accomplish with diligence. On October 24, 2019,
26   Debtor and Lioudkovski were sued for Financial Abuse of an Elder, Conversion, and Declaratory
27   Relief, by Mariya Ayzenberg in Los Angeles Superior Court case number 19STCV38222. See Exhibit
28   O, a true and correct copy, attached and incorporated herein by reference.



                                                            5
           MOTION TO CONVERT CASE TO CHAPTER 11 AND APPOINTMENT OF A CHAPTER 11 TRUSTEE
         Case 1:20-bk-11006-VK      Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35              Desc
                                    Main Document    Page 18 of 352


 1
              The waste comes in the form of removing to this Court, case No. 19STCV38222 that was
 2
     settled by Debtor and Lioudkovski on December 4, 2019, and has long ago been dismissed. See
 3
     Exhibit P, a true and correct copy, attached, and incorporated herein by reference.
 4
              A settlement agreement settling elder abuse case cannot be concealed under the mandates of the
 5
     California Legislature as codified in Code of Civil Procedure § 2017.310. The removed action bears the
 6
     United States Bankruptcy Court case number 1:20-ap-01062-VK.
 7
              The Debtor and Lioudkovski are also sued by FR, LLC which alleges Conversion, Negligent
 8
     Bailment, Unjust Enrichment, and Quiet Title, Los Angeles Superior Court Case Number
 9
     19STCV45132, wherein they along with their then partners Ruvin Feygenberg, Michael Leizerovitz
10
     and Sensible Consulting a Management, are sued for $119,000.00. 3 See Exhibit Q, a true and correct
11
     copy, attached, and incorporated herein by reference. The removed action bears the United States
12
     Bankruptcy Court case number 1:20-ap-01060-VK.
13
            III.   STATEMENT OF FACTS WHY THE SANDS LAW GROUP HAS FILED THE
14
                                                     MOTION
15
              Los Angeles Superior Court case number 19VECV00878 was filed by The Sands Law Group,
16
     APLC on behalf of the Debtor against their then partners Ruvin Feygenberg, Michael Leizerovitz and
17
     Sensible Consulting a Management, alleging causes of action for Breach of Implied Covenant against
18
     Encumbrances, Quiet Title, Usury and Declaratory Relief on June 19, 2019. See Exhibit R, a true and
19
     correct copy, attached, and incorporated herein by reference.
20
              The premise of the case was simple enough. Ruvin Feygenberg had failed to pay a judgment
21
     owed to Ming Zhu, LLC and when the property on Albers Street was purchased in the name of the
22
     partners which included Ruvin Feygenberg, the abstract of judgment recorded by Ming Zhu attached to
23
     the property as an encumbrance. The lawsuit was a means to force Ruvin Feygenberg to pay the
24
     judgment he owed Ming Zhu and to clear title.
25
26
27
28   3
      The Debtor will have a doozy of a time dealing with FR as FR is being represented by a brass
     knuckled litigator, who like this Court does not countenance fraud by fiduciaries.



                                                         6
             MOTION TO CONVERT CASE TO CHAPTER 11 AND APPOINTMENT OF A CHAPTER 11 TRUSTEE
      Case 1:20-bk-11006-VK        Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                 Desc
                                   Main Document    Page 19 of 352


 1
            The undersigned was hired by Debtor and Lioudkovski to represent the Debtor by way of
 2
     referral of Lioudkovski’s counsel, who knew the undersigned.
 3
            Outside of paying the costs associated with filing of the Complaint, the Debtor and Lioudkovski
 4
     did not pay The Sands Law Group fees owed it. The Sands Law Group filed Claim No. 2 in this case
 5
     (after Claim 1 filed by the Franchise Tax Board).
 6
            In October 2019, it was learned that Debtor and Lioudkovski had been sued in the Riverside
 7
     Superior Court Case No. RIC1905065.
 8
            Mr. Sands contacted Lioudkovski and represented that it would be a waste if some other law
 9
     firm represented Debtor and Lioudkovski as the matters were pending between the same parties
10
     regarding different properties and also requested that Debtor and Lioudkovski pay what they owed The
11
     Sands Law Group (“Sands” hereafter).
12
            Lioudkovski sent a message that Sands prepare a retainer agreement containing its proposal.
13
     Sands took the time and Mr. Sands did as requested. See Exhibit S, a true and correct copy, attached
14
     and incorporated herein by reference.
15
            After emailing the retainer agreement to Lioudkovski, Lioudkovski responded that he did not
16
     read English and asked that Mr. Sands prepare a retainer agreement in Russian. Mr. Sands at great
17
     expense cause to be prepared a Russian translation of the retainer agreement for Lioudkovski. See
18
     Exhibit T, a true and correct copy, attached, and incorporated herein by reference.
19
            After being emailed the Russian translated retainer agreement, Lioudkovski responded that he
20
     did not read Russian either and asked for someone to call him who spoke Russian.
21
            After obtaining a Russian translator at great expense to facilitate a telephone call, Lioudkovski
22
     answered the telephone and then hung up on Mr. Sands and the translator.
23
            Mr. Sands was never paid for the representation he provided Lioudkovski and the Debtor in
24
     19VECV00878, and Lioudkovski never executed the substitution of attorney form provided him
25
     forcing Mr. Sands to move to be relieved as counsel and Judge Huey Cotton granting the Motion on
26
     November 22, 2019. See Exhibit U, a true and correct copy, attached and incorporated herein by
27
     reference.
28




                                                         7
           MOTION TO CONVERT CASE TO CHAPTER 11 AND APPOINTMENT OF A CHAPTER 11 TRUSTEE
      Case 1:20-bk-11006-VK          Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                  Desc
                                     Main Document    Page 20 of 352


 1
             Mr. Sands then learned of this bankruptcy and immediately filed a proof of claim with the
 2
     Court. See Exhibit V, a true and correct copy, attached, and incorporated herein by reference.
 3
             Mr. Sands then reviewed the schedules provided by the Debtor and executed under penalty of
 4
     perjury by its sole real member Lioudkovski.
 5
             That is when the insult was added to injury. Nowhere in the Schedules is there a stick of a
 6
     declaration from a certified court translator who will attest to the fact that none of the schedules signed
 7
     by the Lioudkovski were translated properly for him to execute and thus subjecting him to
 8
     imprisonment when they are proven false.
 9
             Lioudkovski has stated that he does not speak, understand, read, or write English. He has also
10
     confirmed that he does not read Russian.
11
             The schedules are therefore only unsworn pages of a fairy tale that the Debtor and Lioudkovski
12
     will distance themselves from as soon as they realize that their fraud has real consequences attached to
13
     it including the fact that because of the deception and the lies that the current schedules all contain, that
14
     they will face imprisonment.
15
                                                IV.    ARGUMENT
16
        V.      THE CASE MUST BE CONVERTED TO A CHAPTER 11 BANKRUPTCY AND A
17
                           CHAPTER 11 BANKRUPTCY TRUSTEE APPOINTED
18
             § 1185(a) provides: “On request of a party in interest, and after notice and a hearing, the court
19
     shall order that the debtor shall not be a debtor-in-possession for cause, including fraud, dishonesty,
20
     incompetence, or gross mismanagement of the affairs of the debtor, either before or after the date of
21
     commencement of the case, or for failure to perform the obligations of the debtor under a plan
22
     confirmed under this Subchapter.”
23
             The Debtor has engaged in fraud, dishonesty, committed gross management, and demonstrated
24
     that he is incompetent to tell the truth. The omissions in the current schedules that have been referenced
25
     above are but a sliver of the dishonesty that their schedules are all infected by.
26
             Listing LDI Ventures and Landmark Land, which are entities controlled by Lioudkovski and
27
     which operate from the same residential address as Lioudkovski lives, reveal the badges of fraud
28
     common to those who lack the more fiber to ever be a viable DIP. The audacity to list as two of its 20



                                                           8
             MOTION TO CONVERT CASE TO CHAPTER 11 AND APPOINTMENT OF A CHAPTER 11 TRUSTEE
      Case 1:20-bk-11006-VK         Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                  Desc
                                    Main Document    Page 21 of 352


 1
     largest creditors, two companies created by Lioudkovski or at his request that operate out of his two
 2
     bedroom condominium and then state they are not “insiders,” is not only galling, it is reckless,
 3
     offensive and disturbing.
 4
            Listing the two entities as part of the 20 largest creditors dilutes the recovery of the honest
 5
     creditors owed money like the undersigned. In re D.H. Overmyer Telecasting Co., Inc., 23 B.R. 823,
 6
     917 (Bankr. N.D. Ohio 1982) (“The transfer of funds or of assets by a debtor for inadequate or
 7
     nonexistent consideration is a “badge of fraud” which raises a presumption that the debtor acted with
 8
     actual fraudulent intent. In Scola v. Morgan, 66 A.D.2d 228, 412 N YS.2d 893 (1979), a transfer of all
 9
     an individual’s significant assets to a corporation controlled by his wife, which had no assets before the
10
     transfer, was fraudulent as to his creditors where there was no consideration for the transfer. See also
11
     Squire v. Raymond, 34 Abs. 79, 35 N.E.2d 976 (Ohio App., 1941).”) There is no difference between
12
     transferring and suppression of assets or cloaking the assets that must lead to the conclusion this Debtor
13
     controlled by Lioudkovski is a Debtor unworthy of the relief that the bankruptcy courts provide the
14
     honest debtor who made errors.
15
            Lioudkovski must be relieved of his duty to act as it did, and the case converted from a
16
     Subchapter V to a Chapter 11 and a Chapter 11 Trustee appointed.
17
         VI.     THE CASE MUST BE CONVERTED TO A CHAPTER 11 AND A CHAPTER 11
18
      TRUSTEE APPOINTED AS THE DEBTOR AND LIOUDKOVSKI NEVER PROVIDED THE
19
     SCHEDULES THAT ARE REQUIRED OF THEM AND THE SCHEDULES PROVIDED ARE
20
               INFESTED WITH FRAUDULENT REPRESENTATIONS AND OMISSIONS
21
            § 1187(a) requires that: “Upon electing to be a debtor under this Subchapter, the debtor shall
22
     file the documents required by subparagraphs (A) and (B) of section 1116(1) of this title.”
23
            § 1187(b) requires that: “A debtor, in addition to the duties provided in this title and as
24
     otherwise required by law, shall comply with the requirements of section 308 and paragraphs (2), (3),
25
     (4), (5), (6), and (7) of section 1116 of this title.”
26            § 1116 requires the following disclosures, none of which have been made.
27            (1) append to the voluntary petition or, in an involuntary case, file not later than 7 days
              after the date of the order for relief—
28            (A) its most recent balance sheet, statement of operations, cash-flow statement, and Federal
              income tax return; or



                                                          9
           MOTION TO CONVERT CASE TO CHAPTER 11 AND APPOINTMENT OF A CHAPTER 11 TRUSTEE
      Case 1:20-bk-11006-VK         Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                    Desc
                                    Main Document    Page 22 of 352


 1          (B) a statement made under penalty of perjury that no balance sheet, statement of
            operations, or cash-flow statement has been prepared and no Federal tax return has been
 2
            filed;
 3          (2) attend, through its senior management personnel and counsel, meetings scheduled by
            the court or the United States trustee, including initial debtor interviews, scheduling
 4          conferences, and meetings of creditors convened under section 341 unless the court, after
            notice and a hearing, waives that requirement upon a finding of extraordinary and
 5
            compelling circumstances;
 6          (3) timely file all schedules and statements of financial affairs, unless the court, after notice
            and a hearing, grants an extension, which shall not extend such time period to a date later
 7          than 30 days after the date of the order for relief, absent extraordinary and compelling
 8          circumstances;
            (4) file all post-petition financial and other reports required by the Federal Rules of
 9          Bankruptcy Procedure or by local rule of the district court;
            (5) subject to section 363(c)(2), maintain insurance customary and appropriate to the
10          industry;
11          (6) (A)timely file tax returns and other required government filings; and
            (B)subject to section 363(c)(2), timely pay all taxes entitled to administrative expense
12          priority except those being contested by appropriate proceedings being diligently
            prosecuted; and
13          (7) allow the United States trustee, or a designated representative of the United States
14          trustee, to inspect the debtor’s business premises, books, and records at reasonable times,
            after reasonable prior written notice, unless notice is waived by the debtor.
15
            Debtor violates § 1116(1)(A) and (B), further fails to disclose the Riverside property and
16
     comply with § 1116(5). Debtor fails to pay its taxes timely, as already proved by Claim 1 from the
17
     Franchise Tax Board in violation of 1116(6). Not a single section of the duties of a DIP which are akin
18
     to that of a trustee, did the Debtor comply. Lioudkovski does not write or read English, and therefore,
19
     his attestation under penalty of perjury, which is unaccompanied by a verification made by a court
20
     approve translator, is worthless and anything verified is inadmissible as if it did not exist.
21
            Fed Rules of Evidence, Rule 604 is laser-focused and prohibits the chicanery employed by the
22
     Debtor and Lioudkovski pretending they are executing documents under penalty of perjury as they are
23
     required to. § 1116(B) expressly requires that statements made in the schedules or the lack of them
24
     must be made under the penalty of perjury.
25
            28 USC. § 1746 provides:
26                  § 1746. Unsworn declarations under penalty of perjury
                    Wherever, under any law of the United States or under any rule, regulation,
27
            order, or requirement made pursuant to law, any matter is required or permitted to be
28          supported, evidenced, established, or proved by the sworn declaration, verification,
            certificate, statement, oath, or affidavit, in writing of the person making the same (other



                                                          10
           MOTION TO CONVERT CASE TO CHAPTER 11 AND APPOINTMENT OF A CHAPTER 11 TRUSTEE
      Case 1:20-bk-11006-VK         Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                 Desc
                                    Main Document    Page 23 of 352


 1          than a deposition or an oath of office, or an oath required to be taken before a specified
            official other than a notary public), such matter may, with like force and effect, be
 2
            supported, evidenced, established, or proved by the unsworn declaration, certificate,
 3          verification, or statement, in writing of such person which is subscribed by him, as true
            under penalty of perjury, and dated, in substantially the following form:
 4                  ******
                    (2) If executed within the United States, its territories, possessions, or
 5
            commonwealths: “I declare (or certify, verify, or state) under penalty of perjury that
 6          the foregoing is true and correct. Executed on (date).
                    (Signature) “.
 7          Trapaga v. Central States Joint Board Local 10, No. 05 C 5742, at *4 n. 3 (N.D. Ill.
 8          Mar. 30, 2007).
            When the person attesting accuracy of the document under penalty of perjury under the laws of
 9
     the United States does not read or write English, he or she must attach a translator’s certificate with the
10
     translated document that he has been read and understands the document and is aware that he is
11
     executing it under penalty of perjury with the consequences that he faces because of dishonesty, as a
12
     condition of admission of the documents; without the certification required by FRE 604 and FRE 901,
13
     whatever the person signed is made entirely inadmissible for any purpose. Trapaga v. Central States
14
     Joint Board Local 10, No. 05 C 5742, at *11-12 (N.D. Ill. March 30, 2007) (“Documentary evidence is
15
     admissible if authenticated ‘by evidence sufficient to support a finding that the matter in question is
16
     what its proponent claims.’ FRE 901(a). Written translations are subject to this authentication
17
     requirement. United States v. Nouira, No. 06-CR-135 (JBW), 2006 WL 2417245, at *2 (E.D.N.Y.
18
     August 21, 2006) (Weinstein, J.); see FRE 604 (‘[a]n interpreter is subject to the provisions of [the
19
     Federal Rules of Evidence] relating to qualification as an expert and the administration of an oath or
20
     affirmation to make a true translation.’). Therefore, ‘[w]itness testimony translated from a foreign
21
     language must be properly authenticated, and any interpretation must be shown to be an accurate
22
     translation done by a competent translator.’ Jack v. Trans World Airlines, Inc., 854 F. Supp. 654, 659
23
     (N.D. Cal. 1994) (citing FED. R. EVID. 604 901).”)
24
            The lack of compliance with the requirement that true and verified schedules be provided
25
     alongside filing the petition has been cast aside and disobeyed. Lioudkovski believed himself to be
26
     above the law, and that got him shot 6 times in Russia. Now Lioudkovski must suffer consequences of
27
28   attempting to deceive the judiciary in the United States.




                                                         11
           MOTION TO CONVERT CASE TO CHAPTER 11 AND APPOINTMENT OF A CHAPTER 11 TRUSTEE
      Case 1:20-bk-11006-VK          Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                Desc
                                     Main Document    Page 24 of 352


 1
               Noncompliance with the Bankruptcy Code is conduct that clearly constitutes cause under
 2
     section 1104(a)(1). In re V. Savino Oil & Heating Co., Inc., 99 B.R. 518, 527 (Bankr. E.D.N.Y. 1989)
 3
     (debtor’s noncompliance with section 363(b) constituted cause under 1104(a)(1)); In re AG Serv.
 4
     Centers, L.C., 239 B.R. 545, 550 (Bankr. W.D. Mo. 1999) (cause found where debtor retained a
 5
     professional despite never having received authority to do so under section 327(a)). In re Sillerman
 6
     (Bankr.S.D.N.Y. 2019) 605 B.R. 631, 642.
 7
        VII.     DEBTOR DOES NOT QUALIFY FOR SUBCHAPTER V AS A MATTER OF LAW
 8
               The Coronavirus Aid, Relief, and Economic Security Act (CARES) Act raised the
 9
     $2,725,625.00 debt limit of Subchapter V to $7,500,000.00 for a single year. The debt ceiling of
10
     $2,725,625.00 will reappear. The debt limit was increased but not without conditions.
11
               The increase in the debt limit because of congressional foresight that the COVID-19 pandemic
12
     will cause a substantial number of honest businesses to fold. The world, as it was known before, will
13
     not be again till a cure for COVID-19 is found. There will be no theaters, no barbershops, no dine-in
14
     restaurants, no gyms, etc. as social distancing, which requires the reduction of capacity of each facility,
15
     is slashed from its customary capacity to a 1/4. Many businesses cannot sustain operations when they
16
     can only cater to one-fourth of the patrons they provided to before. It is for these types of businesses
17
     that the debt ceiling was raised. That is the reason why as a condition of raising the debt limit, Congress
18
     mandates that “not less than 50 percent of which arose from the commercial or business activities of the
19
     debtor.” 11 USC. § 1182(a).
20
               Lioudkovski highlights some lawsuits and causes of action he may have against others. He does
21
     not reveal that he is facing substantial damages amounting to more than $7,500,000.00 in the lawsuits
22
     facing him.
23
               The Debtor is a tool of fraud for Lioudkovski, and neither Lioudkovski, nor his alter ego
24
     companies, including the Debtor qualify for Subchapter V treatment.
25
               The Debtor legally does not qualify for Subchapter V.
26
       VIII. THE DEBTOR MUST BE CONVERTED TO A CHAPTER 11 AND A CHAPTER 11
27
                                              TRUSTEE APPOINTED
28




                                                          12
           MOTION TO CONVERT CASE TO CHAPTER 11 AND APPOINTMENT OF A CHAPTER 11 TRUSTEE
      Case 1:20-bk-11006-VK          Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                Desc
                                     Main Document    Page 25 of 352


 1
             The Debtor / Lioudkovski have demonstrated that they have no compunction, no reservation,
 2
     and lack the moral compass required that a DIP must possess to qualify the office of a DIP who must
 3
     act as a fiduciary to the creditors of the Estate.
 4
             Lioudkovski admits and cannot contest that he does not read or write English and yet he has
 5
     executed documents under penalty of perjury as if he was signing greeting cards at Christmas time. A
 6
     person that does not question what he is signing or why he is doing something rather than something
 7
     else, but just does so he could profit is not one who possesses the qualifications of a debtor-in-
 8
     possession. A trustee can be appointed based solely on the creditor’s lack of confidence in the Debtor’s
 9
     ability to effectively administer the Estate. In re Eurospark Indus., Inc., 424 B.R. 621 at 630 (Bankr.
10
     E.D.N.Y. 2010) (a “lack of creditor confidence” found where the creditors with the greatest economic
11
     interest supported the motion to appoint a trustee); In re Marvel Entm’t Group, Inc., 140 F.3d 463, 474
12
     (3d Cir. 1998) (animosity between the creditors and the debtor necessitated the appointment of a
13
     trustee); In re Ionosphere Clubs, Inc., 113 B.R. 164, 170 (Bankr. S.D.N.Y. 1990) (Lifland, CJ) (Since
14
     the unsecured creditors are willing to risk the costs, uncertainties and dislocations, occasioned by the
15
     appointment of a trustee, the Court will exercise its equitable powers to order that appointment.”)
16
             A Trustee will step into the shoes of the DIP and will immediately take control of the Estate and
17
     the Debtor’s affairs, putting in place an impartial fiduciary capable of preserving estate assets and
18
     maximizing recovery for creditors. The benefit of such independent investigation and the related
19
     protection and safeguarding of estate assets facilitated by the appointment of a trustee will far outweigh
20
     the costs to the Estate associated with such an appointment. In re Sillerman (Bankr.S.D.N.Y. 2019) 605
21
     B.R. 631, 655.).
22
             The conduct of Lioudkovski defies logic as no sane creditor will nor should trust Lioudkovski
23
     with fiduciary obligations when he does not speak read or write English (and therefore cannot
24
     communicate with any creditor) or any person other than Russians. How can Lioudkovski believe that
25
     any creditor will permit him to be their fiduciary when Lioudkovski has falsely listed his son and some
26
     unknown third party as the largest creditors of the Estate; listing them both as non-insiders when
27
     clearly, they are.
28




                                                          13
           MOTION TO CONVERT CASE TO CHAPTER 11 AND APPOINTMENT OF A CHAPTER 11 TRUSTEE
      Case 1:20-bk-11006-VK          Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                  Desc
                                     Main Document    Page 26 of 352


 1
              The schedules themselves reveal that “Nataliya Privalikhina” (if this person even exists) and
 2
     Mr. Nikita Lyudkovskiy, reside at 423 N. Palm Dr., Beverly Hills, CA 90210, with Lioudkovski. See
 3
     Exhibit D, a true and correct copy, attached, and incorporated herein by reference.
 4
              A need for a trustee is real and undeniable. In re Caroline Desert Disco, 5 B.R. 536 (Bankr.
 5
     C.D. Cal. 1980) (where the debtor violated local rules; much less with the controlling statutes and
 6
     Federal Rules of Evidence (FRE) as Lioudkovski has. Mismanagement alone warrants the appointment
 7
     of a trustee; whether it occurred pre- or post-petition is irrelevant for the analysis. In re McCorhill
 8
     Publishing, Inc., 73 B.R. 1013, (court found that the debtor’s mismanagement had conflicting interests
 9
     in affiliated companies and that they had engaged in self-serving transactions which benefited the
10
     affiliated companies and their own interests as Lioudkovski has here).
11
              The Court must convert this case to a Chapter 11 and appoint an impartial Chapter 11 Trustee.
12
                                              IX.     CONCLUSION
13
              The Court must convert this case to a Chapter 11 and appoint an impartial Chapter 11 Trustee.
14
     Once a court finds that “cause” exists, a trustee shall be appointed; there is no discretion to deny relief.
15
     See Savino Oil, 99 BR at 525; In re Deena Packaging Indus. Inc., 29 B.R. 705, 706 (BR S.D.N.Y.
16
     1983).
17
              Lioudkovski prepared schedules without even complying with the most elementary rules that
18
     govern the duty to know what the person is actually signing. A person who signs documents without
19
     knowing what the documents say is a person who doesn’t care what the documents say because he is
20
     going to do whatever he wants to do anyways regardless of the representations and the duties that
21
     public policy impose upon him.
22
              Lioudkovski intentionally did not attest to the accuracy of the schedules to provide himself an
23
     escape hatch once his fraud was laid bare for the Court. Unfortunately for Lioudkovski and fortunately
24
     for the creditors, the scam of Lioudkovski and his reputation precedes him. The simplest of scrutiny by
25
     a person who knows that Lioudkovski does not read or write English is enough to hone in on missing
26
     elements. By further delving into the schedules and scrutinizing them against publicly available
27
     information leads to the undeniable conclusion that Lioudkovski has attempted to gain by dishonesty,
28
     which he cannot honestly.



                                                          14
           MOTION TO CONVERT CASE TO CHAPTER 11 AND APPOINTMENT OF A CHAPTER 11 TRUSTEE
      Case 1:20-bk-11006-VK         Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                  Desc
                                    Main Document    Page 27 of 352


 1
            The case must be converted to a Chapter 11 and a Chapter 11 Trustee appointed. “11 USC.
 2
     §§ 1112. § 1112 was not excluded from Subchapter V; therefore, dismissal is not automatic, and the
 3
     case may still be converted for cause.” ¶ 20, A Primer on the Small Business Reorganization Act of
 4
     2019, Eduard V. Rodriquez, United States Bankruptcy Court Judge, Southern District of Texas,
 5
     McAllen Division.
 6
            What occurs after a DIP is removed per § 1185 is readily black letter law. The debtor ceases to
 7
     be a debtor-in-possession and the Standing Trustee (Ms. Djong) must perform the duties specified in
 8
     section 704(a)(8) (filing reporting if the business of the debtor is to be operated) and sections
 9
     1106(a)(1), (a)(2) and (a)(6), including operating the business of the debtor. See § 1183(b)(5).
10
            The Small Business Reorganization Act (SBRA) amends section 363(c)(1) to authorize the
11
     Standing Trustee in Small Business Cases to enter into ordinary course transactions and use estate
12
     property in the ordinary course without notice or hearing. § 364(a) has also been amended to authorize
13
     the Standing Trustee in a Small Business Case to obtain ordinary course unsecured credit or to incur
14
     ordinary course unsecured debt as an administrative expense. However, the Court must convert this
15
     case to a regular Chapter 11; this case is not amenable to Subchapter V treatment because the debts and
16
     the litigation that Debtor and Lioudkovski are involved in will never percolate to filing a rational plan
17
     within 90-days of the filing date as Subchapter five requires. § 1189. The Debtor has stolen money
18
     from people to purchase the properties, and though the night is still somewhat relatively calm, the storm
19
     is fast approaching.
20
            Lioudkovski can never demonstrate that he is the source of the funds for the substantial real
21
     estate purchases he has engaged in. Lioudkovski does not have a job and has never had one in the
22
     United States, and Lioudkovski is no Mr. Hewlett or Mr. Packard or Mr. Gates or Mr. Woznick or Mr.
23
     Jobs to have created anything from which he has money. Mr. Lioudkovski did not get shot 6 times
24
     because he was a good Samaritan.
25
            Mr. Lioudkovski is the most unfit person to act as a DIP as an order to reclaim the substantial
26
     preferences he has suppressed and shielded away are preferences made to his own family and friends,
27
     and specifically his son whom to like his father is unemployed; but is fortunate enough to drive a 2020
28
     BMW.



                                                         15
           MOTION TO CONVERT CASE TO CHAPTER 11 AND APPOINTMENT OF A CHAPTER 11 TRUSTEE
      Case 1:20-bk-11006-VK         Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                   Desc
                                    Main Document    Page 28 of 352


 1
            The son of Mr. Lioudkovski has high scholastic aspirations. That is why at age 26, he has given
 2
     serious thought and conferred much about applying for and hopes to be graced with admission to Santa
 3
     Monica Junior College. Only if the undersigned could have had ambitions such as the junior
 4
     Lioudkovski does. The undersigned would then be assured of a prosperous future that only Uber
 5
     Technologies and Lyft could provide as a driver.
 6
             Lioudkovski has made substantial preferential payments to those closest to him, including his
 7
     son, and he will never sue his son to recover the money and pay the creditors will remain unpaid.
 8
            Lioudkovski should be grateful that the moving creditor is not moving to convert him to a
 9
     Chapter 7 but wishes to allow Lioudkovski to return to the Estate what he has wrongfully and
10
     preferentially given his son and other insiders.
11
            Lioudkovski should also learn how to be humble. It is painful to read that Lioudkovski can
12
     have $50,000 wired into the accounts of the Debtor’s counsel as a retainer when he did not pay the
13
     undersigned a fraction of the money that the undersigned well deserves for all the effort expended for
14
     Mr. Lioudkovski based on credit and a promise. Mr. Lioudkovski does not care for appearances. He
15
     does not care that a man’s award is a man’s bond, as is apparent by the fact that he signed multiple
16
     documents under penalty of perjury full of lies and omissions. Mr. Lioudkovski likewise signs and
17
     says things that profit him with no care regarding the accuracy of the information he is transmitting
18
     because he feels unbound by the oath. The idiom of “a man’s word is a man’s bond” has no
19
     application to Mr. Lioudkovski. Mr. Lioudkovski does not consider his word, his signature, his
20
     Declaration under penalty of perjury, his acts in derogation of public policy, to be worthy of
21
     consideration and observance when it comes to him profiting at another’s expense. Mr. Lioudkovski
22
     has made an art of self-preservation and would owe millions of dollars if he ever disclosed the amount
23
     of unjust enrichment that is the frank basis of his employment. Mr. Lioudkovski is unfit to act as a
24
     DIP. Mr. Lioudkovski is not on the same page as one would need to be to serve as a DIP; Mr.
25
     Lioudkovski is not even in the same library.
26
            Lioudkovski must learn that America is a forgiving country but forgiving only to those who
27
     show contrition. Lioudkovski must also learn that America and the American Bankruptcy system is not
28
     a tool to dodge one’s obligations but a chance for honesty and an opportunity to right the wrongs of the



                                                        16
           MOTION TO CONVERT CASE TO CHAPTER 11 AND APPOINTMENT OF A CHAPTER 11 TRUSTEE
      Case 1:20-bk-11006-VK        Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35             Desc
                                   Main Document    Page 29 of 352


 1
     past. Lioudkovski must also learn that American jurisprudence has no tolerance for dishonesty and
 2
     those who are dishonest will be most severely dealt with.
 3
                                                 Respectfully submitted,
 4
     DATED: June 16, 2020                        THE SANDS LAW GROUP
 5
 6
 7                                                By: _________________________________________
                                                        Thomas Sands, Esq.
 8                                                      Attorney for Creditor The Sands Law Group,
                                                        APLC
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                                       17
           MOTION TO CONVERT CASE TO CHAPTER 11 AND APPOINTMENT OF A CHAPTER 11 TRUSTEE
Case 1:20-bk-11006-VK   Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35   Desc
                        Main Document    Page 30 of 352




         DECLARATION
      Case 1:20-bk-11006-VK          Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                   Desc
                                     Main Document    Page 31 of 352


 1
                         X.      DECLARATION OF THOMAS D SANDS, ESQUIRE
 2
 3            I, Thomas D Sands, Esq., declare:
 4            1.    I am an attorney at law duly licensed to practice before all of the courts in the State of
 5   California and a member of the State Bar of California in-good-standing. I have personally spent
 6   countless hours going through the cases that Debtor and Lioudkovski are currently facing, and my
 7   knowledge is based on my personal research and studies and of my own and if stated on information
 8   and belief, I will declare that to be so, and I do believe that the information I have is true and correct. If
 9   called on to do so, I could and would testify to the same.
10
              2.    Every attachment referenced in the Objection (Exhibit A-W) are true and correct copies
11
     of the originals and are incorporated into my Declaration by way of that reference as if stated herein in
12
     full.
13
              3.    Lioudkovski immigrated to the United States in the early-1990s and is a Russian citizen.
14
     He obtained his social security number in 1992. He is known by and has operated with no less than 8
15
     AKAs. Lioudkovski sought refuge in the United States because he has defrauded many in Russia,
16
     resulting in him being shot 6 times.
17
              4.    On April 11, 2014, Lioudkovski formed LDI. Ventures, LLC, and is its sole member.
18
     See Exhibit A, a true and correct copy, attached, and incorporated herein by reference.
19
20
              5.    On January 20, 2015, Lioudkovski created Lev Investments, LLC and is its sole

21   member, although on paper, it is his wife, who is a Russian national and has no legal status in the

22   United States. See Exhibit B, a true and correct copy, attached, and incorporated herein by reference.

23            6.    Lioudkovski acting as the DIP executed the “List of Creditors Who Have the 20

24   Largest Unsecured Claims and Are Not Insiders” and therein stated that LDI. Ventures is owed

25   $2,800,000 from Lev Investments, LLC, (the Debtor) and executed the Official Form 204. See Exhibit

26   C, a true and correct copy, attached and incorporated herein by reference.
27            7.    The address provided for LDI. Ventures LLC is 423 N. Palm Dr., Beverly Hills, CA
28   90210 which is the home address of Lioudkovski. See Exhibit C, a true and correct copy, attached and




                                                           18
             MOTION TO CONVERT CASE TO CHAPTER 11 AND APPOINTMENT OF A CHAPTER 11 TRUSTEE
         Case 1:20-bk-11006-VK        Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                 Desc
                                      Main Document    Page 32 of 352


 1
     incorporated herein by reference.
 2
                 8.    Also appearing on the “List of Creditors Who Have the 20 Largest Unsecured
 3
     Claims and Are Not Insiders” is Landmark Land LLC. The claim is for $50,000, and Landmark
 4
     Land’s interest is directed to Mr. Alex Polovinhik. See Exhibit C, a true and correct copy, attached,
 5
     and incorporated herein by reference. Mr. Alex Polovinhik is the accountant for Lioudkovski and his
 6
     entities.
 7
 8
                 9.    Landmark Land LLC was created in 2019 and has as its sole member Nataliya

 9   Privalikhina and its Chief Executive Officer Mr. Nikita Lyudkovskiy (who is the son of Lioudkovski)

10   (the alteration of the spelling of the name frustrates fact-finding, and the names are pronounced the

11   same). Both Nataliya Privalikhina and Mr. Nikita Lyudkovskiy, reside at 423 N. Palm Dr., Beverly

12   Hills, CA 90210, with Lioudkovski. See Exhibit D, a true and correct copy, attached, and incorporated

13   herein by reference.

14               10.   The representation made in the Schedules being false on their face (with a little research)
15   are false as both Debtor and Lioudkovski, as Lyudkovskiy is an insider under § 101(31)(A), (B).
16               11.   “Nataliya Privalikhina” probably does not exist. A deep search of her was conducted
17   utilizing the latest and the most in-depth investigative tools (i.e., the same databases used by law
18   enforcement) and the most readily available ones (i.e., google) and the net results in both areas were
19   “zero results found.”
20               12.   The prophylactic utilized for the brazen deception reveals itself on Official Form 202,
21
     which is the “Declaration under Penalty of Perjury for Non-Individual Debtors,” where the box used to
22
     indicate that the Official Form 204 is true and correct is left unchecked. 4 See Exhibit E, a true and
23
     correct copy, attached and incorporated herein by reference; ergo the document was filed, but filed in a
24
     manner that can be artfully distanced from if an inquiry occurs. Official Form 204 is simply an artifice
25
     of brazen deceit.
26
27
28   4
      As will be discussed in detail further in the brief, the entirety of the schedules along with this
     bankruptcy, is a compilation of fraud and deceit.



                                                           19
            MOTION TO CONVERT CASE TO CHAPTER 11 AND APPOINTMENT OF A CHAPTER 11 TRUSTEE
      Case 1:20-bk-11006-VK        Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                 Desc
                                   Main Document    Page 33 of 352


 1
             13.    Every part of the schedules is but a spoke in a wheel of deceit and deception. Part 4 of
 2
     Official Form 206 A/B asks: “Does the debtor own any investments?” To which Lioudkovski responds
 3
     no. See Exhibit F, a true and correct copy, attached, and incorporated herein by reference. Lioudkovski
 4
     must have forgotten that on November 8, 2019, he obtained a Trustee’s Deed Upon Sale for a
 5
     substantially sized parcel of land located in the County of Riverside and which can be identified by
 6
     County of Riverside Assessor’s Parcel Number: 697-330-002-4. See Exhibit G, a true and correct
 7
     copy, attached and incorporated herein by reference.
 8
 9           14.    The Riverside County Assessor last valued this land on October 17, 2014, for

10   $11,425,000.00. See Exhibit H, a true and correct copy, attached, and incorporated herein by reference.

11           15.    The Debtor’s Schedules further reveal that they are incurably infected by fraud when on

12   Part 9 of Official Form 206 A/B, which requires the disclosure of: “does the debtor own or lease any

13   real property?” (see Exhibit F, part 9) to which Lioudkovski on behalf of the Debtor states “Yes” and

14   then the Form requires to “Fill in the information below” (see Exhibit F, part 9). Thus, Paragraph 55 of
15   Official Form 206 A/B requires to fill in: “Any building, other improved real estates, or land which the
16   debtor owns or in which the debtor has an interest [:] Description and location of property Include
17   street address or other descriptions such as Assessor’s Parcel Number (APN), and type of property (for
18   example acreage, factory, warehouse, apartment or office building, if available.”
19           16.    In Paragraph 55.1 of Official Form 206 A/B the schedules provide for the filing in of the
20   information Paragraph 55 requires and to which Lioudkovski states only: “Single-family residence
21
     located at 13854 Albers Street, Sherman Oaks, CA 91401, Fee simple, [Net book value of debtor’s
22
     interest (where available)]: $3,300,000.00; [Valuation method used for current value]: no response is
23
     provided by Lioudkovski; [Current value of debtor’s interest], $3,300,000.00. See Exhibit F, a true and
24
     correct copy, attached hereto, and incorporated herein by reference. Nothing is said about any other real
25
     property.
26
             17.    Schedule A/B at question 58 requires the disclosure of: “Has any of the property listed
27
     in part 9 been appraised by professional within the last year?” See Exhibit F, a true and correct copy,
28




                                                        20
           MOTION TO CONVERT CASE TO CHAPTER 11 AND APPOINTMENT OF A CHAPTER 11 TRUSTEE
      Case 1:20-bk-11006-VK          Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                   Desc
                                     Main Document    Page 34 of 352


 1
     attached, and incorporated herein by reference. The Debtor and Lioudkovski wanting to demonstrate to
 2
     this Court that there is utter transparency and that they follow the letter of the law fail to disclose that
 3
     an “appraisal by a professional” was done on May 5, 2019. See Exhibit I, a true and correct copy,
 4
     attached and incorporated herein by reference. It is evident that the Debtor and Lioudkovski are the
 5
     consummate honest debtor for which Congress created the bankruptcy courts to provide relief to when
 6
     they demonstrate that since the appraisal was done 390 days before the bankruptcy was filed on June 1,
 7
     2020, rather than 365 days before, that they did not disclose the fact on the Schedules. Life would be so
 8
 9   much easier if all Debtors came to the Court with the virtuousness of the Debtor and Lioudkovski.

10           18.     Part 11 of Schedule A/B asks the Debtor to disclose: “Does the debtor own any other

11   assets that have not yet been reported on this form? Include all interest in expiratory contracts and

12   unexpired leases not previously reported on this form.” See Exhibit F, a true and correct copy,

13   attached, and incorporated herein by reference. Lioudkovski responds on behalf of the Debtor “Yes”
14   and then accuses third parties of fraud and deceit.
15           19.     Nowhere in the Schedules does Lioudkovski disclose that he is being sued along with
16   the Debtor in Riverside Superior Court case number PSC2000222 by Plaintiff Coachella Vineyard
17   Luxury RV Park LLC seeking damages against them in excess of $5,000,000. See Exhibit J, a true and
18   correct copy, attached, and incorporated herein by reference.
19           20.     Nowhere on his schedules does Debtor or Lioudkovski disclose that he is being sued by
20   Ruvin Feygenberg, Michael Leizerovitz and Sensible Consulting and Management, Inc. for causes of
21
     action of Breach of Contract, Breach of Fiduciary Duty, Concealment, Indemnity, Declaratory Relief,
22
     Quiet Title, Cancellation of Instruments, Wrongful Foreclosure, and Declaratory and Injunctive Relief,
23
     in Los Angeles Superior Court case number 19VECV00878, seeking $2,500,000.00 in damages against
24
     them. See Exhibit K, a true and correct copy attached and incorporated herein by reference.
25
             21.     Nowhere on its schedules does Debtor or Lioudkovski disclose that they are being sued
26
     in County of Riverside, Riverside Superior Court number RIC1905065 by GA&TV Inc. and Coachella
27
     Vineyard Luxury RV LLC in a verified complaint for $3,100,000.00, under causes of action of Breach
28




                                                           21
           MOTION TO CONVERT CASE TO CHAPTER 11 AND APPOINTMENT OF A CHAPTER 11 TRUSTEE
      Case 1:20-bk-11006-VK         Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                Desc
                                    Main Document    Page 35 of 352


 1
     of Contract, Specific Performance, Breach of Warranty, Fraud and Concealment, Negligent
 2
     Misrepresentation, Quiet Title, Cancellation of Instrument, Declaratory and Injunctive Relief, and this
 3
     suit has been pending since October 4, 2019. See Exhibit L, a true and correct copy, attached, and
 4
     incorporated herein by reference.
 5
             22.    Debtor and Lioudkovski’s liability cannot be contested when in RIC1905065, the state
 6
     court has found:
 7
            Defendants illegally foreclosed on the property because the trustee’s sale ‘shall be
 8          conducted no sooner than on the seventh day after the earlier of (1) dismissal of the
            action or (2) expiration or termination of the injunction... that required postponement of
 9          the sale... unless the injunction... or subsequent order expressly directs the conduct of
10          the sale within that seven-day period.’ The time to seek such a subsequent order was
            after the hearing on the preliminary injunction, but before the sale.
11          This premature sale was Defendant’s mistake, not the court’s. A nunc pro tune
            proceeding serves to correct a court’s clerical mistakes, not to make retroactive
12          substantive changes to its prior orders. (Siegal v. Superior Court (1968) 68 Cal.2d 97,
13          101.)
            See Exhibit M, a true and correct copy attached, and incorporated herein by reference.
14
            23.     Bankruptcy has not proved to be any sanctuary for Lioudkovski or the Debtor.
15
     Lioudkovski along with his alter ego LDI Ventures LLC, are being sued by Nazareth Kechejian, in the
16
     United States Bankruptcy Court, Central the District of California, San Fernando Valley division, an
17
     adversary proceeding No. 1:18-ap-01101-MT for violation of California Usury Laws, Violation of
18
     California High-Cost Mortgage Law, Violations of Truth in Lending Act, Violations of Homeowners
19
     Protection Act, Violation of California Civil Code 1632 for Unconscious Ability in the Contracting,
20
     Intentional Misrepresentation, Fraud, Unfair Business Practices and for Declaratory Relief. See Ex W,
21
     attached hereto.
22
23          24.     The Debtor has not listed these actions on the schedules because if it did, the Debtor

24   would not be qualified to proceed with a Subchapter V which requires that a debtor must not have more

25   than “aggregate noncontingent liquidated secured and unsecured debts as of the date of the filing of the

26   petition or the date of the order for relief in an amount, not more than $7,500,000.” § 1182(1)(A).

27          25.     The Debtor and Lioudkovski are internally corrupt, failed to comply with California
28   Rules of Court, Rule 3.650, to “immediately” report any BK filing as the Rule requires. Neither has




                                                         22
           MOTION TO CONVERT CASE TO CHAPTER 11 AND APPOINTMENT OF A CHAPTER 11 TRUSTEE
         Case 1:20-bk-11006-VK      Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                 Desc
                                    Main Document    Page 36 of 352


 1
     given the State Courts any notice and forced the duty of notification of the State Courts on to their
 2
     opponents. See Exhibit N, a true and correct copy, attached and incorporated herein by reference.
 3
             26.    On October 24, 2019, Debtor and Lioudkovski were sued for Financial Abuse of an
 4
     Elder, Conversion, and Declaratory Relief, by Mariya Ayzenberg in Los Angeles Superior Court case
 5
     number 19STCV38222. See Exhibit O, a true and correct copy, attached and incorporated herein by
 6
     reference.
 7
 8
             27.    The waste comes in the form of removing to this Court, case No. 19STCV38222 that

 9   was settled by Debtor and Lioudkovski on December 4, 2019, and has long ago been dismissed. See

10   Exhibit P, a true and correct copy, attached, and incorporated herein by reference.

11           28.    A settlement agreement settling elder abuse case cannot be concealed under the

12   mandates of the California Legislature as codified in Code of Civil Procedure § 2017.310. The removed

13   action bears the United States Bankruptcy Court case number 1:20-ap-01062-VK.

14           29.    The Debtor and Lioudkovski are also sued by FR, LLC which alleges Conversion,
15   Negligent Bailment, Unjust Enrichment, and Quiet Title, Los Angeles Superior Court Case Number
16   19STCV45132, wherein they along with their then partners Ruvin Feygenberg, Michael Leizerovitz
17   and Sensible Consulting a Management, are sued for $119,000.00. 5 See Exhibit Q, a true and correct
18   copy, attached, and incorporated herein by reference. The removed action bears the United States
19   Bankruptcy Court case number 1:20-ap-01060-VK.
20           30.    Los Angeles Superior Court case number 19VECV00878 was filed by me on behalf of
21
     the Debtor against their then partners Ruvin Feygenberg, Michael Leizerovitz and Sensible Consulting
22
     a Management, alleging causes of action for Breach of Implied Covenant against Encumbrances, Quiet
23
     Title, Usury and Declaratory Relief on June 19, 2019. See Exhibit R, a true and correct copy, attached,
24
     and incorporated herein by reference.
25
             31.    The premise of the case is simple. Ruvin Feygenberg had failed to pay a judgment owed
26
27
28   5
      The Debtor will have a doozy of a time dealing with FR as FR is being represented by a brass
     knuckled litigator, who like this Court does not countenance fraud by fiduciaries.



                                                         23
            MOTION TO CONVERT CASE TO CHAPTER 11 AND APPOINTMENT OF A CHAPTER 11 TRUSTEE
      Case 1:20-bk-11006-VK         Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                  Desc
                                    Main Document    Page 37 of 352


 1
     to Ming Zhu, LLC and when the property on Albers Street was purchased in the name of the partners
 2
     which included Ruvin Feygenberg, the abstract of judgment recorded by Ming Zhu attached to the
 3
     property as an encumbrance. The lawsuit was a means to force Ruvin Feygenberg to pay the judgment
 4
     he owed Ming Zhu and to clear title.
 5
            32.     The undersigned was hired by Debtor and Lioudkovski to represent the Debtor by way
 6
     of referral of Lioudkovski’s counsel, who knew the undersigned.
 7
 8
            33.     Outside of paying the costs associated with filing of the Complaint, the Debtor and

 9   Lioudkovski did not pay me the fees that I am owed. The Sands Law Group filed Claim No. 2 in this

10   case (after Claim 1 filed by the Franchise Tax Board).

11          34.     In October 2019, it was learned that Debtor and Lioudkovski had been sued in the

12   Riverside Superior Court Case No. RIC1905065.

13          35.     I contacted Lioudkovski and represented that it would be a waste if some other law firm

14   represented Debtor and Lioudkovski as the matters were pending between the same parties regarding
15   different properties and also requested that Debtor and Lioudkovski pay what they owed The Sands
16   Law Group (“Sands” hereafter).
17          36.     Lioudkovski sent a message for me prepare a retainer agreement containing its proposal
18          37.     I took the time prepared the retainer as requested. See Exhibit S, a true and correct
19   copy, attached and incorporated herein by reference.
20          38.     After emailing the retainer agreement to Lioudkovski, Lioudkovski responded that he
21
     did not read English and asked that I prepare a retainer agreement in Russian.
22
            39.     At great expense to me, I prepared a Russian translation of the retainer agreement for
23
     Lioudkovski. See Exhibit T, a true and correct copy, attached, and incorporated herein by reference.
24
            40.     After being emailed the Russian translated retainer agreement, Lioudkovski responded
25
     that he did not read Russian either and asked for someone to call him who spoke Russian.
26
            41.     After I obtained a Russian translator at great expense to facilitate a telephone call,
27
     Lioudkovski answered the telephone and then hung up on me and the translator.
28




                                                         24
           MOTION TO CONVERT CASE TO CHAPTER 11 AND APPOINTMENT OF A CHAPTER 11 TRUSTEE
      Case 1:20-bk-11006-VK         Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                  Desc
                                    Main Document    Page 38 of 352


 1
            42.     I was never paid for the representation I provided Lioudkovski and the Debtor in
 2
     19VECV00878, and Lioudkovski never executed the substitution of attorney form provided him
 3
     forcing me forcing me to move to be relieved as counsel. Judge Huey Cotton granted the Motion on
 4
     November 22, 2019. See Exhibit U, a true and correct copy, attached and incorporated herein by
 5
     reference.
 6
            43.     I then learned of this bankruptcy and immediately filed a proof of claim with the Court.
 7
     See Exhibit V, a true and correct copy, attached, and incorporated herein by reference.
 8
 9          44.     I then reviewed the schedules provided by the Debtor and executed under penalty of

10   perjury by its sole real member Lioudkovski.

11          45.     That is when the insult was added to injury. Nowhere in the Schedules is there a stick of

12   a declaration from a certified court translator who will attest to the fact that none of the schedules

13   signed by the Lioudkovski were translated properly for him to execute and thus subjecting him to

14   imprisonment when they are proven false.
15          46.     Lioudkovski has clearly stated to me that he does not speak, understand, read, or write
16   English. He has also said that he does not read or write Russian.
17          47.     The schedules are therefore only unsworn pages of a fairy tale that the Debtor and
18   Lioudkovski will distance themselves from as soon as they realize that their fraud has real
19   consequences attached to it including the fact that because of the deception and the lies that the current
20   schedules all contain, that they will face imprisonment.
21
            I declare under penalty of perjury that the foregoing is true and correct under the laws of the
22
     State of California and the United States.
23
            Executed on June 17, 2020, at Los Angeles, California.
24
            Dated: June 17, 2020
25                                                             By:
                                                                     Thomas D Sands, Esq.
26
27
28




                                                          25
           MOTION TO CONVERT CASE TO CHAPTER 11 AND APPOINTMENT OF A CHAPTER 11 TRUSTEE
Case 1:20-bk-11006-VK   Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35   Desc
                        Main Document    Page 39 of 352




           EXHIBIT “A”
        Case 1:20-bk-11006-VK Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                                                                Desc
                                 Main Document
                Articles of Organization          Page 40 of 352
     LLC-1_
                of a Limited Liability Company (LLC)
   To form a limited liability company in California, you can fill out this form,
   and submit for filing along with:
                                                                                                              201410410506
     -    A $70 filing fee.
     -   A ~eparate, non-refundable $15 service fee also must be included,
         if you drop off the completed form.
   Important! LLCs in California may have to pay il minimum $800 yearly                                                         FILED-~rf]
   tax to the California Franchise Tax Board. For more information, go to                                               Seaetary of State
   https://www.ftb_ca_gov.                                                                                              State of callfomla
   LLCs may not provide "professional services," as defined by California
   Corporations Code sections 13401 (a) and 13401.3.                                                           \~(_, APR           1 1 201~
    Note: Before submitting the completed fonn, you should consult with a
    private attorney for advice about your specific business needs.                                                  This Space For Office Use Only


                             For questions about this form, go to www.sos.ca.gov/business/belfiling-tips.htm.
    LLC Name (List the proposed LLC name exactly as it is to appear on the records of the California Secretary of State.)

     CD      Ldi Ventures LLC
                 Proposed Ll.C Name                         The name must include: LLC, L.L.C., Limited Liability Company, Limited Liability Co., Ltd.
                                                            Liability Co. or Ltd. Liability Company; and may not include: bank, trust, trustee, incorporated,
                                                             inc., corporation, or corp., insurer, or insurance company.         For general entity name
                                                             requirements and restrictions, go to www.sos.ca.gov/business/be/name-availability.htm.
    Purpose
     Q)     The purpose of the limited liability company is to engage in any lawful act or activity for which a limited liability
            company may be organized under the California Revised Uniform Limited Liability Company Act.

    LLC Addresses
     @ a. 423 North Palm Drive, Apt. 305                                                                Beverly Hills                 CA     90210
                 Jnffial Street Address of Designated Office in CA - Do not list a P.O. Box           City (no abbreviations)        State     Zip

            b.
                 Initial Mailing Address of LLC, if different from 3a                                 City (no abbreviations)        State     Zip


    Service of Process (List a California resident or a California registered corporate agent that agrees to be your initial agent to accept
    service of process in case your LLC is sued. You may list any adult who lives in California. You may not list an LLC as the agent. Do not
    list an address if the agent is a California registered corporate agent as the address for service of process is already on file.)

     ©      a. Irina Nikitchenko
                 Agent's Name

            b.   3913 Caminita Del Mar Cove                                                          San Dieao                        CA     92130
                 Agent's Street Address (if agent is not a corporation) - Do not list a P.O. Box      City (no abbreviations)        State     Zip


   Management (Check only one.)

     ~ The LLC will be managed by:
                 0     One Manager              D More Than One Manager D All Limited Liability Company Member(s)
   This form must be signed by each organizer. If you need more space, attach extra pages that are 1-sided and on standard letter-sized
   paper(81/2"x 11"). All attachments are made part of these articles of organization.




   ~o~~                                                                    Dmitri Lioudkovski
                                                                             Print your name here

  Make check/money order payable to: Secretary of State                                        By Mall                                  Drop-Off
  Upon filing, we will return one (1) uncertified copy of your filed                      Secretary of State                        Secretary of State
  document for free, and will certify the copy upon request and               .   Business Entities, P.O. Box 944228            1500 11th Street., 3rd Floor
  payment of a $5 certification fee.                                                Sacramento, CA 94244-2280                     Sacramento, CA 95814

Corporations Code§§ 17701.04, 17701.08, 17701.13, 17702.01, Revenue and Taxation Code§ 17941                                         2014 Galifomia Secretary of State
LLC-1 (REV 01/2014)                                                                                                                     www.sos.ca.gov/business/be
Case 1:20-bk-11006-VK   Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35   Desc
                        Main Document    Page 41 of 352




         EXHIBIT “B”
             Case 1:20-bk-11006-VK    Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35
                    Articles of Organization                                                                                                     Desc
     LLC-1                            Main  Document(LLC)
                                                        Page 42 of 352
                    of a Limited Liability Company
    To form a limited liability company in California, you can fill out this form,
    and submit for filing along with:
                                                                                                              201502210681
          A $70 filing fee.
     -    A separate, non-refundable $15 service fee also must be included,                                                     FILED
          if you drop off the completed form.                                                                            Secretary of State                    ~
    Important! LLCs in California may have to pay a minimum $800 yearly
                                                                                                                         State of California                y
    tax to the California Franchise Tax Board. For more information, go to
    https://www.ftb.ca.gov.
                                                                                                                             JAN 2 O2015
    LLCs may not provide "professional services," as defined by California
    Corporations Code sections 13401(a) and 13401.3.
    Note: Before submitting the completed form, you should consult with a
    private attorney for advice about your specific business needs.                                       l
                                                                                                              tv      This Space For Office Use Only

                             For questions about this form, go to www.sos.ca.gov/business/belfiling-tips.htm.
    LLC Name (List the proposed LLC name exactly as it is to appear on the records of the California Secretary of State.)
     (D · Lev Investments LLC
                  Proposed LLC Name                         The name must include: LLC, L.L.C., Limited Liability Company, Limited Liability Co., Ltd.
                                                            Liability Co. or Ltd. Liability Company; and may not include: bank, trust, trustee, incorporated,
                                                            inc., corporation, or corp., insurer, or insurance company.          For general entity name
                                                            requirements and restrictiohs, go to www.sos.ca.gov/business/be/name-availability.htm.
    Purpose

      (g) The purpose of the limited liability company is to engage in any lawful act or activity for which a limited liability
            company may be organized under the California Revised Uniform Limited Liability Company Act

    LLC Addresses
      ®     a.   423 N. Palm Street, Suite 305, Beverly Hills                                                                         CA       90210
                  /nftial Street Address of Designated Office in CA - Do not list a P. 0. Box         City (no abbreviations)        State      Zip

            b.
                  Initial Mailing Addres~ of LLC, if different from 3a                                City (no abbreviations)        State      Zip

    Service of Process {Ust a California resident or a Callfornla registered corporate agent that agrees to be your initial agent to accept
    seivice of process in case your LLC is sued. You may list any adult who lives in California. You may not list an LLC as the agent. Do not
    list an address if the agent is a California registered corporate agent as the address for service of process is already on file.)

      ®     a. Dmitri Lioudkovski
                 Agent's Name

            b. 423 N. Palm Street, Suite 305, Beverly Hills                                                                           CA      90210
                  Agent's Street Address (if agent is not a corporation) - Do not list a P.O. Box     City {no abbreviations)        State      Zip


    Management (Check only one.)

      ®     The LLC will be managed by:
                 [{] One Manager                O More Than One Manager D All Limited Liability Company Member(s)
                                                  nizer. If you need more space, attach extra pages that are 1-sided and on standard letter-sized
                                                 re made part .of th.ese arti~!es of organization.


                                                                           Dmitri Lioudkovski
                                                                             Print your name here

  Make check/money order payable to: Secretary of State                                        By Mail                                     Drop-Off
  Upon filing, we will return one (1) uncertified copy of your filed                     Secretary of State                         Secretary of State
  document for free, and will certify the copy upon request and                  Business Entities, P.O. Box 944228             1500 11th Street., 3rd Floor
  payment of a $5 certification fee.                                                Sacramento, CA 94244-2280                     Sacramento, CA 95814

Corporations Code§§ 17701.04, 17701.08, 17701.13, 17702.01, Revenue and Taxation Code§ 17941                                          2014 California Secretary of State
LLC·1 (REV 01/2014)                                                                                                                      www.sos.ca.gov/business/be
Case 1:20-bk-11006-VK   Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35   Desc
                        Main Document    Page 43 of 352




         EXHIBIT “C”
                    Case
                    Case1:20-bk-11006-VK
                         1:20-bk-11006-VK Doc
                                           Doc18
                                               1 Filed
                                                  Filed06/01/20
                                                        06/17/20 Entered
                                                                  Entered06/01/20
                                                                          06/17/2014:44:15
                                                                                   12:53:35 Desc
                                                                                            Desc
                                          Main
                                          MainDocument
                                               Document PagePage44
                                                                 33of
                                                                    of352
                                                                       53

 Fill in this information to identify the case:
 Debtor name Lev Investments, LLC
 United States Bankruptcy Court for the: CENTRAL DISTRICT OF                                                                                      Check if this is an
                                                CALIFORNIA - SAN FERNANDO
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 LDI Ventures, LLC                                              investor loans                                                                                        $2,800,000.00
 423 N Palm dr
 Beverly Hills, CA
 90210
 Michael Masinovsky                                             investor loans          Unliquidated                                                                    $228,860.00
 21810 Eaton Place                                              (subject to             Subject to
 Cupertino, CA 95014                                            offset/reduction)       Setoff
 Landmark Land,                                                 Obligation due to       Unliquidated                                                                      $50,000.00
 LLC                                                            terminated
 Attn Alex                                                      escrow
 Polovinchik
 860 Via De La Paz,
 suite E-1
 Pacific Palisades,
 CA 90272
 G&B Law, LLP                                                   legal fees                                                                                                        $0.00
 Attn: James R.
 Felton
 16000 Ventura Blvd.,
 suite 1000
 Encino, CA 91436
 Jeff Nodd, Esq.                                                legal fees              Unliquidated                                                                              $0.00
 15250 Ventura Blvd                                             (contingency
 Encino, CA 91436                                               case)




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
Case 1:20-bk-11006-VK   Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35   Desc
                        Main Document    Page 45 of 352




        EXHIBIT “D”
              Case 1:20-bk-11006-VK                               Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                                                      Desc
                                                                  Main Document    Page 46 of 352
                            Secretary of State                                                      LLC-12                                        19-D57988
                            Statement of Information
                            (Limited Liability Company)                                                                                            FILED
                                                                                                                                   In the office of the Secretary of State
 IMPORTANT — Read instructions before completing this form.                                                                               of the State of California

 Filing Fee – $20.00
                                                                                                                                                  SEP 19, 2019
 Copy Fees – First page $1.00; each attachment page $0.50;
             Certification Fee - $5.00 plus copy fees
                                                                                                                                   This Space For Office Use Only
 1. Limited Liability Company Name (Enter the exact name of the LLC. If you registered in California using an alternate name, see instructions.)
  LANDMARK LAND, LLC
 2. 12-Digit Secretary of State File Number                                           3. State, Foreign Country or Place of Organization (only if formed outside of California)
                             201914010210                                               DELAWARE
 4. Business Addresses
 a. Street Address of Principal Office - Do not list a P.O. Box                                      City (no abbreviations)                                       State    Zip Code
 423 N PALM DR, #305                                                                                 BEVERLY HILLS                                                 CA       90210
 b. Mailing Address of LLC, if different than item 4a                                                City (no abbreviations)                                       State    Zip Code
 423 N PALM DR, #305                                                                                 BEVERLY HILLS                                                 CA       90210
 c. Street Address of California Office, if Item 4a is not in California - Do not list a P.O. Box    City (no abbreviations)                                       State    Zip Code
 423 N PALM DR, #305                                                                                 BEVERLY HILLS                                                  CA       90210
                                             If no managers have been appointed or elected, provide the name and address of each member. At least one name and address
                                             must be listed. If the manager/member is an individual, complete Items 5a and 5c (leave Item 5b blank). If the manager/member is
 5. Manager(s) or Member(s)                  an entity, complete Items 5b and 5c (leave Item 5a blank). Note: The LLC cannot serve as its own manager or member. If the LLC
                                             has additional managers/members, enter the name(s) and addresses on Form LLC-12A (see instructions).
 a. First Name, if an individual - Do not complete Item 5b                                           Middle Name                      Last Name                                         Suffix
  NIKITA                                                                                                                             LYUDKOVSKIY
 b. Entity Name - Do not complete Item 5a


 c. Address                                                                                          City (no abbreviations)                                       State    Zip Code
  423 N PALM DR, #305                                                                                BEVERLY HILLS                                                 CA      90210
 6. Service of Process (Must provide either Individual OR Corporation.)
      INDIVIDUAL – Complete Items 6a and 6b only. Must include agent’s full name and California street address.
 a. California Agent's First Name (if agent is not a corporation)                                    Middle Name                      Last Name                                         Suffix
 ALEX                                                                                                                                POLOVINCHIK
 b. Street Address (if agent is not a corporation) - Do not enter a P.O. Box                         City (no abbreviations)                                       State    Zip Code
 860 Via De La Paz, Suite E-1                                                                        Pacific Palisade                                               CA        90272
      CORPORATION – Complete Item 6c only. Only include the name of the registered agent Corporation.
 c. California Registered Corporate Agent’s Name (if agent is a corporation) – Do not complete Item 6a or 6b



 7. Type of Business
 a. Describe the type of business or services of the Limited Liability Company
 REAL ESTATE INVESTMENTS
 8. Chief Executive Officer, if elected or appointed
 a. First Name                                                                                       Middle Name                      Last Name                                         Suffix


 b. Address                                                                                          City (no abbreviations)                                       State    Zip Code


 9. The Information contained herein, including any attachments, is true and correct.

   09/19/2019                    NIKITA LYUDKOVSKIY                                                                    MANAGER
  _____________________            ____________________________________________________________                        _________________________     __________________________________
   Date                              Type or Print Name of Person Completing the Form                                   Title                          Signature
Return Address (Optional) (For communication from the Secretary of State related to this document, or if purchasing a copy of the filed document enter the name of a
person or company and the mailing address. This information will become public when filed. SEE INSTRUCTIONS BEFORE COMPLETING.)

Name:                                                                                                             
Company:

Address:
City/State/Zip:                                                                                                   

 LLC-12 (REV 01/2017)
                                                                                            Page 1 of 1                                            2017 California Secretary of State
                                                                                                                                                      www.sos.ca.gov/business/be
Case 1:20-bk-11006-VK   Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35   Desc
                        Main Document    Page 47 of 352




         EXHIBIT “E”
              Case
              Case1:20-bk-11006-VK
                   1:20-bk-11006-VK Doc
                                     Doc18
                                         1 Filed
                                            Filed06/01/20
                                                  06/17/20 Entered
                                                            Entered06/01/20
                                                                    06/17/2014:44:15
                                                                             12:53:35 Desc
                                                                                      Desc
                                    Main
                                    MainDocument
                                         Document PagePage48
                                                           32of
                                                              of352
                                                                 53



Fill in this information to i d e n t i f y ~                                     ------ -

Debtor name         Lev Investments, LLC

United States Bankruptcy Court for the:             CENTRAL DISTRICT OF CALIFORNIA - SAN FERNANDO

Case number (if known)
                                                                                                                                D   Check if this is an
                                                                                                                                    amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                           12/16

An individual who is authorized to act on behalf of a non-h,ciividual debtor, sue;·, as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual's position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING •• Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $600,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 162, 1341,
1619, and 3671.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative oflhe debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

        •         Schedule A/B_- Assets-Rea/ and Personal Property (Official Form 206A/B)
        •         Schedule D: Creditors Who Have Claims Secured by Property (Official Form 2060)
        •         Schedule EIF: Creditors Who Have Unsecured Claims (Official Form 206E/F)
        •         Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
        •         Schedule H: Codebtors (Official Form 206H)
        •         Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
        D         Amended Schedule
        D         Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
        D         Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct

        Executed on         June 1,2020




                                                                     Manager
                                                                     Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www_bestcase.com                                                                            Best Case Bankruptcy
Case 1:20-bk-11006-VK   Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35   Desc
                        Main Document    Page 49 of 352




         EXHIBIT “F”
            Case
            Case1:20-bk-11006-VK
                 1:20-bk-11006-VK Doc
                                   Doc18
                                       1 Filed
                                          Filed06/01/20
                                                06/17/20 Entered
                                                          Entered06/01/20
                                                                  06/17/2014:44:15
                                                                           12:53:35 Desc
                                                                                    Desc
                                  Main
                                  MainDocument
                                       Document PagePage50
                                                         38of
                                                            of352
                                                               53
 Debtor         Lev Investments, LLC                                                               Case number (If known)
                Name


           11a. 90 days old or less:                                 0.00     -                                   0.00 = ....                    Unknown
                                              face amount                            doubtful or uncollectible accounts



           11a. 90 days old or less:                         2,570,000.00     -                                   0.00 = ....               $2,570,000.00
                                              face amount                            doubtful or uncollectible accounts




 12.       Total of Part 3.                                                                                                             $2,570,000.00
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

     No.    Go to Part 5.
     Yes Fill in the information below.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

     No.    Go to Part 6.
     Yes Fill in the information below.

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

     No.    Go to Part 7.
     Yes Fill in the information below.

 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

     No.    Go to Part 8.
     Yes Fill in the information below.

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

     No.    Go to Part 9.
     Yes Fill in the information below.

 Part 9:        Real property
54. Does the debtor own or lease any real property?

     No. Go to Part 10.
     Yes Fill in the information below.
 55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

           Description and location of                    Nature and              Net book value of         Valuation method used   Current value of
           property                                       extent of               debtor's interest         for current value       debtor's interest
           Include street address or other                debtor's interest       (Where available)
           description such as Assessor                   in property
           Parcel Number (APN), and type
           of property (for example,

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                          page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
            Case
            Case1:20-bk-11006-VK
                 1:20-bk-11006-VK Doc
                                   Doc18
                                       1 Filed
                                          Filed06/01/20
                                                06/17/20 Entered
                                                          Entered06/01/20
                                                                  06/17/2014:44:15
                                                                           12:53:35 Desc
                                                                                    Desc
                                  Main
                                  MainDocument
                                       Document PagePage51
                                                         39of
                                                            of352
                                                               53
 Debtor         Lev Investments, LLC                                                         Case number (If known)
                Name

            acreage, factory, warehouse,
            apartment or office building, if
            available.
            55.1. Single Family
                     residence located at
                     13854 Albers Street,
                     Sherman Oaks, CA
                     91401                                Fee simple               $3,300,000.00                             $3,300,000.00




 56.        Total of Part 9.                                                                                              $3,300,000.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
             No
             Yes
 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
             No
             Yes
 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

     No.    Go to Part 11.
     Yes Fill in the information below.

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

     No. Go to Part 12.
     Yes Fill in the information below.
                                                                                                                      Current value of
                                                                                                                      debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities

 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)
            Claims and causes of action agains Sensible Consulting
            & Management, Inc. re: usury, fraud and related claims                                                                Unknown
            Nature of claim
            Amount requested                                             $0.00


            Claims against former counsel re: professional
            negligence                                                                                                            Unknown
            Nature of claim
            Amount requested                                             $0.00



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                         page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
            Case
            Case1:20-bk-11006-VK
                 1:20-bk-11006-VK Doc
                                   Doc18
                                       1 Filed
                                          Filed06/01/20
                                                06/17/20 Entered
                                                          Entered06/01/20
                                                                  06/17/2014:44:15
                                                                           12:53:35 Desc
                                                                                    Desc
                                  Main
                                  MainDocument
                                       Document PagePage52
                                                         40of
                                                            of352
                                                               53
 Debtor         Lev Investments, LLC                                                         Case number (If known)
                Name

           Clasim against FR, LLC and co-conspirators related to
           fraud, including, without limittion, hijacking of Debtor's
           real property                                                                                                   Unknown
           Nature of claim
           Amount requested                                              $0.00


           Claims against Real Property Trustee, Inc., re wrongful
           foreclosure advise re: Coachella property                                                                       Unknown
           Nature of claim
           Amount requested                                              $0.00


           Claims against insurance company for damage and bad
           faith coverage related to Sherman Oaks residence and
           insruance denial of coveage                                                                                     Unknown
           Nature of claim
           Amount requested                                              $0.00



 75.       Other contingent and unliquidated claims or causes of action of
           every nature, including counterclaims of the debtor and rights to
           set off claims

 76.       Trusts, equitable or future interests in property

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership

 78.       Total of Part 11.                                                                                                  $0.00
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
            No
            Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                  page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                    Best Case Bankruptcy
             Case
             Case1:20-bk-11006-VK
                  1:20-bk-11006-VK Doc
                                    Doc18
                                        1 Filed
                                           Filed06/01/20
                                                 06/17/20 Entered
                                                           Entered06/01/20
                                                                   06/17/2014:44:15
                                                                            12:53:35 Desc
                                                                                     Desc
                                   Main
                                   MainDocument
                                        Document PagePage53
                                                          41of
                                                             of352
                                                                53
 Debtor          Lev Investments, LLC                                                                                Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                            $49,550.48

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                 $2,570,000.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                      $3,300,000.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                         $2,619,550.48            + 91b.            $3,300,000.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $5,919,550.48




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
Case 1:20-bk-11006-VK   Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35   Desc
                        Main Document    Page 54 of 352




        EXHIBIT “G”
Case 1:20-bk-11006-VK                 Doc 18 Filed 06/17/20 EnteredDOC06/17/20  12:53:35 Desc
                                                                           # 2019-0463223
                                      Main Document    Page 55 of 35211/08/2019 03:46 PM Fees: $102.00
                                                                                         Page 1 of 2
                                                                                         Recorded in Official Records
                                                                                         County of Riverside
RECORDING REQUESTED BY:                                                                  Peter Aldana
Real Property Trustee, Inc.                                                              Assessor-County Clerk-Recorder
 First American Mortg~e Solutions
AND WHEN RECORDED TO:                                                                    **This document was electronically submitted
LEV INVESTMENTS, LLC                                                                     to the County of Riverside for recording**
PO Box 16646                                                                             Receipted by: TAMMIE #535
Beverly Hills, CA 90209

Forward Tax Statements to
the address given above

                                                                                                 SPACE ABOVE LINE FOR RECORDER'S USE
TS#: 19-00051                                                 Order#: 8755522
Loan #: 7272018                                               APN: 697-330-002-4

                                     TRUSTEE'S DEED UPON SALE
A.P.N.: 697-330-002-4                                          Transfer Tax: $0.00
THIS TRANSACTION IS EXEMPT FROM THE REQUIREMENTS OF THE REVENUE AND TAXATION CODE,
SECTION 480.3
The Grantee Herein was the Foreclosing Beneficiary.                                    FATICO submits this document for
The Amount of the Unpaid Debt was $2,570,949.36                                     recordotion as a courtesy for physical
                                                                                      convenience only. FATICO has not
The Amount Paid by the Grantee was $2,500,000.00                                   examined this document for its validity,
Said Property is in the City of Coachella, County of Riverside                     sufficiency, or effect. if any. upon title ta
                                                                                      the real property described herein.
Real Property Trustee, Inc., as Trustee, (whereas so designated in the Deed of Trust hereunder more particularly
described or as duly appointed Trustee) does hereby GRANT and CONVEY to

Lev Investments, LLC, a California limited liability company

(herein called Grantee) but without covenant or warranty, expressed or implied, all right title and interest conveyed
to and now held by it as Trustee under the Deed of Trust in and to the property situated in the county of Riverside,
State of California, described as follows:

LOT 71 OF TRACT 30117-1, IN THE CITY OF COACHELLA, COUNTY OF RIVERSIDE, STATE OF CALIFORNIA, AS SHOWN
BY MAP ON FILE IN BOOK 331, PAGES 71 AND 78, INCLUSIVE OF MAPS IN THE OFFICE OF THE COUNTY RECORDER OF
SAID COUNTY. EXCEPTING THEREFROM 50%, INTEREST IN AND TO AL OIL, GAS AND OTHER HYDROCARBON
SUBSTANCES IN AND UNDER SAID LAND AS RESERVED BY CANAL WATER LANDOWNERS, A CALIFORNIA
CORPORATION IN DEED RECORDED MAY 27, 1954 IN BOOK 1592, PAGE 201 OF OFFICIAL RECORDS. EXCEYT
THEREFROM THAT PORTION WHICH FALL WITHIN THE BOUNDARIES OF TRACT 32860-1, AS SHOWN ON THE
SUBDIVISION MAP FILED ON MAY 2, 2006 IN BOOK 401 OF MAPS, PAGES 79 TO 88 INCLUSIVE IN THE OFFICE OF THE
RIVERSIDE COUNTY RECORDER.


This conveyance is made in compliance with the terms and provisions of the Deed of Trust executed by
COACHELLA VINEYARD LUXURY RV PARK LLC, A CALIFORNIA LIMITED LIABILITY
COMPANY as Trustor, dated 7/31/2018 of the Official Records in the office of the Recorder of Riverside,
California under the authority and powers vested in the Trustee designated in the Deed of Trust or as the duly
appointed Trustee, default having occurred under the Deed of Trust pursuant to the Notice of Default and Election to
Sell under the Deed of Trust recorded on 8/7/2018, instrument number 2018-0317977, Book xxx, Page xxx of
official records. Trustee having complied with all applicable statutory requirements of the State of California and
performed all duties required by the Deed of Trust including sending a Notice of Default and Election to Sell within
ten days after its recording and a Notice of Sale at least twenty days prior to the Sale Date by certified mail, postage
pre-paid to each person entitled to notice in compliance with California Civil Code 2924b.
Case 1:20-bk-11006-VK                                              DOC #2019-0463223
                                   Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35 Page
                                                                                     Desc2 of 2
                      "            Main Document    Page 56 of 352




                                  TRUSTEE'S DEED UPON SALE
TS #: 19-00051
Loan #: 7272018
Order #: 8755522


All requirements per California Statutes regarding the mailing, personal delivery and publication of copies of Notice
of Default and Election to Sell under Deed of Trust and Notice of Trustee's Sale, and the posting of copies of Notice
of Trustee's Sale have been complied with. Trustee, in compliance with said Notice of Trustee's Sale and in exercise
of its powers under said Deed of Trust sold said real property at public auction on 11/7/2019. Grantee, being the
highest bidder at said sale became the purchaser of said property and (a) paid therefore to said Trustee the amount
bid, being $2,500,000.00, in lawful money of the .United States, or (b) made a credit bid as the beneficiary of the
above-described Deed of Trust.

In witness thereof, Real Property Trustee, Inc., as Trustee, has this day, caused its name to be hereunto affixed by
its officer thereunto duly authorized by its corporation by-laws.


Date: 11/7/2019




                                            By:




A notary public or other officer completing this certificate verifies only the identity of the individual who signed the
document, to which this certificate is attached, and not the truthfulness, accurac , or validi of that document.

State of California                     } ss.
County of Los Angeles                   }
   ~
Ont\.lo\J~<,q,t'L
                      01 'Z.ul9
                          l   before me,
                                           n      n
                                           Lqe:R. c~S r. --             LvD (0@:./1
                                                                                           r2
                                                                                           \ Uu)   u (_
personally appeared     K\ \~£        \Le.(~a                            who proved t~ me<on the basis of satisfactory
evidence to be the person(s) whose name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of which the person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California that the foregoing paragraph is
true and correct.
Case 1:20-bk-11006-VK   Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35   Desc
                        Main Document    Page 57 of 352




        EXHIBIT “H”
6/16/2020                                                     Riverside
                                           Case 1:20-bk-11006-VK     DocCounty
                                                                           18Assessor
                                                                                Filed- County Clerk - Recorder
                                                                                        06/17/20        Entered> Property Search >12:53:35
                                                                                                                    06/17/20       Valuation                             Desc
                                                                    Main Document            Page 58 of 352
                                                                                                                                                                                 Register    Login



                               Assessor - County Clerk - Recorder
                               Riverside County, CA




            HOME         PROPERTY SEARCH                 E-FORMS           CONTACT US              ACR HOME




                                                     BAC K       V I E W TA X I N F O   V I E W S I M I L A R SA L E S   VA LU E H I STO RY   P RO P E RT Y R E P O RT



            General Information
            Property Address                             - No Situs -
            Assessment No. (PIN)                         697330002
            APN (GeoCode)                                697330002
            Property Type                                Vacant Commercial Land
            TAG                                          012-002 COACHELLA
            Acreage                                      29.41
            Doing Business As

            Legal Description
            29.41 ACRES M/L IN POR LOT 71 MB 311/071 TR 29491 Lot 71
            SubdivisionName TR 29491 Acres 029.41 M/L LotType Lot RecMapType
            Map Book MapPlatB 311 MapPlatP 071 PortionLot Portion



            Transfer History
            Date                                                 Document #                                                                            Sale Price
            11/8/2019                                            2019-0463223                                                                          $0
            12/13/2016                                           2016-0554311                                                                          $0
            9/1/2016                                             2016-9034333-RM                                                                       $0
            10/17/2014                                           2014-0394950                                                                          $11,425,000
            4/21/2010                                            2010-0183252                                                                          $0
            10/17/2007                                           2007-0642267                                                                          $0
            5/2/2006                                             2006-0319062-S                                                                        $0
            5/2/2006                                             2006-0319062-S                                                                        $0


            Buildings
            Buildings does not exist for this account.

            Features does not exist for this account.


            Land
            Primary Use                    Land Type                                                                                  Acres          Eff. Frontage              Eff. Depth
            Commercial                     LandLine 01 / 697330002 / Commercial                                                       29.41          0.00                       0.00

            Land Use Detail does not exist for this account.




https://ca-riverside-acr.publicaccessnow.com/PropertySearch/Valuation.aspx?p=697330002&a=601620012&m=                                                                                                1/2
6/16/2020                                                   Riverside
                                         Case 1:20-bk-11006-VK     DocCounty
                                                                         18Assessor
                                                                              Filed- County Clerk - Recorder
                                                                                      06/17/20        Entered> Property Search >12:53:35
                                                                                                                  06/17/20       Valuation   Desc
                                                                  Main Document            Page 59 of 352
            Copyright 2020 by Aumentum Technologies                                                                                  Terms Of Use Privacy Statement CR3




https://ca-riverside-acr.publicaccessnow.com/PropertySearch/Valuation.aspx?p=697330002&a=601620012&m=                                                                     2/2
Case 1:20-bk-11006-VK   Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35   Desc
                        Main Document    Page 60 of 352




          EXHIBIT “I”
                                                                                                Main File No. 13854AS(05-05-19)    Page # 1 of 23
Case 1:20-bk-11006-VK      Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                                           Desc
                           Main Document    Page 61 of 352

                   APPRAISAL OF REAL PROPERTY




                                           LOCATED AT
                                        13854 Albers St
                                    Sherman Oaks, CA 91401
                     Tract # 1000 N 190 Ft Of E 99 Ft Of W 110 Ft Of Lot 103




                                                  FOR
                                           Private Party
                                          13854 Albers St
                                      Sherman Oaks, CA 91401




                                                 AS OF
                                               05/05/2019




                                                    BY
                                          David Bereznick
                                      DLB Associates Appraisers
                                        16934 Los Alimos St
                                       Granada Hills, CA 91344
                                           (818) 427-9947
                                       davwan1@earthlink.net




                                                                                                        Serial#
                Form GA1NV_LT - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE           esign.alamode.com/verify
                                                                                                        DECBBEF2
                                                                                                    DLB & Associates Real Estate Appraisers                                               Main File No. 13854AS(05-05-19)                       Page # 2 of 23

Case 1:20-bk-11006-VK                                                     Doc
                                                                           SINGLE 18FAMILY   Filed     06/17/20
                                                                                                  COMPARABLE         RENTEntered
                                                                                                                             SCHEDULE 06/17/20 12:53:35
                                                                                                                                                         File # 13854AS(05-05-19)
                                                                                                                                                                                 Desc
 This form is intended to provide the                                     Main     Document                    Page       62   of   352
                                                                appraiser with a familiar format to estimate the market rent of the subject property. Adjustments should be made only for
 items        of     significant    difference        between      the    comparables         and    the   subject     property.
                   ITEM                           SUBJECT                              COMPARABLE NO.        1                            COMPARABLE NO. 2                                                      COMPARABLE NO.              3
  Address          13854 Albers St                                        14319 Greenleaf St                                       14527 Valley Vista Blvd                                     12657 Kling St
                   Sherman Oaks, CA 91401                                 Sherman Oaks, CA 91423                                   Sherman Oaks, CA 91403                                      Studio City, CA 91604
  Proximity to Subject                                                    1.62 miles SW                                            1.78 miles SW                                               1.79 miles SE

  Date Lease Begins                    N/A                                N/A                                                      N/A                                                         N/A
  Date Lease Expires                   N/A                                N/A                                                      N/A                                                         N/A
  Monthy Rental                        If Currently
                                       Rented: $                         $                                                         $                                                          $
                                                            5,000                             18,000                                                    18,500                                                         15,300
  Less: Utilities                      $                        0        $                         0                               $                         0                                $                             0
             Furniture                                          0                                  0                                                       500                                                              0
  Adjusted
                                       $
  Monthly Rent                                      5,000 $         18,000                                                         $
                                                                                                                                             18,000                                           $
                                                                                                                                                                                                         15,300
  Data Source                          Private Party      Parcel Quest                                                             Parcel Quest                                                Parcel Quest
                                       Inspection         MLS#18-387920                                                            MLS#18-316526                                               MLS#SR18252274
  RENT ADJUSTMENTS                               DESCRIPTION                      DESCRIPTION              +( –)$ Adjust.                   DESCRIPTION                 +( –)$ Adjust.                     DESCRIPTION                    +( –)$ Adjust.
  Rent                                                                    None                                                     None                                                       None
  Concessions                                                             Known                                                    Known                                                      Known
  Location/View                        Residential                        Residential                                              Residential                                                Residential


  Design and Appeal                    Contemporary                       Contemporary                                             Contemporary                                               Contemporary


  Age/Condition                        66/Very Good                       5/Very Good                                  -500 71/Very Good                                                      60/Very Good

  Above Grade                            Total    Bdrms         Baths     Total       Bdrms     Baths                              Total        Bdrms     Baths                                    Total       Bdrms     Baths
  Room Count                               11 5     5.1                      12  6     6.1                            -200             10        4     4.1                        +100             104       5                                       +50
  Gross Living Area                          6,544 Sq. Ft.                       5,863 Sq. Ft.                        +500                       5,000 Sq. Ft.                    +750               6,000 Sq. Ft.                                  +250
  Other (e.g., basement,               Pool & Spa                         Pool & Spa                                       Pool                                                               Pool & Spa
  etc.)                                                                                                                    Guest House                                             -500
  Other:                               Pool Cabana                        None                                        +100 Studio Unit                                             -250 None                                                        +100

  Net Adj. (total)                                                                +             –    $                                      +            –   $                                             +            –     $
                                                                                                                       -100                                                         100                                                               400
  Indicated Monthly
  Market Rent                                                                                        $                                                       $                                                                $
                                                                                                                     17,900                                                     18,100                                                            15,700
   Comments on market data, including the range of rents for single family properties, an estimate of vacancy for single family rental properties, the general trend of rents and
   vacancy, and support for the above adjustments. (Rent concessions should be adjusted to the market, not to the subject property.)
                                                                                                              Subject is situated in an area
   which is predominantly owner occupied. The rental comparables provided herein are the best available at this time. All are situated within
   the subjects marketing area would appeal to the same user group. The rental comparables range from $2.55 per SF to $3.70 per SF. Rental
   data was obtained from the Multiple Listing Service and is deemed accurate & reliable.Major Adjustment Values:$50 per year effective age;
   $100 each for bedroom & bathroom; $50 (100 sf difference increment); $500 for guest house; Studio Unit $250; $100 for pool cabana;.The
   subject price per SF is $0.76. No adjustments made for GLA if under 100 sf difference to subject. The subject appears rebuilt from the studs
   up in 2007 as reflected in the permits on the LADBS web site. Comp 1 is a newer home, comps 2 & 3 are similar to the subject as having
   been rebuilt from the studs up. When appraising rental property it is not uncommon to expand normal time and or distance parameters.

   Final Reconciliation of Market Rent:
                                     After adjusting for differences, the indicated monthly rent for the subject ranges from $15,700 to $18,100.
   The estimated fair market rent for the subject property is $18,000.The subject appears rented well below fair market value. The rental comp
   photo's are from the MLS the appraiser did not drive the comps.
                                                                esign.alamode.com/verify                         Serial:DECBBEF2



   I (WE) ESTIMATE THE MONTHLY MARKET RENT OF THE SUBJECT AS OF                                                                         05/05/2019                                       TO BE $                            18,000

          Appraiser(s)      SIGNATURE                                                                                        Review Appraiser            SIGNATURE
                            NAME     David Bereznick                                                                         (If applicable)             NAME
                            Certified
          Date Property Inspected     05/05/2019                          Report Signed        05/06/2019                    Date Property Inspected                                                Report Signed
          License or Certification #   AR029302                                                    State CA                  License or Certification #                                                                           State
          Expiration Date of License or Certification                   08/20/2020                                           Expiration Date of License or Certification
                                                                                                                             Review Appraiser                     Did           Did Not            Inspect Subject Property
 Freddie Mac Form 1000 (8/88)                                                                                                                                                                                               Fannie Mae Form 1007 (8/88)
                                                                             Form 1007 - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE




                                                                                                                                                                                                      Serial# DECBBEF2
                                                                                                                                                                                                      esign.alamode.com/verify
                                                                                                                         Main File No. 13854AS(05-05-19)   Page # 3 of 23

Case 1:20-bk-11006-VK                    Doc 18 Subject
                                                 Filed 06/17/20
                                                        Photo PageEntered 06/17/20 12:53:35                                                                   Desc
  Borrower           N/A
                                         Main Document     Page 63 of 352
  Property Address   13854 Albers St
  City               Sherman Oaks                               County   Los Angeles                           State    CA         Zip Code   91401
  Lender/Client      Private Party




                                                                                                                               Subject Front
                                                                                                                13854 Albers St
                                                                                                                Sales Price
                                                                                                                Gross Living Area      6,544
                                                                                                                Total Rooms            11
                                                                                                                Total Bedrooms         5
                                                                                                                Total Bathrooms        5.1
                                                                                                                Location               Residential
                                                                                                                View
                                                                                                                Site                   18800 sf
                                                                                                                Quality
                                                                                                                Age                    66/Very Good




                                                                                                                               Subject Rear




                                                                                                                                        Left




                                                                                                                                Serial# DECBBEF2
                                       Form PIC3X5.SR - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE           esign.alamode.com/verify
                                                                                                                         Main File No. 13854AS(05-05-19)   Page # 4 of 23

Case 1:20-bk-11006-VK                    Doc 18 Subject
                                                 Filed 06/17/20
                                                        Photo PageEntered 06/17/20 12:53:35                                                                   Desc
  Borrower           N/A
                                         Main Document     Page 64 of 352
  Property Address   13854 Albers St
  City               Sherman Oaks                               County   Los Angeles                           State    CA         Zip Code   91401
  Lender/Client      Private Party




                                                                                                                                       Right
                                                                                                                13854 Albers St
                                                                                                                Sales Price
                                                                                                                Gross Living Area      6,544
                                                                                                                Total Rooms            11
                                                                                                                Total Bedrooms         5
                                                                                                                Total Bathrooms        5.1
                                                                                                                Location               Residential
                                                                                                                View
                                                                                                                Site                   18800 sf
                                                                                                                Quality
                                                                                                                Age                    66/Very Good




                                                                                                                                       Foyer




                                                                                                                                      Dining




                                                                                                                                Serial# DECBBEF2
                                       Form PIC3X5.SR - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE           esign.alamode.com/verify
                                                                                                                         Main File No. 13854AS(05-05-19)   Page # 5 of 23

Case 1:20-bk-11006-VK                    Doc 18 Subject
                                                 Filed 06/17/20
                                                        Photo PageEntered 06/17/20 12:53:35                                                                   Desc
  Borrower           N/A
                                         Main Document     Page 65 of 352
  Property Address   13854 Albers St
  City               Sherman Oaks                               County   Los Angeles                           State    CA         Zip Code   91401
  Lender/Client      Private Party




                                                                                                                                      Office
                                                                                                                13854 Albers St
                                                                                                                Sales Price
                                                                                                                Gross Living Area      6,544
                                                                                                                Total Rooms            11
                                                                                                                Total Bedrooms         5
                                                                                                                Total Bathrooms        5.1
                                                                                                                Location               Residential
                                                                                                                View
                                                                                                                Site                   18800 sf
                                                                                                                Quality
                                                                                                                Age                    66/Very Good




                                                                                                                                        Bath




                                                                                                                                   Bedroom




                                                                                                                                Serial# DECBBEF2
                                       Form PIC3X5.SR - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE           esign.alamode.com/verify
                                                                                                                         Main File No. 13854AS(05-05-19)   Page # 6 of 23

Case 1:20-bk-11006-VK                    Doc 18 Subject
                                                 Filed 06/17/20
                                                        Photo PageEntered 06/17/20 12:53:35                                                                   Desc
  Borrower           N/A
                                         Main Document     Page 66 of 352
  Property Address   13854 Albers St
  City               Sherman Oaks                               County   Los Angeles                           State    CA         Zip Code   91401
  Lender/Client      Private Party




                                                                                                                                      Living
                                                                                                                13854 Albers St
                                                                                                                Sales Price
                                                                                                                Gross Living Area      6,544
                                                                                                                Total Rooms            11
                                                                                                                Total Bedrooms         5
                                                                                                                Total Bathrooms        5.1
                                                                                                                Location               Residential
                                                                                                                View
                                                                                                                Site                   18800 sf
                                                                                                                Quality
                                                                                                                Age                    66/Very Good




                                                                                                                                   Half Bath




                                                                                                                                Media Room




                                                                                                                                Serial# DECBBEF2
                                       Form PIC3X5.SR - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE           esign.alamode.com/verify
                                                                                                                         Main File No. 13854AS(05-05-19)   Page # 7 of 23

Case 1:20-bk-11006-VK                    Doc 18 Subject
                                                 Filed 06/17/20
                                                        Photo PageEntered 06/17/20 12:53:35                                                                   Desc
  Borrower           N/A
                                         Main Document     Page 67 of 352
  Property Address   13854 Albers St
  City               Sherman Oaks                               County   Los Angeles                           State    CA         Zip Code   91401
  Lender/Client      Private Party




                                                                                                                                     Kitchen
                                                                                                                13854 Albers St
                                                                                                                Sales Price
                                                                                                                Gross Living Area      6,544
                                                                                                                Total Rooms            11
                                                                                                                Total Bedrooms         5
                                                                                                                Total Bathrooms        5.1
                                                                                                                Location               Residential
                                                                                                                View
                                                                                                                Site                   18800 sf
                                                                                                                Quality
                                                                                                                Age                    66/Very Good




                                                                                                                                     Kitchen




                                                                                                                                     Kitchen




                                                                                                                                Serial# DECBBEF2
                                       Form PIC3X5.SR - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE           esign.alamode.com/verify
                                                                                                                         Main File No. 13854AS(05-05-19)   Page # 8 of 23

Case 1:20-bk-11006-VK                    Doc 18 Subject
                                                 Filed 06/17/20
                                                        Photo PageEntered 06/17/20 12:53:35                                                                   Desc
  Borrower           N/A
                                         Main Document     Page 68 of 352
  Property Address   13854 Albers St
  City               Sherman Oaks                               County   Los Angeles                           State    CA         Zip Code   91401
  Lender/Client      Private Party




                                                                                                                                     Kitchen
                                                                                                                13854 Albers St
                                                                                                                Sales Price
                                                                                                                Gross Living Area      6,544
                                                                                                                Total Rooms            11
                                                                                                                Total Bedrooms         5
                                                                                                                Total Bathrooms        5.1
                                                                                                                Location               Residential
                                                                                                                View
                                                                                                                Site                   18800 sf
                                                                                                                Quality
                                                                                                                Age                    66/Very Good




                                                                                                                             Breakfast Area




                                                                                                                                Sitting Area




                                                                                                                                Serial# DECBBEF2
                                       Form PIC3X5.SR - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE           esign.alamode.com/verify
                                                                                                                         Main File No. 13854AS(05-05-19)   Page # 9 of 23

Case 1:20-bk-11006-VK                    Doc 18 Subject
                                                 Filed 06/17/20
                                                        Photo PageEntered 06/17/20 12:53:35                                                                   Desc
  Borrower           N/A
                                         Main Document     Page 69 of 352
  Property Address   13854 Albers St
  City               Sherman Oaks                               County   Los Angeles                           State    CA         Zip Code   91401
  Lender/Client      Private Party




                                                                                                                                   Bedroom
                                                                                                                13854 Albers St
                                                                                                                Sales Price
                                                                                                                Gross Living Area      6,544
                                                                                                                Total Rooms            11
                                                                                                                Total Bedrooms         5
                                                                                                                Total Bathrooms        5.1
                                                                                                                Location               Residential
                                                                                                                View
                                                                                                                Site                   18800 sf
                                                                                                                Quality
                                                                                                                Age                    66/Very Good




                                                                                                                                        Bath




                                                                                                                                   Bedroom




                                                                                                                                Serial# DECBBEF2
                                       Form PIC3X5.SR - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE           esign.alamode.com/verify
                                                                                                                        Main File No. 13854AS(05-05-19)   Page # 10 of 23

Case 1:20-bk-11006-VK                    Doc 18 Subject
                                                 Filed 06/17/20
                                                        Photo PageEntered 06/17/20 12:53:35                                                                   Desc
  Borrower           N/A
                                         Main Document     Page 70 of 352
  Property Address   13854 Albers St
  City               Sherman Oaks                               County   Los Angeles                           State    CA         Zip Code    91401
  Lender/Client      Private Party




                                                                                                                                        Bath
                                                                                                                13854 Albers St
                                                                                                                Sales Price
                                                                                                                Gross Living Area      6,544
                                                                                                                Total Rooms            11
                                                                                                                Total Bedrooms         5
                                                                                                                Total Bathrooms        5.1
                                                                                                                Location               Residential
                                                                                                                View
                                                                                                                Site                   18800 sf
                                                                                                                Quality
                                                                                                                Age                    66/Very Good




                                                                                                                                         Bed




                                                                                                                                        Bath




                                                                                                                                 Serial# DECBBEF2
                                       Form PIC3X5.SR - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE            esign.alamode.com/verify
                                                                                                                        Main File No. 13854AS(05-05-19)   Page # 11 of 23

Case 1:20-bk-11006-VK                    Doc 18 Subject
                                                 Filed 06/17/20
                                                        Photo PageEntered 06/17/20 12:53:35                                                                   Desc
  Borrower           N/A
                                         Main Document     Page 71 of 352
  Property Address   13854 Albers St
  City               Sherman Oaks                               County   Los Angeles                           State    CA         Zip Code    91401
  Lender/Client      Private Party




                                                                                                                                 Master Bed
                                                                                                                13854 Albers St
                                                                                                                Sales Price
                                                                                                                Gross Living Area      6,544
                                                                                                                Total Rooms            11
                                                                                                                Total Bedrooms         5
                                                                                                                Total Bathrooms        5.1
                                                                                                                Location               Residential
                                                                                                                View
                                                                                                                Site                   18800 sf
                                                                                                                Quality
                                                                                                                Age                    66/Very Good




                                                                                                                                Master Bath




                                                                                                                               Master Closet




                                                                                                                                 Serial# DECBBEF2
                                       Form PIC3X5.SR - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE            esign.alamode.com/verify
                                                                                                                        Main File No. 13854AS(05-05-19)   Page # 12 of 23

Case 1:20-bk-11006-VK                    Doc 18 Subject
                                                 Filed 06/17/20
                                                        Photo PageEntered 06/17/20 12:53:35                                                                   Desc
  Borrower           N/A
                                         Main Document     Page 72 of 352
  Property Address   13854 Albers St
  City               Sherman Oaks                               County   Los Angeles                           State    CA         Zip Code    91401
  Lender/Client      Private Party




                                                                                                                                     Laundry
                                                                                                                13854 Albers St
                                                                                                                Sales Price
                                                                                                                Gross Living Area      6,544
                                                                                                                Total Rooms            11
                                                                                                                Total Bedrooms         5
                                                                                                                Total Bathrooms        5.1
                                                                                                                Location               Residential
                                                                                                                View
                                                                                                                Site                   18800 sf
                                                                                                                Quality
                                                                                                                Age                    66/Very Good




                                                                                                                                     Landing




                                                                                                                              Foyer Lighting




                                                                                                                                 Serial# DECBBEF2
                                       Form PIC3X5.SR - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE            esign.alamode.com/verify
                                                                                                                        Main File No. 13854AS(05-05-19)   Page # 13 of 23

Case 1:20-bk-11006-VK                    Doc 18 Subject
                                                 Filed 06/17/20
                                                        Photo PageEntered 06/17/20 12:53:35                                                                   Desc
  Borrower           N/A
                                         Main Document     Page 73 of 352
  Property Address   13854 Albers St
  City               Sherman Oaks                               County   Los Angeles                           State    CA         Zip Code    91401
  Lender/Client      Private Party




                                                                                                                               Water Heater
                                                                                                                13854 Albers St
                                                                                                                Sales Price
                                                                                                                Gross Living Area      6,544
                                                                                                                Total Rooms            11
                                                                                                                Total Bedrooms         5
                                                                                                                Total Bathrooms        5.1
                                                                                                                Location               Residential
                                                                                                                View
                                                                                                                Site                   18800 sf
                                                                                                                Quality
                                                                                                                Age                    66/Very Good




                                                                                                                                          AC




                                                                                                                                        Pool




                                                                                                                                 Serial# DECBBEF2
                                       Form PIC3X5.SR - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE            esign.alamode.com/verify
                                                                                                                        Main File No. 13854AS(05-05-19)   Page # 14 of 23

Case 1:20-bk-11006-VK                    Doc 18 Subject
                                                 Filed 06/17/20
                                                        Photo PageEntered 06/17/20 12:53:35                                                                   Desc
  Borrower           N/A
                                         Main Document     Page 74 of 352
  Property Address   13854 Albers St
  City               Sherman Oaks                               County   Los Angeles                           State    CA         Zip Code    91401
  Lender/Client      Private Party




                                                                                                                                Pool Cabana
                                                                                                                13854 Albers St
                                                                                                                Sales Price
                                                                                                                Gross Living Area      6,544
                                                                                                                Total Rooms            11
                                                                                                                Total Bedrooms         5
                                                                                                                Total Bathrooms        5.1
                                                                                                                Location               Residential
                                                                                                                View
                                                                                                                Site                   18800 sf
                                                                                                                Quality
                                                                                                                Age                    66/Very Good




                                                                                                                                Pool Rec Rm




                                                                                                                                   Pool Bath




                                                                                                                                 Serial# DECBBEF2
                                       Form PIC3X5.SR - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE            esign.alamode.com/verify
                                                                                                                        Main File No. 13854AS(05-05-19)   Page # 15 of 23

Case 1:20-bk-11006-VK                    Doc 18 Subject
                                                 Filed 06/17/20
                                                        Photo PageEntered 06/17/20 12:53:35                                                                   Desc
  Borrower           N/A
                                         Main Document     Page 75 of 352
  Property Address   13854 Albers St
  City               Sherman Oaks                               County   Los Angeles                           State    CA         Zip Code    91401
  Lender/Client      Private Party




                                                                                                                                Pool Rec Rm
                                                                                                                13854 Albers St
                                                                                                                Sales Price
                                                                                                                Gross Living Area      6,544
                                                                                                                Total Rooms            11
                                                                                                                Total Bedrooms         5
                                                                                                                Total Bathrooms        5.1
                                                                                                                Location               Residential
                                                                                                                View
                                                                                                                Site                   18800 sf
                                                                                                                Quality
                                                                                                                Age                    66/Very Good




                                                                                                                               Pond in Front




                                                                                                                                 Serial# DECBBEF2
                                       Form PIC3X5.SR - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE            esign.alamode.com/verify
                                                                                                                          Main File No. 13854AS(05-05-19)   Page # 16 of 23

Case 1:20-bk-11006-VK                     DocRental
                                              18 Filed  06/17/20
                                                    Photograph     Entered 06/17/20 12:53:35
                                                               Addendum                                                                                         Desc
  Borrower           N/A
                                          Main Document     Page 76 of 352
  Property Address   13854 Albers St
  City               Sherman Oaks                                County   Los Angeles                          State   CA            Zip Code    91401
  Lender/Client      Private Party



                                                                                                                       14319 Greenleaf St




                                                                                                                       14527 Valley Vista Blvd




                                                                                                                       12657 Kling St




                                                                                                                                   Serial# DECBBEF2
                                       Form GPIC3X5.RNT - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE            esign.alamode.com/verify
                                                                                                                                                                                                                                         Main File No. 13854AS(05-05-19)                                        Page # 17 of 23

Case 1:20-bk-11006-VK                                                                Doc 18    FiledSketch
                                                                                          Building    06/17/20
                                                                                                           (Page -Entered
                                                                                                                   1)     06/17/20 12:53:35                                                                                                                                                                         Desc
  Borrower                       N/A
                                                                                     Main Document        Page 77 of 352
  Property Address               13854 Albers St
  City                           Sherman Oaks                                                                                                County             Los Angeles                                               State         CA                            Zip Code               91401
  Lender/Client                  Private Party




                                                                                                                                          14'




                                                                                                                                    Recreation
                                                                                                                                                          28'
                                                                                                                           28'




                                                                                                                                         Bath
                                                                                                                                                           Pool Cabana
                                                                                                                                                            [392 Sq ft]

                                                                                                                                    Recreation



                                                                                                                                          14'


                                                                                                                                        Covered
                                                                                                                           17'




                                                                                                                                   Concrete Patio
                                                                                                                                     [238 Sq ft]


                                                                      Pool
                                                                                                                                          14'



                                                                                                                                                                                                                                                                     Second Floor
                                                                                                                               First Floor
                                                                                                                                                                                                   14'                                                          8'
                                               14'                                                                    8'                                                                                                                                                3 .6
                                                                                                            1'                                                                                                                                      1'                         1'
                                                                                                     3 .6
                                                                                                                                                  20'                                                                                           3 .6




                                                                                                                                                                                                                                                                                    2'
                                                                                                                                                                                                                                                                                             20'
                                                                                                                 Sitting                                                                                                                                   Master
                                                                                                                                                                                                                 12'
                                                                12'




                                                                                                                  Area                                                                                                                                     Closet
                                                                                                9'




                                          Bedroom                                                                                                                                             Bedroom
                 22'




                       2 Car Carport                                         25'
                         [308 Sq ft]                                                                                                              Kitchen                                                                                                                                Master Bedroom
                                                                                                                                                                                                                                          23'
                                                                                                                                                                                                                14'




                                          Bath
                                                                                                                                                                                                Bath
                           14'
                                                                                                                                                                                                                         25'
                                                                                                                                                Breakfast
                                                                        Living
                                                                                                                                                                                        57'




                                                                                                                                                  Area
                                                                                                                                                                  52'
                                   55'




                                                                                                                                                                                                                                                                                          Master Bath

                                                                                                                                                                                                                                                                                                          48'
                                              Office

                                                                                                                                                                                                               Laundry            16'
                                                                                          Staircase                                                                                           Bath
                                                                                                                                                                        Carport
                                                                                                                                                                                                                                                          Staircase
                                                                                                                                                                                                                                                15'




                                                                                                                                                  Media
                                                                                                                                                                                                                                                                                           Bedroom
                                                                                                                                                                                  22'




                                         FP                                                                                                       Room
                                                                                                                                                                                                                         23'




                                                       Dining                     Foyer
                                                                                                                 Bath (half)                                                                         Bedroom                              5'
                                                                                                                                                                                              FP
                                                                                   11'                                                                                                                                                                         Bath
                                                                                           6'
                                                                             6'




                                                                                                                                                                                                                                    8'




                                                                                                                                                                                                                                                                                            22'
                                                                                                                                                                                                                                                                          4'




                                                         24'                                                                      38'                                    11'
                                                                                                                                                                                                         24'                                             16'




    TOTAL Sketch by a la mode, inc.




                                                                                                                                                                                                                                                               Serial# DECBBEF2
                                                                              Form SKT.BLDSKI - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE                                                                                                  esign.alamode.com/verify
                                                                                                                                Main File No. 13854AS(05-05-19)     Page # 18 of 23

Case 1:20-bk-11006-VK                            Doc 18    FiledSketch
                                                      Building    06/17/20
                                                                       (Page -Entered
                                                                               2)     06/17/20 12:53:35                                                                    Desc
  Borrower                  N/A
                                                 Main Document        Page 78 of 352
  Property Address          13854 Albers St
  City                      Sherman Oaks                                County   Los Angeles                          State     CA         Zip Code    91401
  Lender/Client             Private Party




    TOTAL Sketch by a la mode, inc.                                   Area Calculations Summary
   Living Area                                                                                                    Calculation Details
   First Floor                                                            3569 Sq ft                                                                      0.5 × 3 ×   2=    3
                                                                                                                                                          0.5 × 2 ×   3=    3
                                                                                                                                                          8×2          =   16
                                                                                                                                                          14 × 12      = 168
                                                                                                                                                          52 × 34      = 1768
                                                                                                                                                          39 × 37      = 1443
                                                                                                                                                          6×4          =   24
                                                                                                                                                          6 × 24       = 144

   Second Floor                                                           2975 Sq ft                                                                      14 × 26      =   364
                                                                                                                                                          31 × 24      =   744
                                                                                                                                                          8 × 15       =   120
                                                                                                                                                          8×5          =    40
                                                                                                                                                          48 × 20      =   960
                                                                                                                                                          11 × 4       =    44
                                                                                                                                                          13 × 19      =   247
                                                                                                                                                          14 × 31      =   434
                                                                                                                                                          8×2          =    16
                                                                                                                                                          0.5 × 3 ×   2=     3
                                                                                                                                                          0.5 × 2 ×   3=     3

   Total Living Area (Rounded):                                           6544 Sq ft
   Non-living Area
   Concrete Patio                                                           238 Sq ft                                                                     17 × 14     =    238

   Pool Cabana                                                              392 Sq ft                                                                     14 × 28     =    392

   2 Car Carport                                                            308 Sq ft                                                                     22 × 14     =    308

   1 Car Carport                                                            242 Sq ft                                                                     22 × 11     =    242




                                                                                                                                         Serial# DECBBEF2
                                              Form SKT.BLDSKI - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE            esign.alamode.com/verify
                                                                                                                                                 Main File No. 13854AS(05-05-19)            Page # 19 of 23

Case 1:20-bk-11006-VK                         Doc 18 Filed 06/17/20
                                                       Location Map Entered 06/17/20 12:53:35                                                                                                       Desc
  Borrower           N/A
                                              Main Document     Page 79 of 352
  Property Address   13854 Albers St
  City               Sherman Oaks                                        County     Los Angeles                                    State       CA               Zip Code        91401
  Lender/Client      Private Party




         a la mode, inc~
                                                            Vl<NNU'IS                               Y•n--,51


                                                                                                                    VAllfYG!Hl




                                                                                                                                O..rilll'll 5t




                                                                                                                                               RENTAL No . 3                              ~\        Bur

                                                                                                                                             1 2657 Kling St
                                                                                                                                               1.79 miles                                       \
                               14527 V.illey Vlsta OIV,ci
                               1.7S' miles

          fNC/NO



                                                                                                                                                                                .
                                                                                                                                                                                <

                                                                                                                                                                                ~
                                                                          .l
                                                                   I


                                                                      ~      .~~Glen

                                                     ! -.. .
                                                     '°
                                                      ~
                                                          stone,Caqyrm
                                                                 ,r&
                                                           Wo-h'o<!
                                                     C




                                                                                                                                                                           t,
                                                                                                                                                                            t
                                                                                                                                ;,/'
                                                                                                                              ,/-i.
                                                                                                                                                          ,
                                                                                                                                                         ...
                                                                                                                                                         'S


                                                                                                                                                              <i
                                                                                                                                                                           I
                                                                                                                                                                           C,
                                                                                                                                                                           z


                                                                                                                     z_
                                                                                                                      -£
                                                                                                                                   \q.
                                                                                                                                                 Bev,,rly Hill•"
                                                                                                                      ~--.,~
                                                                                                    \                          0       w1,~in;ll111t1


                                                                                                        \   0-
                                                                                                                                                                           ~
                                                                                                                                                                           ~
                                                                            Westw_ood \                          Wl/s!fi,/d
                                                                                                                                                                           !
                                                                                                .
                                                                                                                                                  WO.,.,rjclll,d
            Rrvie@                                                                VIila,¢       ~                 c-turr
                                                                                     ~          <                   Cdy
                                                                                     ~                                                                                                     SOOTH
                                                                                                                 CENnlJfYCmf
                                                                    ~                    '\.                                                             I
                                                                                           \,                                 .,.-ii'                    l
                                                                                                                           ~~o \                         5(

                                                                                                             Rancho Par
                                                                                                                                           ~
                                                                                                                                            "1t           .,.
                                                                                    \.
                                                                                                                                                          t"                        CRES1YIEW




                                                                                                                                                          Serial# DECBBEF2
                                             Form MAP.LOC - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE                                 esign.alamode.com/verify
                                                                                                                                                                                    Main File No. 13854AS(05-05-19)      Page # 20 of 23

Case 1:20-bk-11006-VK                                           Doc 18 Filed 06/17/20
                                                                           Plat Map    Entered 06/17/20 12:53:35                                                                                                               Desc
  Borrower                      N/A
                                                                Main Document    Page 80 of 352
  Property Address              13854 Albers St
  City                          Sherman Oaks                                                       County      Los Angeles                                            State         CA           Zip Code   91401
  Lender/Client                 Private Party




     2247 I 13 1=1~25,28,<11&50 1~
                        SHEET
                                                                !
                                                                ~
                                                                    REVISED

                                                                s-25-&4
                                                                                      8,-4-&4
                                                                                      2-2~
                                                                                      2465
                                                                                                            1681202260
                                                                                                             691105251
                                                                                                             7505092(M
                                                                                                                         ~!~°!!
                                                                                                                         ...............,.,,,..,.,
                                                                                                                         20070fJ 130200500 1-03
                                                                                                                                                     l,_,:,,.,z~Ztx>)oq-o$1SEARCHNO
                                                                                                                                                                                                 I           IOFFICE OF THE ASSESSOR
                                                                                                                                                                                                              COUNlY OF LOS ANGELES
                                                                                                                                                                                                                 COPYRIGHTC2002



                                                                                                                                                                                      l



                                                                                                                                                                                                      I

                                                                                                                                                                                      I-----"
                                                                                                                                                                                                      I~
           MAPPINGAHIIOIS                                  T
                                                           .RA<;J:  ""
               SEl!V!CES                                   i   (!V
             SCAL.E:1" • 80'                               •         7
                                                                                                                                                                                            PG
                                                                                                                                                                                            14

                                                                o CUMPSTON


                                                                                                                                                                 l
                                                                                                                                                         ~Sf         •!I•
                                                                                                                                                                     ~
                                                                                                                                                           M

                                              PG       I                                                                                                                                   ,----1
                                              12       I                          I                                                                             I                          I     I
                                                       I                          I                                                                                                        I          I
                                                                                                                                                               .I
                                                       :~ @~;:a 0
                                                       I
                                                                                  :
                                                                                  I
                                                                                                                                                          @
                                                                                                                                                               ii~I      @     ;           I
                                                                                                                                                                                           I
                                                                                                                                                                                           I
                                                                                                                                                                                                      I
                                                                                                                                                                                                      I
                                                                                                                                                                                                      I
                                                                                                                                                                 I                         I          I
                                                       I MB                   19:                                                        1"                                   34
                                          I                                                                                                    0.                I                         t          I
                                                       I    "


                                                   "•
                                                   L                                            _JCST\110           L                                                          ••
                                                                                                                                                                              _J

                                                                     ; CHANDLER                                                                         BLVD ;


   DatePlint&a : 12/28J20166:• 2:59 AM
   DateS.-.ll!d: 12/28J201611:42:!i6AM




                                                                                                                                                                                               Serial# DECBBEF2
                                                               Form SCNLGH - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE                                                     esign.alamode.com/verify
                                                                                                                     Main File No. 13854AS(05-05-19)   Page # 21 of 23

Case 1:20-bk-11006-VK                   Doc 18 Filed 06/17/20
                                                 Subject Aerial Entered 06/17/20 12:53:35                                                                  Desc
  Borrower           N/A
                                        Main Document    Page 81 of 352
  Property Address   13854 Albers St
  City               Sherman Oaks                             County   Los Angeles                          State    CA         Zip Code    91401
  Lender/Client      Private Party




                                                                                                                              Serial# DECBBEF2
                                       Form SCNLGH - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE            esign.alamode.com/verify
                                                                                                                    Case 1:20-bk-11006-VK          Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                            Desc
                                                                                                                                                   Main Document    Page 82 of 352
Page # 22 of 23




                                                                                                                                                                                                                                             esign.alamode.com/verify
                                                                                      91401
Main File No. 13854AS(05-05-19)




                                                                                                                                                                                                                                             Serial# DECBBEF2
                                                                                                                                                  Bus:iness, Consumer Services & Housing Agency
                                                                                                                                         BUREAU OF REAL ESTATE APPRAISERS
                                                                                                                                                                                                                                        l
                                                                                                                                                                                                                                        'Q
                                                                                     Zip Code




                                                                                                                                       REAL ESTATE APPRAISER LICENSE                                                                    i
                                                                                                                                                                                                                                        Q
                                                                                      CA




                                                                                                                                                                  David L. Bereznick




                                                                                                                                                                                                                                                     Form SCNLGH - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
                                                                                     State




                                                                                                                          has successfully met the requirements for a license as a residential real estate appraiser in the State of
                                                                                                                          California and is, therefore, entitled to use the title:
                                  Appraisers License




                                                                                                                                                            "Certified Residential Real Estate Appraiser"
                                                                                      Los Angeles




                                                                                                                          This license has been issued in accordance with the provisions of the Real Estate Appraisers' Licensing and
                                                                                                                          Certification Law.
                                                                                     County




                                                                                                                          BREA APPRAISER IDENTIFICATION NUMBER:                       AR 029302

                                                                                                                                                                                      Effective Date:     August 21, 20 18
                                                                                                                                                                                      Date Expires:       August 20, 2020



                                                                                                                                                                                      ...___~ .A""-»'lad:ii-
                                                       13854 Albers St
                                                       Sherman Oaks
                                                       Private Party
                                                       N/A




                                                                                                                                                      3041874
                                                                  Property Address


                                                                                                    Lender/Client
                                                       Borrower

                                                                                     City
                                                                                                                             Main File No. 13854AS(05-05-19)   Page # 23 of 23

Case 1:20-bk-11006-VK                           Doc 18 Filed  06/17/20
                                                         Appraiser E & O Entered 06/17/20 12:53:35                                                                 Desc
  Borrower            N/A
                                                Main Document      Page 83 of 352
  Property Address    13854 Albers St
  City                Sherman Oaks                                    County    Los Angeles                         State    CA         Zip Code    91401
  Lender/Client       Private Party




                      Genera/Star·M                                                      General Star National Insurance Company
                                                                                                      P.O. Box 10360 (Attn: GSN)
                                                                                                     Stamford, Connecticut 06904


                              REAL ESTATE APPRAISERS ERRORS & OMISSIONS INSURANCE POLICY

                                                                    DECLARATIONS PAGE
                     This is a claims made and reported policy. Please read this policy and all endorsements and attachments carefully.

                     Policy Number: NJA347216A                                               Renewal of Number: NJA347216

                     1.   NAMED INSURED: David Bereznick
                          STREET ADDRESS : 16934 Los Alimos St, Granada Hills, CA 91344


                     2.   POLICY PERIOD: Inception Date: 01/18/2019                  Expiration Date: 01/18/2020
                                         Effective 12: 01 a.m. Standard Time at the address of the Named Insured.

                     3.   LIMITS OF LIABILITY:
                              Each Claim: $1 ,000,000.00
                              Aggregate : $1 ,000,000.00
                          Claim Expenses have a separate limit of liability:
                              Each Claim: $1 ,000,000 .00
                              Aggregate: $1 ,000,000.00

                     4.   DEDUCTIBLE:               Each Claim: $0         Aggregate: $0

                     5.   RETROACTIVE DATE: 01 /18/2018
                             If a date is indicated , this policy will not provide coverage for any Claim arising out of any act, error,
                             omission or personal injury which occurred before such date.

                     6. ANNUAL PREMIUM:                            $697.00

                     7. ENDORSEMENTS:
                        This policy is made and accepted subject to the printed policy form together with the following form(s) or
                        endorsement(s).

                        Afl 10 0001 06 11 , SGN 90 0001 07 10,   AP 00 0001 06 11 , AP 04 0001 06 11 ,                                   AP 21 0002
                        06 11 , AP 27 0004 06 11 , AP 01 0004CA 06 11 ,
                     8. PRODUCER NAME: Norman-Spencer Agency, Inc.
                        STREET ADDRESS: 8075 Washington Village Drive Dayton, OH 45458




                                                                                                                 Authorized Representative


                     Producer Code: 26480                                      Class Code: 73128
                     Date: 12/04/2018




                     Afl 10 00010611           © Copyright 2011 , General Star Management Company, Stamford, CT                               Page 1 of 1




                                                                                                                                      Serial# DECBBEF2
                                               Form SCNLGH - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE            esign.alamode.com/verify
Case 1:20-bk-11006-VK   Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35   Desc
                        Main Document    Page 84 of 352




         EXHIBIT “J”
Case 1:20-bk-11006-VK        Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                   Desc
                             Main Document    Page 85 of 352




    l   JOHN G. BURGEE, ESQ. (State Bar No. 132129)

    2
        jburgee@bandalaw.net
        BURGEE & ABRAMOFF P.C.
        2050 l Ventura Boulevard, Suite 262
                                                                               FILED
                                                                        Superior Court of California
    3   Woodland Hills, California 91364                                   County of Riverside
        (818) 264-7575
    4                                                                              1/8/2020
        Attorneys for Plaintiffs GA&TV, INC. and
    5   COACHELLA VINEYARD LUXURY RV PARK, LLC                                     M.Allen
                                                                             Electronically Filed
    6

    7

    8                       SUPERIOR COURT OF THE STA TE OF CALIFORNIA

    9                                 FOR THE COUNTY OF RIVERSIDE

   10                                      PALM SPRINGS COURTHOUSE

   11

   12   COACHELLA VINEY ARD LUXURY RV )                   CASE NO.       PSC2000222
        PARK, LLC,                       )
   13                                    )                VERIFTED COMPLAINT FOR DAMAGES
                           Plaintiff,    )                AND EQUITABLE RELIEF:
   14                                    )
              vs.                        )                1.   QUIET TITLE
   15                                    )                2.   CANCELLATION OF INSTRUMENTS
        LEV INVESTMENTS, LLC, DMITRI     )                3.   WRONGFUL FORECLOSURE
   16   LIOUDKOVSKI, REAL PROPERTY       )                4.   SLANDER OF TITLE
        TRUSTEE, INC., and DOES 1 to 20, )                5.   DECLARATORY AND INJUNCTIVE
   17                                    )                        RELIEF
                           Defendants.   )
   18                                    )
        ______________)
   19

   20          Plaintiff COACHELLA VINEYARD LUXURY RV PARK, LLC alleges as follows:

   21                                               PARTIES

   22          1.      Plaintiff COACHELLA VINEYARD LUXURY RV PARK, LLC ("RV") is, and

   23   was at all times material hereto, a limited liability company organized and existing under the

   24   laws of the State of California.

   25          2.      Defendants LEV INVESTMENTS, LLC ("LEV") is, and wac;; at all times material

   26   hereto, a limited liability company organized and existing under the laws of the State of

   27   California.

   28   //


                                                  COMPLAINT
Case 1:20-bk-11006-VK        Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                     Desc
                             Main Document    Page 86 of 352




    1          3.      Defendant DMITRI LIOUDKOVSKI is an individual who conducts business in

    2   Southern California and the County of Riverside. LIOUDKOVSKI is the sole manager and

    3   principal of LEV.

    4          4.      Defendant REAL PROPERTY TRUSTEE, INC. (the "TRUSTEE") is, and was at

    5   all times material hereto, a Delaware corporation doing business in the County of Riverside.

    6   Mike Kernel, not currently a party to this action, is the principal of the TRUSTEE.

    7          5.      The names and capacities, whether individual, corporate, associate or otherwise,

    8   of defendants named herein as DOES I through 20, inclusive, are unknown to Plaintiffs, who

    9   therefore sue such Defendants by such fictitious names. Plaintiffs will amend this Complaint

   IO   when the true names and capacities of such Defendants have been ascertained. Plaintiffs further

   11   allege that each such Defendant is responsible in some manner for the actions alleged herein and

   12   further for the damages suffered by Plaintiffs.

   13          6.      At all times herein relevant and in doing the acts alleged herein, each Defendant

   14   was the agent, servant, partner, employer, employee or alter ego of each and every other

   15   Defendant and the acts of each Defendant were within the course and scope of said agency,

   16   service, partnership and/or employment or as the principal or alter ego of each other Defendant.

   17   Furthermore, Plaintiffs are informed and believe and thereon allege that all Defendants have

   18   acted in conspiracy with each other in engaging in the acts and conduct set forth in the causes of

   19   action herein, pursuant to a common plan, and each Defendant has participated in, aided and/or

   20   abetted such plan knowing or consciously disregarding the harm that would ensue to Plaintiffs.

   21          7.      Plaintiffs are informed and believe and thereon allege that there exists, and at all

   22   times relevant herein there existed, a unity of interest and ownership between Defendants

   23   LIOUDKOVSKI, LEV and DOES I to 10 (collectively the "LEV PARTIES"), such that any

   24   individuality and separateness between these parties has ceased. Additionally, Plaintiffs are

   25   informed and believe and thereon allege that LEV and DOES I to 5 arc undercapitalizcd, failed

   26   to observe corporate formalities, are mere shell entities, and/or are instrumentalities of

   27   LIOUDKOVSKI and DOES 6 to I 0. Plaintiffs therefore arc informed and believe and thereon

   28   allege that the LEV PARTIES are the alter egos of each other and it would be unjust not to hold

                                                          2
                                                   COMPLAINT
Case 1:20-bk-11006-VK        Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                    Desc
                             Main Document    Page 87 of 352




    1 each of these parties liable for the claims against any of the other parties alleged herein.

    2                                               BACKGROUND
    3           8.      RV owned and is the true owner of real prope1ty in Coachella, California which

    4   is vacant land that is being developed as a luxury RV Park (the "RV Property"). The RV

    5   Property is legally described as follows:

    6           LOT 71 OF TRACT 30117-1, IN THE CITY OF COACHELLA, COUNTY OF
                RIVERSIDE, STATE OF CALIFORNIA, AS SHOWN BY MAP ON FILE IN
    7           BOOK 331, PAGES 71 AND 78, INCLUSIVE OF MAPS IN THE OFFICE OF
                THE COUNTY RECORDER OF SAID COUNTY.
    8
                EXCEPTING THEREFROM 50% INTEREST IN AND TO ALL OIL, GAS
    9           AND OTHER HYDROCARBON SUBSTANCES IN AND UNDER SAID
                LAND AS RESERVED BY CANAL WATER LANDOWNERS, A
   10           CALIFORNIA CORPORATION IN DEED RECORDED MAY 27, 1954 IN
                BOOK 1592, PAGE 201 OF OFFICIAL RECORDS.
   11
                EXCEPT THEREFROM THAT PORTION WHICH FALL WITHIN THE
   12           BOUNDARIES OF TRACT 328610-1, AS SHOWN ON THE SUBDIVISION
                MAP FILED ON MAY 2,2006 IN BOOK 401 OF MAPS, PAGES 79 TO 88
   13           INCLUSIVE IN THE OFFICE OF THE RIVERSIDE COUNTY RECORDER.

   14           9.     On or about July 31, 2018, LEV made a loan to RV purporting to be in the

   15   principal amount of $2,000,000 (the "RV Loan"). The RV Loan was secured by a first-position

   16   Deed of Trust on the RV Property (the "RV Deed of Trust") which was recorded on August 7,

   17   2018.

   18           10.    On June 17, 2019, LEV declared the RV Deed of Trust to be in default. The

   19   Notice of Default was prepared by TRUSTEE as the successor Trnstce for the RV Deed of Trust

   20   and recorded on June 19, 2019. A true and correct copy of the Notice of Default is attached

   21   hereto as Exhibit A. The Notice of Default declared that the amount due on the RV Loan was

   22   $2,450,244.27. (See Exhibit A.) As confim1ed by a Payoff Statement dated August 11, 2019,

   23   this amount was based upon a claim that the principal balance of loan was $2,300,000. A true

   24   and conect copy of this Payoff Statement which was also prepared by TRUSTEE is attached

   25   hereto as Exhibit B. Consequently, it was evident that LEV's foreclosure was based not only

   26   upon an alleged default that included the purported $2,000,000 original principal amount of the

   27   RV Loan, but also included a $300,000 extension of the security interest in the RV Property that

   28   was pledged in connection with the guaranty of a loan on a different property (the "Extension").

                                                          3
                                                     COMPLAINT
Case 1:20-bk-11006-VK            Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                   Desc
                                 Main Document    Page 88 of 352




        1    The problem with this was that LEV had breached and never made the loan on the other property

    2        so that the $300,000 Extension was wholly without consideration and void. The asserted amount

    3        of the default and the payoff demanded by LEV was therefore excessive and unsupported and

    4        disputed by RV.

    5               11.     LEV recorded a Notice of Sale in connection with its foreclosure on the RV

    6       Property on September 19, 2019. A true and coITect copy of the Notice of Sale which was

    7       prepared by TRUSTEE is attached hereto as Exhibit C. The sale was set for October 15, 2018.

    8               12.     RV demanded that LEV reduce the payoff demand in connection with its

    9       foreclosure of the RV Property to remove the $300,000 related to the Extension among other

   10       things. In response, LEV provided an updated Payoff Statement showing a "Courtesy Credit" of

   11       $336,300 representing the $300,000 Extension plus interest thereon. A true and correct copy of

   12       the updated Payoff Statement prepared by TRUSTEE is attached hereto as Exhibit D. The

   13       reduction of the demand was not at all a "Courtesy Credit" since there was absolutely no basis

   14       for LEV to include the $300,000 Extension or interest thereon in any payoff demand related to

   15       the foreclosure. In any case, LEV's payoff demand with the "Courtesy Credit" expired on

   16       October 10, 2019.

   17               13.    Plaintiff continued to dispute the amount demanded by LEV and brought a legal

   18       action in this Court seeking a restraining order and preliminary injunction to prevent LEV from

   19       completing the foreclosure with the excessive payoff demand (GA&TV Inc. v. Lev Investments,

   20       LLC, Case Number RlC 1905065). The Court granted the restraining order on October 10, 2019.

   21       By stipulation of the parties, the hearing on the preliminary injunction was heard on November 6,

   22       2019. Although the Court agreed that the "Courtesy Credit" was appropriate to remove amounts

   23       that had been improperly included in the initial payoff demand, the Court denied the preliminary

   24       injunction. Nonetheless, the Comi specifically stated that the foreclosure sale would need to be

   25       for the "reduced sum reflecting the $336,300 'Courtesy Credit' in the Second Payoff Statement."

   26       A true and coITcct copy of the Court's minute order is attached hereto as Exhibit E.

   27              14.     The expiration of the temporary retraining order and the Court's denial of the

   28       preliminary injunction was on November 6, 2019. Civil Code 2924g(d) imposes an automatic

                                                            4
                                                      COMPLAINT
Case 1:20-bk-11006-VK        Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                      Desc
                             Main Document    Page 89 of 352




        seven day stay upon a foreclosure sale after the expiration of a temporary retraining order and

    2   denial of a preliminary injunction, unless there is an express court order waiving the provisions

    3   of that statute. Here, there was no waiver of the stay by the Court. Hence, pursuant to Civil

    4   Code 2924g(d), the earliest date that LEV could proceed with its foreclosure sale of the RV

    5   Property was November 13, 2019. However, on November 12, 2019, when RV inquired about

    6   the foreclosure sale, it was informed that LEV conducted the foreclosure on November 7, 2019.

    7   This is confirmed by the Trustee's Deed for the foreclosure sale, a true and co1Tcct copy of which

    8   is attached hereto as Exhibit F. The sale was therefore in violation of Civil Code 2924g( d).

    9           15.     Furthermore, the Trustee's Deed indicates that the foreclosure proceeded based

   10   upon an unpaid debt of $2,570,949.36 and that the amount paid by LEV as a credit bid was

   11   $2,500,000.00. This is directly in violation of this Court's Order. The Second Payoff

   12   Statement dated September 24, 2019 referenced in the Court' Minute Order showed a total

   13   amount due of $2,323,695.54 based upon the "Courtesy Credit." There is thus no question that

   14   the TRUSTEE's foreclosure sale of the RV Property was not based upon this amount and did not

   15   include reduced amount required by the Court. Moreover, LEV could not have submitted a

   16   credit bid for $2,500,000 since that is more than the Court determined was owed on the

   17   loan. The TRUSTEE's sale of the RV Property was therefore in violation of law and void.

   18           16.    When RV learned of the unlawful foreclosure sale of the RV Property, it

   19   demanded that Defendants set aside the sale and remove the cloud on title to the property.

   20   Despite such demand and the clear violation of law, Defendants have failed to cancel the

   21   Trustee's Deed or confirm RV's title to the Property.

   22                                     FIRST CAUSE OF ACTION

   23                              (For Quiet Title against the LEV PARTIES)

   24           17.    Plaintiff incorporates here by reference all of the allegations set forth in

   25   para!,>raphs I through 16, inclusive, of this Complaint.

   26           18.    Since the TRUST_EE's foreclosure sale was in violation of law and void based

   27   upon the failure of consideration, the foreclosure was ineffective to divest RV of title to the RV

   28   Property. RV is therefore the true owner of the property.

                                                          5
                                                   COMPLAINT
Case 1:20-bk-11006-VK         Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                      Desc
                              Main Document    Page 90 of 352




                19.     Defendants claim and assert that LEV is the owner of the RV Property pursuant to

    2   the improper and unlawful foreclosure sale. Defendants' claim of title to the RV Property is

    3   adverse to the title claimed by Plaintiff.

    4           20.     Plaintiff seeks to quiet title as of November 7, 2019 (the date of the unlawful

    5   foreclosure) as to its title to the RV Property in fee simple free and clear of any liens Defendants

    6   cause to become attached to the property since that date.

    7           21.      Plaintiff has and will sustain incidental damages from cloud on title created by

    8   Defendants. Plaintiffs incidental damages are expected to exceed $100,000, subject to proof at

    9   the time of trial.

   10                                     SECOND CAUSE OF ACTION

   11                         (For Cancellation of Instruments against all Defendants)

   12           22.     Plaintiff incorporates here by reference all of the allegations set forth in

   13   paragraphs 1 through 16, inclusive, of this Complaint.

   14           23.     The TRUSTEE's foreclosure sale of the RV Property was in violation of law and

   15   void based upon the failure of consideration. The TRUSTEE therefore did not have legal

   16   authority to execute the Trustee's Deed purported conveying title to the RV Property to LEV and

   17   the Trustee's Deed is a void instrument.

   18           24.     Plaintiff has and will sustain serious injury and pecuniary loss based upon LEV's

   19   claims of title to the RV Property pursuant to the invalid Trustee's Deed. Among other things,

   20   Plaintiffs development of the property is being delayed and Plaintiff has and is losing funding

   21   opportunities that would provide financing for the development of the property. The Court

   22   should therefore declare that the Trustee's Deed is canceled and ofno force and effect.

   23           25.     Plaintiff has and will sustain incidental damages based upon the cloud on title

   24   created by the Trustee's Deed. Plaintiffs incidental damages are expected to exceed $100,000,

   25   subject to proof at the time of trial.

   26   II

   27   II
   28   II

                                                           6
                                                     COMPLAINT
Case 1:20-bk-11006-VK         Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                      Desc
                              Main Document    Page 91 of 352




     1                                     THIRD CAUSE OF ACTION

    2                           (For Wrongful Foreclosure Against All Defendants)

    3           26.     Plaintiff incorporates here by reference all of the allegations set forth in

     4   paragraphs l through 16, inclusive, of this Complaint.

     5          27.     As describe herein, Defendants caused an illegal foreclosure sale of the RV

     6   Property pursuant to the power of foreclosure provided in the RV Deed of Trust. The foreclosure

     7   was in violation of Civil Code 2924g(d) and this Court's specific order. The sale and the

     8   resulting Trustee's Deed are therefore void.
     9          28.     RV filed its early lawsuit against LEV, in part due to disputes regarding the payoff

    IO   due to LEV and setoffs that RV has against LEV. Nonetheless, RV was making arrangements to

    11   be able to tender payoff to LEV at or before the foreclosure sale. However, RV was preempting

    12   from its efforts to obtain refinancing to payoff LEV by Defendants' action in surreptitiously

   13    proceeding with the trustee's sale before it was legal to do so.

   14           29.     RV has been substantially damaged based upon the loss of the RV Property. RV

   15    was in the process of developing the property as a luxury RV park. RV had not only substantial

   16    equity in the property, but also prospective profits relating to the development of the property.

   17    RV estimates that its damages from the loss of the RV Property are in excess of $5,000,000.

   18           30.     Even if the Court restores RV's title to the property, RV has and will sustain

   19    incidental damages which are expected to exceed $100,000, subject to proof at the time of trial.

   20                                     FOURTH CAUSE OF ACTION

   21                               (For Slander of Title against All Defendants)

   22           31.     Plaintiff incorporates here by reference all of the allegations set forth in

   23    paragraphs 1 through 16, inclusive, of this complaint.

   24           32.     The TRUSTEE's foreclosure sale of the RV Property was in violation of law and

   25    void based upon the failure of consideration. The TRUSTEE therefore did not have legal

   26    authority to execute the Trustee's Deed purported conveying title to the RV Property to LEV and

   27    the Trustee's Deed is a void instrument. Nonetheless, Defendants have recorded the Trustee's

   28    Deed creating a cloud on RV's true ownership of the property.

                                                           7
                                                    COMPLAINT
Case 1:20-bk-11006-VK           Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                       Desc
                                Main Document    Page 92 of 352




                     33.   The Trustee's Deed that purports to vest title in the RV Property in LEV is a false

     2    and slanderous document. Defendants knew and certainly should have known that it was

     3    unlawful to conduct the foreclosure sale in violation of Civil Code 2924g( d) and were on notice

     4    of the Court's Minute Order mandating that the sale occur at the amount stated in the Second

     5    Payoff Demand. Nonetheless, Defendants wilfully and in wanton disregard of this Court's Order

     6   purported to hold the sale and record the unlawful Trustee's Deed.

     7               34.   The Trustee's Deed impugns and slanders RV's title to the Property as it is a false

     8   document and disparages RV's title to the Property and impairs RV's ability to exercise the

     9   rights of ownership thereof. RV has therefore been damaged by the slanderous Trustee's Deed as

    10   RV has spent years developing the RV Property. By virtue of the slanderous Trustee's Deed,

    11   RV's development of the property is being delayed and Plaintiff has and is losing funding

    12   opportunities that would provide financing for the development of the property. RV has

   13    therefore sustained damages which arc expected to exceed $ I00,000, subject to proof at the time

   14    of trial.

   15                                         FIFTH CAUSE OF ACTION

   16                        (For Declaratory and Injunctive Relief against All Defendants)

   17                35.   Plaintiff incorporates here by reference all of the allegations set forth in

   18    paragraphs 1 through 29, inclusive, of this complaint.

   19                36.   A current dispute exists between the parties as to the invalidity of LEV's

   20    foreclosure on the RV Property and the ownership of the property. RV contends that

   21    Defendants' non-judicial foreclosure sale of the RV Property is void and that it is the true owner

   22    of the property. Defendants deny and dispute RV's contentions. RV therefore seeks a judicial

   23    determination of this controversy which is necessary and appropriate to determine ownership of

   24    the RV Property and prevent Defendants from stealing RV' s equity therein through an invalid

   25    and void foreclosure.

   26            37.       Plaintiff is informed and believes and thereon alleges that Defendants plan to

   27    encumber, hypothecate, transfer, and/or sell the RV Property. Such action will potentially

   28    prevent RV from obtaining the relief sought through this action and cause irreparable damage to

                                                              8
                                                      COMPLAINT
Case 1:20-bk-11006-VK        Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                    Desc
                             Main Document    Page 93 of 352




     1   RV. RV has spent years developing the RV Property and has substantial equity in the property.

     2   RV was ready, willing and able to refinance the RV property to payoff LEV's loan, but has been

     3   prevented from doing so based upon Defendants' actions. The Court should therefore issue a

     4   temporary restraining order and preliminary injunction enjoining Defendants from encumbering,

     5   hypothecating, transferring, and/or selling the RV Property during the pcndency of this action as

     6   well as a permanent injunction once the parties' rights are determined by the Court.

     7                                               PRAYER

     8          WHEREFORE, Plaintiff prays for judgment against Defendants, and each of them, as

     9   follows:

    10   ON THE FIRST CAUSE OF ACTION;_

    11          1.      For a judgment quieting Plaintiff's title in fee simple to the RV Property free and

   12    clear of any liens created by Defendants since November 7, 2019;

    13          2.      For incidental damages of $100,000 subject to proof at the time of trial;

    14   ON THE SECOND CAUSE OF ACTION;_

    15          3.      For cancellation of the Trustee's Deed purporting to convey title to the RV

   16    Property to LEV;

    17          4.      For incidental damages of $100,000 subject to proof at the time of trial;

    18   ON THE THIRD CAUSE OF ACTION;_

    19          5.      For compensatory damages of $5,000,000.00, according to proof;

   20    ON THE FOURTH CAUSE OF ACTION;_

   21           6.      For compensatory damages of $100,000.00, according to proof;

   22    ON THE FIFTH CAUSE OF ACTION;_

   23           7.      For a permanent injunction enjoining Defendants from encumbering,

   24    hypothecating, transferring, and/or selling the RV Property;

   25           8.      For a temporary restraining order and preliminary injunction enjoining Defendants

   26    from encumbGring, hypothecating, transferring, and/or selling the RV Property during the
                                                              .....
   27    pendency of this action;

   28    //

                                                          9
                                                   COMPLAINT
Case 1:20-bk-11006-VK        Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                Desc
                             Main Document    Page 94 of 352




    1   ON ALL CAUSES OF ACTION_;_

    2          9.     For prejudgment interest pursuant to Civil Code Sections 3287 and/or 3288;

    3          10.    For costs of suit including attorney's fees as provided in the RV Loan and RV

    4   Deed of Trust; and

    5          11.    For such further relief as the Court deems just and proper.

    6

    7   DATED: December 20, 2019                    BURGEE & ABRAMOFF P.C.

    8

    9                                               By:    /s/ John G. Burgee
                                                           JOHN G. BURGEE
   10                                               Attorneys for Plaintiff COACHELLA VINEY ARD
                                                    LUXURY RV PARK, LLC
   I1
   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25
   26
   27

   28

                                                       10
                                                 COMPLAINT
Case 1:20-bk-11006-VK        Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                    Desc
                             Main Document    Page 95 of 352




    1                                           VERIFICATION

    2
        STATE OF CALIFORNIA
    3   COUNTY OF LOS ANGELES
    4          I have read the foregoing COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
        and know its contents.
    5
                 I am the Manager of Plaintiff COACHELLA VINEYARD LUXURY RV PARK, LLC in
    6   this action. The matters stated in the foregoing document are true of my own knowledge except
        as to those matters which are stated on information and belief, and as to those matters, I believe
    7   them to be true.
    8          I declare under penalty of perjury under the laws of the State of California that the
        foregoing is true and correct.                         \\
    9                                                             \
               Executed on December 20, 2019, at Wqt,dland I ills, California
   10                                                     "-        \    •
   11
                                                                 /'
                                                                         \~i
   12                                         By:             //.,,.-.
                                                   Abraham Gott ·~
   13                                         Manager of COACHEI}l,\A VINEY ARD LUXURY RV
                                              PARK, LLC                   '\
   14

   15
   16

   17

   18

   19

   20

   21

   22
   23
   24
   25

   26
   27

   28
                                                         t1
                                                    COMPLAINT
Case 1:20-bk-11006-VK   Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35   Desc
                        Main Document    Page 96 of 352




                                Exhibit A
Case 1:20-bk-11006-VK            Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                                             Desc
                                 Main Document    Page 97 of 352
                                                                                DOC# 2019-0220468
                                                                                06/19/2019 09:01 AM Fees: $105.00
                                                                                Page 1 of 3
                                                                                Recorded in Official Records
                                                                                County of Riverside
                                                                                Peter Aldana
                                                                                Assessor-County Clerk-Recorder

    RECORDING REQUESTED BY:
                                                                                "This document was electronically submitted
    First American Tifle Insurance Company                                      to the County of Riverside for recording ..
                                                                                Receipted by: MARY #420
    WHEN RECORDED MAIL TO:
   Real Property Trustee, Inc.
   P. 0. Box 17064
   Beverly HiUs, California 90209
                                                                                  SP ACE ABOVli THIS Lr.,iE tOI\ 11.ECO!Ulflt'filSII
   T.S. No.: 19-00051            Tille Order: 8755522       Loan No.: 7272018                 APN: 697-330...002-4

      NOTICE OF DEFAULT AND ELECTION TO SELL UNDER DEED OF
                                                     TRUST
          NOTE: THERE IS A SUMMARY OF THE INFORMATION IN THIS DOCUMENT ATTACHED
                                           ii: ;$:.Jtf!ff9.·a-1-ilf.\'MUif
                          ~}.:VJ~i'f}: ~ ·~-¥-{l-kf ofl 78Ji!. Jl~.J.-17} ~~t.Jtj- .
            NOTA: SE ADJUNTA UN RESUMEN DE LA INFORMACION OE ESTE DOCUMENTO
         TALA: MAYROONG BUOD NG IMPORMASYON SA DOKUMENTONG ITO NA NAKALAKIP
      LU'U Y: KEM THEO DAY LA BAN TRINH BAY TOM LU'Q'C Vt THONG TIN TRONG TAJ Ul;U NAY
   PURSUANT TO CIVIT. CODE § 2923.3(a), THB SUMMAftY OF INFORM,\ TION REFERRED TO ABOVE IS NOT AITACHED TO Till:
   RECORDED COPY OF THIS DOCUMENT, BUT ONLY TO THE COPIES PROVIDED OT THE TRUSTOR.

                     IMPORTANT NOTICE
   IF YOUR PROPERTY lS IN FORECLOSURE BECAUSE YOU ARE
   BEHIND IN YOUR PAYMENTS IT MAY BE SOLD WITHOUT ANY
   COURT ACTION, and you may have the legal right to bring your account in good standing
   by paying all of your past due payments plus pem1itted costs and expenses within the time
   permitted by law for reinstatement of your ac.count, which is normally five business days prior to
   the date set for the sale of your property. No sale date may be set until approximately 90 days
   from the date this notice of default may be recorded (which date of recordation appears on this
   notice).

       This amount is $2,450,224.27 as of 6/17/2019, and will increase until your account becomes
   current. While your property is in foreclosure, you still must pay other obligations (such as
   insurance and taxes) required by your note and deed of trust or mortgage. If you fail to make
   futurn pa)·nients on the loan, pay taxes on the property, provide insurance on the property, or pay
   other obligations as required in the note and deed of trust or mortgage, the beneficiary or
   mortgagee may insist that you do so in order to reinstate your account in good standing. In
   addition, the beneficiary or mortgagee may require as a condition of reinstatement that you
   provide reliable written evidence that you paid all senior liens, property taxes, and hazard
   insurance premiums.
      Upon your written request, the beneficiary or mortgagee will give you a written itemization of
   the entire amount you must pay. You may not have to pay the entire unpaid portion of your
   account, even though full payment was demanded, but you must pay all amounts in default at the
   time payment is made.. Howevert you and your beneficiary or mortgagee may mutually agree in
   writing prior to the time the notice of sale is posted (which may not be earlier than three months
   after this notice of default is recorded) to, among other things. (I) provide additional time in
   which to cure the default by transfer of the property or othenvise; or (2} establish a schedule of
   payments in order to cure your default; or both (1) and (2).
Case 1:20-bk-11006-VK         Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                       Desc
                              Main Document    Page 98 of 352
                                                                          DOC #2019-0220468 Page 2 of 3

   TS No.: 19-00051       Loan No.: 7272018

                NOTICE OF DEFAULT AND ELF.CTION TO SELL UNDER DEED OF TRUST

   Following the expiration of the time period referred to in the first paragraph of this notice, unless
   1he obligation being foreclosed upon or a separate written agreement between you and your
   creditor pennits a longer period, you have only lhe legal right to stop the sale of your property by
   paying the entire amowit demanded by your creditor. To find out the amount you must pay, or to
   arrange for payment to stop the foreclosure, or if your property is in foreclosure for any other
   reason, contact:
                                     LEV INYESTJ\ffiNTS, LLC
                                    do Real Property Trustee, Inc.
                                           P. 0. Box 17064
                                    Beverly Hills, California 90209
                                        Phone: 877.770-2132

   If you have any questions, you should contact a lawyer or the governmental agency which
   may have insured your Joan. Notwithstanding the fact that yQur property is in foreclosure,
   you may offer your property for sale provided the sale is concluded prior to the conclusion
   of the foreclosure.

   Remember, YOU MAY LOSE LEGAL RIGHTS IF YOU DO NOT TAKE
   PROMPT ACTION.
   NOTICE IS HEREBY GIVEN: That Real Property Trustee, Inc. is either the original trustee,
   the duly appointed substituted trustee, or acting as agent for the trust~e or beneficiary under a
   Deed of Trust dated 7/31/2018, executed by COACHELLA VINEYARD LUXURY RV
   PARK LLC, A CALIFORNIA LIMITED LIABILITY COMPANY., as Trustor, to secure
   certain obligations in favor of LEV INVESTMENTS, LLC, as beneficiary, recorded 8/7/2018,
   as Instrument No. ·20 l 8~0317977, in Book xxx, Page xxx, of Official Records in the Office of
   the Recorder of Riverside County, California describing land therein as: LOT 71 OF TRACT
   30117-1, IN THE CITY OF COACHELLA, COUNTY OF RIVERSIDE, STATE OF
   CALIFORNIA, AS SHO\VN BY MAP ON FILE IN BOOK 331, PAGES 71 AND 78,
   INCLUSfVE OF MAPS IN THE OFFICE OF THE COUNTY RECORDER OF SAID
   COUNTY. EXCEPTING THEREFROM 50% INTEREST IN AND TO AL OIL, GAS AND
   OTHER HYDROCARBON SUBSTAi'\JCES IN AND UNDER SAID LAND AS RESERVED
   BY CANAL WATER LANDOWNERS, A CALIFORNIA CORPORATION IN DEED
   RECORDED MAY 27, 1954 IN BOOK 1592, PAGE 201 OF OFFICIAL RECORDS. EXCEPT
   THEREFROM THAT PORTJON WHICH FALL WITHIN THE BOUNDARlES OF TRACT
   32860-1, AS SHO\VN ON THE SUBDIVISION MAP FILED ON MAY 2, 2006 IN BOOK 401
   OF MAPS, PAGES 79 TO 88 INCLUSIVE IN THE OFFICE OF THE RIVERSIDE COUNTY
   RECORDER.
   Including one NOTE(S) FOR THE ORIGINAL st1m of S2,000,000.00, that the beneficial
   interest under such Deed of Trust and the obligations secured thereby are present1y held by the
   Beneficiary; that a breach of, and default in, the obligations for which such Deed of Trust is
   security has occurred in that payment has not been made of:
        Installment of Principal and Interest on a senior Hen plus impounds and/or advances
   which became due on 4/10/2019 plus late chargest and aU subsequent installments of
   principal, interest, balloon payments, pJus impounds and/or advances and Jatc charges that
   become payable. Advances to senior liens, legal fees, insurance, taxes plus interest and
   delinquent taxes and/or insuran.ce premiums to be advanced by the Beneficiary after the
   recording of the notice of default. As a condition of reinstatement, all senior liens. property
   taxes and fire insurance premiums must not be delinquent and must have a current paid
   status.
Case 1:20-bk-11006-VK                Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                                        Desc
                                     Main Document    Page 99 of 352
                                                                                             DOC #2019-0220468 Page 3 of 3

    TS No.: 19-00051            Loan No.: 7272018
                   NOTICE OF DEFAULT AND ELECTION TO SELL UNDER DEED OF TRUST

    Nothing herein shall be construed as a waiver of any additional fees or defaults owing the
    Beneficiary under the Deed of Trust pursuant to the terms of the loan documents or of the
    right to demand payment of recurring and senior obligations as they may come due.


          That by reason thereof, the present beneficiary under such deed of trust, has executed and
    delivered to said duly appointed Trustee, a written Declaration of Default and Demand for same,
    and has deposited with said duly appointed Trustee, such deed of trust and all doc1.U11ents
    evidencing obligations secured thereby, a.Tld has declared and does hereby declare all sums
    secured thereby immediately due and payable and has elected and does hereby elect to cause the
    trust property to be sold to satisfy the obligations secured thereby.

    The beneficiary or its agent bas declared that this loan is exempt from the provisions of
    Civil Code §§ 2923.5 or 2923.55.                            ·

    The mortgage servicer/lender has supplied reliable and competent evidence to substantiate
    the borrowerts default and its right to foreclose.

    Dated: 6/17/2019

                                                 Real Property Trustee, Inc.



                                                B y : ~
                                                    · Mike Kernel, Trustee Sale Officer


   The above-named trustee may be acting as a debt collector attempting to collect    adebt. Any information obtained may lie
    usd for that purpose.

   To the extent your originnl obligation was discharged or is subject to an automatic stny of bankruptcy under Title l 1 of
   the Unitffi State Code, this notice is for compliance und/or information purposes only and docs not constitute an attempt to
   collect a debt or to impose personal liability for such obligation. However, a setured party retains rigbtll under it~ security
   instrument, including the right to foreclose its lien.
Case 1:20-bk-11006-VK    Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35   Desc
                        Main Document    Page 100 of 352




                                 Exhibit B
Case 1:20-bk-11006-VK                         Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                                                                Desc
                                             Main Document    Page 101 of 352




    Real Property Trustee, Inc.
    P. 0. Box 17064
    Beverly Hills, California 90209
    Phone: 877-770-2132
    8/11/2019

    John G. Burgee, Esq.
    Burgee & Abramoff
    20501 Ventura Blvd., Suite 262
    Woodland Hills, CA 91364
                                                          PAYOFF STATEMENT
     TS#:          19-00051                                                    Loan#:        7272018
     Property Address:      APN: 697-330-002-4

                                                    NOTICE
                          THIS IS AN ATTEMPT TO COLLECT A DEBT AND ANY INFORMATION
                                    OBTAINED WILL BE USED FOR THAT PURPOSE.

    The amount to pay off the above referenced loan as of9/10/2019 is as follows:

     Unpaid Principal Balance:                                                                                                               S2,300,000.00
     Accrued Interest from 4/J/2019                                                                                                           $230,511.1 I
     Accrued Late Charges:                                                                                                                      $20,533.35

    Advances, Default, Costs and Expenses
                                                                                                     Interest                Recurring
     _D_e_sc_r_.ip,_t_io_n_ _ _ _ _ _ _ _ _ _A_m'-o""u;...n....;t_--"F...c•r...;.o_m ··--"·I_hr_u,____.; . R;.; .;a....te______cC_o.:.st.. cs_____·-ro...t""a......
                                                                                                                                                              l
     TaxAdvance                             $9,443.90 6/3/2019                                          22%                                     $10,026.80
     Attorney Fees                         s21,ooo.oo 6/10/2019                                            0%                                   s21,ooo.oo
     Total Advances, Default, Costs and Expenses:                                                                                               $31,026.80
     Total Foreclosure Fees and Costs:                                                                                                          S14,790.30

     Payoff Amount as of9/10/2019                                                                                                            $2,596,861.56

   Daily interest is in the amount of$I,405.56.

   Please submit your certified funds payable to Real Property Trustee, Inc. Be advised that the above amount is accurate
   only through the date cited herein and will increase thereafter. Funds must be received in our office on or before
   9/.10/2019, or this quote will be null and void.

   Please be advised that this figure is subject to change due to escrow disbursements and advances. Please contact
   this office to verify that these figures have not changed.

   Thank you,



   Mike Kernel, Trustee Sale Officer

   cc: LEV INVESTMENTS, LLC




   IMPORTANT NOTICE: IF YOU OR YOUR ACCOUNT ARE SUBJECT TO PENDJ'IG BANKRUPTCY PROCEEDINGS, OR IF YOU RECEIVED A
   BANKRIJPTCY DISCHARGE ON THIS DEBT. THIS STATEMENT IS FOR INFORJ\1A TIOI\AL Pt:RPOSES ONLY AND IS NOT Al\ ATTEMPT TO COLLECT
   A DEBT. IF YOU ARE NOT IN BANKRUPTCY OR DISCHARGED OF THIS DEBT, BE ADVISED THAT REAL PROPERTY TRUSTEE, INC IS A DEBT
   COLLECTOR AND IS ATIEMPT!NG TO COLLECT A DEBT, ANY INFORMATIOI\ OBTAl'\IED WILi. BE USED l'OR THAT PURPOSE.
Case 1:20-bk-11006-VK    Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35   Desc
                        Main Document    Page 102 of 352




                                 Exhibit C
Case 1:20-bk-11006-VK             Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                                          Desc
                                 Main Document    Page 103 of 352
                                                                                            DOC # 2019-0369650
                                                                                           09/19/2019 04:53 PM Fees: $105.00
                                                                                           Page 1 of 3
                                                                                           Recorded in Official Records
                                                                                           County of Riverside
                                                                                           Peter Aldana
     RECORDING REQUESTED BY
                                                                                           Assessor-County Clerk-Recorder
     First American Title Insurance Company

                                                                                           ..This document was electronically submitted
     AND WHEN RECORDED MAIL TO:                                                            to the County of Riverside for recording ..
     Real Property Trustee, Inc.                                                            Receipted by: SOPHIA #466
     P. 0. Box 17064
     Beverly Hills, California 90209

                                                                         SPACE ABOVE THIS LINEfOft Rl!COIWER'S use
     T.S. No.: 19-00051              Title Order: 8755522               Loan No.: 7272018                      APN: 697-330-002-4

                                       NOTICE OF TRUSTEE'S SALE
     AITENTION RECORDER: THE FOLLOWING REFERENCE TO AN AITACHED SL'MMARY IS ONLY APPLICABLE
     TO NOTJCE(S) MAILED TO THE TRUSTOR.
            NOTE: THERE IS A SUMMARY OF THE INFORMATION IN THIS DOCUMENT ATTACHED
                                               ¥± : ;.$.:)(ftf:fil~--t{l,~--~
                                    %.n1+trJ-: ~ ~ lj!- ii:"'i 01] 11,!_ .\l ~'"'i 7}-
                                                           ~ ~ 11 tj-
               NOTA: SE ADJUNTA UN RESUMEN OE LA INFORMACl6N DE ESTE DOCUMENTO
           TALA: MAYROONG BUOD NG IMPORMASYON SA DOKUMENTONG ITO NA NAKALAKIP
        LU'U Y: KEM THEO f)AY LA BAN TRINH BAY T6M LU'Q'C V~ THONG TIN TRONG TAI Ll!;U NAY
     [PURSUANT TO CIVIL CODE 2923.3(a), THE SUMMARY OF fNFORMATION REFERRED TO ABOVE IS NOT ATTACHED TO THE
     RECORDED COPY OF THIS DOCUMENT BUT ONLY TO THE COPIES PROVlDED TO THE TRUSTOR.]

    YOU ARE IN DEFAULT UNDER A DEED OF TRUST DATED 7/31/2018. UNLESS YOU
    TAKE ACTION TO PROTECT YOUR PROPERTY, IT MAY BE SOLD AT A PUBLIC
    SALE. IF YOU NEED AN EXPLANATION OF THE NATURE OF THE PROCEEDING
    AGAINST YOU, YOU SHOULD CONTACT A LA WYER.

    Oh 10/15/2019 at 9:00 AM, Real Property Trustee, Inc., as duly appointed or sub~iituted Trustee, at the request of
    Beneficiary Lev Investments, LLC, P. 0. Box 16646, Beverly Hills, California 90209, under that certain Deed of
    Trust executed by COACHELLA VINEYARD LUXURY RV PARK LLC, A CALIFORNIA LIMITED
    LIABILITY COMP ANY., as Trustor, to secure obligations in favor of LEV INVESTMENTS, LLC, as
    Beneficiary, recorded on 8/7/2018 as lnstrument No. 2018-0317977 in book xxx, page xxx of Official Records of
    the office of the County Recorder of Riverside County, California, WlLL SELL AT PUBLIC AUCTION TO
    THE HIGHEST BIDDER FOR CASH (payable at time of sale in lawful money of the United States, by cash, a
    cashier's check drawn on a state or national bank, check drawn by a state or federal credit union, or a check drawn
    by a state or federal savings and loan association, or savings association, or savings bank specified in Section 5102
    of the Financial Code and authorized to do business in this state), At the front entrance of the former Corona
    Police Department at 849 W. Sixth St., Corona, CA, all right, title, and interest conveyed to and now held by it
    under and pursuant to said Deed of Trust in and to the following described real property situated in the aforesaid
    County and State, to wit: [LEGAL DESCRIPTION] LOT 71 OF TRACT 30117-1, IN THE CITY OF
    COACHELLA, COUNTY OF RIVERSIDE, STATE OF CALIFORNIA, AS SHOWN BY MAP ON FILE IN
    BOOK 331, PAGES 71 AND 78, INCLUSIVE OF MAPS IN THE OFFICE OF THE COUNTY RECORDER
    OF SAID COUNTY. EXCEPTING THEREFROM 50% INTEREST IN AND TO AL OIL, GAS AND
    OTHER HYDROCARBON SUBSTANCES IN AND UNDER SAID LAND AS RESERVED BY CANAL
    WATER LANDOWNERS, A CALIFORNIA CORPORATION IN DEED RECORDED MAY 27, 1954 IN
    BOOK 1592, PAGE 201 OF OFFICIAL RECORDS. EXCEPT THEREFROM THAT PORTION WHICH
    FALL WITHIN THE BOUNDARIES OF TRACT 32860-1, AS SHOWN ON THE SUBDIVISION MAP
    FILED ON MAY 2, 2006 IN BOOK 401 OF MAPS, PAGES 79 TO 88 INCLUSIVE IN THE OFFICE OF
    THE RIVERSIDE COUNTY RECORDER. The property heretofore described is being sold "as is." The street
Case 1:20-bk-11006-VK               Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                                      Desc
                                   Main Document    Page 104 of 352
                                                                                          DOC #2019-0369650 Page 2 of 3




    address and other common designation, if any, of the real property described herein is purported to be; VA CANT
    LAND: Directions to said land may be obtained by submitting a written request submitted to the beneficiary
    within ten (10) days from the first publication of this notice to: Lev Investments, LLC, P. 0. Box 16646,
    Beverly Hills, California 90209. A.P.N.; 697-330-002-4. The undersigned Trustee disclaims any liability for any
    incorrectness of the street address or other common designation, if any, shown herein.

   Said sale will be made, but without covenant or warranty, expressed or implied, regarding title, possession, or
   encumbrances, to pay the remaining principal sum of the note(s) secured by said Deed of Trust, with interest
   thereon, as provided in the note(s}, advances, if any, under the tenns of the Deed of Trust, estimated fees, charges
   and expenses of the Trustee and of the trusts created by said Deed of Trust, to wit: $2,645,244.34 estimated,
   accrued interest and additional advances, fees, charges and expenses, if any, will increase this figure prior to sale.

   The beneficiary under said Deed of Trust heretofore executed and delivered to the undersigned a written Declaration
                                           a
   of Default and Demand for Sale, and written Notice of Default and Election to Sell. The undersigned Trustee, or
   predecessor Trustee, has caused said Notice of Default and Election to Sell to be recorded in the county where the
   real property is located and more than three months have elapsed since such recordation.

   NOTICE TO POTENTIAL BIDDERS: If you are considering bidding on this property lien, you should understand
   that there are risks involved in bidding at a trustee auction. You will be bidding on a lien, not on the property itself.
   Placing the highest bid at a trustee auction does not automatically entitle you to free and clear ownership of the
   property. You should also be aware that the lien being auctioned off may be a junior lien. If you are the highest
   bidder at the auction, you are or may be responsible for paying off all liens senior to the lien being auctioned off,
   before you can receive clear title to the property. You are encouraged to investigate the existence, priority, and size
   of outstanding liens that may exist on this property by contacting the county recorder's office or a title insurance
   company, either of which may charge you a fee for this information. If you consult either of these resources, you
   should be aware that the same lender may hold more than one mortgage or deed of trust on the property.

   NOTICE TO PROPERTY OWNER: The sale date shown on this notice of sale may be postponed one or more times
   by the mortgagee, beneficiary, trustee, or a court, pursuant to Section 2924g of the California Civil Code. The law
   requires that infonnation about trustee sale postponements be made available to you and to the public, as a courtesy
   to those not present at the sale. If you wish to learn whether your sale date bas been postponed, and, if applicable,
   the rescheduled time and date for the sale of this property, you may call (916) 939-0772 or visit this Internet Web
   site www.nationwideposting.com, using the file number assigned to this case 19-00051. Infonnation about
   postponements that are very short in duration or that occur close in time to the scheduled sale may not immediately
   be reflected in the telephone information or on the Internet Web site. The best way to verify postponement
   information is to attend the scheduled sale.

  PLEASE TAKE NOTICE THAT if the Trustee is unable to convey title for any reason, the successful bidder's sole
  and exclusive remedy shall be return of monies paid to the Trustee, and the successful bidder shall have no further
  recourse. Further, if the foreclosure sale is set aside for any reason, the purchaser at the sale shall be entitled only to
  a return of the deposit paid and shall have no further recourse or remedy against the Mortgagor, Mo1tgagee, or
  Trustee herein.

  If you have previously been discharged in bankruptcy, you may have been release of personal liability for this loan
  in which case this notice is intended to exercise the note holder's rights against the real property only.

  As required by law, you are notified that a ni::gative credit reporting may be submitted to a credit report agency if
  you fail to fulfill the tenns of your credit obligation.

  For Trustee's Sale dates, bid and postponement information, please call (916) 939-0772 or visit
  www.nationwideposting.com.
       Case 1:20-bk-11006-VK             Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                                 Desc
                                        Main Document    Page 105 of 352
                                                                                                DOC #2019-0369650 Page 3 of 3




            For any other inquiries, including litigation or bankruptcy matters, please call or fax to (877) 770-2132.


            Date: 9/18/2019



                                                                Mike Kernel, Trustee Sale Officer
                                                                Real Property Trustee, Inc.
                                                                9107 Wilshire Blvd., Suite 450
                                                                Beverly Hills, CA 90210




t~-2
~
Case 1:20-bk-11006-VK    Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35   Desc
                        Main Document    Page 106 of 352




                                Exhibit D
Case 1:20-bk-11006-VK               Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                                    Desc
                                   Main Document    Page 107 of 352




    Real Property Trustee, Inc.
    P. 0. Box 17064
    Beverly Hills, California 90209
    Phone: 877-770-2132
    9/24/2019

    John G. Burgee, Esq.
    Burgee & Abramoff
    20501 Ventura Blvd., Ste 262
    Woodland Hills, CA 91364
                                             PAYOFF STATEMENT
    TS#:           19-00051                                  Loan#:    7272018
    Property Address:       APN: 697-330-002-4

                                              NOTICE
                    THIS IS AN ATTEMPT TO COLLECT A DEBT AND ANY INFORMATION
                              OBTAINED WILL BE USED FOR THAT PURPOSE.

    The amount to pay off the above referenced loan as of I0/10/2019 is as follows:

    Unpaid Principal Balance:                                                                                $2,300,000.00
    Accrued Interest from 4/1/2019                                                                            $272,677.78
    Accrued Late Charges:                                                                                       $24,750.02

    Advances, Default, Costs and Expenses
                                                                                   Interest    Recurring
   Description                           Amount             From        Thro         Rate        Costs                Total
   Courtesy Credit                  ($336,300.00)        9/24/2019                   0%                      ($336,300.00)
   Tax Advance                          $9,443.90         6/3/2019                   22%                        $10,199.94
   Attorney Fees                       $21,000.00        6/J0/2019                   0%                         $21,000.00
   Attorney Fees                        $5,000.00        9/24/2019                   0%                          $5,000.00
   Total Advances, Default, Costs and Expenses:                                                              ($300,l 00.06)
   Total Foreclosure Fees and Costs:                                                                            $26,367.80

   Payoff Amount as of to/10/2019                                                                           $2,323,695.54

   Daily interest is in the amount ofSl,386.30.

   Please submit your certified funds payable to Real Property Trustee, Inc. Be advised that the above amount is
   accurate only through the date cited herein and will increase thereafter. Funds must be received in our office on or
   before 10/10/2019, or this quote will be null and void.

   Please be advised that this figure is subject to change due to escrow disbursements and advances. Please
   contact this office to verify that these figures have not changed.

   Thank you,



   Mike Kernel. Trustee Sale Officer

   cc: LEV INVESTMENTS, LLC

   IMPORTANT NOTICE: IF YOU OR YOUR ACCOUNT ARE SUBJECT TO PENDING BANKRUPTCY PROCEEDINGS, OR IF YOU Rf:CE!VED A
   BANKRUPTCY DISCHARGE ON THIS DEBT. THIS STATEMEKT IS FOR INFORMATIONAL PURPOSES ONLY AND IS NOT AN AlTEMPT TO
   COLLECT A DEBT. IF YOU ARE NOT IN BANKRUPTCY OR D1SCH.4RGE0 OF THIS DEBT. BE ADVISED TMAT REAL PROPERTY TRUSTEE, INC. IS
   A DEBT COLLECTOR AND IS ATTEMPTING TO COLLECT A DEBT, ANY INFORMATION OBTAINED WILL BE USED FOR THAT PURPOSE.
Case 1:20-bk-11006-VK    Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35   Desc
                        Main Document    Page 108 of 352




                                 Exhibit E
      Case 1:20-bk-11006-VK                  Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                                           Desc
                                            Main Document    Page 109 of 352

                            IVERSIDE SUPERIOR COURT
                                                       PUBLIC ACCESS


                                                               Minute Order
r                                                                                                    "---------·----------..
                                            Case Name: GA&TV INC VS LEV INVESTMENTS LLC                                                                 \
  Riverside Civil                                        Other Real Prop~-Over $25,000 (Riverside)!
Ii-
 C_a_s_e_N_u_m_b_e_r_:-R-IC_1_9-05_0_6_5______________________               File Date: 10/4/2019!
IAction Date: 11/6/2019                                                                         Action Time: 8:30 AM                                    I
                                                                                                                                           Deeartment: 1o
·1-A_ct_io_n_D_e_sc_r...,i:...t_io_n_:_H_e_a_n_·n.,.,_g_o_n_P_r_e_lim_in_a..,_l..,nj_un_c_ti_o_n_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ j

j Honorable Judge L. Jackson Lucky IV , Presiding
                                                                                                                                                        I
IClerk: J.Alvarez
ICourt Reporter: A. Thrasher

II
 No appearance made by either party.

 At 9:27, the following proceedings were held:

 After issuance of tentative ruling all parties waived oral argument.

 Court makes the following orders:

ITentative Ruling shall become the Ruling of the Court.

 Request for preliminary injunction is denied.

 A preliminary injunction must not issue unless it is reasonably probable that the moving party will

 prevail on the merits. (San Francisco Newspaper Printing Co., Inc. vs. Superior Court (Miller)

 (1985) 170 Cal. App. 3d 438, 442). Here, Plaintiffs argue that Defendant failed to fully

 fund a $2,000,000 loan, and withheld over $265,000. Defendant submits copies of a Wells

 Fargo Bank Wire Transfer and Account Statement, which reflects that Defendant LEV Investments

Iwired $2,000,000 to North American Title Company on July 9, 2018. This evidence belies Plaintiffs
claim that Defendant failed to fund the full $2 million loan.



As a practical matter, there may have been some discrepancies as to how the $2 million was

disbursed or allocated, either by North American Title Company, or Prime Capital Group. However,

absent any admissible evidence that controverts the wire transfer records, it appears that

Defendants have the right to foreclose on the RV property for a reduced sum reflecting the

$336,300 "Courtesy Credit" in the Second Payoff Statement.



The evidence establishes that Plaintiff RV defaulted on its obligations, and that the terms

of the Deed of Trust entitle Defendant to proceed with the foreclosure .
._._,-~-··m·----~----~--,-,___________
   Case 1:20-bk-11006-VK                   Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                 Desc
                                          Main Document    Page 110 of 352
i Riverside Civil                                              I             Other Real Proeert:t:Over $25,000 (Riverside)!
 Case Number: RIC1905065                                         I                                   File Date: 10/4/20191
 Action Date: 11/6/2019                                Action Time: 8:30AM                              'Department: 10!
 Action Description: Hearing on Preliminary Injunction

 Notice to be given by defendant.

 Hearing held: Pre-disposition hearing.

Minute entry completed.
                                                                                                                          I
                                                                                                                          I
Case 1:20-bk-11006-VK    Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35   Desc
                        Main Document    Page 111 of 352




                                 Exhibit F
Case 1:20-bk-11006-VK                    Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                                               Desc
                                        Main Document    Page 112 of 352



                                                                                            DOC # 2019-0463223
                          .                                                                11/08/2019 03:46 PM Fees: $102.GO
                                                                                           Page 1 of2
                                                                                           Recorded in Official Records
                                                                                           County of Riverside
  RECORDING REQUESTED BY;                                                                  Peter Ald~na
  Real Property Tmstee, Inc..                                                              Assessor-County C!erk-ReGorder
   Firat American Mo~e Soluliomi
  AND WHEN RECORDEp TO:                                                                    ··Toi:. document wns e!ectrcinic:afi}' submiited
  LEV INVESTMENTS, LLC                                                                     to the County of Rivemide far recording'"
  PO Box 16646                                                                             Receipted by: TAMMIE #535
  Beverly Hills, CA 90209

  .Forward Tax Stai:emcnts to
  the .address gi'l'en above


  TS#: 19-00051                                                 Order#: 8755S22
  Loan It: 7272018                                              APN: 697-330-002-4

                                      TRUSTEE'S DEED UPON SALE
 A.P.N.; 697-330.()02-4                                         Transfer Tax: S0.00
 THIS TRANSACTION IS EXEMPT FROM THE REQUIREMENTS OF THE REVENUE AND TAXATlON CODE,
 SECTION 480.3
 The Grantee Herein wiu the foreclosing Beneficiary.                                     i'J\TICO submits thla documenl for
 The Amount of the Unpaid Debt Wi1S $:Z,570,949.:16                                  l'fll:O«lolion os a c1Mles'f lO! physlrol
                                                                                         convsnience only. FATICO hos not
 The Amount Paid by the Gran lee was SZ,500,000.00                                  exomio\1d thli d/Jcurnent for lt!I voltrJitf,
 Said Property is in tllc City of Coachclh1, County of Rivcnide                     ,utficiency, or eftecl, if Oflf, upon title ro
                                                                                        tnetSO! ~ ~ i b i d hc1ob1.
 Real Property Trustee, Inc., as Trustee, (whereas so dcsig.nated in ti'1c Deed ofTrust hereunder more particularly
 described or as duly appointed Trustee) docs hereby GRANT and CO:NVEY to

 Lev Investments, LLC, a California limited liability company

 (herein called Grantee) but without covenant or warranty, expressed or implied, all right title and 1ntcrest conveyed
 to and now ~1eld by it as Tmstee under the Deed of Trust in and to the property situated in the county of River.side,
 State of California, described as follows:

 LOT 71 Of TRACT 30117-!, h"i TUE CITY Of COACUEl.LA, COUNTY OF RIVERSfDE,STATE OF CALIFORNIA, AS SHOWN
 DY l\lAf' ON FILE IN BOOK 331, r AGES 71 AND 78, JNCLUSIVE Of MAI'S IN TJrr: OFFICE OFTIIE COU/lt'TY RECORDER OF
 SAlD COUNTY. EXCEPTING 1'H£REfROi\f 50% IN'i.EREST IN AND TO AL OJL, GAS AND OTHER HYDROCARBON
 SUBSTANCES iN Ao"'1D UNDER SAID LAND AS RES£RV£:D D\' CANAL WATIR LANDOWNEl~S, A CAJ,lfOR,",lJA
 CORPORATION IN DEED RECORD£D l'dA\' 27, 1!>54 iN IlOOK I S!ll, PAGF..10 l Of OFFICIAL RECORDS. f;XCEPT
 'FlfERtFROl\lTHAT PORTION WHICH FALL WITHIN nu: Dotlm>ARJES OF TRACT Jl8fi0-l, AS SHOWN ON TiiE
 SUBDfVJSION !\fAP FILED ON l\1A\' l, 2006 IN IJOOK 401 OF MAPS, PAGiiS '9 TO 88 INCLUSIVE IN THE OFFICE OF um
 nTVERSfl)E COU"1TY RECOJU>ER,

 This conveyance i~ made in compliance with the tenns and provisions of the Deed of Trust executed by
 COACHELLA VINEY ARD LUXURY RV PARK LLC, A CALIFORNIA LIMITED LIABlLITY
 COMPANY as Trustor, dated 7/31/2018 of tile Official Records in the office of the Recorder of Riverside,
 California •mdcr the authority aad powers vested in the Trustee designated in ihe Deed of Trust or as the duly
 appointed Trustee, default having occurred under the Deed of Trust pursuant to the Notice of Default and Election to
 Sell under the Deed of Trust recorded on 8/7/1018, instrument number 2018--0317977, Book nx, Page xxx of
 official records. Tnmee having complied with all applicable statutory requirement:; ofthe State of California and
 pcrfonned all duties required by ihe Deed of Tmst including sending a Notice of Default and Election to Sell within
 ten days after its recording and a Notice of S:ile at least twenty days prior to the Sak Date by certified mail, postage
 pre-paid to each person entitled to notice in compliance with California Civil Code 2924b.
Case 1:20-bk-11006-VK              Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                                         Desc
                                  Main Document    Page 113 of 352




                                       TRUSTEE'S DEED UPON SALE
    TS fl.: 19-00051
    Loan ft: 7272018
    Order #: 8755522


    All requirements per California Statutes regarding the mailing, personal deHv.ery and. publication of copies of Notice
    of Default and Election to Sell under Dud ofTrmt and Notice of Trustee's Safe, and t11e posting of copies of Notice
    ofTmstee's Sale have been complied with. Trustee, in compliance with said Notice of Trustee's Sale and in exercise
    ofits powers under said Deed of Trust sold said real property at public auction on 11/7/2019. Grantee, being the
    highest bidder at said sale became the purchaser of said properly and (a) paid therefore to said Tnmee the :imount
    bid, being $2,S00,000.00, in lawful money of the _United Stati::s, or (b) made a credit bid as the beneficiary of !h.?
    above-described Deed of Trust.

    In witness thereof, Real Property Trustee, Inc., as Trusts:e, has this day, caused its name to be hereunto affixed by
    its officer thereunto duly authorized by its corporation by-laws.


    Date: 11/7/2019
                                                        Real Pro1>erty Trustee, .Inc.
                                                              ~/                                           ..
                                                 Ily.         ·,/~trd                    ~
                                                        Mike Kcmef, Trustee S:~ Ftttliccr



    A notary public or other officer completi.11g this certificate verifies only the identity of the individuril who signed the
    document to which this certificate i:s attacl1ed, and not the truthfulness, accurac ,, .or va!idit of that document.

    State of California                      } ss.
    County ofLos Angeles                     }
                         01_ '2.Dl9
    ontUO'JGl>.,l(l#z,l'L l bdorerp.e,
    personally appeared K \ \.!..'<;      ~=~EfG<..             ~(2..tf:4_ ( ~ \                          Ll (_
                                                                                who proved t me on the has is of satisfactory
    evidence to bt the person(s) whose name(s) is/are subscribed to the within instrument and acknowledged to me that
    he/she/they executcid the same in hiSJ11er/their authorized capacity(ic.s), and that by his/her/their signatnr-e(s) on the
    instrument the person(s), or the entity upon beh11!f of which the person(s) acted, executed the imtmment.

    I certify under PENALTY OF PEIUURY under the Jaws of the State of California that the foregoing paragniph is
    true ru1d correct.

                                                                                              1..................,.1
                                                                                              =
                                                                                              f
                                                                                                               PETER PARK
                                                                                                        llotary Pul:.ilc • c..liiomla
                                                                                                            LUJAnjql~~,oonty
                                                                                                                                        ~
                                                                                                                                        ;:
                                                                                                          C<1rnmii;la11 N 2ZSlll1
                                                                                                        ., {~"''"· trpitu Auil 2, ltl2Z
Case 1:20-bk-11006-VK    Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35   Desc
                        Main Document    Page 114 of 352




        EXHIBIT “K”
                    Case 1:20-bk-11006-VK                        Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                                                 Desc
Electronically FILED by                                         Main Document    Page 115 of 352
                          perior Court of California , County of Los Angeles on 03/20/2020 08:38 PM Sherri R. Carter, Executive Officer/Clerk of Court, by A. Boyadzhyan ,Deputy Clerk




                    1     JOHN G. BURGEE, ESQ. (State Bar No. 132129)
                          BURGEE & ABRAMOFF, P.C.
                    2     20501 Ventura Boulevard, Suite 262
                          Woodland Hills, California 91364
                    3     Tel: (818) 264-7575
                          Fax: (818) 264-7576
                    4
                          Attorneys for Defendants RUVIN FEYGENBERG,
                    5     MICHAEL LEIZEROVITZ and SENSIBLE
                          CONSULTING AND MANAGEMENT, INC.
                     6

                    7

                     8                                     SUPERIOR COURT OF THE STATE OF CALIFORNIA

                     9                                                 FOR THE COUNTY OF LOS ANGELES

                  10                                                               NORTHWEST DISTRICT

                  11

                  12      LEV INVESTMENTS, LLC,                  )                                  CASE NO . 19VECV00878
                                                                 )
                  13                         Plaintiff,          )                                  CROSS-COMPLAINT OF RUVIN
                                                                 )                                  FEYGENBERG, MICHAEL LEIZEROVITZ
                  14            V.                               )                                  AND SENSIBLE CONSUL TING AND
                                                                 )                                  MANAGEMENT, INC. FOR DAMAGES AND
                  15      RUVIN FEYGENBERG, et al. ,             )                                  EQUITABLE RELIEF:
                                                                 )
                  16                         Defendants.         )                                  1.     BREACH OF CONTRACT
                          ______________)                                                           2.     BREACH OF FIDUCIARY DUTY
                  17                                             )                                  3.     CONCEALMENT
                          RUVIN FEYGENBERG, MICHAEL              )                                  4.     INDEMNITY
                  18      LEIZEROVITZ, and SENSIBLE              )                                  5.     DECLARATORY RELIEF
                          CONSULTING AND MANAGEMENT,             )                                  6.     QUIET TITLE
                  19      INC .                                  )                                  7.     CANCELLATION OF INSTRUMENTS
                                                                 )                                  8.     WRONGFUL FORECLOSURE
                  20                         Cross-Complainants, )                                  9.     DECLARATORY AND INJUNCTIVE
                                                                 )                                            RELIEF
                  21            V.                               )
                                                                 )
                  22      LEV INVESTMENTS, LLC, DMITRI           )
                          LIOUDKOVSKI (aka Dmitri Ludkovski), )
                  23      YEVGENIYA LISITSA (aka Y. GINA         )
                          LISITSA), LISITSA LAW, INC. , REAL     )
                  24      PROPERTY TRUSTEE, INC. , MIKE          )
                          KEMEL, and ROES 1 to 50,               )
                  25                                             )
                                             Cross-Defendants.   )
                  26      ______________                         )

                  27                  Cross-Complainants RUVIN FEYGENBERG, MICHAEL LEIZEROVITZ, and SENSIBLE

                  28      CONSULTING AND MANAGEMENT, INC . allege:
                                                                                                       1
                                                                                      CROSS-COMPLAINT
 Case 1:20-bk-11006-VK         Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                Desc
                              Main Document    Page 116 of 352

 1                                                 PARTIES

 2           1.     Cross-Complainants RUVIN FEY GENBERG and MICHAEL LEIZEROVITZ are

 3   individuals who reside in the State of California.

 4          2.      Cross-Complainant SENSIBLE CONSULTING AND MANAGEMENT, INC.

 5   ("SENSIBLE") is, and was at all times material hereto, a corporation organized and existing under

 6   the laws of the State of California.

 7          3.      Cross-Defendants DMITRI LIOUDKOVSKI (also known as Dmitri Ludkovski),

 8   YEVGENIYA LISITSA (also known as Y. GINA LISITSA), and MIKE KEMEL are individuals

 9   who conducts business in Southern California and the County of Los Angeles. Cross-Defendants

10   are informed and believe and thereon allege that LIOUSKOVSKI, LISITSA and KEMEL also

11   maintain residences in the County of Los Angeles, State of California.

12          4.      Cross-Defendant LEV INVESTMENTS, LLC ("LEV") is, and was at all times

13   material hereto, a limited liability company organized and existing under the laws of the State of

14   California. LIOUDKOVSKI is the sole manager and principal of LEV.

15          5.      Cross-Defendant LISITSA LAW, INC. is and was at times material hereto, a

16   corporation organized and existing under the laws of the State of California, with its principal place

17   of business in Beverly Hills, California. Cross-Complainants are informed and believe and thereon

18   allege that LISITSA is and was a shareholder, director and/or officer of LISITSA LAW, INC. , and

19   that LISITSA LAW, INC. is LISITSA's law corporation. (LISITSA and LISITSA LAW, INC. are

20   collectively referred to herein as the "LISITSA PARTIES.")

21          6.      Cross-Defendant REAL PROPERTY TRUSTEE, INC. (the "TRUSTEE") is, and

22   was at all times material hereto, a Delaware corporation doing business in the County of Los

23   Angeles, and it is currently qualified to do business in the State of California. Cross-Complainants

24   are informed and believe and thereon allege that KEMEL is the sole officer, director and principal

25   ofRPT.

26          7.      The names and capacities, whether individual , corporate, associate or otherwise, of

27   Cross-Defendants named herein as ROES 1 to 50, inclusive, are unknown to Cross-Complainants,

28   who therefore sue such Cross-Defendants by such fictitious names. Cross-Complainants will amend
                                                          2

                                            CROSS-COMPLAINT
 Case 1:20-bk-11006-VK          Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                 Desc
                               Main Document    Page 117 of 352

 1   this Cross-Complaint when the true names and capacities of such Cross-Defendants have been

 2   ascertained. Cross-Complainants further allege that each such Cross-Defendant is responsible in

 3   some manner for the actions alleged herein and further for the damages suffered by Cross-

 4   Complainants.

 5           8.      Cross-Complainants are informed and believe and thereon allege that there exists,

 6   and at all times relevant herein there existed, a unity of interest and ownership between Cross-

 7   Defendants LIOUDKOVSKI, LEV and ROES 1 to 10 (collectively the "LEV PARTIES"), such that

 8   any individuality and separateness between these parties has ceased. Additionally, Cross-

 9   Complainants are informed and believe and thereon allege that LEV and ROES 1 to 5 are

10   undercapitalized, failed to observe corporate formalities, are mere shell entities, and/or are

11   instrumentalities of LIOUDKOVSKI and ROES 6 to 10. Cross-Complainants therefore are

12   informed and believe and thereon allege that the LEV PARTIES are the alter egos of each other and

13   it would be unjust not to hold each of these parties liable for the claims against any of the other

14   parties alleged herein.

15          9.       Cross-Complainants are informed and believe and thereon allege that there exists,

16   and at all times relevant herein there existed, a unity of interest and ownership between Cross-

17   Defendants KEMEL, RPT and ROES 11 to 20 (collectively the "RPT PARTIES"), such that any

18   individuality and separateness between these parties has ceased. Additionally, Cross-Complainants

19   are informed and believe and thereon allege that RPT and ROES 11 to 15 are undercapitalized,

20   failed to observe corporate formalities, are mere shell entities, and/or are instrumentalities of

21   KEMEL and ROES 16 to 20. Cross-Complainants therefore are informed and believe and thereon

22   allege that the RPT PARTIES are the alter egos of each other and it would be unjust not to hold

23   each of these parties liable for the claims against any of the other parties alleged herein.

24                                       GENERAL ALLEGATIONS

25           10.     In or about December 2018, FEYGENBERG and LEIZEROVITZ entered into a

26   business transaction with LEV for LEV' s acquisition of a real property located in Sherman Oaks,

27   California consisting of a single-family dwelling (the "Property''). The parties' plan was to purchase

28   a defaulted Promissory Note secured by a first position Deed of Trust for the Property which was in
                                                         3
                                             CROSS-COMPLAINT
 Case 1:20-bk-11006-VK        Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                 Desc
                             Main Document    Page 118 of 352

 1   the process of being foreclosed, and to complete the non-judicial foreclosure in order for LEV to

 2   obtain title to the Property. FEYGENBERG's and LEIZEROVITZ's role in the transaction was

 3   principally to act as lenders who were initially secured by having an interest in the purchased Note

 4   and after foreclosure, were to be secured by a first-position lien against the Property. Pursuant the

 5   principal written agreement among the parties for this venture, which was prepared by LISITSA (the

 6   "CONTRACT"), LEV was supposed to contribute $1,022,500 to the purchase of the Note and Deed

 7   of Trust. The LISITSA PARTIES acted as counsel for all parties to the CONTRACT.

 8          11.     Unbeknownst to FEYGENBERG and LEIZEROVITZ, LIOUDKOVSKI was making

 9   secret deals with others to obtain the funds LEV needed to contribute to the purchase of the Note

10   and Deed of Trust (the "Secret Loans"). LIOUDKOVSKI purported to make these deals on behalf

11   of LEV, FEY GENBERG and LEIZEROVITZ, even though FEY GENBERG and LEIZEROVITZ

12   never gave LIOUDKOVSKI authority to do so and were unaware of the deals he was making.

13   Cross-Complainants are informed and believe and thereon allege that in order to obtain funds from

14   third parties, LIOUDKOVSKI promised them first-position liens on the Property. LIOUDKOVSKI

15   obtained an unknown amount of funds from the third parties in this manner. Cross-Complainants

16   are informed and believe and thereon allege that one of the third parties that provided funds to LEV

17   based upon LIOUDKOVSKI's promise of a first-position lien against the Property was a relative of

18   LIS IT SA and that the LIS IT SA PARTIES were aware of these Secret Loans obtained by

19   LIOUDKOVSKI for LEV.

20          12.     LEV, FEYGENBERG and LEIZEROVITZ acquired the defaulted Promissory Note

21   on or about December 31 , 2018. During the next month, the owner of the Property engaged in legal

22   actions in both the Superior Court and the Bankruptcy Court to try to derail the foreclosure.

23   LISITSA represented Lev, FEY GENBERG and LEIZEROVITZ as counsel ofrecord in these legal

24   proceedings . Since they were principally acting as lenders, FEY GENBERG and LEIZEROVITZ

25   never agreed, expected or were told that they would be responsible for any attorneys fees or legal

26   costs incurred in order to proceed with the foreclosure . Nonetheless, they were charged in excess of

27   $24,000 for their share of Defendants' attorneys fees for these court proceedings. FEYGENBERG

28   and LEIZEROVITZ reluctantly accepted that they were being charged for the LISITSA PARTIES '
                                                        4
                                            CROSS-COMPLAINT
 Case 1:20-bk-11006-VK        Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                 Desc
                             Main Document    Page 119 of 352

 1   attorneys fees based upon the understanding and expectation that, as lenders, they would ultimately

 2   be reimbursed for costs and expenses related to their loan when the loan was paid-off.

 3          13.     The foreclosure sale of the Property occurred on January 30, 2019. Although the

 4   Property was sold based upon a credit bid of the amount due on the Promissory Note, the sale did

 5   not proceed as agreed by FEY GENBERG, LEIZEROVITZ and LEV. Despite the agreement that

 6   only LEV would take title to the Property and that FEYGENBERG and LEIZEROVITZ would be

 7   provided with a first-position Deed of Trust as soon as the foreclosure occurred, the Trustee

 8   conducting the foreclosure sale under the direction and supervision of the LEV PARTIES and

 9   LISITSA, issued a Trustee's Deed naming LEV, FEYGENBERG and LEIZEROVITZjointly as

10   owners of the Property. Realizing this mistake, LISITSA prepared a Grant Deed to divest

11   FEY GENBERG and LEIZEROVITZ of ownership of the Property and a Deed of Trust to secure

12   FEYGENBERG's and LEIZEROVITZ's loan as a lien against the Property. (LEIZEROVITZ

13   assigned his loan to SENSIBLE, his business entity, which became a beneficiary of the Deed of

14   Trust with FEY GENBERG which the Deed of Trust was prepared by LISITSA.) These documents

15   were executed on January 31, 2019, just one day after the Trustee's sale. However, the LIS IT SA

16   PARTIES, who had possession of these instruments, acting at the direction and in concert with the

17   LEV Parties, did not record them until March 22, 2019, after many demands from Cross-

18   Complainants for copies of the recorded documents.

19          14.     In early March 2019, before the Grant Deed and Deed of Trust were recorded to try

20   to conform to the parties' agreement, LEV acting through the LISITSA PARTIES asked Cross-

21   Complainants to provide a pay-off demand for their loan in connection with an escrow for a

22   purported sale of the Property. In connection with that transaction, Cross-Complainants were told

23   that there was a "problem" with the title to the Property. That "problem" turned out to be a

24   judgment lien against FEY GENBERG for an old lawsuit that FEYGENBERG believed had been

25   settled and dismissed. Unbeknownst to FEY GENBERG, the claims against him were not dismissed

26   and a judgment was entered against him for $169,855.38. This "problem" would have never arisen

27   if the foreclosure on the Property had been handled as agreed where FEYGENBERG would never

28   have been named as a title holder of the Property. Based upon this "problem", LEV, through its
                                                       5
                                            CROSS-COMPLAINT
 Case 1:20-bk-11006-VK        Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                  Desc
                             Main Document    Page 120 of 352

 1   agents, has demanded that SENSIBLE, which had become the sole holder of the loan initially made

 2   by FEY GENBERG and LEIZEROVITZ, agree to a payoff of the loan that is reduced by the amount

 3   of the judgment. When SENSIBLE refused to do so, LEV brought this action against Cross-

 4   Complainants seeking compensation not only for the judgment, but also other for other undisclosed

 5   liens against the Property that they supposedly caused. These claims are based in part upon the

 6   execution of a Grant Deed by LEIZEROVITZ and FEY GENBERG to convey the interest that they

 7   improperly had in the Property to LEV.

 8          15.     In October 2019, Cross-Complainants first learned about the Secret Loans when they

 9   received notice of a lawsuit brought by Mariya Ayzenberg. Ms. Ayzenberg alleged that she made a

10   $300,000 loan to LEV and Cross-Defendants, and that her loan was supposed to be secured by a

11   Deed of Trust for the Property. She recorded a Notice of Pendency of Action against the Property

12   clouding title. Prior to this time, Cross-Complainants had no idea that Ms. Ayzenberg had

13   purportedly loaned any money to LEV related to the acquisition of the Property.

14          16.     In December 2019, Cross-Complainants learned about another Secret Loan when

15   they received notice of another lawsuit brought against LEV and them, alleging that they borrowed

16   $119,000 from an undisclosed principal for the acquisition of the Property. (The lawsuit was

17   brought by FR LLC as an assignee of the Secret Loan.) The plaintiff alleged that the loan was

18   supposed to be secured by a first position Deed of Trust for the Property and, according to the court

19   docket, the plaintiff recorded a Notice of Pending Action. Prior to this time, Cross-Complainants

20   was not aware of this purported loan to LEV related to the acquisition of the Property.

21                                      FIRST CAUSE OF ACTION

22             (By All Cross-Complainants for Breach of Contract against the LEV PARTIES)

23          17.     Cross-Complainants incorporate here by reference all of the allegations set forth in

24   paragraphs 1 through 16, inclusive, of this Cross-Complaint.

25          18.     The CONTRACT is a written contract between the parties. (Due to a confidentiality

26   provision in the CONTRACT, Cross-Complainants are not attaching the documents as an exhibit,

27   but have pied the essential relevant terms.) SENSIBLE is a successor-in-interest to the benefits of

28   LEIZEROVITZ and FEYGENBERG under the CONTRACT.
                                                       6
                                            CROSS-COMPLAINT
 Case 1:20-bk-11006-VK          Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                Desc
                               Main Document    Page 121 of 352

 1           19.     Cross-Complainants performed and were ready, willing and able to perform all

 2   obligations required of them pursuant to the CONTRACT except as have been waived, excused or

 3   rendered impossible by Cross-Defendants and their conduct.

 4           20.     Cross-Defendants breached the contract by (a) failing to contribute $1,022,500 of

 5   their own funds (not borrowed funds) to the acquisition of the Property, (b) not causing the

 6   Trustee's foreclosure sale of the Property to be conducted as agreed where title to the Property was

 7   vested solely in LEV and Cross-Complainants being provided immediately with a first position

 8   Deed of Trust; and ( c) based upon promises made in connection with obtaining the Secret Loans,

 9   potentially giving third parties lien rights in the Property superior to those of Cross-Defendants.

10           21.     Based upon Cross-Defendants ' breach of contract, Cross-Complainants have

11   sustained damages in terms of the judgment against FEY GENBERG that has now become a lien

12   against the Property and the claims, clouds on title, and prospective defense costs and liability with

13   respect to the Secret Loans. Cross-Complainants believes that their damages may exceed $600,000,

14   subject to proof at the time of trial.

15                                       SECOND CAUSE OF ACTION

16                           (By all Cross-Complaints for Breach of Fiduciary Duty

17                  Against the LEV PARTIES, the LISITSA PARTIES and ROES 21 to 30)

18           22.     Cross-Complainants incorporate here by reference all of the allegations set forth in

19   paragraphs 1 through 16, inclusive, of this Cross-Complaint.

20           23 .    The LEV PARTIES were Cross-Complainants' business partners in connection with

21   the transaction memorialized by the CONTRACT. Further, the LISITSA PARTIES acted a counsel

22   for Cross-Complainants. Consequently, Cross-Defendants and each of them owed a fiduciary duty

23   of care to Cross-Complainants.

24           24.     Defendants breached their fiduciary duty to Cross-Complainants by, among other

25   things, arranging and obtaining the Secret Loans, failing to disclose the Secret Loans to Cross-

26   Complainants, and conducting the foreclosure sale of the Property so as to convey title, in part, to

27   FEY GENBERG and LEIZEROVITZ.

28   //
                                                        7
                                              CROSS-COMPLAINT
 Case 1:20-bk-11006-VK        Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                  Desc
                             Main Document    Page 122 of 352

 1          25.     As the result of Cross-Defendants' breach of fiduciary duty, Cross-Complainants

 2   have sustained damages which are believed to be in excess of $600,000.

 3          26.     Cross-Defendants' breach of fiduciary duty was committed with fraud and malice as

 4   those terms are defined in Civil Code Section 3294. Cross-Defendants knew that the Secret Loans

 5   were contrary to promises and representations made to Cross-Complainants as well as the

 6   CONTRACT, and that Cross-Complainants would sustain harm by virtue of the Secret Loans.

 7   Further, Cross-Defendants had a duty to disclose the Secret Loans to Cross-Complainants but failed

 8   to do so. Cross-Complainants are therefore entitled to an award of exemplary damages against

 9   Cross-Defendants in an amount deemed appropriate by the trier of fact.

1O                                     THIRD CAUSE OF ACTION

11                          (By All Cross-Complainants for Concealment Against

12                     the LEV PARTIES, the LISITSA PARTIES and ROES 21 to 30)

13          27.     Cross-Complainants incorporate here by reference all of the allegations set forth in

14   paragraphs 1 through 16, inclusive, of this Cross-Complaint.

15          28.     By The LEV PARTIES were Cross-Complainants' business partners in connection

16   with the transaction memorialized by the CONTRACT. Further, the LISITSA PARTIES acted a

17   counsel for Cross-Complainants. By virtue of these relationships, Cross-Defendants and each of

18   them had a duty to disclose the Secret Loans to Cross-Complainants. However, Cross-Defendants

19   failed to disclose the Secret Loans to Cross-Complainants, purposefully concealing their existence,

20   in order to deceive Cross-Complainants so that they would not know that these loans existed.

21          29.     Based upon Cross-Defendants' concealment of the Secret Loans, Cross-

22   Complainants were unaware of those Loans and the promises that the LEV PARTIES made to third

23   parties, supposedly on Cross-Complainants' behalf. Cross-Complainants would not have proceeded

24   with the business transaction with LEV had they known of the Secret Loans.

25          30.     Cross-Complainants have been damaged by Cross-Defendants' deceit in terms of the

26   claims made by third parties that loaned LEV money pursuant to the Secret Loans which include

27   their placing clouds on title, and prospective defense costs and liability. Cross-Complainants

28   believes that their damages may exceed $300,000, subject to proof at the time of trial.
                                                       8
                                            CROSS-COMPLAINT
 Case 1:20-bk-11006-VK        Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35               Desc
                             Main Document    Page 123 of 352

 1          31.    Cross-Defendants' concealment of the Secret Loans was fraudulent and committed

 2   with malice as those terms are defined in Civil Code Section 3294. Cross-Defendants knew that

 3   the Secret Loans were contrary to promises and representations made to Cross-Complainants as well

 4   as the CONTRACT, and that Cross-Complainants would sustain harm by virtue of the Secret Loans.

 5   Further, Cross-Defendants had a duty to disclose the Secret Loans to Cross-Complainants but failed

 6   to do so. Cross-Complainants are therefore entitled to an award of exemplary damages against

 7   Cross-Defendants in an amount deemed appropriate by the trier of fact.

 8                                   FOURTH CAUSE OF ACTION

 9                           (By All Cross-Complainants for Indemnity Against

1O                    the LEV PARTIES, the LISITSA PARTIES and ROES 21 to 30)

11          32.    Cross-Complainants incorporate here by reference all of the allegations set forth in

12   paragraphs 1 through 16, inclusive, of this Cross-Complaint.

13          33 .   The third parties who made Secret Loans to LEV have brought lawsuits against

14   Cross-Complainants for the breach of such loans. Cross-Complainants have been named as

15   defendants in these actions based upon the unauthorized and fraudulent representations and

16   promises by Cross-Defendants that they were acting on behalf of Cross-Complainants. The claims

17   against Cross-Complainants in these actions are thus wholly based upon the misconduct of Cross-

18   Defendants. Cross-Complainants are therefore entitled to indemnity from Cross-Defendants for any

19   cost and expense in opposing the lawsuits based upon the Secret Loans as well as for any settlement

20   or judgment with respect to those claims that detrimentally impact Cross-Complainants.

21                                     FIFTH CAUSE OF ACTION

22                       (By All Cross-Complainants for Declaratory Relief Against

23                    the LEV PARTIES, the LISITSA PARTIES and ROES 21 to 30)

24          34.    Cross-Complainants incorporate here by reference all of the allegations set forth in

25   paragraphs 1 through 16, inclusive, of this Cross-Complaint.

26          35 .   An actual controversy exists among the parties concerning their respective rights and

27   interests in connection with respect to the satisfaction of the judgment against FEY GENBERG and

28   the responsibility for the Secret Loans. Cross-Complainants contend and Cross-Defendants dispute
                                                      9
                                           CROSS-COMPLAINT
 Case 1:20-bk-11006-VK         Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                  Desc
                              Main Document    Page 124 of 352

 1   that: (a) Cross-Complainants have no responsibility to satisfy the judgment against FEYGENBERG;

 2   (b) SENSIBLE is entitled to payment of all principal, interest and any other fees and charges on the

 3   loan it holds that is secured by the Property without setoff for the judgment against FEY GENBERG;

 4   (c) Cross-Defendants are solely responsible for any and all costs and liabilities arising from the

 5   Secret Loans; and (d) Cross-Complainants are entitled to indemnity from Cross-Defendants for the

 6   claims asserted by the third parties based upon the Secret Loans, including the attorneys fees and

 7   costs incurred by Cross-Complainants in defending any action related thereto. Consequently, a

 8   judicial determination of the rights and interest of the parties with respect to these matters is

 9   necessary and appropriate.

1O                                       GENERAL ALLEGATIONS

11     AS TO ADDITIONAL CLAIMS AGAINST CROSS-DEFENDANTS BY LEIZEROVITZ

12           36.     Coachella Vineyard Luxury RV Park, LLC ("RV") owned a real property in

13   Coachella, California which is vacant land that is being developed as a luxury RV park (the "RV

14   Property'') . The RV Property is legally described as follows:

15           LOT 71 OF TRACT 30117-1, IN THE CITY OF COACHELLA, COUNTY OF
             RIVERSIDE, ST ATE OF CALIFORNIA, AS SHOWN BY MAP ON FILE IN
16           BOOK 331, PAGES 71 AND 78, INCLUSIVE OF MAPS IN THE OFFICE OF THE
             COUNTY RECORDER OF SAID COUNTY.
17
             EXCEPTING THEREFROM 50% INTEREST IN AND TO ALL OIL, GAS AND
18           OTHER HYDROCARBON SUBSTANCES IN AND UNDER SAID LAND AS
             RESERVED BY CANAL WATER LANDOWNERS, A CALIFORNIA
19           CORPORATION IN DEED RECORDED MAY 27, 1954 IN BOOK 1592, PAGE
             201 OF OFFICIAL RECORDS.
20
             EXCEPT THEREFROM THAT PORTION WHICH FALL WITHIN THE
21           BOUNDARIES OF TRACT 328610-1, AS SHOWN ON THE SUBDIVISION MAP
             FILED ON MAY 2,2006 IN BOOK 401 OF MAPS, PAGES 79 TO 88 INCLUSIVE
22           IN THE OFFICE OF THE RIVERSIDE COUNTY RECORDER.

23           APN: 601-620-012-0.

24           37.    Prior to July 2018, LEIZEROVITZ held certain Deeds of Trust securing loans he had

25   made to RV and affiliated entities. Pursuant to an agreement with RV and others, LEIZEROVITZ

26   agreed to release his Deeds of Trust on the RV Property to allow RV to obtain new financing for the

27   development of that property. The new financing including a loan made by LEV on or about July

28   31 , 2018, purporting to be in the principal amount of $2,000,000 (the "LEV Loan"). The LEV Loan
                                                       10
                                             CROSS-COMPLAINT
 Case 1:20-bk-11006-VK        Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                 Desc
                             Main Document    Page 125 of 352

 1   was secured by a first-position Deed of Trust on the RV Property (the "LEV Deed of Trust") which

 2   was recorded on August 7, 2018.

 3           38.    In consideration for releasing his Deeds of Trust against the RV Property,

 4   LEIZEROVITZ received, among other things, an unsecured Promissory Note from RV in the

 5   amount of $400,000 (the "Unsecured Note") and a Promissory Note (the "Secured Note") which

 6   was secured by a Deed of Trust against the RV Property in the amount of $500,000 (the "RV Deed

 7   of Trust").

 8           39.    In February 2019, RV agreed that the Unsecured Note would be secured by the RV

 9   Deed of Trust as an extension of credit. Additionally, LEIZEROVITZ agreed to provide RV with a

10   further loan of $50,000 as an extension of the loan secured by the RV Deed of Trust. The total

11   amount secured by the RV Deed of Trust was therefore $950,000. The RV Deed of Trust was

12   recorded on February 7, 2019 and constituted a third-position lien on the RV Property.

13          40.     On June 17, 2019, LEV declared the LEV Loan to be in default. The Notice of

14   Default was prepared by the RPT PARTIES as the successor Trustee for the LEV Deed of Trust and

15   recorded on June 19, 2019. The Notice of Default declared that the amount due on the LEV Loan

16   was $2,450,244.27. The asserted amount of the default was disputed by RV.

17          41.     LEV recorded a Notice of Sale in connection with its foreclosure on the RV Property

18   on September 19, 2019. The sale was set for October 15, 2018.

19          42.     Although LEV ultimately reduced its payoff demand for its loan, RV continued to

20   dispute the amount demanded by LEV and brought a legal action in the Riverside Superior Court

21   seeking a restraining order and preliminary injunction to prevent LEV from completing the

22   foreclosure with the excessive payoff demand ( GA&TV Inc. v. Lev Investments, LLC, Case Number

23   RIC 1905065) (the "Riverside Acton"). The Riverside Court granted the restraining order on

24   October 10, 2019. By stipulation of the parties, the hearing on the preliminary injunction was heard

25   on November 6, 2019. Although the Riverside Court agreed that the Notice of Default and the

26   original demand by LEV was excessive, the Court denied the preliminary injunction sought by RV.

27   Nonetheless, the Riverside Court specifically stated that the foreclosure sale would need to be based

28   upon LEV' s reduced demand.
                                                      11
                                            CROSS-COMPLAINT
 Case 1:20-bk-11006-VK         Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                  Desc
                              Main Document    Page 126 of 352

 1           43.    The expiration of the temporary retraining order and the Court's denial of the

 2   preliminary injunction was on November 6, 2019. Civil Code 2924g(d) imposes an automatic seven

 3   day stay upon a foreclosure sale after the expiration of a temporary retraining order and denial of a

 4   preliminary injunction, unless there is an express court order waiving the provisions of that statute.

 5   Here, there was no waiver of the stay by the Court. Hence, pursuant to Civil Code 2924g(d), the

 6   earliest date that LEV could proceed with its foreclosure sale of the RV Property was November 13,

 7   2019.

 8           44.    LEIZEROVITZ was following LEV 's foreclosure and the Riverside Action as a

 9   junior lien holder. LEIZEROVITZ was interested in the foreclosure and in possibly acquiring the

10   RV Property at the foreclosure sale in order to protect his financial interest in the property by virtue

11   of the RV Deed of Trust. However, on or about November 12, 2019, LEIZEROVITZ learned that

12   the RPT PARTIES conducted the foreclosure for LEV on November 7, 2019. The sale was

13   therefore in violation of Civil Code 2924g( d) and LEIZEROVITZ was denied the opportunity to

14   attend the foreclosure and prospectively purchase the RV Property.

15           45.    Furthermore, the Trustee's Deed from LEV's foreclosure on the RV Property

16   indicates that the foreclosure proceeded based upon an unpaid debt of $2,570,949.36 and that the

17   amount paid by LEV as a credit bid was $2,500,000.00. This amount appears to be in excess of the

18   amount that the Riverside Court ruled was appropriate so that the foreclosure was in violation of

19   this Court's Order. In this regard, it is questionable that LEV could have submitted a credit bid for

20   $2,500,000 since that appears to be more than the Riverside Court determined was owed on the

21   loan.

22           46.    Cross-Complainants are informed and believe and thereon allege that RV demanded

23   that the improper foreclosure sale of the RV Property be set aside. However, Cross-Defendants

24   have failed to cancel the Trustee's Deed or confirm RV's title to the Property which would restore

25   the RV Deed of Trust and LEIZEROVITZ' s secured interest in the property. As a result,

26   LEIZEROVITZ has lost his security interest in the RV Property which devalues his loans to RV and

27   denies him the opportunity to foreclose on the RV Property if the loans are not repaid.

28   //
                                                        12
                                             CROSS-COMPLAINT
 Case 1:20-bk-11006-VK            Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                Desc
                                 Main Document    Page 127 of 352

 1                                         SIXTH CAUSE OF ACTION

 2                         (By LEIZEROVITZ for Quiet Title against the LEV PARTIES)

 3               47.    Cross-Complainants incorporate here by reference all of the allegations set forth in

 4   paragraphs 1 through 9, and 36 through 46, inclusive, of this Cross-Complaint.

 5               48.    The foreclosure sale of the RV Property was in violation oflaw and void based upon

 6   the failure of consideration. The foreclosure was thus ineffective to divest RV of title to the RV

 7   Property and extinguish the RV Deed of Trust.

 8               49.    Cross-Defendants claim and assert that LEV is the owner of the RV Property and that

 9   the RV Deed of Trust was extinguished pursuant to the improper and unlawful foreclosure sale.

10   Cross-Defendants' claim of title to the RV Property is adverse to the claim of LEIZEROVITZ that

11   the RV Deed of Trust remains a valid encumbrance of title to the property.

12               50.    LEIZEROVITZ seeks to quiet title as of November 7, 2019 (the date of the unlawful

13   foreclosure) as to the RV Deed of Trust as a valid and existing encumbrance of title to the RV

14   Property free and clear of any liens Cross-Defendants caused to become attached to the property

15   since that date.

16               51.    LEIZEROVITZ has and will sustain incidental damages, subject to proof at the time

17   of trial.

18                                       SEVENTH CAUSE OF ACTION

19                               (By LEIZEROVITZ for Cancellation of Instruments

20                      against the LEV PARTIES, the RPT PARTIES and ROES 31 to 40)

21               52.    Cross-Complainants incorporate here by reference all of the allegations set forth in

22   paragraphs 1 through 9, and 36 through 46, inclusive, of this Cross-Complaint.

23               53.    The RPT PARTIES' foreclosure sale of the RV Property was in violation of law and

24   void based upon the failure of consideration. The RPT PARTIES therefore did not have legal

25   authority to execute the Trustee's Deed purported conveying title to the RV Property to LEV and the

26   Trustee 's Deed is a void instrument.

27               54.    LEIZEROVITZ has and will sustain serious injury and pecuniary loss based upon

28   LEV 's claims of title to the RV Property pursuant to the invalid Trustee's Deed. Among other
                                                          13
                                                CROSS-COMPLAINT
 Case 1:20-bk-11006-VK           Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                Desc
                                Main Document    Page 128 of 352

 1   things, LEIZEROVITZ has lost security for loans totaling $950,000 in principal. The Court should

 2   therefore declare that the Trustee's Deed is canceled and of no force and effect.

 3               55.   LEIZEROVITZ has and will sustain incidental damages, subject to proof at the time

 4   of trial.

 5                                       EIGHTH CAUSE OF ACTION

 6                                 (By LEIZEROVITZ for Wrongful Foreclosure

 7                     against the LEV PARTIES, the RPT PARTIES and ROES 31 to 40)

 8               56.   Cross-Complainants incorporate here by reference all of the allegations set forth in

 9   paragraphs 1 through 9, and 36 through 46, inclusive, of this Cross-Complaint.

10               57.   As describe herein, Cross-Defendants caused an illegal foreclosure sale of the RV

11   Property. The foreclosure was in violation of Civil Code 2924g(d) and this Court's specific order.

12   The sale and the resulting Trustee's Deed are therefore void.

13               58.   LEIZEROVITZ was following LEV's foreclosure and the Riverside Action as a

14   junior lien holder. LEIZEROVITZ was interested in possibly acquiring the RV Property at the

15   foreclosure sale in order to protect his financial interest in the property by virtue of the RV Deed of

16   Trust. However, LEIZEROVITZ was preempting from monitoring the foreclosure and

17   prospectively acquiring the RV Property by Cross-Defendants' action in surreptitiously proceeding

18   with the trustee's sale before it was legal to do so.

19               59.   LEIZEROVITZ has been substantially damaged based upon the loss of the RV

20   Property as security for his loans. Without the RV Property as security, LEIZEROVITZ expects to

21   have difficulty in obtaining repayment and his damages could be in excess of $1,000,000.

22               60.   Even if the Court restores RV's title to the property and LEIZEROVITZ's Deed of

23   Trust, LEIZEROVITZ has and will sustain incidental damages, subject to proof at the time of trial.

24                                        NINTH CAUSE OF ACTION

25                           (By LEIZEROVITZ for Declaratory and Injunctive Relief

26                     against the LEV PARTIES, the RPT PARTIES and ROES 31 to 40)

27               61.   Cross-Complainants incorporate here by reference all of the allegations set forth in

28   paragraphs 1 through 9, and 36 through 46, inclusive, of this Cross-Complaint.
                                                         14
                                               CROSS-COMPLAINT
 Case 1:20-bk-11006-VK            Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35             Desc
                                 Main Document    Page 129 of 352

 1           62.     A current dispute exists between the parties as to the invalidity of LEV's foreclosure

 2   on the RV Property and whether LEIZEROVITZ's Deed of Trust was extinguished.

 3   LEIZEROVITZ contends that Cross-Defendants' non-judicial foreclosure sale of the RV Property is

 4   void and that the RV Deed of Trust remains a valid encumbrance of the RV Property. Cross-

 5   Defendants deny and dispute these contentions. LEIZEROVITZ therefore seeks a judicial

 6   determination of this controversy which is necessary and appropriate to determine ownership of the

 7   RV Property and prevent Cross-Defendants from depriving LEIZEROVITZ of security for his loans

 8   to RV and its affiliates.

 9           63 .    LEIZEROVITZ is informed and believes and thereon alleges that Cross-Defendants

10   plan to encumber, hypothecate, transfer, and/or sell the RV Property. Such action will potentially

11   prevent LEIZEROVITZ from obtaining the relief sought through this action and cause irreparable

12   damage to LEIZEROVITZ. LEIZEROVITZ is owed over $1 ,000,000 that is supposed to be secured

13   by the RV Property. The Court should therefore issue a temporary restraining order and preliminary

14   injunction enjoining Cross-Defendants from encumbering, hypothecating, transferring, and/or

15   selling the RV Property during the pendency of this action as well as a permanent injunction once

16   the parties' rights are determined by the Court.

17                                                 PRAYER

18           WHEREFORE, Cross-Complainants pray for judgment against Cross-Defendants, and each

19   of them, as follows:

20   ON THE FIRST CAUSE OF ACTION:

21           1.      For compensatory damages of $600,000.00, according to proof;

22   ON THE SECOND CAUSE OF ACTION:

23           2.      For compensatory damages of $600,000.00, according to proof;

24           3.      For punitive damages;

25   ON THE THIRD CAUSE OF ACTION:

26           4.      For compensatory damages of $300,000.00, according to proof;

27           5.      For punitive damages;

28   //
                                                        15
                                             CROSS-COMPLAINT
 Case 1:20-bk-11006-VK         Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                  Desc
                              Main Document    Page 130 of 352

 1   ON THE FOURTH OF ACTION:

 2          6.      For an order that Cross-Defendants indemnify Cross-Complainants for any cost and

 3   expense in opposing the lawsuits based upon the Secret Loans as well as for any settlement or

 4   judgment with respect to those claims that detrimentally impact Cross-Complainants;

 5   ON THE FIFTH CAUSE OF ACTION:

 6          7.      For a judicial determination and declaration that: (a) Cross-Complainants have no

 7   responsibility to satisfy the judgment against FEYGENBERG; (b) SENSIBLE is entitled to payment

 8   of all principal, interest and any other fees and charges on the loan it holds that is secured by the

 9   Property without setoff for the judgment against FEYGENBERG; (c) Cross-Defendants are solely

10   responsible for any and all costs and liabilities arising from the Secret Loans; and (d) Cross-

11   Complainants are entitled to indemnity from Cross-Defendants for the claims asserted by the third

12   parties based upon the Secret Loans, including the attorneys fees and costs incurred by Cross-

13   Complainants in defending any action related thereto;

14   ON THE SIXTH CAUSE OF ACTION:

15          8.      For a judgment quieting LEIZEROVITZ'S Deed of Trust to the RV Property senior

16   to any liens created by LEV since November 7, 2019;

17          9.      For incidental damages subject to proof at the time of trial;

18   ON THE SEVENTH CAUSE OF ACTION:

19           10.    For cancellation of the Trustee 's Deed purporting to convey title to the RV Property

20   to LEV;

21           11 .   For incidental damages subject to proof at the time of trial;

22   ON THE EIGHTH CAUSE OF ACTION:

23           12.    For compensatory damages of $1,000,000.00, according to proof;

24   ON THE NINTH CAUSE OF ACTION:

25           13 .   For a permanent injunction enjoining Cross-Defendants from encumbering,

26   hypothecating, transferring, and/or selling the RV Property;

27           14.    For a temporary restraining order and preliminary injunction enjoining Cross-

28   Defendants from encumbering, hypothecating, transferring, and/or selling the RV Property during
                                                        16
                                             CROSS-COMPLAINT
 Case 1:20-bk-11006-VK        Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35             Desc
                             Main Document    Page 131 of 352

 1   the pendency of this action;

 2   ON ALL CAUSES OF ACTION:

 3          15.     For prejudgment interest pursuant to Civil Code Sections 3287 and/or 3288;

 4          16.     For costs of suit; and

 5          17.     For such further relief as the Court deems just and proper.

 6

 7   DATED: March 20, 2020.                       BURGEE & ABRAMOFF P .C.

 8
                                                  By:     Isl John G. Burgee
 9                                                       JOHN G. BURGEE
                                                  Attorneys for Defendants and Cross-Complainants
10                                                RUVIN FEYGENBERG, MICHAEL LEIZEROVITZ
                                                  and SENSIBLE CONSUL TING AND
11                                                MANAGEMENT, INC.

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        17
                                             CROSS-COMPLAINT
 Case 1:20-bk-11006-VK        Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                 Desc
                             Main Document    Page 132 of 352

 1                                          PROOF OF SERVICE

 2
     STA TE OF CALIFORNIA, COUNTY OF LOS ANGELES
 3
             I am employed in the County of Los Angeles, State of California. I am over the age of 18
 4   and not a party to the within action. My business address is 20501 Ventura Boulevard, Woodland
     Hills, California 91364.
 5
              On March 20, 2020, I served the foregoing document described as: CROSS-COMPLAINT
 6   OF RUVIN FEYGENBERG, MICHAEL LEIZEROVITZ AND SENSIBLE CONSULTING AND
     MANAGEMENT, INC. FOR DAMAGES AND EQUITABLE RELIEF on the interested parties in
 7   this action:

 8   IX /   by placing U the original /X/ a true copy thereof enclosed in sealed envelopes addressed as
            follows:
 9
            James R. Felton, Esq.
10          G&B Law, LLP
            16000 Ventura Blvd., Suite 1000
11          Encino, California 91436-2730
            E: jfelton@gblawllp.com
12          Fax: 818-986-6534

13   [X]    BY MAIL

14          [X]    As follows: I am "readily familiar" with the firm's practice of collection and
                   processing correspondence for mailing. Under that practice it would be deposited
15                 with U.S. postal service on that same day with postage thereon fully prepaid at
                   Woodland Hills, California in the ordinary course of business. I am aware that on
16                 motion of the party served, service is presumed invalid if postal cancellation date or
                   postage meter date is more than one day after date of deposit for mailing in affidavit.
17
     [ ]    **(BY PERSONAL SERVICE) I delivered such envelope by hand to the office/home of the
18          addressee.

19
            Executed March 20, 2020, at Woodland Hills, California.
20
     IX /   (State) I declare under penalty of perjury under the laws of the State of California that the
21                  above is true and correct.

22
       John Burgee                                      Isl John G. Burgee
23   Type or Print Name                               Signature

24

25

26

27

28
                                                       18
                                            CROSS-COMPLAINT
Case 1:20-bk-11006-VK    Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35   Desc
                        Main Document    Page 133 of 352




         EXHIBIT “L”
Case 1:20-bk-11006-VK          Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                Desc
                              Main Document    Page 134 of 352


  1   JOHN G. BURGEE, ESQ. (State Bar No. 132129)
      jburgee@bandalaw.net                                                            FILED
                                                                              Superior Court of California
  2   BURGEE &ABRAMOFF P.C.                                                      County of Riverside
      20501 Ventura Boulevard, Suite 262
  3   Woodland Hills, California 91364                                                10/4/2019
                                                                                       P. Hills
      (818) 264-7575
                                                                                  Electronically Filed
  4
      Attorneys for Plaintiffs GA&TV, INC. and
  5   COACHELLA VINEYARD LUXURY RV PARK, LLC

  6

  7

  8                          SUPERIOR COURT OF THE STATE OF CALIFORNIA

  9                                   FOR THE COUNTY OF RIVERSIDE

 10                                         HISTORIC COURTHOUSE

 11

 12

 13   GA&TV INC. and COACHELLA                     )       CASE NO.    RIC1905065
      VINEYARD LUXURY RV, LLC,                     )
 14                                                )       VERIFIED COMPLAINT FOR DAMAGES
                               Plaintiff,          )       AND EQUITABLE RELIEF:
 15                                                )
             VS.                                   )       1.   BREACH OF CONTRACT
 16                                                )       2.   SPECIFIC PERFORMANCE
      LEV INVESTMENTS, LLC, LDI                    )       3.   BREACH OF WARRANTY [CC § 1113]
 17   VENTURES LLC, DMITRI                         )       4.   FRAUD AND CONCEALMENT
      LIOUDKOVSKI, REAL PROPERTY                   )       5.   NEGLIGENT MISREPRESENTATION
 18   TRUSTEE, INC., and DOES 1 to 20,             )       6.   QUIET TITLE
                                                   )       7.   CANCELLATION OF INSTRUMENTS
 19                            Defendants.         )       8.   DECLARATORY AND INJUNCTIVE
                                                   )               RELIEF
 20

 21          Plaintiffs GA&TV INC. and COACHELLA VINEYARD LUXURY RV, LLC allege as

 22   follows:

 23                                               PARTIES

 24           1.     Plaintiff GA&TV INC. ("GA&TV") is, and was at all times material hereto, a

 25   corporation organized and existing under the laws of the State of California.

 26          2.      Plaintiff COACHELLA VINEYARD LUXURY RV, LLC ("RV") is, and was at

 27   all times material hereto, a limited liability company organized and existing under the laws of the

 28   State of California.

                                                       1
                                                COMPLAINT
Case 1:20-bk-11006-VK        Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                 Desc
                            Main Document    Page 135 of 352


  1          3.      Defendants LEV INVESTMENTS, LLC ("LEV") and LDI VENTURES LLC

  2   ("LDI") are, and were at all times material hereto, limited liability companies organized and

  3   existing under the laws of the State of California.

  4          4.      Defendant DMITRI LIOUDKOVSKI is an individual who conducts business in

  5   Southern California and the County of Riverside. LIOUDKOVSKI is the principal of LEV and

  6   LDI which therefore have common ownership and/or management.

  7          5.      Defendant REAL PROPERTY TRUSTEE, INC. (the "TRUSTEE") is, and was at

  8   all times material hereto, a corporation organized and existing under the laws of the State of

  9   California doing business in the County of Riverside.

 10          6.      The names and capacities, whether individual, corporate, associate or otherwise,

 11   of defendants named herein as DOES 1 through 20, inclusive, are unknown to Plaintiffs, who

 12   therefore sue such Defendants by such fictitious names. Plaintiffs will amend this Complaint

 13   when the true names and capacities of such Defendants have been ascertained. Plaintiffs further

 14   allege that each such Defendant is responsible in some manner for the actions alleged herein and

 15   further for the damages suffered by Plaintiffs.

 16          7.      At all times herein relevant and in doing the acts alleged herein, each Defendant

 17   was the agent, servant, partner, employer, employee or alter ego of each and every other

 18   Defendant and the acts of each Defendant were within the course and scope of said agency,

 19   service, partnership and/or employment or as the principal or alter ego of each other Defendant.

 20   Furthermore, Plaintiffs are informed and believe and thereon allege that all Defendants have

 21   acted in conspiracy with each other in engaging in the acts and conduct set forth in the causes of

 22   action herein, pursuant to a common plan, and each Defendant has participated in, aided and/or

 23   abetted such plan knowing or consciously disregarding the harm that would ensue to Plaintiffs.

 24          8.      Plaintiffs are informed and believe and thereon allege that there exists, and at all

 25   times relevant herein there existed, a unity of interest and ownership between Defendants

 26   LIOUDKOVSKI, LEV, LDI and DOES 1 to 10 (collectively the "LEV PARTIES"), such that

 27   any individuality and separateness between these parties has ceased. Additionally, Plaintiffs are

 28   informed and believe and thereon allege that LEV, LDI and DOES 1 to 5 are undercapitalized,

                                                        2
                                                 COMPLAINT
Case 1:20-bk-11006-VK        Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                  Desc
                            Main Document    Page 136 of 352


  1   failed to observe corporate formalities, are mere shell entities, and/or are instrumentalities of

  2   LIOUDKOVSKI, and DOES 6 to 10. Plaintiffs therefore are informed and believe and thereon

  3   allege that the LEV PARTIES are the alter egos of each other and it would be unjust not to hold

  4   each of these parties liable for the claims against any of the other parties alleged herein.

  5                                            BACKGROUND
  6          9.      This action involves real property in the City of Lake Elsinore, County of

  7   Riverside which is in the process of being developed as a multi-unit commercial building (the

  8   "LE Property''). The LE Property is described as follows:

  9          THOSE CERTAIN PORTIONS OF BLOCK 2 OF HEALDS FIRST ADDITION
             TO ELSINORE AND THAT CERTAIN PORTION OF HAMPTON ROAD (50
 10          FEET WIDE) (ABANDONED) AS SHOWN BY MAP ON FILE IN BOOK 4,
             PAGE 205 OF MAPS, OF SAN DIEGO COUNTY RECORDS IN SECTION 9,
 11          TOWNSHIP 6 SOUTH, RANGE 4 WEST DESCRIBED AS FOLLOWS:

 12          LOT 5; THE NORTHERLY 6 FEET OF LOT 4; THE NORTHERLY 56 FEET
             OF LOT 7 AND THE NORTHERLY 56 FEET OF THE WESTERLY 26 FEET
 13          OF LOT 9, BLOCK 2 OF SAID HEALDS FIRST ADDITION TO ELSINORE;
             ALONG WITH THE WESTERLY 226 FEET OF THE SOUTHERLY 41 FEET
 14          OF BARTCH STREET (60 FEET WIDE) (ABANDONED) AS SHOWN ON
             SAID HEALDS FIRST ADDITION TO ELSINORE.
 15

 16           10.    LDI's participation in events giving rise to this action are founded in a loan that

 17   LDI had purportedly made to the prior owner of the LE Property. LDl's loan was secured by a

 18   second position Deed of Trust for the LE Property LDI.. At the beginning of 2019, LDI declared

 19   this loan to be in default. A true and correct copy of LDI' s Notice of Default is attached hereto

 20   as Exhibit A. LDI proceed with a non-judicial foreclosure of the Property, setting a trustee's sale

 21   of the Property for early May. A true and correct copy of the Notice of Sale for the non-judicial

 22   foreclosure is attached hereto as Exhibit B. The sale was continued from the initial date stated in

 23   the Notice to May 21, 2019.

 24           11.    Shortly before the foreclosure sale, LDI conveyed its Deed of Trust for the LE

 25   Property to LEV and LA HOLDING, LLC (a company that was formed in May and is currently

 26   in bankruptcy). Plaintiffs are informed and believe and thereon allege that all three of these

 27   entities are related and/or affiliated and alter egos of each other. Consequently, the foreclose sale

 28   commenced by LDI was conducted by LEV and LA HOLDING which acquired title to the LE

                                                        3
                                                 COMPLAINT
Case 1:20-bk-11006-VK        Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                 Desc
                            Main Document    Page 137 of 352


  1 Property through the foreclosure as the "Foreclosing Beneficiary'' of the Deed of Trust. The

  2   Assignment of the Deed of Trust from LDI to LEV and LA HOLDING and the Trustee's Deed

  3   conveying title to the property to these entities were recorded as successive instruments with the

  4   Riverside County Recorder on May 22, 2019. True and correct copies of the Assignment and the

  5   Trustee's Deed are attached hereto as Exhibits C and D, respectively.

  6           12.    Around the time of the foreclosure, GA&TV made a deal with LDI to acquire the

  7   LE Property after (and assuming) it obtained title through the foreclosure it was conducting. The

  8   agreement between LDI and GA&TV was memorialized by a Sale Agreement dated May 29,

  9   2019 (by which time the foreclosure sale had occurred). A true and correct copy of the executed

 10   Sale Agreement is attached hereto as Exhibit E. GA&TV believed that LDI was the owner of the

 11   property since it was the entity that had filed the Notice of Default and Notice of Sale for the

 12   property. GA&TV was unaware of the last minute assignment of the Deed of Trust on the

 13   property to LEV and LA HOLDING and LDI did not inform GA&TV that LDI was not the title-

 14   holder of the LE Property. To the contrary, the Sale Agreement, wherein LDI agrees to sell the

 15   LE Property to GA&TV, contained the following covenants:

 16                  (a) Seller will diligently proceed with the Foreclosure.

 17                  (b) Seller will make its best efforts to acquire the Property at the

 18          Foreclosure through credit bidding.

 19                  (c) Neither Seller nor any owner, member, manager, officer or any

 20          affiliate, wholly or partially owned or managed entity of Seller or any owner,

 21          member, manager, or officer of Seller, will seek to frustrate this Agreement by

 22          seeking, to acquire or acquiring the property through the Foreclosure.

 23                  (d) Seller shall promptly notify Buyer of any change in any condition with

 24          respect to the Property or of any event or circumstance which makes any

 25          representation or warranty of Seller to Buyer under this Agreement materially

 26          untrue or misleading, and of any covenant of Seller under this Agreememt which

 27          Seller will be incapable of performing.

 28   (Exhibit E, paragraph 13.)

                                                        4
                                                 COMPLAINT
Case 1:20-bk-11006-VK       Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35               Desc
                           Main Document    Page 138 of 352


  1          13.     The Sale Agreement was structured so that GA&TV's consideration for the

  2   purchase of the LE Property consisted of a Promissory Note in favor of LEV, an affiliate of LDI,

  3   in the amount of $300,000. Furthermore, the Promissory Note was guarantied by RV and the

  4   guaranty was to be secured by real property in Coachella owned by RV (the "RV Property")

  5   through an extension of an existing loan secured by a first-position Deed of Trust that LEV held

  6   against RV's property (the "RV Deed of Trust"). The RV Property is legally described as

  7   follows:

  8          LOT 71 OF TRACT 30117-1, IN THE CITY OF COACHELLA, COUNTY OF
             RIVERSIDE, STATE OF CALIFORNIA, AS SHOWN BY MAP ON FILE IN
  9          BOOK 331, PAGES 71 AND 78, INCLUSIVE OF MAPS IN THE OFFICE OF
             THE COUNTY RECORDER OF SAID COUNTY.
 10
             EXCEPTING THEREFROM 50% INTEREST IN AND TO ALL OIL, GAS
 11          AND OTHER HYDROCARBON SUBSTANCES IN AND UNDER SAID
             LAND AS RESERVED BY CANAL WATER LANDOWNERS, A
 12          CALIFORNIA CORPORATION IN DEED RECORDED MAY 27, 1954 IN
             BOOK 1592, PAGE 201 OF OFFICIAL RECORDS.
 13
             EXCEPT THEREFROM THAT PORTION WHICH FALL WITHIN THE
 14          BOUNDARIES OF TRACT 328610-1, AS SHOWN ON THE SUBDIVISION
             MAP FILED ON MAY 2,2006 IN BOOK 401 OF MAPS, PAGES 79 TO 88
 15          INCLUSIVE IN THE OFFICE OF THE RIVERSIDE COUNTY RECORDER.

 16   True and correct copies of the Promissory Note executed by GA&TV (the "LEV Note") and the

 17   Unconditional Guaranty of Payment and Performance executed by RV (the "RV Guaranty'') are

 18   attached hereto as Exhibits F and G respectively.

 19          14.     Upon the execution and delivery of the Sale Agreement, the LEV Note and the

 20   RV Guaranty to Defendants, Defendants provided GA&TV with a Grant Deed executed by

 21   LIOUDKOVSKI on behalf of LDI purporting to convey title to the LE Property to GA&TV in

 22   conformance with the terms of the Sale Agreement (the "LE Grant Deed"). A true and correct

 23   copy of the Grant Deed which was recorded by GA&TV with the Riverside County Recorder, is

 24   attached hereto as Exhibit H.

 25          15.     Believing that it was the owner of the LE Property, GA&TV prepared to go

 26   forward with completing the development of the Property so that it could be sold or rented to

 27   commercial tenants. Among other things, GA&TV arranged contractors and sought financing.

 28   However, in the process of trying to get financing, GA&TV learned that LDI had not been the

                                                      5
                                               COMPLAINT
Case 1:20-bk-11006-VK        Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35               Desc
                            Main Document    Page 139 of 352


  1   owner of the LE Property when it executed the LE Grant Deed so that such deed was invalide

  2   and ineffective to vest title to the Property in GA&TV. As a result GA&TV could not obtain

  3   financing or complete the development since it was not the record owner of the LE Property.

  4           16.    When GA&TV found out that the LE Grant Deed was invalid in July 2019, it

  5   demanded that Defendants replace the LE Grant Deed with a grant deed by LEV and LA

  6   HOLDING that would convey title to the LE Property to GA&TV. Although Defendants

  7   originally agreed to replace the LE Grant Deed with a deed signed by LEV and LA HOLDING,

  8   Defendants claimed that LIOUDKOVSKI was abroad and unavailable to sign the deed until he

  9   returned several weeks later. During the weeks of delay in the execution of a new deed, GA&TV

 10   lost approximately $15,000 in contractor deposits and the permit for the completion of the

 11   development expired which would require a payment of approximately $18,000 to renew. In

 12   addition, no one was paying interest on the loan that was secured by a first-position Deed of

 13   Trust on the LE Property (the "First Position LE Loan"), which was therefore accruing at the rate

 14   of approximately $10,000 per month. Time was also of the essence since the First Position LE

 15   Loan was in default and the lender (the "First Position LE Lender") had initiated a non-judicial

 16   foreclosure of the LE Property.

 17           17.    In the meantime, LEV declared the RV Deed of Trust to be in default. A true and

 18   correct copy of the Notice of Default which was recorded on June 19, 2019, is attached hereto as

 19   Exhibit I. As confirmed by a Payoff Statement dated August 11, 2019, LEV's Notice of Default

 20   and foreclosure on the RV Property was based upon an alleged default that included the

 21   $2,000,000 original principal amount ofLEV's loan to RV as well as the $300,000 extension

 22   pledged as security for the RV Guaranty. A true and correct copy of this Payoff Demand is

 23   attached hereto as Exhibit J.

 24           18.    The amount demanded by LEV to payoff its loan secured by the RV Deed of Trust

 25   was excessive and unsupported. RV never received the full value of the loan - the loan was

 26   never fully funded in the amount of $2,000,000. Moreover, the LEV Note was not due or in

 27   default so that no demand on the guaranty was appropriate, and there was a total failure of

 28   consideration with respect to the LEV Note because the LE Grant Deed was invalid.

                                                      6
                                                COMPLAINT
Case 1:20-bk-11006-VK        Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35               Desc
                            Main Document    Page 140 of 352


  1          19.     When LIOUDKOVSKI finally returned to California in September 2019, he

  2   refused to execute a new deed on behalf of LEV and LA HOLDING to convey title to the LE

  3   Property to GA&TV. LDiwas therefore in breach of the Sale Agreement and GA&TV obtained

  4   none of the promised consideration for the LEV Note. LIOUDKOVSKI's refusal to replace the

  5   LE Grant Deed was effectively a repudiation of the Sale Agreement. Nonetheless, the parties

  6   attempted to resolve the outstanding issues related to the LE Property and the RV Property.

  7   However, the plan the parties discussed was contingent on convincing the First Position LE

  8   Lender, to delay and postpone its foreclosure sale of the LE Property. While the parties sought to

  9   obtain the lender's cooperation, LEV continued with the process of foreclosing on the RV

 10   Property based upon the default which included the full amount of LEV' s loan secured by the RV

 11   Property plus the $300,000 guaranty of the LEV Note, recording a Notice of Sale on September

 12   19, 2019. A true and correct copy of the Notice of Sale is attached hereto as Exhibit K.

 13          20.     When First Position LE Lender did not promptly agree to continue its foreclosure

 14   of the LE Property, LA HOLDING commenced a Chapter 7 bankruptcy proceeding on

 15   September 20, 2019. This bankruptcy filing automatically stayed the First Position LE Lender's

 16   foreclosure under bankruptcy law.

 17          21.     The bankruptcy filing also precluded LA HOLDING from transferring its interest

 18   in the LE Property to GA&TV to replace the LE Grant Deed. Defendants are therefore unable to

 19   cure this breach of the Sale Agreement. In light of the bankruptcy, Plaintiffs made a further

 20   demand to LEV to reduce the payoff demand in connection with its foreclosure of the RV

 21   Property to remove the $300,000 of principal related to the LEV Note and RV Guaranty. In

 22   response, LEV provided an updated Payoff Demand showing a reduction of the amount due of

 23   $300,000 plus interest thereon as a "Courtesy Discount". A true and correct copy of the updated

 24   Payoff Demand is attached hereto as Exhibit L. As set forth hereinabove, the reduction of the

 25   demand was not at all a "Courtesy Discount" since there was absolutely no basis for LEV to

 26   include a $300,000 addition to principal or interest thereon any demand related to the

 27   foreclosure. In any case, the amount demanded by LEV is still excessive since the loan was

 28   never fully funded.

                                                      7
                                                COMPLAINT
Case 1:20-bk-11006-VK        Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                  Desc
                            Main Document    Page 141 of 352


  1          22.     LEV's loan to RV served two purposes: to pay off prior financing and to provide

  2   money for development of the RV Property. The total proceeds of LEV's funds were not

  3   provided to RV since funds allocated to pay for construction costs were held by LEV's agent

  4   which made payments to construction contractors directly. There is currently an outstanding

  5   unfunded balance of the loan of approximately $200,000. LEV' s Payoff Demand for the full

  6   amount of the loan therefore demands repayment of money RV never received. Except for

  7   LEV's excessive Payoff Demand, RV would be able to refinance the RV Property with a loan at

  8   a lower interest rate and payoff LEV's loan.

  9                                     FIRST CAUSE OF ACTION

 10                   (By GA&TV for Breach of Contract against the LEV PARTIES)

 11          23.     Plaintiffs incorporate here by reference all of the allegations set forth in

 12   paragraphs 1 through 22, inclusive, of this complaint.

 13          24.     The Sale Agreement is a written contract between the parties.

 14          25.     GA&TV performed and was ready, willing and able to perform all obligations

 15   required of it pursuant to the Sale Agreement except as have been waived, excused or rendered

 16   impossible by Defendants and their conduct.

 17          26.     Defendants breached the contract by violating an number of the covenants of the

 18   contract as described herein and ultimately failing to convey the LE Property to GA&TV.

 19   Although GA&TV demanded that Defendants cure this breach of contract, Defendants have

 20   failed and refused to do so.

 21          27.     Based upon Defendants' breach of contract, GA&TV's damages include the loss

 22   of contractor deposits, the loss of permit fees and the loss of the business opportunity of

 23   completing the development of the RV Property and being able to exploit it through either

 24   renting the completed units or selling the Property. GA&TV believes that its damages may

 25   exceed $500,000, subject to proof at the time of trial.

 26   II

 27   II

 28   II

                                                        8
                                                 COMPLAINT
Case 1:20-bk-11006-VK       Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                   Desc
                           Main Document    Page 142 of 352


  1                                   SECOND CAUSE OF ACTION

  2                  (By GA&TV for Specific Performance Against the LEV PARTIES)

  3          28.     Plaintiffs incorporate here by reference all of the allegations set forth in

  4   paragraphs 1 through 22, inclusive, of this complaint.

  5          29.     Pursuant to the Sale Agreement, Defendants specifically agreed to transfer title to

  6   the LE Property to GA&TV. Nonetheless, Defendants have failed to provide GA&TV with an

  7   appropriate Grant Deed to vest GA& TV with title to the Property in breach of the Sale

  8   Agreement.

  9          30.     By virtue of the fact that Defendants were acting in conspiracy with each other

 10   and that the Defendants are the alter egos of each other, LDI's execution of the Sale Agreement

 11   and LE Grant Deed should be found to be binding and enforceable against all of the LEV

 12   PARTIES.

 13          31.     GA&TV performed and was ready, willing and able to perform all obligations

 14   required of it pursuant to the Sale Agreement except as have been waived, excused or rendered

 15   impossible by Defendants and their conduct. GA&TV's performance of the Sale Agreement

 16   provided adequate consideration for the acquisition of the LE Property based upon the $300,000

 17   LEV Note which was supported by the RV Guaranty.

 18          32.     Monetary damages are difficult to calculate and inadequate for GA&TV' s loss of

 19   the business opportunity for completing the development and exploiting the LE Property. In this

 20   regard, the LE Property was unique in that it was substantially, but not fully developed real

 21   property where GA&TV had a pre-existing business relationship with the First Position LE

 22   Lender and is affiliated with the builder that performed substantial work completed on the

 23   property. GA&TV therefore seeks an order and judgment from this Court compelling Defendants

 24   to specifically perform their contractual agreement to transfer title to the LE Property to GA&TV

 25   pursuant to the Sale Agreement.

 26          33.     Even if the Court orders specific performance of the Sale Agreement, GA&TV

 27   has and will sustain incidental damages from the delay in obtaining title to the LE Property.

 28   These damages include the loss of contractor deposits, the loss of permit fees and interest,

                                                        9
                                                 COMPLAINT
Case 1:20-bk-11006-VK        Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                   Desc
                            Main Document    Page 143 of 352


  1   penalties and fees accruing on the first-position loan which is not being paid by Defendants.

  2   GA&TV' s incidental damages are expected to exceed $150,000, subject to proof at the time of

  3   trial.

  4                                     THIRD CAUSE OF ACTION

  5             (By GA&TV for Breach ofWarranty [CC§ 1113] Against the LEV PARTIES)

  6            34.    Plaintiff incorporates here by reference all of the allegations set forth in

  7   paragraphs 1 through 22, inclusive, of this complaint.

  8            35.    By the execution of LE Grant Deed, Defendants implicitly convenanted that the

  9   party executing the Deed owed the LE Property and had not transferred any interest in the LE

 10   Property to any other person. Defendants breached this implied convenant in that LDI did not

 11   hold title to the LE Property at the time it executed the LE Grant Deed.

 12            36.    By virtue of Defendants breach of the implied covenant of ownership, GA&TV's

 13   damages include the loss of contractor deposits, the loss of permit fees and the loss of the

 14   business opportunity of completing the development of the RV Property and being able to exploit

 15   it through either renting the completed units or selling the Property. GA&TV believes that its

 16   damages may exceed $500,000, subject to proof at the time of trial.

 17                                    FOURTH CAUSE OF ACTION

 18                  (By Plaintiffs for Fraud and Concealment Against the LEV PARTIES)

 19            37.    Plaintiff incorporates here by reference all of the allegations set forth in

 20   paragraphs 1 through 22, inclusive, of this complaint.

 21            38.    In the Sale Agreement executed by LIOUDKOVSKI for LDI, the LEV PARTIES

 22   expressly and implicitly represented to GA&TV that it was conducting the foreclosure sale of the

 23   LE Property, it would seek to acquire title to the LE Property at the foreclosure sale, it would like

 24   allow a related or affiliated entity acquire title to the LE Property, it would be and was the owner

 25   of the LE Property, and it would convey title to the LE Property to GA&TV through the LE

 26   Grant Deed. Further, by LIOUDKOVSKI's execution of the LE Grant Deed for LDI, the LEV

 27   PARTIES expressly and implicitly represented to GA&TV that LDI was the owner of the LE

 28   Property and that the LE Grant Deed was conveying title for that property to GA&TV.

                                                        10
                                                  COMPLAINT
Case 1:20-bk-11006-VK        Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                   Desc
                            Main Document    Page 144 of 352


  1          39.      LIOUDKOVSKI executed the Assignment ofLDI's Deed of Trust for the LE

  2   Property to LEV and LA HOLDING and therefore clearly knew that LDI did not own the LE

  3   Property and that the aforesaid representations were all false at the time he signed the Sale

  4   Agreement and LE Grant Deed for LDI. Inasmuch as Defendants failed and refused to replace

  5   the LE Grant Deed with a deed that did convey title to the LE Property to GA&TV, Plaintiff is

  6   informed and believes and thereon alleges that Defendants intended to defraud GA&TV through

  7   the execution of the Sale Agreement and LE Grant Deed that were inaccurate, false and invalid.

  8   Defendants had a duty to correct these documents before they were executed and their failure to

  9   do so constitutes actual concealment of material facts.

 10          40.      Plaintiffs were unaware that LDI was not the owner of the LE Property and relied

 11   upon Defendants' misrepresentations in executing the Sale Agreement, the LEV Note and the

 12   RV Guaranty. Plaintiffs would not have executed any of these documents if they had known that

 13   title to the LE Property was not validly being transferred to GA&TV.

 14          41.      Plaintiffs have been damaged by Defendants' fraud in that GA&TV made

 15   contractor deposits, paid permit fees and the loss of the business opportunity of completing the

 16   development of the RV Property and being able to exploit it through either renting the completed

 17   units or selling the Property, and RV's Property is subject to foreclose based upon an invalid

 18   indebtedness. Plaintiffs believe that GA&TV's damages may exceed $500,000 and RV's

 19   damages may exceed $400,000, subject to proof at the time of trial.

 20          42.      Defendants' acts were fraudulent; Plaintiffs are entitled to recover exemplary

 21   damages against Defendants and each of them.

 22                                      FIFTH CAUSE OF ACTION

 23                (By Plaintiffs for Negligent Misrepresentation Against the LEV PARTIES)

 24          43.      Plaintiff incorporates here by reference all of the allegations set forth in

 25   paragraphs 1 through 22, inclusive, of this complaint.

 26          44.      In the Sale Agreement executed by LIOUDKOVSKI for LDI, the LEV PARTIES

 27   expressly and implicitly represented to GA&TV that it was conducting the foreclosure sale of the

 28   LE Property, it would seek to acquire title to the LE Property at the foreclosure sale, it would like

                                                        11
                                                  COMPLAINT
Case 1:20-bk-11006-VK         Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                   Desc
                             Main Document    Page 145 of 352


  1   allow a related or affiliated entity acquire title to the LE Property, it would be and was the owner

  2   of the LE Property, and it would convey title to the LE Property to GA&TV through the LE

  3   Grant Deed. Further, byLIOUDKOVSKI's execution of the LE Grant Deed for LDI, the LEV

  4   PARTIES expressly and implicitly represented to GA&TV that LDI was the owner of the LE

  5   Property and that the LE Grant Deed was conveying title for that property to GA&TV.

  6           45.      If it is determined that Defendants' representations were not fraudulent,

  7   Defendants knew or should have known that LDI did not own the LE Property and that the

  8   aforesaid representations were all false at the time LIOUDKOVSKI signed the Sale Agreement

  9   and LE Grant Deed for LDI,. In this regard, Defendants had a duty to correct these documents

 10   before they were executed. Defendants failed to do so and recklessly or carelessly made the

 11   aforesaid misrepresentations in the documents. Defendants' execution of the documents that

 12   were inaccurate and invalid therefore constituted negligence and a breach of a duty of care owed

 13   to Plaintiffs.

 14           46.      Plaintiffs were unaware that LDI was not the owner of the LE Property and relied

 15   upon Defendants' misrepresentations in executing the Sale Agreement, the LEV Note and the

 16   RV Guaranty. Plaintiffs would not have executed any of these documents if they had known that

 17   title to the LE Property was not validly being transferred to GA&TV.

 18           4 7.     Plaintiffs have been damaged by Defendants' negligent misrepresentations in that

 19   GA&TV made contractor deposits, paid permit fees and the loss of the business opportunity of

 20   completing the development of the RV Property and being able to exploit it through either

 21   renting the completed units or selling the Property, and RV's Property is subject to foreclose

 22   based upon an invalid indebtedness. Plaintiffs believe that GA&TV's damages may exceed

 23   $500,000 and RV's damages may exceed $400,000, subject to proof at the time of trial.

 24                                       SIXTH CAUSE OF ACTION

 25                         (By GA&TV for Quiet Title against the LEV PARTIES)

 26           48.      Plaintiff incorporates here by reference all of the allegations set forth in

 27   paragraphs 1 through 20, inclusive, of this complaint.

 28   //

                                                         12
                                                   COMPLAINT
Case 1:20-bk-11006-VK        Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                   Desc
                            Main Document    Page 146 of 352


  1           49.     Pursuant to the Sale Agreement, Defendants were obligated to provide GA&TV

  2   with title in fee simple to the LE Property. Defendants purposed to do so by executing and

  3   delivering the LE Grant Deed to GA&TV.

  4           50.     By virtue of the fact that Defendants were acting in conspiracy with each other

  5   and that the Defendants are the alter egos of each other, LDl's execution of the Sale Agreement

  6   and LE Grant Deed should be found to be binding and enforceable against all Defendants. The

  7   LE Grant Deed should therefore be held to grant GA&TV fee simple title to the LE Property.

  8           51.     Defendants claim and assert that the owner of the LE Property are LEV and LA

  9   HOLDINGS. Defendants' claim of title to the LE Property is adverse to the title claimed by

 10   GA&TV.

 11           52.     GA&TV seeks to quiet title as of June 10, 2019 (the date the LE Grant Deed was

 12   executed) as to its title to the LE Property in fee simple free and clear of any claim or interest by

 13   Defendants.

 14           53.     GA&TV has and will sustain incidental damages from the delay in obtaining title

 15   to the LE Property. These damages include the loss of contractor deposits, the loss of permit fees

 16   and interest, penalties and fees accruing on the first-position loan which is not being paid by

 17   Defendants. GA&TV's incidental damages are expected to exceed $150,000, subject to proof at

 18   the time of trial.

 19                                   SEVENTH CAUSE OF ACTION

 20                  (By Plaintiffs for Cancellation of Instruments against all Defendants)

 21           54.     Plaintiffs incorporate here by reference all of the allegations set forth in

 22   paragraphs 1 through 22, inclusive, of this complaint.

 23           55.     Until and unless GA&TV acquires title to the LE Property from Defendants, there

 24   is a total failure of the consideration provided by Defendants in connection with the Sale

 25   Agreement and for the ancillary instruments executed by Plaintiff in support of that transaction.

 26   These instruments include the LEV Note and the RV Guaranty. The Court should therefore

 27   declare that these instruments are canceled and of no force and effect if the LE Property is not

 28   conveyed to GA&TV.

                                                        13
                                                  COMPLAINT
Case 1:20-bk-11006-VK        Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                   Desc
                            Main Document    Page 147 of 352


  1           56.     Defendants are proceeding with a non-judicial foreclosure sale of the RV Property

  2   based upon an erroneous and excessive claim as to the amount due. As stated, Defendants'

  3   Notice of Default (Exhibit I) and the initial Payoff Demand (Exhibit J) both included (a) the full

  4   amount ofLEV's loan which was not fully funded and (b) the $300,000 security for the RV

  5   Guaranty as well as interest thereon, none of which was due. Although Defendants subsequently

  6   provided an amended Payoff Demand (Exhibit L) purporting to give a "Courtesy Discount" to

  7   remove the improper demand for payment of the RV Guaranty (and interest thereon), that

  8   amended Payoff Demand expires on October 10, 2019, before the date set for the foreclosure

  9   sale. The foreclosure sale is therefore still proceeding with the inclusion of the improper demand

 10   on the RV Guaranty. The Notice of Default is therefore invalid in substantially overstating the

 11   amount due on the loan and should be declared invalid and cancelled by the Court. In connection

 12   therefore, the Court should permanently enjoin a non-judicial foreclosure sale of the RV Property

 13   based upon the invalid Notice of Default.

 14           57.     Defendants threaten and intend to proceed with the non-judicial foreclosure sale

 15   of the RV Property on October 15, 2019 pursuant to the Notice of Sale (Exhibit K). Such a sale

 16   will potentially prevent RV from obtaining the relief sought through this action and cause

 17   irreparable damage to RV. RV has spent years developing the RV Property and has substantial

 18   equity in the property. RV was ready, willing and able to refinance the RV property to payoff

 19   LEV's loan, but has been prevented from doing so based upon Defendants' excessive payoff

 20   demands. The Court should therefore issue a temporary restraining order and preliminary

 21   injunction enjoining Defendants from proceeding with a non-judicial foreclosure sale of the RV

 22   Property during the pendency of this action.

 23                                       EIGHTH CAUSE OF ACTION

 24                 (By RV for Declaratory and Injunctive Relief against All Defendants)

 25           58.     Plaintiff incorporates here by reference all of the allegations set forth in

 26   paragraphs 1 through 22, inclusive, of this complaint.

 27           59.     A current dispute exists as to the amount due on LEV' s first position loan which

 28   is the basis for the foreclosure.

                                                        14
                                                  COMPLAINT
Case 1:20-bk-11006-VK       Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                  Desc
                           Main Document    Page 148 of 352


  1                  a.      RV contends that Defendants non-judicial foreclosure sale of the RV

  2   Property is based upon an erroneous and excessive claim as to the amount due. As stated,

  3   Defendants' Notice of Default (Exhibit I) and the initial Payoff Demand (Exhibit J) both

  4   included (a) the full amount ofLEV's loan which was not fully funded and (b) the $300,000

  5   security for the RV Guaranty as well as interest thereon, none of which was due. Although

  6   Defendants subsequently provided an amended Payoff Demand (Exhibit K) purporting to give a

  7   "Courtesy Discount" to remove the improper demand for payment of the RV Guaranty (and

  8   interest thereon), that amended Payoff Demand expires on October 10, 2019, before the date set

  9   for the foreclosure sale. The foreclosure sale is therefore still proceeding with the inclusion of

 10   the improper demand on the RV Guaranty.

 11                  b.      RV further contends that Defendants have no right under the law or

 12   pursuant to the RV Deed of Trust to foreclose on the RV Property for an amount greater than is

 13   owed on the loan. As stated above, Defendants' foreclosure on the RV Property is based upon an

 14   erroneous and excessive claim as to the amount due.

 15                  C.      RV also contends that it is entitled to a payoff demand from Defendants

 16   that reflects the correct amount due on LEV' s loan. A payoff demand in the correct amount

 17   would allow RV to refinance the RV property to payoff LEV' s loan,

 18          60.     Defendants deny and dispute RV's contention. RV therefore seeks a judicial

 19   determination of this controversy which is necessary and appropriate to protect RV' s interest in

 20   its property and prevent Defendants from stealing RV's equity therein through an invalid

 21   foreclosure premised upon an improper payoff demand.

 22          61.     Defendants threaten and intend to proceed with the non-judicial foreclosure sale

 23   of the RV Property on October 15, 2019 pursuant to the Notice of Sale (Exhibit K). Such a sale

 24   will potentially prevent RV from obtaining the relief sought through this action and cause

 25   irreparable damage to RV. RV has spent years developing the RV Property and has substantial

 26   equity in the property. RV was ready, willing and able to refinance the RV property to payoff

 27   LEV's loan, but has been prevented from doing so based upon Defendants' excessive payoff

 28   demands. The Court should therefore issue a temporary restraining order and preliminary

                                                       15
                                                 COMPLAINT
Case 1:20-bk-11006-VK       Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                Desc
                           Main Document    Page 149 of 352


  1   injunction enjoining Defendants from proceeding with a non-judicial foreclosure sale of the RV

  2   Property during the pendency of this action as well as a permanent injunction once the parties'

  3   rights are determined by the Court.

  4                                               PRAYER

  5          WHEREFORE, Plaintiffs pray for judgment against Defendants, and each of them, as

  6   follows:

  7   ON THE FIRST CAUSE OF ACTIONl

  8          1.      For compensatory damages of $500,000 subject to proof at the time of trial;

  9   ON THE SECOND CAUSE OF ACTIONl

 10          2.      For specific performance of the Sale Agreement compelling Defendants to

 11   transfer title to the LE Property to GA&TV;

 12          3.      For incidental damages of$150,000 subject to proof at the time of trial;

 13   ON THE THIRD CAUSE OF ACTIONl

 14          4.      For compensatory damages of $500,000.00, according to proof;

 15   ON THE FOURTH CAUSE OF ACTIONl

 16          5.      For compensatory damages of $900,000.00, according to proof;

 17          6.      For punitive damages;

 18   ON THE FIFTH CAUSE OF ACTIONl

 19          8.      For compensatory damages of $900,000.00, according to proof;

 20   ON THE SIXTH CAUSE OF ACTION:

 21          9.      For ajudgment quieting GA&TV's title in fee simple to the LE Property free and

 22   clear of any claim by Defendants;

 23          10.     For incidental damages of $150,000 subject to proof at the time of trial;

 24   ON THE SEVENTH CAUSE OF ACTION:

 25          11.     For cancellation of the LEV Note and GA Guaranty;

 26          12.     For cancellation of the Notice of Default;

 27          13.     For a permanent injunction enjoining Defendants from proceeding with a non-

 28   judicial foreclosure sale of the RV Property based upon the Notice of Default;

                                                      16
                                                COMPLAINT
Case 1:20-bk-11006-VK       Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                  Desc
                           Main Document    Page 150 of 352


  1            14.   For a temporary restraining order and preliminary injunction enjoining Defendants

  2   from proceeding with a non-judicial foreclosure sale of the RV Property during the pendency of

  3   this action;

  4   ON THE EIGHTH CAUSE OF ACTION_;_

  5            15.   For judicial determination of the rights and interest of the parties hereto with

  6   respect to the amount due on LE V's loan, the viability of LEV' s foreclosure on the RV Property

  7   and RV's entitlement to a payoff demand in the correct amount so that it can refinancing the

  8   property and payoff LEV' s loan;

  9            16.   For a permanent injunction enforcing the parties' rights as determined by the

 10   Court;

 11            17.   For a temporary restraining order and preliminary injunction and permanent

 12   injunction enjoining Defendants from proceeding with a non-judicial foreclosure sale of the RV

 13   Property during the pendency of this action;

 14   ON ALL CAUSES OF ACTION_;_

 15            18.   For prejudgment interest pursuant to Civil Code Sections 3287 and/or 3288;

 16            19.   For costs of suit; and

 17            20.   For such further relief as the Court deems just and proper.

 18

 19   DATED: September 30, 2019                      BURGEE & ABRAMOFF P.C.

 20

 21                                                  By:    /s/ John G. Burgee
                                                            JOHN G. BURGEE
 22                                                  Attorneys for Plaintiffs GA&TV INC. and
                                                     COACHELLA VINEYARD LUXURY RV PARK,
 23                                                  LLC

 24

 25

 26
 27

 28

                                                       17
                                                COMPLAINT
Case 1:20-bk-11006-VK        Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                       Desc
                            Main Document    Page 151 of 352


                                                   VERIFICATION

    2
        STA TE OF CALIFORNIA
    3   COUNTY OF LOS ANGELES

    4          I have read the foregoing COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
        and know its contents.
    5
               I am an officer of Plaintiff GA&TV INC. and the Manager of Plaintiff COACHELLA
    6   VINEYARD LUXURY RV PARK, LLC in this action. The matters stated in the foregoing
        document are true of my own knowledge except as to those matters which are stated on
    7   infonnation and belief, and as to those matters, I believe them to be tme.

    8          I declare under penalty of perjury under the laws of the State of California that the
        foregoing is true and correc>
    9                          c_   c:;/ •                               t


               Executed o             ·      019, at Woodland Hills, Cali'tot1ia
   10                                                                        1


   1l
                                                                                    I     ,• I (




   12                                                                              1~~-c2_
                                                                                 .,,.,<
   13                                            B:
                                                        Abraham Gottlieb
   14                                            Chief Executiv·e ·6fficer of GA&TV INC. and Manager of
                                                 COACHELLA VINEYARD q J XURY RV PARK, LLC
   15

   16

   17

   18

   19

   20

   21

   22
   23

   24
   25

   26
   27

   28
                                                           8
                                                      COMPLAINT
Case 1:20-bk-11006-VK    Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35   Desc
                        Main Document    Page 152 of 352




                                 Exhibit A
Case 1:20-bk-11006-VK          Doc 18 Filed 06/17/20 Entered DOC#
                                                               06/17/20  12:53:35 Desc
                                                                      2019-0016993
                              Main Document    Page 153 of 35201/16/2019 10:51 AM Fees: $105.00
                                                                            Page 1 of 3
                                                                            Recorded in Official Records
                                                                            County of Riverside
                                                                            Peter Aldana
   RECORDING REQUESTED BY:                                                  Assessor-County Clerk-Recorder
   First American Title Insurance Company

   WHEN RECORDED MAIL TO:                                                   ..This document was electronically submitted
                                                                            to the County of Riverside for recording••
   Real Property Trustee, Inc.                                              Receipted by: TONI #508
   P. 0. Box 17064
   Beverly Hills, California 90209


                                                                              s~ACE /ll~OVF. nus LINE FOR RECOllDER' 8 USE
   T.S. No.: 19-00035           Title Order: 8749323        Loan No.: PCGl17353           APN: 363-162-027-8

     NOTICE OF DEFAULT AND ELECTION TO SELL UNDER DEED OF
                            TRUST
        NOTE.: THERE IS A SUMMARY OF THE INFORMATION IN THIS DOCUMENT ATTACHED
                                        tt:   *:.z1~:fl~-- 1-{~,Ii'/, mi~
                        :g]l).j-g!-: g ~¥ gAiOII ~.5:!_ .fi._QJJ.f7~ 51-;;;,L1q
          NOTA: SE ADJUNTA UN RESUMEN DE LA INFORMACl6N DE ESTE DOCUMENTO
       TALA: MAYROONG BUOD NG IMPORMASYON SA DOKUMENTONG ITO NA NAKALAKIP
    LU'U Y: KEM THEO OAY LA BAN TRINH BAY TOM LU'Q'C VE TH6NG TIN TRONG TAI Ll!;:U NAY
  PURSUANT TO CIVIL CODE§ 2923.Jfn), THE SUMMARY OF lNFORMA,TION REFERRED TO ABOVE lS NOT i\Tr,\CHEDTO THE
  RECORDED COPY OF THIS DOCUMENT. BUT ONLY TO THE COPIES PROVIDED OT THE TRUSTOR.

                        IMPORTANT NOTICE
  IF YOUR PROPERTY IS IN FORECLOSURE BECAUSE YOU ARE
  BEHIND IN YOUR PAYMENTS IT MAY BE SOLD WITHOUT ANY
  COURT ACTION, and you may have the legal right to bring your account in good standing
  by paying all of your past due payments plus permitted costs and expenses ,:vithin the time
  permitted by law for reinstatement of your account, "vhich is normally five business days prior to
  the dale set for the sale of your property. No sale date may be set until approximately 90 days
  from the date this notice of default may be recorded (which date of recordation appears on this
  notice).

     This amount is $270,576.00 as of 1/14/2019, and will increase until your account becomes
  cunent. While your property is in foreclosure, you still must pay other obligations (such as
  insurance and taxes) required by your note and deed of trnst or mortgage. If you fail to make
  future payments on the loan, pay taxes on the property, provide insurance on the property, or pay
  other obligations as required in the note and deed of trust or mortgage, the beneficiary or
  mortgagee may insist that you do so in order to reinstate your account in good standing. In
  addition, the beneficiary or mortgagee may require as a condition of reinstatement that you
  provide reliable written evidence that you paid all senior liens, property taxes, and hazard
  insurance premiums.

     Upon your written request, the beneficiary or mortgagee will give you a vvritten itemization of
  the entire amount you must pay. You may not have to pay the entire unpaid portion of your
  account, even though full payment was demanded, but you must pay all amounts in default at the
  time payment is made. However, you and your beneficiary or mortgagee may mutually agree in
  writing prior to the time the notice of sale is posted (which may not be earlier than three months
  after this notice of default is recorded) to, among other things. ( l) provide additional time in
  which to cure the default by transfer of the property or otherwise; or (2) establish a schedule of
  payments in order to cure your default; or both (l) and (2).


                                                        1
                                                                                  ---      ---
Case 1:20-bk-11006-VK          Doc 18 Filed 06/17/20 Entered 06/17/20  12:53:35 Desc
                                                               DOC #2019-0016993 Page 2 of 3
                              Main Document    Page 154 of 352

   TS No.: 19-00035       Loan No.: PCGI17353

               NOTICE OF DEFAULT Al\'D ELECTION TO SELL UNDER DRED OF TRUST

   Following the expiration of the time period referred to in the first paragraph of this notice, unless
   the obligation being foreclosed upon or a separate written agreement between you and your
   creditor pennits a longer period, you have only the legal right to stop the sale of your property by
   paying the entire amount demanded by your creditor. To find out the amount you must pay, or to
   arrange for payment to stop the foreclosure, or if your property is in foreclosure for any other
   reason, contact:
                                        LOI VENTURES LLC
                                    c/o Real Property Trustee, Inc.
                                           P.O. Box 17064
                                    Beverly Hills, California 90209
                                         Phone: 877-770-2132

   If you have any questions, you should contact a lawyer or the governmental agency which
   may have insured your loan. Nohvithstanding the fact that your property is in foreclosure,
   you may offer your property for sale provided the sale is concluded prior to the conclusion
   of the foreclosure.

   Remember, YOU MAY LOSE LEGAL RIGHTS IF YOU DO NOT TAKE
   PR01\1PT ACTION.
   NOTICE IS HEREBY GIVEN: That Real Property Trustee, Inc. is either the original trnstee,
   the duly appointed substituted tmstee, or acting as agent for the trustee or beneficiary under a Deed
   of Trust dated 5/23/2018, executed by LAKE ELSINORE DIAMOND ROAD, LLC, A
   CALIFORNIA Lll\.llTED LIABILITY CO:MP ANY, as Trustor, to secure certain obligations
   in favor of LDI VENTURES, LLC, as beneficiary, recorded 6/25/2018, as Instrument No. 2018-
   0255467, in Book xxx, Page xxx, of Official Records in the Ofiice of the Recorder of Riverside
   County, Ca1ifomia describing land therein as: THOSE CERTAIN PORTION OF BLOCK 2 OF
   HEALDS FIRST ADDITION TO ELSINORE AND THAT CERTAIN PORTION OF
   HAMPTON ROAD (50 FEET WIDE) (ABANDONED) AS SHO\VN BY MAP ON FILE IN
   BOOK 4, PAGE(S) 205 OF MAPS OF SAN DIEGO COUNTY RECORDS IN SECTION 9,
   TO\VNSHIP 6 SOUTH, RANGE 4 WEST DESCRIBED AS FOLLOWS:
    LOT 5; THE NORTHERLY 6 FEET OF LOT 4; THE NORTHERLY 56 FEET OF LOT 7 AND
   THE NORTHERLY 56 FEET OF THE WESTERLY 26 FEET OF LOT 9, BLOCK 2 OF SAID
   HEALDS FIRST ADDITION TO ELSINORE; ALONG WITH THE WESTERLY 226 FEET OF
   THE SOUTHERLY 41 FEET OF BARTCH STREET (60 FEET WTDE) (ABANDONED) AS
   SHOWN ON SAID HEALDS FIRST ADDITION TO ELSINORE.

   Including one NOTE(S) FOR THE ORIGINAL sum of $250,000.00, that the beneficial interest
   under such Deed of Trust and the obligations secured thereby arc presently held by the Beneficiary;
   that a breach of, and default in, the obligations for which such Deed of Trust is security has
   occurred in that payment has not been made of;
        Payment has not been made of the remaining principal balance which ,\•as all due and
   payable on l 2/l/2018, with subsequently accrued interest, late charges, lender default
   processing and collection fees and foreclosure fees and costs, any legal fees or advances that
   have become due herein. Advances to senior liens, Jegal fees, insurance, taxes plus interest
   and delinquent taxes and/or insurance premiums to be advanced by the Beneficiary after the
   recording of the notice of default.

          Nothing herein shnll be construed as a waiver of any additional fees or defaults owing
   the Beneficiary under the Deed of Trust pursuant to the terms of the loan documents or of
   the right to demand payment of recurring and senior obligations as they may come due.
     Case
     .... 1:20-bk-11006-VK                Doc 18 Filed 06/17/20 Entered 06/17/20  12:53:35
                                                                          DOC #2019-0016993                                   Desc
                                                                                                                             Page 3 of 3
            r     •   "I                 Main Document    Page 155 of 352
      or of the right to demand payment of recurring and senior obligations as they may come
      due.

            That by reason thereof, the present beneficiary under such deed of trust, has executed and
      delivered to said duly appointed Trustee, a written Declaration of Default and Demand for same,
      and has deposited with said duly appointed Trustee, such deed of trust and all documents
      evidencing obligations secured thereby, and has declared and does hereby declare all sums
      secured thereby immediately due and payable and has elected and does hereby elect to cause the
      trust property to be sold to satisfy the.obligations secured thereby.

      The beneficiary or its agent has declared that this loan is exempt from the provisions of
      Civil Code §§ 2923.5 or 2923.55.

      The mortgage servicer/lender has supplied reliable and competent evidence to substantiate
      the borrower's default and its right to foreclose.

      Dated: 1/14/2019

                                                     Real Property Trustee, Jnc.




                                                     By:Mike~


      The above-named trustee may be acting as a debt collector attempting to collect a debt. Any information obtained may be
      used for that purpose.

      To the extent your original obligation was discharged or is subject to an automatic stay of bankruptcy under Title 11 of
      the United Stnte Code, this notice is for compliance and/or information purposes only nnd does not constitute an attempt to
      collect i'I debt or to impose personal fiability for such obligation. However, a secured party retains rights under its security
      instrument, including the right to foreclose its lien.




~~
~                                                                   3
Case 1:20-bk-11006-VK    Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35   Desc
                        Main Document    Page 156 of 352




                                 Exhibit B
Case 1:20-bk-11006-VK              Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                                       Desc
                                  Main Document    Page 157 of 352

  RECORDJNG RF.QUESTED BY
  First American Title insurance Compu.ny

  AND \\.1ffiN RECORDED :tvIAIL TO:
  Real Property Trustee, Inc.
  P. 0. Rox 17064
  Bcve1·ly Hills, Califomi:1 90209

                                                                   Sl'ACR AfHWr: Tl!IS I INF' FOR RECORDER'S OSF.
  T.S. No.: 19-00035              Title Order: 8749323            Loan No.: l'CGll 7353                       APN: 363-162-027-8

                                    NOTICE OF TRUSTEE'S SALE

  ATTENTION RECORDER: TIIE FOLLOWING REFERENCE TO .AN AT fACHhD SUMMA. RY TS 01'.:TY APPLTCADT.E
  TO NOTICE(S) 1\IM.ILED TO THE TRUSTOR.
         NOTE: THERE JS A SUMMARY OF THE INFORMATION IN THIS DOCUMENT ATTACHED
                                         5!: *x fi:l=-fil-a-1-m ,1~Jp:j~
                         1!'.:iU,} i;J·: ~ 11 Jf "5'.· ),1 °1] /3.!i!_ J:'L ~ ),1 7 t ~ t~ l-] i::]-
           NOTA: SE ADJUNTA UN RESUMEN DE LA INFORMACl6N DE ESTE DOCUMENTO
        TALA: MAYROONG BUOD NG IMPORMASYON SA DOKUMENTONG JTO NA NAKALAKIP
     LU'U Y: KEM THEO BAY LA BAN TRINH BAY T6M UJQ'C VE THONG TIN TRONG TAI Llf;:U NAY
  [PURSUANT TO CTVIT. CODE '.!923.3(a), THE SlJMlv1ARY OF !NFOR.l\'IAT10N REFERRED TO ABOVE IS NOT A'ITAC!IETl TO THE
  RECORDED COPY OF THIS DOCU!v!ENT RUT ONLY TO THE COPIES PROVIDED TO nru TRIJSTOR.I


  YOU ARE IN DEFAULT UNDER A DEED OF TRUST DATKO 5/23/2018. UNLESS YOU
  TAKE ACTION TO PROTECT YOUR PROPERTY, IT l\:fAY BE SOLD AT A PUBLIC
  SALE. IF YOU NEED AN EXPLANATION OF THE NATURE OF THE PROCEEDING
  AGAINST YOU, YOU SHOULD CONTACT A LA '\VYER.

  On 5/9/2019 at 9:00 Al\.'J, Real Property Trustee, Inc., as duly appointed or substituted Trnstee, al lhc requesr of
  Beneficiary LOI VENTURES, LLC, P. 0. Box 16646, l3everly UiUs, CA 90209, under that cerlain Deed of Trust
  t!xeculed by LAKE ELSINORE DH...."10ND ROAD, LLC, A CALTFORNIA LIMITIW LIABILITY
  CO~'IP ANY, as Ttu~tor, to secure obligations in favor of LDI VENTURF.S, LLC, as Reneliciary, recorded on
  6/25/2018 as Instrument No. 2018-0255467 in book xxx, page xxx of Official Records of the office or the County
  Recorder of Riverside County, California, \VILL SELL AT PURUC AUCTION TO THE IDGHEST BIDDER
  FOR CASH (payable at time of sale in la\vftd money of the United States, by cash, a cashier's check drnwn on a
  state or national bank, check drawn by a state or federal credit union, or a check drav,'n by a state or fodcrnl savings
  and loan association, or saving;; association, or savings bank specified in Section 5102 of the Financial Code and
  authorized to do business in this state), At the front cntnmcc of the former Corona Pnlice Department .at 849 \V.
  Sixth SL, Corona, CA, all right, title, and interest conveyed to and now held by it under and pursuant to said Deed
  of Trust in an<l to lhc fi)Jlowing described real property situated in the aforesaid County and State, to wit: [LEGAL
  DESCRlPTION] THOSE CERTAIN PORTION OF BLOCK 2 OF lffiALDS FIRST ADDlTlON TO
  ELSINORE AND THAT CERTAIN PORTION OF HAlHPTON ROAD (50 FEET WIDE) (ABANDONED)
  AS SUO'NN HY lvlAl' ON FILE IN BOOK 4, PAGE(S) 205 01? MA.PS OF SAN DIRGO COUNTY
  RECORDS IN SECTION 9, TOWNSHIP 6 SOUTH, RANGE 4 WEST DESCRfBED AS FOLLOWS: LOT
  5; THE NORTifERLY 6 FEET OF LOT 4; THE NORTHERLY 56 I•EET OF LOT 7 AND THE
  NORTHERLY 56 J?EET OF THE WESTERLY 26 FEET OF LOT 9, BLOCK 2 OF SAID HRALDS FIRST
  ADDITION TO ELSINORE; ALONG \\ITH THE \VESTERL Y 226 J'EET 01<' THE SOUTHERLY 41
  FEET OF BARTCH STREET (60 FEET \VlDE) (ABANDO;'IB;D) AS SHO\VN ON SAID IIEALDS FIRST
  ADDITION TO ELSINORE. The prope1iy heretofore described is being sold "as is." The street address and other
  common designation, if any, of the real prope1iy described herein is purported to be: VACANT LAND: Directions
  to said land may be obtained pursuant to a written request submitted to the beneficiary within ten (10) days
  from the first publication of this notice. A.P.N.: 363-162-027-8. The undersigned Trnstce disclaims ,my liability
  fhr any incorrectness of the street address or other common dt!signalion, if any, shown herein.
Case 1:20-bk-11006-VK               Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                                   Desc
                                   Main Document    Page 158 of 352

  Said sale will be made, hut without covenant or warrnn1y, expressed or implied, regarding title, possession, or
  encumbrances, to pay t11c remaining principal sum orthe note(s) secured by said Deed ofTrust, with interest thereon,
  as provided iu the note(s), advances, if any, under the terms of the Deed of Trust, estimated foes, charges and
  expenses of the Trmtee and or the trusls created by s:iid Deed of Trust, to wit: $321,249.86 estimated, accrued
  interest and additional m.lvances, fees, charges and expenses, if any, will increase this figure prior to sale.

  TI1e heneliciary under said Deed of Trust heretofore executed and delivered to the undersigned a \Vritten Decimation
  of Default and Demand for Sale, and a \\Titten Notice of Default and Election to Sell. The undersigned Trustee, or
  predecessor Tnt~tee, has caused said Notice of Default and Election to Sell to be recorded in the counly where the
  real properly is located and more th:m three months have elapsed since such rccorcfation.

  NOTJCF. TO POTENTIAL DIDDERS: If you arc considering bidding on this properly lien, you should underslan<l
  that there are risks involved in bidding :it a tmstec auction. You will be bidding on a lien, not on !he properly itself.
  Placing the highest bid at a trnstee auction docs not automatically entitle you to Free and dear ownership of the
  property. You should also be aware that the lien being auctioned off may be a junior lien. lf you are the highest
  bidder f!l the auction, you are or may be responsible for paying off all liens senior lo the lien being Huc.tioned off,
  before you can receive clear title to the property. You arc encouraged to investigate the existence, priority, and size
  or outstanding liens tlrnt may exist on this property by contacting the county recorder's office or a title insurnnce
  company, either of which may charge you ::t foe for this information. 1f you consult either of these resomces, you
  should be aware lhat the same lender may hold more than one mortgage or deed oflrust on the property.

  NOTICE TO PROPERTY OWNER: The sale d:.ite shown on this notice of sale may he postponed one or more times
  by the mortgagee, beneficiary, trustee, or a court, pursuant to Section 2924g of the Cali lomia Civil Code. The law
  requires that information about trustee sale postponements be made available to you and to the ptJblic, as H courlesy
  to those nol present al Lhe sale. If you wish to learn whether your sale date has been postponed, mid, if applicable, tl1e
  rescheduled time and date for the sale of this property, you may call (916) 939-0772 or visit this 1ntemet Web sife
  ,vww.11aticmwideposting.com, using the :filt: number assigned to this c:.ise 19-00035. lnf'onm1tion about
  postponements that arc very short in duration or that oc-cur close in time to the sc11cdulcd sale may not immediately
  be reflected in the telephone infomrntion or on the Internet Web site. The best way to veril'y postponemenl
  i.nfonnalion is to attend the scheduled sale.

  PLEASE TAKE NOTICE TI·IAT if the Trustee is unable to convey title for any reason, the successfol bidder's sole
  ,ind exclusive remedy shall be reh1rn of monies paid to the Trustee, and the succes.~rul bidder shall have no further
  recourse. Funher, if the foreclosure sale is set :.iside for any reason, the purchaser at the sale shall be entitled only to
  a return of the deposit paid and shaU have no further recourse or remedy against the Mortgagor, i\fo1tgagee, or
  Trnstee herdn.

  Tfyou have previously been discharged in bankruptcy, you may have been release ol'pers(}nal liahilily fbr this loan in
  which case this notice is intended to exercise the note holder's rights against lhe real property only,

  As required by hl\v, you are notified that a negative credit reporting may be submitted to a credit repml agency iJyou
  fail to fulfill the terms ofyom credit obligation.

  For Trustee's Sale dates, bid and postponement infimnalion, please call (916) 939-0772 or visit
  W\V\v,nationwideposting.com.

  For any other inquiries, including litigation or bankruptcy matters, please call or fax to (877) 770-2132.

  Date: 4/12/2019                                       Real Property Trustee, Inc.




                                                        Mike Kemel, Trustee S:ile Otlicer
Case 1:20-bk-11006-VK    Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35   Desc
                        Main Document    Page 159 of 352




                                Exhibit C
  Case 1:20-bk-11006-VK                       Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35 Desc
Branch :WDS    User :AHAN                    Main Document    Page 160 of 352Title Officer : DF Order : 1270905CAD
                                                                                              DOC # 2019-0180483
                                                                                              05/22/2019 02:10 PM Fees: $99.00
                                                                                              Page 1 of 1
                                                                                              Recorded in Official Records
                                                                                              County of Riverside
                                                                                              Peter Aldana
                                                                                              Assessor-County Clerk-Recorder

                   RECORDING REQUESTED BY
                   Real Property Trustee, Inc.                                                '*This document was electronically submitted
                                                                                              to the County of Riverside for recording ..
                   AND WHEN RECORDED MAIL TO                                                  Receipted by: MARIA VICTORIA #411

                   Real Property Trustee, Inc.
                   PO Box 17064
                   Beverly Hills, CA 90209

                                                     ASSIGNMENT OF DEED OF TRUST
                   T.S. No.: 19·0003S            Tltle Order No.: 8749323                AP N: 363-162 -02 7-8


        FOR VALUE RECEIVED, the undersigned hereby grants, assigns and transfers to Lev Investments, LLC, as
        to an undivided 90.00% interest, and LA Holding, LLC, as to an undivided 10.00%, all beneficial interest
        under that certain Deed of Trust dated May 23, 2018 executed by Abraham Gottlieb, managing
        member, of Lake Elsinore Diamond Road, LLC, a California limited liability company, Trustor, North
        American Title Company, Trustee, LDI Ventures, LLC, Beneficiary/Lender, and recorded as Instrument
        No. 2018-0255467 on June 25, 2018, in book xxx, page xxx, of Official Records in the County Recorder's
        office of Riverside County, California, AS DESCRIBED IN SAID DEED OF TRUST.
        TOGETHER with the note or notes therein described or referred to, the money due and to become due
        thereon with interest, and all rights accrued or to accrue under said Deed of Trust.

                                                                            LDI VENTURES, LLC




         A notary public or other officer completing this
         certificate verifies only the identity of the
         individual who signed the document to which this
         certificate is attached and not the truthfulness,
         accuracy, or validity of that document.

        State of California
        County of Los Angeles

        On    "%/JotLq
                    e.             before me        Cw\~~·~=:;,~
                                                            1,~
        and title oft officer), personally a p p e a r e d = =   = ::\\il:)\,L
                                                                        .             ~V'\                            .
                                                                                                                   (here insert nam.e
                                                                                                       who proved to me on the bas,s
        of satisfactory evidence to be the perso$fwhose nam~s?,n'e subscribed to the within instrument and acknowledged to
        me that h e / ~ y executed the same in his/~ir authorized capacity(jd]', and that by h i s / ~ r signature.{.,,ron the
        instrument the persorwsf,or the entity upon behalf of which the person,<.aracted, executed the instrument.
        I certify under PENALTY OF PERJURY under the laws of the State of California that the foregoing paragraph is true and
        correct.
        WITNESS my hand and official seal.


        Signature ____~ - , , ~ ' - - - - - - - - - - - - - i S e a l )




RIVERSIDE, CA Document:AS 2019.180483                                                                                                        Page:l of 1
Printed on:8/28/2019 12:20 PM
Case 1:20-bk-11006-VK    Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35   Desc
                        Main Document    Page 161 of 352




                                Exhibit D
    Case 1:20-bk-11006-VK                  Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35 Desc
Branch :WDS User :AHAN                    Main Document    Page 162 of 352Title Officer: DF Order: 1270905CAD

  ,...   -                                                                                     DOC# 2019-0180484
                                                                                               05/22/2019 02:1 O PM Fees: $102.00
                                                                                               Page 1 of 2
                                                                                               Recorded in Official Records
                                                                                               County of Riverside
             RECORDING REQUESTED BY:                                                           Peter Aldana
             Real Property Trustee, Inc.                                                       Assessor-County Clerk-Recorder

             AND WHEN RECORDED TO:
                                                                                               .. This document was electronically submitted
             Lev Investments. LLC
                                                                                               to the County of Riverside for recording"
             PO Box 16646                                                                      Receipted by: MARIA VICTORIA #411
             Beverly Hills, CA 90209

             Forward Tax Statements to
             the address given above



                                                                                                       SPACE ABOVE LINE FOR RECORDER'S USE
             TS #: I 9-00035                                          Order#: 8749323
             Loan #: PCGll 7353                                       APN: 363-162-027-8

                                               TRUSTEE'S DEED UPON SALE
             A.P.N.: 363-162-027-8                                            Transfer Tax: $0.00
             THIS TRANSACTION IS EXEMPT FROM THE REQUIREMENTS OF THE REVENUE AND TAXATION CODE,
             SECTION 480.3
             The Grantee Herein was the Foreclosing Beneficiary.
             The Amount of the Unpaid Debt was $325,431.00
             The Amount Paid by the Grantee was $277,000.00
             Said Property is in the City of Lake Elsinore, County of Riverside

             Real Property Trustee, Inc., as Trustee, (whereas so designated in the Deed of Trust hereunder more particularly
             described or as duly appointed Trustee) does hereby GRANT and CONVEY to
                     1
             Lev Investments, LLC, as to an undivided 90.00% interest, and LA Holding, LLC, as to an
             undivided 10.00% interest

             (herein called Grantee) but without covenant or warranty, expressed or implied, all right title and interest conveyed
             to and now held by it as Trustee under the Deed of Trust in and to the property situated in the county of Riverside,
             State of California, described as follows:

             THOSE CERTAIN PORTION OF BLOCK 2 OF HEALDS FIRST ADDITION TO ELSINORE AND THAT CERTAIN PORTION OF
             HAMPTON ROAD (SO FEET WIDE) (ABANDONED) AS SHOWN BY MAI' ON FILE IN BOOK 4, PAGE(S) 205 OF MAPS OF SAN
             DIEGO COUNTY RECORDS IN SECTION 9, TOWNSHIP 6 SOUTH, RANGE 4 WEST DESCRIBED AS FOLLOWS:
             LOT 5; THE NORTllERLY 6 FEET OF LOT 4; THE NORTHERLY 515 FEET OF LOT 7 AND THE NORTHERLY 56 FEET OF
             THE WESTERLY 26 FEET OF LOT 9, BLOCK 2 OF SAID HEALDS FIRST ADDITION TO ELSINORE; ALONG WITH TIIE
             WESTERLY 226 FEET OF THE SOUTHERLY 41 FEET OF BARTCH STREET (60 FEET WIDE) (ABANDONED) AS SHOWN ON
             SAID HEALDS FIRST ADDITION TO ELSINORE.

             This conveyance is made in compliance with the terms and provisions of the Deed of Trust executed by LAKE
             ELSINORE DIAMOND ROAD, LLC, A CALIFORNIA LIMITED LIABILITY COMPANY as Trustor, dated
             5/23/2018 of the Official Records in the office of the Recorder of Riverside, California under the authority and
             powers vested in the Trustee designated in the Deed of Trust or as the duly appointed Trustee, default having
             occurred under the Deed of Trust pursuant to the Notice of Default and Election to Sell under the Deed of Trust
             recorded on 6/25/2018, instrument number 2018-0255467, Book xxx, Page xxx of official records. Trustee having
             complied with all applicable statutory requirements of the State ofCalifomia and performed all duties required by
             the Deed of Trust including sending a Notice of Default and Election to Sell within ten days after its recording and a
             Notice of Sale at least twenty days prior to the Sale Date by certified mail, postage pre-paid to each person entitled to
             notice in compliance with California Civil Code 2924b.




RIVERSIDE, CA Document:FD 2019.180484                                                                                                        Page:1 of2
Printed on:8/28/2019 12:20 PM
   Case 1:20-bk-11006-VK                             Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35 Desc
Branch :WDS     User :AHAN                          Main Document    Page 163 of 352Title Officer : DF Order : 1270905CAD
                                                                                                             DOC #2019-0180484 Page 2 of 2
       ....



                                                            TRUSTEE'S DEED UPON SALE
              TS#: 19-00035
              Loan #: PCGII 7353
              Order#: 8749323


              All requirements per California Statutes regarding the mailing, personal delivery and publication of copies of Notice
              of Default and Election to Sell under Deed of Trust and Notice of Trustee's Sale, and the posting of copies of Notice
              of Trustee's Sale have been complied with. Trustee, in compliance with said Notice of Trustee's Sale and in exercise
              of its powers under said Deed of Trust sold said real property at public auction on 5/21/2019. Grantee, being the
              highest bidder at said sale became the purchaser of said property and (a) paid therefore to said Trustee the amount
              bid, being $277,000.00, in lawful money of the United States, or (b) made a credit bid as the beneficiary of the
              above-described Deed of Trust.

              In witness thereof, Real Property Trustee, Inc., as Trustee, has this day, caused its name to be hereunto affixed by
              its officer thereunto duly authorized by its corporation by-laws.


              Date: 5/21/2019

                      FATICO submits !his document for
                    recordation as a courtesy for physical
                      convenience only. FATICO has not              By:
                   examined this document for its validil'f,
                   sufflcloocv, or effect, if any, upon title to          Mike Kernel, Trustee Sale Officer
                      the real property desCfibed herein.




               A notary public or other officer completing this
               certificate verifies only the identity of the
               individual who signed the document to which this
               certificate is attached and not the truthfulness,
               accuracy, or validity of that document.


              State of California
              County of Los Angeles                                                            . .                           . ~     j/ .
              on   /YI/If),/, ').O 11,               before me     /(tl,;,l /) jC,,!4'1/fll//))(;Jf ;Jof-ftl<f                    u,   (~efe insert
              name arid title"of the officer), personally appeared              /J.1/'l<. E' K ?/11 L ·
                                                                                             l!                       who                      .
              proved to me on the basis of satisfactory evidence to be the personfe.f whose n a m ~ f subscribed to the
              within instrument and acknowledged to me that,@pl!'/tpe,1 executed the same i~.(:let/j!:M!'ir authorized
              capacityj.i€S), and that b\(§y!)er/tj:¢r signatur~ the instrument the perso~r the entity upon behalf of
              which t~e perso~cted, executed the instrument.
              I certify under PENALTY OF PERJURY under the laws of the State of California that the foregoing paragraph is
              true and correct.
              WITNESS my hand and official seal.

                                                                                                      1············l
                                                                                                      :9-"~
                                                                                                      :§ •
                                                                                                              " ,

                                                                                                                .,
                                                                                                                   z
                                                                                                                             ANIK DRMANDJIAN
                                                                                                                          Notary Public· California
                                                                                                                            Los Angeles County       <c
                                                                                                      z •       · ••       Commission# 2269920       -
                                                                                                             ' " •     My Comm. Expires Dec 31, 2022




RIVERSIDE, CA Document:FD 2019.180484                                                                                                                     Page:2 of2
Printed on:8/28/2019 12:20 PM
Case 1:20-bk-11006-VK    Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35   Desc
                        Main Document    Page 164 of 352




                                 Exhibit E
Case 1:20-bk-11006-VK        Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                  Desc
                            Main Document    Page 165 of 352



                                    SALE AGREEMENT

          This SALE AGREEMENT (''Agreement") is made and entered into as of May 29, 2019
  (the "Bffective Date"), by and between GA&TV, Inc. ("Buyer"), and LDI Ventures, LLC
  ("Seller") with respect to the real property located in Lake Elsinore, California as more
  particularly described on Exhibit "A" attached hereto (the "Property").
          In consideration of the mutual covenants and agreements herein contained and for other
  good a1d valuable consideration, the receipt and sufficiency of which are hereby acknowledged,
  Seller rnd Buyer agree as follows:
        1.     Purchase and Sale. Seller hereby agrees to sell the Property to Buyer, and Buyer
 hereby agrees to purchase the Property from Seller, upon the terms and conditions herein set
 forth.

         2.   Purchase Price. The purchase price ("Purchase Price") for the Property shall be
 Three Hundred Thousand Dollars ($300,000.00).

         3.     Payment of Purchase Pdce. Buyer will provide an unsecured Promissory Note for
 Purcha~e Price which will be guaranteed by Coachella Vineyard Luxury RV Park LLC, a
 Califonrla limited liability company ("Guarantor"), and the Guaranty will be secured as an
 extensic,n of Guarantor's Deed of Tmst for the real property located in Coachella, County of
 Riverside, State of California, described in Exhibit "B".

         ,L       Close of Escrow. For purposes of this Agreement, the "Close of Escrow" shall be
 the date that a Grant Deed (the "Deed"), conveying the Property to Buyer, is recorded in the
 Official Records of Riverside County, California (the "Official Records"). Unless extended in
 writing ,y Buyer and Seller, and provided that all conditions precedent set forth herein have been
 satisfied in full or waived in writing, the Close of Escrow shall be scheduled to occur seven days
 after the completion of the Foreclosur;;: (the "Closing Date"). Seller shall deliver possession of
 the Property to Buyer upon the Close of Escrow.

         '        Condition of Title. It shall be a condition to the Close of Escrow for Buyer's
 benefit tbat title to the Property be conveyed to Buyer by Seller by the Deed, subject only to a
 Deed of Trust dated May 23, 2018 executed by Lake Elsinore Diamond Road LLC, to North
 Americat1 Title Company, Trustee, and recorded as Instrument Number 2018-0255465, on June
 25, 20H, of the Official Records in the County Records Office of Riverside County, State of
 California (the "Senior Deed of Trust").

        6      Title Policy. Buyer shall have the option to purchase title insurance in connection
 with the ?urchase of the Property at its own expense.

        7      Conditions Precedent to Closing.

                (a) Representations, Warranties and Covenants of Seller. Seller shall have duly
 performei each and every covenant and agreement to be performed by Seller pursuant to this
 Agreeme1t and Seller's representations, warranties .and covenants set forth herein shall be true
 and correct as of the Close of Escrow.

                                            Pagel of 5
                                                                            Init.:   PL.   .//1
Case 1:20-bk-11006-VK          Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                     Desc
                              Main Document    Page 166 of 352



                  (b) No Material Changes. As of the Close of Escrow, there shall have been no
  changc:s in the physical condition of the Property from and after the Effective Date.

                 (c) Deposits. Seller shall have made all deposits with Escrow Holder required of
  Seller jmrsuant to the provisions of this Agreement.
                  (d) Title Insurance. If Buyer has elected to purchase title insurance, that the title
  compa; 1y is prepared to issuance a title policy upon Closing.

          8.     Deposits bv Seller. Except as otherwise expressly provided in this Agreement, at
  least one (1) business day prior to the Closing Date, Seller shall deposit or cause to be deposited
  with E~ crow Holder the following documents and instruments:

                 (a) Deed. The De~:d conveying the Property to Buyer, duly executed as
  approp1iate by Seller, acknowledged and in recordable form;

                   (b)   Transferor's Certification of Non-Foreign Status.     The Transferor's
  Certific:1.tion of Non-Foreign Status duly executed by Seller and prepared by Buyer's counsel
  (the "F]RPTA Certificate"); and

                (c) Other Instruments. Such other reasonable instruments and documents
 necessa:y to complete the transaction contemplated by this Agreement.
         1
          1.      Deposits by Buyer. Buyer shall deposit or cause to be deposited with Escrow
 Holder :he Purchase Price as stated designated in Paragraph 3 above. In addition, Buyer shall
 deposit .:vith Escrow Holder the following documents and instruments:

                (a)      Unsecured Promissory Note. The 1msecured Promissory Note described in
 Paragra11h 3(b).

                 (b)     Guaranty. The guaranty by Guarantor described in Paragraph 3(b).

                (c)    Other Instruments. Such other reasonable instruments and documents
 necessary to complete the transaction contemplated by this Agreement.

         10.    Costs and Expenses. :Seller and Buyer shall equally pay all Escrow fees of
 Escrow }folder. Buyer shall pay all documentary transfer taxes payable in connection with this
 transactfon and the recordation of the Deed, etc., and Buyer shall pay for all recording charges.

         11.     Prorations. As part of the consideration for the purchase of the Property, Buyer
 shall be responsible for all property taxes and utilities for the Property from the date of the
 Seller's ,.cquisition of the Property which will not be prorated between the parties.

       U.       Disbursements and Other Actions by Escrow Holder. Upon the Close of Escrow,
 Escrow f [older shall promptly undertake all of the following in the following manner:

                 (a)     Recording. Cause the Deed to be recorded in the Official Records;


                                              Page 2 of5
                                                                                Init.: 12.{._    J,J!
Case 1:20-bk-11006-VK         Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                    Desc
                             Main Document    Page 167 of 352



                    (b)     Funds. Concurrent with the recording of the Deed, disburse from funds
  deposited by Buyer the payment of all items (including, without limitation, the Purchase Price)
  chargeable to the account of Buyer pursuant hen~to in payment of such costs, and return the
  balanc.::: of such funds, if any, to Buyer;

                 (c)     Documents to Buyer.        Deliver to Buyer originals of the FIRPTA
  Certiffoate;

                 (d)     Documents to :Seller.   Deliver to Seller originals of the Promissory Note
  and Gt aranty; and

                 (e)     Title Policy. Direct the Title Company to issue the Title Policy to Buyer if
  Buyer ltas elected to purchase title insurance.

         13.     Covenants of Seller. Seller hereby covenants with Buyer as follows:

                 (a) Seller will diligently proceed with the Foreclosure.

                 (b) Seller will make its best efforts to acquire the Property at the Foreclosure
  through credit bidding.

                   (c) Neither Seller nor any owner, member, manager, officer or any affiliate,
  wholly )r partially owned or managed entity of Seller or any owner, member, manager, or officer
  of Seller, will seek to :frustrate this Agreement by se,eking to acquire or acquiring the Property
  through the Foreclosure.

                 (d) Seller shall promptly notify Buyer of any change in any condition with
  respect to the Property or of any event or circumstance which makes any representation or
  warrant:, of Seller to Buyer under this Agreement materially untrue or misleading, and of any
  covenru:t of Seller under this Agreement which Seller will be incapable of performing.

                (e) Seller will maintain the Property in its current condition and prevent and new
  lien or encumbrance from attaching to the Property.

                 (f) Seller will maintain property insmance on the Property for the full
  replacement value of the structure and liability insurm1ce with a minimum limit of $1,000,000.
  Buyer will reimburse Seller for the payment of insurance premiums upon Closing.

         14.      Damage or Condemnation Prior to Closing. In the event that prior to the Close of
 Escrow, the Property, or any portion lthereof, is destroyed or materially damaged, Buyer shall
 have tfo: right, exercisable by giving written notice to Seller either (i) to terminate this
 Agreem<:nt and neither party hereto shall have any further rights or obligations hereunder, or (ii)
 to accep1 the Property in its then-current condition and to proceed with the conswnmation of the
 transacti,m contemplated by this Agreement, without any reduction in the Purchase Price, and to
 receive an assignment and assumption of all of Seller's rights to any insurance proceeds payable
 by reaso.1 of such damage or destruction. If Buyer elects to proceed under clause (ii) above,
 Seller sh:tll not compromise, settle or adjust any claims to such proceeds without Buyer's prior

                                             Page 3 of 5
                                                                              Init.:    (){_ L~
                                                                                       --'----
Case 1:20-bk-11006-VK        Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                 Desc
                            Main Document    Page 168 of 352



  written consent, which consent shall not be unreasonably withheld or delayed.

         15.      Buyer Failure to Pe1form. If Buyer fails to perform any obligation required by
  this Agreement, Seller may either (a) waive the non-perfonnance, or (b) terminate this agreement
  in whi1~h case neither party hereto shall have any further rights or obligations hereunder.

          16.    Brokers. The parties each represent to each other that no commission is due to
  any finder or broker in connection with this transaction.

         17.    Miscellaneous.

                   (a)   Survival of Covenants. The covenants, representations and warranties of
  both B 11yer and Seller set forth in this Agreement shall survive the Close of Escrow and the
  record1:tion of the Deed.

                 (b)    Required. Actions of Buyer and Seller. Buyer and Seller agree to execute
  such other reasonable instruments and documents and to diligently undertake such other
  reasonable actions as may be reasonably required in order to ~onsummate the purchase and sale
  herein ,:ontemplated and shall use their reasonable efforts to accomplish the Close of Escrow in
  accordance with the provisions hereof.

                   (c)    Counterparts. This Agreement may be executed in multiple counterparts
  (including via facsimile or telecopier transmission, which shall be conclusively deemed an
  original signature or signatures when attached hereto), each of which shall be deemed an
  original, but all of which, together, shall constitute but one in the same instrument.

                  (d)   Captions.    Any captions to, or headings of, the paragraphs or
 subparasraphs of this Agreement are solely for the convenience of the parties .hereto, are not a
 part of this Agreement, and shall not be used for the interpretation or determination of the
 validity of this Agreement or any provision hereof.

                 (e)     Exhibits. The Exhibits attached hereto are hereby incorporated herein by
 this reference for all purposes.

                (±)    Amendment to this Agreement. The terms of this Agreement may not be
 modifie(l or amended, except by an instrument in writing executed by each of the parties hereto.

               (g)     Applicable Law. This Agreement shall be construed and enforced in
 accordance with the laws of the State of California.

                (h)      Entire Agreement. This Agreement supersedes any prior agreements,
 negotiations and communications, oral or written, and contains the entire agreement between
 Buyer ar d Seller as to the subject matter hereof.

                 (i)     Successors and Assigns. This Agreement shall be binding upon and shall
 inure to 1he benefit of the successors and assigns of the parties hereto.



                                            Page 4 of 5
                                                                           lnit:   PL     Jj_
Case 1:20-bk-11006-VK        Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                    Desc
                            Main Document    Page 169 of 352



                  (j)    Construction. The parties hereto hereby acknowledge and agree that (i)
  each Jarty hereto is of equal bargaining strength, (ii) each such party has actively participated in
  the drafting, preparation and negotiation of this Agreement, (iii) each such party has consulted
  with ::uch party's own, independent counsel, and such other professional advisors as such party
  has d1:emed appropriate, relative to any and all matters contemplated under this Agreement, (iv)
  each rnch party and such party's counsel and advisors have reviewed this Agreement, (v) each
  such party has agreed to enter into this Agreement following such review and the rendering of
  such l'.dvice, and (vi) any rule of construction to the effect that ambiguities are to be resolved
  agaimt the drafting parties shall not apply in the interpretation of this Agreement, or any po11ions
  hereo1; or any amendments hereto.



          IN WITNESS WHEREOF, Seller and Buyer executed this Agreement as of the day and
  year fr:st written above.


     "Bi 1yer":                         GA&TV, Inc.
                                                           ..


     "Seller":                          LDI Ventures, LLC




                                             Page 5 of 5
                                                                              Init.: t)(
Case 1:20-bk-11006-VK    Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35         Desc
                        Main Document    Page 170 of 352




                                      EXHIBIT "A"
                        Legal Description of Lake Elsinore Property


  THE REAL PROPERTY IN THE CITY OF LAKE ELSINORE, IN THE COUNTY OF RIVERSIDE,
  STATE OF CALIFORNIA, DESCRIBED AS FOLLOWS:
  THOSE CERTAIN PORTIONS OF BLOCK 2 OF HEALDS FIRST ADDITION TO ELSINORE AND
  THAT :ERTAIN PORTION OF HAMPTON ROAD (50 FEET WIDE) (ABANDONED) AS SHOWN BY
  MAP 0~ FILE IN BOOK 4, PAGE 205 OF MAPS, OF SAN DIEGO COUNTY RECORDS IN
  SECTI•)N 9, TOWNSHIP 6 SOUTH, RANGE 4 WEST DESCRIBED AS FOLLOWS:
  LOT 5 · THE NORTHERLY 6 FEET OF LOT 4; THE NORTHERLY      56 FEET OF LOT 7 AND THE
  NORTHERLY 56 FEET OF THE trlESTERLY 26 FEET OF LOT 9,     BLOCK 2 OF SAID HEALDS
  FIRST ADDITION TO ELSINORE; ALONG WITH THE WESTERLY       226 FEET OF THE SOUTHERLY
  41 FEl:T OF BARTCH STREET ( 60 FEET WIDE) (ABANDONED)     AS SHOWN ON SAID HEALDS
  FIRST ADDITION TO ELSINORE.


        APN: 363-162-027-8
Case 1:20-bk-11006-VK                   Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                              Desc
                                       Main Document    Page 171 of 352
                                                                   DOC #2018-0317977 Page 17 of ·17




        Rei1l property In the Qty of Coachella, County of Riverside, State of california, described as follows:

        Lo~· 71 OF TRACT 30117-1, IN THE CITY OF COACHELLA, COUNTY OF RIVERSIDE, STATE OF
        CALIFORNIA, AS SHOWN BY MAP ON FILE IN BOOK 331, PAGES 71 AND 78, INCLUSNE OF MAPS IN
        THE: OFFICE OF THE COUNTY RECORDER OF SAID COUNT\".

        EXCEPTING THEREFROM 50% INTEREST IN AND TO AL OIL, GAS AND OTHER HYDROCARBON
        SUE STANCES IN AND UNDER SAID LAND AS RESERVED BY CANAL WATER LANDOWNERS, A
        CAL!FORNIA CORPORATION IN DEED RECORDED MAY 27, 1954 IN BOOK 1592, PAGE 201 OF OFFICIAL
        REC::>RDS.

        EXC::PTTHEREFROM THAT PORTION WHICH FALL WITHIN THE BOUNDARIES OF TRACT 3286(1-1, AS
        SHC WN ON THE SUBDIVISION MAP FILED ON MAY 2, 2006 IN BOOK 401 OF MAPS, PAGES 79 TO 88
        INQ .USIVE IN THE OFFICE OF THE RIVERSIDE COUNTY RECORDER.

                       APN: 697·330-002•4




                                                         Page3
 Re:v. NAT ll/lS/1 i                                                                         Order No. 91402-1580320-18
Case 1:20-bk-11006-VK    Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35   Desc
                        Main Document    Page 172 of 352




                                 Exhibit F
Case 1:20-bk-11006-VK          Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                   Desc
                              Main Document    Page 173 of 352



                                       PJROMISSORY NOTE


 $300,0C,O.OO                                                                      Los Angeles, California
                                                                                          May 29, 2019

         JN CONSIDERATION FOR value received from the Holder, the undersigned, GA&TV, Inc., a
 Califorr.ia corporation ("Maker"), promises to pay to Lev .Investments, LLC ("Holder"), or order, at
 9107 Wilshire Boulevard, Suite 450, Beverly Hills, California 90210, or at such other place as Holder
 may from time to time designate by written notice to Maker, the principal sum of $300,000.00
 ("Principal").

        l Tpon any default in this Note or the Guaranty for this Note or the Deed of Trust related to the
Guaranty, including the failure to repay the Note by the Due Date defined below, the Note shall be
immediately due and payable. Maker's payment and Holder's acceptance of any payment after an
event of default shall not be a waiver of the default or Holder's right to pursue any and all legal
remedie~, including those provided by the Guaranty or related Deed of Trust. Holder shall be entitled
to recovEr all attorneys fees incurred in connection with any enforcement or collection of this Note.

       Tus Note is being made in connection with Maker's acquisition of the real property described
in Exhibit "A" (the "Property"). Repayment of all principal as well as any interest that has accrued
thereon v~ll be due upon the earlier of (l) any refinancing of the Property, (2) the closing of the sale or
any transfer of ownership of the Property by Maker, or (3) the date of any sale or refinancing of the
property -;ecuring performance of the Guaranty for this Note (the "Due Date"). Maker may prepay all
or any portion of the P1incipal prior to the Due Date without penalty. If any provision hereof shall be
found imalid or unenforceable by any court or other competent authority, the remaining provisions
hereof shall continue in force and shall be interpreted or modified so as to conform to law and
accompfo h the original intent of the parties hereto to the maximum extent possible.

       E:,. ecuted as of the date set forth above.

                                                      GA&TV, Inc.,
                                                      a California corporati
Case 1:20-bk-11006-VK    Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35   Desc
                        Main Document    Page 174 of 352



                                   EXIDBITA

                               Lake Elsinore Property



PARCEL L OF CERTIFICATE OF COMPLIANCE RECORDED JULY 28, 1980 AS
INSTRUMENT NO. 135636 OF OFFICIAL RECORDS. FURTHER DESCRIBED AS FOLLOWS:

THOSE CERTAIN PORTTONS OF BLOCK 2 OF HEALDS FIRST ADDITION TO ELSINORE
AND THAT CERTAIN PORTION OF HAMPTON ROAD (50 FEET WIDE) (ABANDONED) AS
SI-I0W1'T BY fvlAP ON FILE IN BOOK 4, PAGE 205 OF MAPS, OF SAN DIEGO COUNTY
RECORDS IN SECTION 9, TOWNSHIP 6 SOUTH, RANGE 4 WEST DESCRIBED AS
FOLLO'NS:

LOT 5; ~:HE NORTHERLY 6 FEET OF LOT 4; THE NORTHERLY 56 FEET OF LOT 7 AND THE
NORTI-ERL Y 56 FEET OF THE WESTERLY 26 FEET OF LOT 9, BLOCK 2 OF SAID HEALDS
FIRST ADDITION TO ELSINORE; ALONG WITH THE WESTERLY 226 FEET OF THE
SOUTHERLY 41 FEET OF BARTCH STREET (60 FEET WIDE) (ABANDONED) AS SHOWN
ON SAID HEALDS FIRST ADDITION TO ELSINORE.




APN: 363-162-027-8
Case 1:20-bk-11006-VK    Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35   Desc
                        Main Document    Page 175 of 352




                                Exhibit G
Case 1:20-bk-11006-VK            Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                          Desc
                                Main Document    Page 176 of 352



                   UNCONDITIONAL GUARANTY OF PAYMENT AND PERFORMANCE

                                                                                                  May 29, 2019

          For valuable consideration, the receipt of which is hereby acknowledged, Coachella Vineyard
  Luxurv RV Park LLC, a California limited liability comp.my ("Guarantor''} unconditionally, absolutely
  and irmvocably guarantees and promises to pay to Lev lnv,~stments, LLC ("Lender"), or order, any and
  all amc unts, costs, fees, expenses and charges of any kind or type whatsoever, which may or at any time
  be due to Lender by GA& TV, Inc., a California corporation ("Borrower") pursuant to the Promissory
  Note o' May 29, 2019, with a current balance of $300,000.00 (the "Note"), and full performance of all
  obligati:lns of Borrower pursuant to the Note. This Guaranty is as an extension of the loan facility
  secured by Deed of Trust for the real property in the City of Coachella. County of Riverside, State of
  Califorr ia described in Exhibit A recordEid as Instrument Number 2018-0317977, on August 7, 2018, of
  the Official Records in the County Records Office of Riverside County, State of California,. (The Note,
  this Guaranty and the Deed of Trust are collectively referred to as the "Loan Documents".)

             This is an absolute and unconditional guaranty of payment and performance and not of collection.
  The Guarantor unconditionally and irmvocably: (a) waives any requirement that Lender first make
  demanc upon, or seek to enforce or exhaust remedies against, Borrower or any other person or entity
   (includir g any other Guarantor) or any of the collateral or property of Borrower or such other person or
  entity b ~fore demanding payment from, or seeking to enforce this Guaranty against such Guarantor;
   (b) waiv:!s and agrees not to assert any and all rights, benefits and defenses which might otherwise be
  availabl11 under the provisions of applicable law that might operate to limit Guarantor's liability under, or
  the enfcrcement of, this Guaranty; (c) agrees that this Guaranty shall remain in full effect without regard
  to, and ,hall not be affected or impaired by, any invalidity, irregularity or unenforceability in whole or in
  part of any of the Loan Documents, or any limitation of the liability of Borrower or Guarantor thereunder,
  or any Iii nitation on the method or terms c,f payment thereunder which may now or hereafter be caused or
  imposea in any manner whatsoever; (d) waives any right to participate in any security now or hereafter
  held by I.ender or in any claim or remedy of Lender or any other person against Borrower; and (e) waives
  diligencE, presentment, protest, demand for performance, notice of nonperformance, notice of intent to
  accelerate, notice of acceleration, notice of protest, notice of dishonor, notice of execution of any Loan
  Docume ,ts, notice of extension, renewal, alteration or amendment, notice of acceptance of this Guaranty,
  notice of defaults under any of the Loan Documents and all other notices whatsoever. This Guaranty is a
  continuir g guaranty, and the obligations, undertakings and conditions to be performed or observed by
  GuarantC1r under this Guaranty shall not be affected or impaired by reason of the happening from time to
  time of tile following with respect to the Loan Documents, all without notice to, or the further consent of,
 any Gua!'antor: (i) the waiver by Lender of the observance or performance by Borrower, Guarantor of any
 of the obligations, undertakings, cc>ndition:s or other provisions contained in any of the Loan Documents,
 except tc the extent of such waiver; (ii) th1:i extension, in whole or in part. of the time for payment of any
 amount 1>wing or payable under the Loan Documents; (iii) the modification or amendment (whether
  material i>r otherwise) of any of the obligations of Borrower under, or any other provisions of, any of the
  Loan Doc:uments, except to the extent of such modification or amendment; {iv) the taking or the omission
 of any of the actions referred to in any of the Loan Documents (including, without limitation, the giving of
 any cons ~nt referred to therein); (v) any fa1ilure, omission, delay or lack on the part of Lender t.o enforce,
 assert or exercise any provision of the Loan Documents, including any right, power or remedy conferred
 on Lender rn any of the Loan Documenti, or any action on the part of Lender granting indulf1ence or
 extension in any form; (vi) the assignment to or assumption by any third party of any or all of the rights or
 obligations of Borrower under all or any of the Loan Documents; (vii) the release or discharge of Borrower
 from the performance or observance of any obligation, undertaking or condition to be performed by
 Borrower under any of the Loan Documents by operation of law, including any rejection or disaffirmance
 of any of ':he Loan Documents in any bankruptcy or similar proceedings; (viii) the receipt and acceptance
 by Lende1 or any other person or entity of notes, checks or other instruments for the payment of money
 and extersions and renewals thereof; (ix) any action, inaction or election of remedies by Lender which
 results in ,my impairment or destruction of any subrogation rights of Guarantor, or any rights of Guarantor
 to proceed against any other person c,r entity for reimbursement; and (x) any setoff, defense,
 countercli:: im, abatement, recoupment, reduction, change in law or any other event or circumstance which
Case 1:20-bk-11006-VK            Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                            Desc
                                Main Document    Page 177 of 352



  might otherwise constitute a legal or equitable discharge or defense of a guarantor, indemnitor or surety
  under the laws of the State of California.

           This Guaranty shall continue in full force and effect until all of the obligations undHr the Loan
  Documents are duly, finally and permanently paid, performed and discharged and are, not subject to any
  right of reborrowing or extension by Borrower. The obligations under the Loan Documents shall not be
   considered fully paid, performed and discharged unless and until all payments by Borrower to Lender are
  no longer subject to any right on the part of any person whomsoever, including but not limited to
  Borrov.·er, Borrower as a debtor-in-possi~ssion or any trustee in bankruptcy, to disgorge such payments or
  seek to recoup the amount of such payrnents or any part thereof. This Guaranty shall remain in full force
  and ef,ect and continue to be effective in the event that (i) any petition is fifed by or against Borrower or
  Guarantor for liquidation or reorganization, including, without limitation, under Title 11 of the United States
  Code, 11 U.S.C. Sec. 101 et seq. (the "Code''), (ii) Borrower or Guarantor becomes insolvent or makes an
  assigrn nent for the benefit of creditors or (iii) a receiver or trustee is appointed for all or any significant
  part of Borrower's or Guarantor's assets. This Guaranti, shall continue to be effective or be reinstated, as
  appHca:>le, if at any time payment and p,srformance of the obligations under the Loan Documents, or any
  part th ~reof, is, pursuant to applicable law, rescinded or reduced in amount, or must otherwise be
  restored or returned by Lender, whether as a "voidable preference", "fraudulent conveyance" or
  otherwi ,e, all as though such payment or performance had not been made. In the event that any
  paymer1t of the obligations under the Loan Documents, c,r any part thereof, ls rescinded, reduced,
  restored or returned, the obligations under the Loan Documents shall be reinstated and deemed reduced
  only by such amount paid to Lender and not so rescinded, rec!uced, restored or returned.

           In addition to the amounts guaranteed under this Guaranty, Guarantor agree to pay (i) all of
  Lender' ; attorneys' fees and other costs and expenses which may be incurred by Lender in the
  enforce nent of this Guaranty and (ii) interest (including post petition interest to the extent a petition is
  filed by :,r against Borrower under the Code) at the Default Rate (as defined in the respective Promissory
  Notes) on any Obligations not paid when due. Guarant,:,r hereby agrees to indemnify and hold harmless
  Lender for, from and against any loss, cause of action, claim, cost, expense or fee, including but not
  limited t) attorney's fees and court costs, suffered or occasioned by the failure of Borrower to satisfy its
  obligaticns under the Loan Documents. The agreement to indemnify Lender contained in this paragraph
  shall be enforceable notwithstanding the invalidity or unenforceabllity of the Loan Documents or any of
  them or the invalidity or unenforceability of any other paragraph contained in this Guaranty. All moneys
  availabl!! to Lender for application in payment or reduction of the liabilities of Borrower under the Loan
  Documents may be applied by Lender to the payment or reduction of such liabilities of Borrower, in such
  manner, in such amounts and at such timE~ or times as Lender may elect.

           ,\II of Lender's rights and remedies under the Loan Documents and this Guaranty are intended to
 be distin:t. separate and cumulative and no such right and remedy is intended to be in exclusion of or a
 waiver o' any of the others. If under applicable law, Lender proceeds to realize benefits under any Loan
 Docume lt granting Lender a Hen upon any collateral pledged under such Document, either by judicial
 forec!osue or by non-Judicial sale or enforcement, Lender may, at is sole option, determine which of such
 remedief or rights it may pursue without affecting any of such rights and remedies under this Guaranty.
 If, in the exercise of any of its rights and remedies, Lender shall forfeit any of its rights or remedies,
 including its right to enter a deficiency judgment against Borrower or any pledgor, whether because of any
 applicabl ~ laws pertaining to "election of remedies" or the like, Guarantor hereby consent to such action
 by LendH and waive any claim based up,on such actlon. Any election of remedies which results in the
 denial or impairment of the right of Lender to seek a deficiency judgment against Borrower or any pledgor
 shall not impair more than one Guarantor's obligation to pay the full amount of the obligations under the
 Loan Do ~uments. The amount of the successful bid at any non-judicial foreclosure sale shall be
 conclusiv :ily deemed to be the fair market value of the collateral and the difference betvi,een such bid
 amount and the remaining balance of the obligations due under the Loan Documents shall be
 conclusiv,3ly deemed to be the amount guaranteed under this Guaranty, notwithstanding that any present
 or future law or court decision or ruling may have the effect of reducing the amount of any deficiency
 claim to IA hich Lender might otherwise be entitled but for such bidding at any such sale.




                                                        2
    Case 1:20-bk-11006-VK             Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                            Desc
                                     Main Document    Page 178 of 352



               This Guaranty is solely for the benefit of Lender, its successors and assigns i3nd is not intended
      to nor shall it be deemed to be for the benefit of any third party, including, without limitation, Borrower.
      This Guaranty and all obligations of Guarantor hereunder shall be binding upon the successors and
      assigns of each Guarantor (including, a debtor-in-possession on behalf of such Guarantor) and shall,
      togeth ~r with the rights and remedies of Lender. hereunder, inure to the benefit of Lender, all future
      holden; of any instrument evidenclng any of the Obligations and its successor and assigns. Guarantor
      may not assign, sell, hypothecate or otherwise transfer any mterest in or obligations under this Guaranty.
      If any xovision of this Guaranty is unenforceable, the enforceability of the other provisions shall not be
      affectej and they shall remain in full force and effect. Guarantor agrees to take such action and to sign
      such o :her documents as may be appropriate to carry out the intent of this Guaranty. This Gu,1ranty may
      be exe )Uted in one or more counterparts:, each of which shall be deemed an original.

                This Guaranty shall be construed according to the law of the State of California (the "State"). By
      executi:m hereof, the undersigned specifically consents to this choice of law designation and consents
      that all actions or proceedings arising directly, indirectly or otherwise in connection with, out of, related to,
      or frorr this Guaranty or the Notes shall be litigated only in the courts located in the State, and the
      undersi;ined (i) consents and submits to the in personam jurisdiction of any state or federal court located
      within tie State, (ii) waives any right to transfer or change the venue of litigation brought against the
      undersi Jned, and (iii} agrees to service of process, to the extent permitted by law, by mail.

               IN WITNESS WHEREOF, the undersigned Guarantor have executed this Guaranty effective as of
      the date, first set forth above.




                                                                                           uxury R:V Park LLC, a
                                                                                            ity company




                                                            3


---------
Case 1:20-bk-11006-VK                 Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                                Desc
                                     Main Document    Page 179 of 352
                                                                     DOC #2018-0317977 Page 17 of 17


                                                         .                       ii~~)(~
                                                    I.EGAL DESCRIPnON           ~
         Re, 11 property In the City of Coachella, County of Riverside, State of callfornia, described as follows:

         LOr 71 OF TRACT 30117-1, IN THE cm OF COACHELLA, COUNTY OF RIVERSIDE, SfATE OF
         CA JFORNIA, A5 SHOWN BY MAP ON FILI: IN BOOK 331, PAGES 71 AND 78, INCLUSIVE OF MAPS IN
         TH: OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.

         EXCEPTING THEREFROM 50% INTEREST IN AND TO AL OIL, GAS AND OTHER HYDROCARBON
         SU 3STANCES IN AND UNDER SAID LAND A5 RESERVED BY CANJ~L WATER LANDOWNERS, A
         CAllFORNIA CORPORATION IN DEED RB:ORDED MAY 27, 1954 IN BOOK 1592, PAGE 201 OF OFFICIAL
         RE1:0R0S.

         EX( :EPT THEREFROM THAT PORTION WHICH FALL WITHIN THE BOUNDARIES OF TRACT 32860-1, AS
         SHt)WN ON THE SUBDIVISION MAP FILE!) ON MAY 2, 2006 IN BOOK 401 OF MAPS, PAGES 79 TO 88
         INCLUSIVE IN THE OFFICE OF THE RIVERSIDE COUNTY RECORDER.

                      APN: 697•330·002·4




                                                          Page 3
  Rev. NAT BJ lS/15                                                                            Order No. 91402-1580320-18
Case 1:20-bk-11006-VK    Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35   Desc
                        Main Document    Page 180 of 352




                                Exhibit H
   Case 1:20-bk-11006-VK                Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35 Desc
Branch :WDS    User :AHAN              Main Document    Page 181 of 352Title Officer : DF Order : 1270905CAD

                                                                     -------           --- ~-·--··-
        RECORDING REQUESTED BY:
                                                                       2019-0211268
                                                                       06/12/2019 01:17 PM Fee: $ 105.00
       GA&TV, Inc.                                                     Page 1 of 3
                                                                       Recorded in Official Records
                                                                       County cf Riverside
                                                                       Peter- Aldana
       AND WHEN RECORDED MAIL TO:                                      Assesscr--Ccunty Cler-k-Recorder-

       GA&TV, Inc.
       18325 Domino Street
                                                                      ll!I ~~~I ~,1"·1:~~~f~ ~~~~~;~f11111
                                                                                                         1


       Tarzana, CA 91335



           A.P.N. 363-162-027-8                                                >--        COMPUTED O FULL VALUE OF PROre:RTYCC'"-".. ··:·, .. ,
                                                                               7 ,··:·-=.:. .. O~t CO~:'IPU -    OF FULL VALUE !_:;'.S5 LH:N5 ,~)<D
                                                         GRANT DEED/ __ ._;::__li,\i'2R.AN                      . S~·liNGATTiM[OfShLS.


       (   )   This transfer is exempt from the documentary transfer tax
       (   )   Computed on the full consideration or value of property conveyed·----·-------
       (x)     Computed on the full consideration or value less liens or encumbrances remaining at time of sale
       (   )   Other:

       THE UNDERSIGNED GRANTOR(S) DECLARE(S)

       FOR A VALUABLE CONSIDERATION, receipt of which is hereby acknowledged,

               LOI Ventures, LLC, a California limited liability company

       hereby GRANT(S) to

               GA&TV, Inc., a California corporation

       the real property in the City of Lake Elsinore, County of Riverside, State of California, described as:

       THOSE CERTAIN PORTIONS OF BLOCK 2 OF HEALDS FIRST ADDITION TO ELSINORE AND THAT CERTAIN
       PORTION OF HAMPTON ROAD (50 FEET WIDE) (ABANDONED) AS SHOWN BY MAP ON FILE IN BOOK 4,
       PAGE 205 OF MAPS, OF SAN DIEGO COUNTY RECORDS IN SECTION 9, TOWNSHIP 6 SOUTH, RANGE 4
       WEST DESCRIBED AS FOLLOWS:
       LOT 5; THE NORTHERLY 6 FEET OF LOT 4; THE NORTHERLY 56 FEET OF LOT 7 AND THE NORTHERLY
       56 FEET OF THE WESTERLY 26 FEET OF LOT 9, BLOCK 2 OF SAID HEALDS FIRST ADDITION TO
       ELSINORE; ALONG WITH THE WESTERLY 226 FEET OF THE SOUTHERLY 41 FEET OF BARTCH STREET
       (60 FEET WIDE) (ABANDONED) AS SHOWN ON SAID HEALDS FIRST ADDITION TO ELSINORE.



       DATED:    Dt'/ro/!9
                  '   7
                                                                  GRANTOR'S SIGNATURE

       Mail Tax Statements to:                                    LOI Ventures, LLC, a California limited liability company

       GA&TV, Inc.
       18325 Domino Street
       Tarzana, CA 91335




RIVERSIDE, CA Document:DD 2019.211268                                                                                                           Page:1 of3
Printed on:8/28/2019 12:20 PM
   Case 1:20-bk-11006-VK                                            Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35 Desc
Branch :WDS
      '(
                User :AHAN                                         Main Document
                                                                          '            .
                                                                                    Page 182 of 352Title Officer : DF Order : 1270905CAD
                                                                                                                           DOC #2019-0211268 Page 2 of 3




              CALIFORNIA ACKNOWLEDGMENT                                                                                                CIVIL CODE § 1189


                A notary public or other officer completing this certificate verifies only the identity of the individual who signed the document
                to which this certificate is attached, and not the truthfulness, accuracy, or validity of that document.

              State of California                                                              }

              County of )                     bS           A11JseAe'.)
              On     0Cc2J \ 1./?o/°i_                                           beforeme,~ 1 4 ~                   )\)eJ~f\olC\        l.~lf;f ~ vJ.c
                                                        Date                                  Here In ert Name and Title of the Officer
              personally appeared                                    G I \M .d:
                                                                         ·
                                                                                           V   l       }. l O J a./ t:.c u~ I/ (
                                                                                                   Name(s) of Signer(s)
                                                                                                                                       i
              who proved to me on the basis of satisfactory evidence to be the person(s) whose name(s) is/are subscribed
              to the within instrument and acknowledged to me that he/she/they executed the same in his/her/their
              authorized capacity(ies), and that by his/her/their signature(s) on the instrument the person(s), or the entity
              upon behalf of which the person(s) acted, executed the instrument.


                   , ••••••••••• • f
                                 ,... ,,                   TIFFANY NEWTON
                                                                                                    I certify under PENALTY OF PERJURY under the
                   :@.
                   z
                     . - ..
                   ...:   0
                              ,...       •       •
                                                        Notary Public - Califgrnia
                                                          Los Angeles County
                                                                                  -:
                                                                                   ~
                                                                                                    laws of the State of California that the foregoing
                                                                                                    paragraph is true and correct.
                   "' •                      •           Commission # 2280687      -
                                ... .,u,1,~      ·   My Comm. Expires Mar 12, 2023                  WITNESS my hand and official seal.




                              Place Notary Seal and/or Stamp Above
                                                                                           OPTIONAL
                                                          Completing this information can deter alteration of the document or
                                                           fraudulent reattachment of this form to an unintended document.
                Description of Attached Document
                Title or Type of Document: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                Document Date: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Numberof Pages: _ _ _ __
                Signer(s) Other Than Named Above: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                Capacity(ies) Claimed by Signer(s)
                Signer's Name: - - - - - - - - - - - -                                               Signer's Name: - - - - - - - - - - - - -
                D Corporate Officer - Title(s): - - - - - - -                                        0 Corporate Officer - Title(s): - - - - - - -
                D Partner - D Limited D General                                                      D Partner - D Limited D General
                o Individual            D Attorney in Fact                                           D Individual            o Attorney in Fact
                o Trustee               o Guardian or Conservator                                    o Trustee               o Guardian or Conservator
                D Other: - - - - - - - - - - - - - - -                                               D Other: - - - - - - - - - - - - - - -
                Signer is Representing: - - - - - - - - - -                                          Signer is Representing: _ _ _ _ _ _ _ _ __



              ©2018 National Notary Association




RIVERSIDE. CA Document:DD 2019.211268                                                                                                                      Page:2 of 3
Printed on:8/28/2019 12:20 PM
  Case 1:20-bk-11006-VK                  Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35 Desc
Branch :WDS       User :AHAN            Main Document    Page 183 of 352Title Officer : DF Order : 1270905CAD
                                                                                            DOC #2019-0211 268 Page 3 of 3

                    "iOF.R/lrt,
                                                                                                     Rooordu
                                  ,I.             PETER ALDANA                                       P.O. Box 751
                                              COUNTY OF RIVERSIDE                                    Riverside, CA 92502-0751
                                                                                                     (951) 486-7000
          ty,;                      z   ASSESSOR-COUNTY CLERK-RECORDER
                                                                                                     ,vv..·w.riversideacr.com
              •
                   ~a.W


                                                        CERTIFICATION

          Pursuant to the provisions of Government Code 27361 .7, I certify under the penalty of perjury
          that the following is a true copy of illegible wording found in the attached document:

          (Print or type the page number(s) and wording below):




                  _- Comt)v\:d)         C)(\     ~ I\         JaJ.Jt           o(         ~s.t-4+-1
                                                                                            ff?) perry            C, 0I\ \J e.,'-{  ed
                  -0( CJ)tY\ p J ted           C) ~      ~\\          voJ ue-            \.c,5_5    \1tf\S q ('c)
                   enOJmbrD\f)c .e.-5          ((J1\o..:n1~
                                                                     °" \              t-Me,, ct       50,)-e.,




                                                                              C\Jv'\,t- JeJu ll'\i/\ ~ ~                    ~M            e-
                                                                                                                    - - - - - - - - . ____J


          Date:


          Signature:


          Print Name:


          ACR 601 (Rev. 09/2005)                      Available in Alternate Formats




RIVERSIDE, CA Document:DD 2019.211268                                                                                                 Page:3 of 3
Printed on:8/28/2019 12:20 PM
Case 1:20-bk-11006-VK    Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35   Desc
                        Main Document    Page 184 of 352




                                 Exhibit I
         Case 1:20-bk-11006-VK           Doc 18 Filed 06/17/20 EnteredDOC
                                                                        06/17/20   12:53:35 Desc
                                                                             # 2019-0220468
                                        Main Document    Page 185 of 352
                                                                       06/19/2019 09:01 AM Fees: $105.00
                                                                                                Page 1 of 3
                                                                                                Recorded in Officlal Records
                                                                                                County of Riverside
                                                                                                Peter Aldana
                                                                                                Assessor-County Clerk-Recorder

          RECORDING REQUESTED BY:
                                                                                                "Th1s document was electronically submitted
           First American Title Insurance Company                                               to the County of Riverside for recording.··
                                                                                                Receipted by: MARY #420
          WHEN RECORDED MAIL TO:
          Real Property Trustee, Inc.
          P. 0. Box 17064
          Beverly Hills, California 90209
                                                                                                   sP /\Ct !Jlov1:. nus u~ Hlli. ll.EC01UJE1duS1:;
          T.S. No.: 19-00051            Title Order: 8755522           Loan No.: 7272018                      APN: 697-330-002-4

             NOTICE OF DEFAULT AND ELECTION TO SELL UNDER DEED OF
                                    TRUST
                NOTE: THERE IS A SUMMARY OF THE INFORMATION IN THIS DOCUMENT ATTACHED
                                                  ti: : Jt>:x1,t,tg-g- -1'-f~.@.~M~
                                      ~} .:i:V+~: ~ ~ lj!- {f- A-j oil 7g li!. Jl ~Ai 7}   9J. tr L-j q.
                   NOTA: SE AOJUNTA UN RESUMEN DE LA INFORMACION DE ESTE DOCUMENTO
                TALA: MAYROONG BUDD NG IMPORMASYON SA DOKUMENTONG ITO NA NAKALAKIP
             LU'U Y: KEM THEO DAY LA BAN TRINH BAY TOM llJQ'C VI: THONG TIN TRONG TAI NAY                                    ueu
          PURSUA?-.'T TO CIVIL CODE§ 2923.3(a), THE SUMMARY OF INFORMATION REFERRED TO ABOVE JS NOT ATTACHED TO THE
          RECORDED COPY OF THJS DOCUMENT, BUT ONLY TO THE COPIES PROVIDED OT THE TRUSTOR.

                                IMPORTANT NOTICE
          IF YOUR PROPERTY IS IN FORECLOSURE BECAUSE YOU ARE
          BEHIND IN YOUR PAYMENTS IT MAY BE SOLD WITHOUT ANY
          COURT ACTION, and you may have the legal right to bring your account in good standing
          by paying all of your past due payments plus permitted costs and expenses within the time
          permitted by law for reinstatement of your account, which is normally five business days prior to
          the date set for the sale of your property. No sale date may be set until approximately 90 days
          from the date this notice of default may be recorded (which date of recordation appears on this
          notice).

             This amount is $2,450,224.27 as of 6/17/2019, and will increase until your account becomes
          current. While your property is in foreclosure, you still must pay other obligations (such as
          insurance and taxes) required by your note and deed of trust or mortgage. If you fail to make
          future payments on the loan, pay taxes on the property, provide insurance on the property, or pay
          other obligations as required in the note and deed of trust or mortgage, the beneficiary or
          mortgagee may insist that you do so in order to reinstate your account in good standing. In
          addition, the beneficiary or mortgagee may require as a condition of reinstatement that you
          provide reliable written evidence that you paid all senior liens, property taxes, and hazard
          insurance premiums.

             Upon your written request, the beneficiary or mortgagee will give you a written itemization of
          the entire amount you must pay. You may not have to pay the entire unpaid portion of your
          account, even though full payment was demanded, but you must pay all amounts in default at the
          time payment is made. However, you and your beneficiary or mortgagee may mutually agree in
          writing prior to the time the notice of sale is posted ( which may not be earlier than three months
          after this notice of default is recorded) to, among other things. (I) provide additional time in
          which to cure the default by transfer of the property or otherwise; or (2) establish a schedule of
          payments in order to cure your default; or both (1) and (2).

Ti~
E.W:Bi
Case 1:20-bk-11006-VK
     );
                              Doc 18 Filed 06/17/20 Entered DOC
                                                             06/17/20 12:53:35 Page
                                                                 #2019-0220468   Desc
                                                                                    2 of 3
                             Main Document    Page 186 of 352
 TS No.: 19-00051       Loan No.: 7272018

              NOTICE OF DEFAULT AND ELECTION TO SELL UNDER DEED OF TRUST

 Fo11owing the expiration of the time period referred to in the first paragraph of this notice, unless
 the obligation being foreclosed upon or a separate written agreement between you and your
 creditor permits a longer period, you have only the legal right to stop the sa]e of your property b)1
 paying the entire amount demanded by your creditor. To find out the amount you must payi or to
 arrange for payment to stop the foreclosure, or if your property is in foreclosure for any other
 reason, contact:
                                   LEV INVESTMENTS, LLC
                                  c/o Real Property Trustee, Inc.
                                         P. 0. Box 17064
                                  Beverly Hills, California 90209
                                       Phone: 877-770-2132

 If you have any questions, you should contact a lawyer or the gonrnmental agency which
 may have insured )'Our loan. Notwithstanding the fact that yQur property is in foreclosure,
 you may offer your property for sale pro,•ided the sale is concluded prior to the conclusion
 of the foreclosure.

 Remember, YOU MAY LOSE LEGAL RIGHTS IF YOU DO NOT TAKE
 PROMPT ACTION.
 NOTICE IS HEREBY GIVEN: That Real Property Trustee, Inc. is either the original trustee,
 the duly appointed substituted trustee, or acting as agent for the trustee or beneficiary under a
 Deed of Trust dated 7/31/2018, executed by COACHELLA VINEYARD LUXURY RV
 PARK LLC, A CALIFORNIA LIMITED LIABILITY COMPANY., as Trustor, to secure
 certain obligations in favor of LEV INVESTMENTS, LLC, as beneficiary, recorded 8/7/20.18,
 as Instrument No. 2018-0317977, in Book xxx, Page xx:x, of Official Records in the Office of
 the Recorder of Riverside County, California describing land therein as: LOT 71 OF TRACT
 30117-1, IN THE CITY OF COACHELLA, COUNTY OF RlVERSIDE, STATE OF
 CALIFORNIA, AS SHOWN BY MAP ON FILE IN BOOK 331. PAGES 71 AND 78,
 INCLUSIVE OF MAPS IN THE OFFICE OF THE COUNTY RECORDER OF SAID
 COUNTY. EXCEPTING THEREFROM 50% INTEREST IN AND TO AL OIL, GAS AND
 OTHER HYDROCARBON SUB STAi'\JCES IN AND UNDER SAID LAND AS RESERVED
 BY CANAL WATER LANDOWNERS, A CALIFORNIA CORPORATION IN DEED
 RECORDED MAY 27, 1954 IN BOOK 1592, PAGE 201 OF OFFICIAL RECORDS. EXCEPT
 THEREFROM THAT PORTION WHICH FALL WITHIN THE BOUNDARIES OF TRACT
 32860-1 , AS SHO\VN ON THE SUBDIVISION MAP FILED ON MAY 2, 2006 IN BOOK 401
 OF MAPS, PAGES 79 TO 88 INCLUSIVE IN THE OFFICE OF THE RIVERSIDE COUNTY
 RECORDER.

 Including one NOTE(S) FOR THE ORIGINAL sum of S2,000,000.00, that the beneficial
 interest under such Deed of Trust and the obligations secured thereby are presently held by the
 Beneficiary; that a breach of, and default in, the obligations for which such Deed of Trust is
 security has occurred in that payment has not been made of:
      Installment of Principal and Interest on a senior lien plus impounds and/or advances
 which became due on 4/10/2019 plus late charges, and an subsequent installments of
 principal, interest, balloon payments, pJus impounds and/or advances and )ate charges that
 become payable. Advances to senior liens, legal fees, insurance, taxes plus interest and
 delinquent taxes and/or insurance premiums to be advanced by the Beneficiary after the
 recording of the notice of default. As a condition of reinstatement, all senior liens, property
 taxes and fire insurance premiums must not be delinquent and must have a current paid
 status.
       Case
       ,.   1:20-bk-11006-VK               Doc 18 Filed 06/17/20 Entered 06/17/20  12:53:35
                                                                           DOC #2019-0220468                                 Desc
                                                                                                                            Page 3 of 3
                                          Main Document    Page 187 of 352
        TS No.: 19-00051            Loan No.: 7272018

                       NOTICE OF DEFAULT AND ELECTION TO SELL UNDER DEED OF TRUST

        Nothing herein shall be construed as a waiver of any additional fees or defaults owing the
        Beneficiary under the Deed of Trust pursuant to the terms of the loan documents or of the
        right to demand payment of recurring and senior obligations as they may come due.


              That by reason thereof, the present beneficiary under such deed of trust, has executed and
        delivered to said duly appointed Trustee, a \Vritten Declaration of Default and Demand for same,
        and has deposited with said duly appointed Trustee, such deed of trust and all documents
        evidencing obligations secured thereby, and has declared and does hereby declare all sums
        sec.ured thereby immediately due and payable and has e.lectcd and does hereby elect to cause the
        trust property to be sold to satisfy the obligations secured thereby.

        The beneficiary or its agent has declared that this loan is exempt from the provisions of
        Civil Code §§ 2923.5 or 2923.55.

        The mortgage servicer/lender has supplied reliable and competent eYidence to substantiate
        the borrower's default and its right to foreclose.

        Dated: 6/17/2019

                                                     Real Property Trustee, Inc.




        The above-named trustee may be acting ss a debt collector attempting to collect a debt. Any information obtained may he
        used for that purpose.

        To the extent your originnl obligation was discharged or is subject to an automatic stny of bankruptcy under Title JI of
        the United State Code, this notice is for compliance and/or information purposes only and docs not constitute an .attempt to
        collect a debt or to impose personal liability for such obligation. However, a secured party retains rights under it~ security
        instrument, including the right to fo.-eclose its lien.




ti.~
WE
Case 1:20-bk-11006-VK    Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35   Desc
                        Main Document    Page 188 of 352




                                 Exhibit J
Case 1:20-bk-11006-VK              Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                               Desc
                                  Main Document    Page 189 of 352



 Real Property Trustee, Inc.
 P. 0. Box 17064
 Beverly Hills, California 90209
 Phone: 877-770-2132
 8/11/2019

 John G. Burgee, Esq.
 Burgee & Abramoff
 20501 Ventura Blvd., Suite 262
 Woodland Hills, CA 91364
                                         PAYOFF STATEMENT
  TS#:          I 9-0005 I                               Loan#:    72720 I 8
  Property Address:        APN: 697-330-002-4

                                           NOTICE
                 THIS IS AN ATTEMPT TO COLLECT A DEBT AND ANY INFORMATION
                           OBTAINED WILL BE USED FOR THAT PURPOSE.

 The amount to pay off the above referenced loan as of9/10/2019 is as follows:

  Unpaid Principal Balance:                                                                            $2,300,000.00
  Accrued Interest from 4/1/2019                                                                         $230,511.11
  Accrued Late Charges:                                                                                   $20,533.35

 Advances, Default, Costs and Expenses
                                                                               Interest   Recurring
  Description                         Amount     From              Thru          Rate       Costs              Total
  Tax Advance                        $9,443.90 6/3/2019                          22%                      $10,026.80
  Attorney Fees                     $21,000.00 6/10/2019                         0%                       $21,000.00
  Total Advances, Default, Costs and Expenses:                                                            $31,026.80
  Total Foreclosure Fees and Costs:                                                                       $14,790.30

  Payoff Amount as of 9/10/2019                                                                        $2,596,861.56

 Daily interest is in the amount of $1,405.56.

 Please submit your certified funds payable to Real Property Trustee, Inc. Be advised that the above amount is accurate
 only through the date cited herein and will increase thereafter. Funds must be received in our office on or before
 9/10/2019, or this quote will be null and void.

 Please be advised that this figure is subject to change due to escrow disbursements and advances. Please contact
 this office to verify that these figures have not changed.

 Thank you,



 Mike Kernel, Trustee Sale Officer

 cc: LEV INVESTMENTS, LLC




 IMPORTANT NOTICE: IF YOU OR YOUR ACCOUNT ARE SUBJECT TO PENDING BANKRUPTCY PROCEEDINGS, OR IF YOU RECEIVED A
 BANKRUPTCY DISCHARGE ON THIS DEBT, THIS STATEMENT IS FOR INFORMATIONAL PURPOSES ONLY AND IS NOT AN ATTEMPT TO COLLECT
 A DEBT. IF YOU ARE NOT IN BANKRUPTCY OR DISCHARGED OF THIS DEBT, BE ADVISED THAT REAL PROPERTY TRUSTEE, INC. IS A DEBT
 COLLECTOR AND IS ATTEMPTING TO COLLECT A DEBT, ANY INFORMATION OBTAINED WILL BE USED FOR THAT PURPOSE.
Case 1:20-bk-11006-VK    Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35   Desc
                        Main Document    Page 190 of 352




                                Exhibit K
Case 1:20-bk-11006-VK            Doc 18 Filed 06/17/20 Entered DOC
                                                                06/17/20   12:53:35 Desc
                                                                      # 2019-0369650
                            .   Main Document    Page 191 of 35209/19/2019 04:53 PM Fees: $105.00
                                                                                                        Page 1 of 3
                                                                                                        Recorded in Official Records
                                                                                                        County of Riverside
                                                                                                        Peter Aldana
   RECORDING REQUESTED BY
                                                                                                        Assessor-County Clerk-Recorder
   First American Title Insurance Company

                                                                                                        **This document was electronically submitted
   AND V/HEN RECORDED MAIL TO:                                                                          to the County of Riverside for recording**
   Real Property Trustee, Inc.                                                                          Receipted by: SOPHIA #466

   P. 0. Box 17064
   Beverly Hills, California 90209

                                                                                SPACE ABOVE nns UNI:. FOi\ RECORDER'S USE
  T.S. No.: 19-00051              Title Order: 8755522                         Loan No.: 7272018                       APN: 697-330-002-4

                                    NOT][CE OF TRUSTEE'S SALE

  ATTENTION RECORDER: THE FOLLOWING REFERENCE TO AN ATTACHED SUMMARY IS ONLY APPLICABLE
  TO NOTICE(S) MAILED TO THE TRUSTOR.
         NOTE: THERE IS A SUMMARY OF THE INFORMATION IN THIS DOCUMENT ATTACHED
                                                   : ;$:>C1tf:fil13-1'{~·,~.:Jll,li~
                                 -{r 31A}fiJ-: {i!- ~ Jj!-   {t-A1 011 7g .!;!_ .,q_ 9.J:,',1 7 }- '.U ~ 1..fc::J-
           NOTA: SE ADJUNTA UN RESUMEN DE LA INFORMACl6N DE ESTE DOCUMENTO
        TALA: MAYROONG BUOD NG IMPORMASYON SA DOKUMENTONG ITO NA NAKALAKIP
     LU'U Y: KEM THEO DAY LA BAN TRINH BAY TOM LU'Q'C VE THONG TIN TRONG TAI Ll!;U NAY
   [PURSUANT TO CJVIL CODE 2923.3(a), THE SUMMARY OF [NFORMAT!ON REFERRED TO ABOVE JS NOT ATTACHED TO THE
   RECORDED COPY OF THIS DOCUMENT BUT ONLY TO THE COPIES PROVIDED TO THE TRUSTOR]

  YOU ARE IN DEFAULT UNDER A DEED OF TRUST DATED 7/31/2018. UNLESS YOU
  TAKE ACTION TO PROTECT YOUR PROPERTY, IT MAY BE SOLD AT A PUBLIC
  SALE. IF YOU NEED AN EXPLANATION OF THE NATURE OF THE PROCEEDING
  AGAINST YOU, YOU SHOULD CONTACT A LAWYER.

  Oh 10/15/2019 at 9:00 AM, Real Property Trustee, Inc., as duly appointed or substituted Trustee, at the request of
  Beneficiary Lev Investments, LLC, P. 0. Box 16646, Beverly Hills, California 90209, under that certain Deed of
  Trust executed by COACHELLA VINEY ARD LUXURY RV PARK LLC, A CALIFORNIA LIMITED
  LIABILITY COMPANY., as Trustor, to secure obligations in favor of LEV INVESTMENTS, LLC, as
  Beneficiary, recorded on 8/7/2018 as Instrument No. 2018-0317977 in book xxx, page xxx of Official Records of
  the office of the County Recorder of Riverside County, California, WILL SELL AT PUBLIC AUCTION TO
  THE HIGHEST BIDDER FOR CASH (payable at time of sale in lawful money of the United States, by cash, a
  cashier's check drawn on a state or national bank, check drawn by a state or federal credit union, or a check drawn
  by a state or federal savings and loan association, or savings association, or savings bank specified in Section 5102
  of the Financial Code and authorized to do business in this state), At the front entrance of the former Corona
  Police Department at 849 W. Sixth St., Corona, CA, all right, title, and interest conveyed to and now held by it
  under and pursuant to said Deed of Trust in and to the following described real property situated in the aforesaid
  County and State, to wit: [LEGAL DESCRIPTION] LOT 71 OF TRACT 30117-1, IN THE CITY OF
  COACHELLA, COUNTY OF RIVERSIDE, STATE OF CALIFORNIA, AS SHOWN BY MAP ON FILE IN
  BOOK 331, PAGES 71 AND 78, INCLUSIVE OF MAPS IN THE OFFICE OF THE COUNTY RECORDER
  OF SAID COUNTY. EXCEPTING THEREFROM 50% INTEREST IN AND TO AL OIL, GAS AND
  OTHER HYDROCARBON SUBSTANCES IN AND UNDER SAID LAND AS RESERVED BY CANAL
  WATER LANDOWNERS, A CALIFORNIA CORPORATION IN DEED RECORDED MAY 27, 1954 IN
  BOOK 1592, PAGE 201 OF OFFICIAL RECORDS. EXCEPT THEREFROM THAT PORTION WHICH
  FALL WITHIN THE BOUNDARIES OF TRACT 32860-1, AS SHOWN ON THE SUBDIVISION MAP
  FILED ON MAY 2, 2006 IN BOOK 401 OF MAPS, PAGES 79 TO 88 INCLUSIVE IN THE OFFICE OF
  THE RIVERSIDE COUNTY RECORDER. The property heretofore described is being sold "as is." The street
Case 1:20-bk-11006-VK                Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35
                                                                    DOC #2019-0369650                               Desc
                                                                                                                   Page 2 of 3
                                    Main Document    Page 192 of 352



 address and other common designation, if any, of the real property described herein is purported to be: VACANT
 LAND: Directions to said land may be obtained by submitting a written request submitted to the beneficiary
 within ten (10) days from the first publication of this notice to: Lev Investments, LLC, P. O. Box 16646,
 Beverly Hills, California 90209. A.P.N.: 697-330-002-4. The undersigned Trustee disclaims any liability for any
 incorrectness of the street address or other common designation, if any, shown herein.

 Said sale will be made, but without covenant or warranty, expressed or implied, regarding title, possession, or
 encumbrances, to pay the remaining principal sum of the note(s) secured by said Deed of Trust, with interest
 thereon, as provided in the note(s), advances, if any, under the tenns of the Deed of Trust, estimated fees, charges
 and expenses of the Trustee and of the trusts created by said Deed of Trust, to wit: $2,645,244.34 estimated,
 accrued interest and additional advances, fees, charges and expenses, if any, will increase this figure prior to sale.

 The beneficiary under said Deed of Trust heretofore executed and delivered to the undersigned a written Declaration
                                         a
 of Default and Demand for Sale, and written Notice of Default and Election to Sell. The undersigned Trustee, or
 predecessor Trustee, has caused said Notice of Default and Election to Sell to be recorded in the county where the
 real property is located and more than three months have elapsed since such recordation.

 NOTJCE TO POTENTIAL BIDDERS: If you are considering bidding on this property lien, you should understand
 that there are risks involved in bidding at a trustee auction. You will be bidding on a lien, not on the property itself.
 Placing the highest bid at a trustee auction does not automatically entitle you to free and clear ownership of the
 property. You should also be aware that the lien being auctioned off may be a junior lien. If you are the highest
 bidder at the auction, you are or may be responsible for paying off all liens senior to the lien being auctioned off,
 before you can receive clear title to the property. You are encouraged to investigate the existence, priority, and size
 of outstanding liens that may exist on this property by contacting the county recorder's office or a title insurance
 company, either of which may charge you a fee for this infonnation. If you consult either of these resources, you
 should be aware that the same lender may hold more than one mortgage or deed of trust on the property.

 NOTICE TO PROPERTY OWNER: The sale date shown on this notice of sale may be postponed one or more times
 by the mortgagee, beneficiary, trustee, or a court, pursuant to Section 2924g of the California Civil Code. The law
 requires that information about trustee sale postponements be made available to you and to the public, as a courtesy
 to those not present at the sale. If you wish to learn whether your sale date has been postponed, and, if applicable,
 the rescheduled time and date for the sale of this property, you may call (916) 939-0772 or visit this Internet Web
 site www.nationwideposting.com, using the file number assigned to this case 19-00051. Infonnation about
 postponements that are very short in duration or that occur close in time to the scheduled sale may not immediately
 be reflected in the telephone information or on the Internet Web site. The best way to verify postponement
 information is to attend the scheduled sale.

 PLEASE TAKE NOTICE THAT if the Trustee is unable to convey title for any reason, the successful bidder's sole
 and exclusive remedy shall be return of monies paid to the Trustee, and the successful bidder shall have no further
 recourse. Further, if the foreclosure sale is set aside for any reason, the purchaser at the sale shall be entitled only to
 a return of the deposit paid and shall have no further recourse or remedy against the Mortgagor, Mortgagee, or
 Trustee herein.

 If you have previously been discharged in bankruptcy, you may have been release of personal liability for this loan
 in which case this notice is intended to exercise the note holder's rights against the real property only.

 As required by law, you are notified that a negative credit reporting may be submitted to a credit report agency if
 you fail to fulfill the terms of your credit obligation.

 For Trustee's Sale dates, bid and postponement infonnation, please call (916) 939-0772 or visit
 www .nationwideposting.com.
       Case 1:20-bk-11006-VK             Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35 Page
                                                                         DOC #2019-0369650 Desc3 of 3
                                        Main Document    Page 193 of 352




         For any other inquiries, including litigation or bankruptcy matters, please call or fax to (877) 770-2132.


         Date: 9/ 18/2019




                                                             Mike Kernel, Trustee Sale Officer
                                                             Real Property Trustee, Inc.
                                                             9107 Wilshire Blvd., Suite 450
                                                             Beverly Hills, CA 90210




t~J~
~
Case 1:20-bk-11006-VK    Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35   Desc
                        Main Document    Page 194 of 352




                                Exhibit L
Case 1:20-bk-11006-VK              Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                                Desc
                                  Main Document    Page 195 of 352



  Real Property Trustee, Inc.
  P. 0. Box 17064
  Beverly Hills, California 90209
  Phone: 877-770-2132
 9/24/2019

 John G. Burgee, Esq.
 Burgee & Abramoff
 20501 Ventura Blvd., Ste 262
 Woodland Hills, CA 91364
                                          PAYOFF STATEMENT
 TS#:           19-00051                                 Loan#:    7272018
 Property Address:       APX 697-330-002-4

                                           NOTICE
                 THIS IS AN ATTEMPT TO COLLECT A DEBT AND ANY INFORMATION
                           OBTAINED WILL BE USED FOR THAT PURPOSE.

 The amount to pay off the above referenced loan as of 10/10/2019 is as follows:

 Unpaid Principal Balance:                                                                               $2,300,000.00
 Accrued Interest from 4/1/2019                                                                            $272,677.78
 Accrued Late Charges:                                                                                      $24,750.02

 Advances, Default, Costs and Expenses
                                                                               Interest    Recurring
 Description                           Amount           From         Thru        Rate        Costs               Total
 Courtesy Credit                  ($336,300.00)       9/24/2019                   0%                     ($336,300.00)
 Tax Advance                          $9,443.90        6/3/2019                  22%                        $10,199.94
 Attorney Fees                       $21,000.00       6/10/2019                   0%                        $21,000.00
 Attorney Fees                        $5,000.00       9/24/2019                  0%                          $5,000.00
 Total Advances, Default, Costs and Expenses:                                                            ($300,100.06)
 Total Foreclosure Fees and Costs:                                                                          $26,367.80

 Payoff Amount as of 10/10/2019                                                                          $2,323,695.54

 Daily interest is in the amount of $1,386.30.

 Please submit your certified funds payable to Real Property Trustee, Inc. Be advised that the above amount is
 accurate only through the date cited herein and will increase thereafter. Funds must be received in our office on or
 before 10/10/2019, or this quote will be null and void.

 Please be advised that this figure is subject to change due to escrow disbursements and advances. Please
 contact this office to verify that these figures have not changed.

 Thank you,



 Mike Kernel, Trustee Sale Officer

 cc: LEV INVESTMENTS, LLC

 IMPORTA\,JT NOTICE: IF YOU OR YOUR ACCOUNT ARE SUBJECT TO PENDf\,JG BANKRGPTCY PROCEEDINGS, OR IF YOt.; RECEIVED A
 BANKRUPTCY DISCHARGE ON THIS DEBT, THIS STATEMENT IS FOR INFORMATIONAL PURPOSES ONLY AND IS NOT AN ATTEMPT TO
 COLLECT A DEBT. IF YOU ARE NOT IN BANKRUPTCY OR DISCHARGED OF THIS DEBT, BE ADVISED THAT REAL PROPERTY TRUSTEE. INC. IS
 A DEBT COLLECTOR AND IS ATTEMPTING TO COLLECT A DEBT, ANY INFORMATION OBT A!NED WILL BE USED FOR THAT PURPOSE.
Case 1:20-bk-11006-VK    Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35   Desc
                        Main Document    Page 196 of 352




       EXHIBIT “M”
Case 1:20-bk-11006-VK          Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                 Desc
                              Main Document    Page 197 of 352



2.
                                                       MOTION TO/FOR CONFIRM TRUSTEES
                  GA& TV INC VS LEV                    SALE NUNC PRO TUNG TO NOVEMBER
  RIC1905065
                  INVESTMENTS LLC                      6, 2019 BY LEV INVESTMENTS LLC, LOI
                                                       VENTURES LLC, DMITRI LIOUDKOVSKI
Ruling:
Motion denied.
Defendants illegally foreclosed on the property because the trustee's sale "shall be conducted no
sooner than on the seventh day after the earlier of (1) dismissal of the action or (2) expiration or
termination of the injunction ... that required postponement of the sale ... unless the injunction ...
or subsequent order expressly directs the conduct of the sale within that seven-day period." The
time to seek such a subsequent order was after the hearing on the preliminary injunction, but
before the sale.
This premature sale was Defendant's mistake, not the court's. A nunc pro tune proceeding serves
to correct a court's clerical mistakes, not to make retroactive substantive changes to its prior
orders. (Siegal v. Superior Court (1968) 68 Cal.2d 97, 101.)




                                             Page 2 of 2
Case 1:20-bk-11006-VK    Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35   Desc
                        Main Document    Page 198 of 352




        EXHIBIT “N”
Electronically FILED by Superior Court of California, County of Los Angeles on 06/15/2020 05:29 PM Sherri R. Carter, Executive Officer/Clerk of Court, by L. Marquez,Deputy Clerk
                         Case 1:20-bk-11006-VK                     Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                                                Desc
                                                                  Main Document    Page 199 of 352                                                                            CM-180
            ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar number, and address) :                                                          FOR COURT USE ONLY

              Michael Shemtoub                                   253948
              Law Offices of Michael Shemtoub
              4929 Wilshire Boulevard, Suite 702
              Los Angeles, CA 90010
            TELEPHONE NO.: (310) 552-6921 FAX NO. (Optional): (206) 309-0945

            E-MAIL ADDRESS (Optional):

            ATTORNEY FOR (Name): Real Property Trustee, Inc. Mike Kemel
            SUPERIOR COURT OF CALIFORNIA, COUNTY OF  Los Angeles
                STREET ADDRESS: 6230 Sylmar Ave

                MAILING ADDRESS:

                           Van Nuys, CA 91401
               CITY AND ZIP CODE:

                           North
                    BRANCH NAME:

            PLAINTIFF/PETITIONER: LEV INVESTMENTS LLC

            DEFENDANT/RESPONDENT: Ruvin Feygenberg,                                  Michael Leizerovitz
                                                    Ming Zhu, LLC; and cross-actions
                                                                                                                               CASE NUMBER:

                                                                                                                               19VECV00878 (related to 20STCV03696
                                            NOTICE OF STAY OF PROCEEDINGS
                                                                                                                               JUDGE: Theresa M. Traber, Presiding
                                                                                                                               DEPT.:   U

       To the court and to all parties:
       1.      Declarant (name) :  Michael Shemtoub
               a.    
                     X is         the party 
                                             X not the attorney for the party who requested or caused the stay.
               b.     is  the plaintiff or petitioner              the attorney for the plaintiff or petitioner. The party who requested the stay has
                            not appeared in this case or is not subject to the jurisdiction of this court.

       2.      This case is stayed as follows:

               a.     With regard to all parties.
               b.    
                     X With regard to the following parties (specify by name and party designation) :
                            LEV INVESTMENTS LLC (as a Cross-Defendant)


       3.      Reason for the stay:

               a.    
                     X Automatic stay caused by a filing in another court. (Attach a copy of the Notice of Commencement of Case, the
                            bankruptcy petition, or other document showing that the stay is in effect, and showing the court, case number,
                            debtor, and petitioners.)

               b.     Order of a federal court or of a higher California court. (Attach a copy of the court order.)
               c.     Contractual arbitration under Code of Civil Procedure section 1281.4. (Attach a copy of the order directing
                            arbitration.)

               d.     Arbitration of attorney fees and costs under Business and Professions Code section 6201. (Attach a copy of the
                            client's request for arbitration showing filing and service.)

               e.     Other:

       I declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.

       Date:        6-12-2020

       Michael Shemtoub, Esq.
                                  (TYPE OR PRINT NAME OF DECLARANT)                                                                     (SIGNATURE)
                                                                                                                                                                                Page 1 of 1
       Form Adopted for Mandatory Use
        Judicial Council of California
                                                                       NOTICE OF STAY OF PROCEEDINGS                                                           Cal. Rules of Court, rule 3.650
                                                                                                                                                                       www.courtinfo.ca.gov
       CM-180 [Rev. January 1, 2007]

                                                                                                                             LEV INVESTMENTS, LLC
               Case
               Case1:20-bk-11006-VK
                    1:20-bk-11006-VK Doc
                                     Doc181 Filed
                                             Filed06/01/20
                                                   06/17/20 Entered
                                                             Entered06/01/20
                                                                     06/17/2014:44:15
                                                                              12:53:35 Desc
                                                                                       Desc
                                    Main
                                      Main
                                         Document
                                           Document PagePage
                                                           200
                                                             1 of
                                                               of53
                                                                  352

Fill in this information to identify your case:

United States Bankruptcy Court for the:

CENTRAL DISTRICT OF CALIFORNIA - SAN FERNANDO

Case number (if known)                                                      Chapter      11
                                                                                                                           Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Lev Investments, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  PO Box 16646
                                  Beverly Hills, CA 90209
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Los Angeles                                                     Location of principal assets, if different from principal
                                  County                                                          place of business
                                                                                                  13854 Albers Street Sherman Oaks, CA 91401
                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                  Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                   Partnership (excluding LLP)
                                   Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                 Case
                 Case1:20-bk-11006-VK
                      1:20-bk-11006-VK Doc
                                       Doc181 Filed
                                               Filed06/01/20
                                                     06/17/20 Entered
                                                               Entered06/01/20
                                                                       06/17/2014:44:15
                                                                                12:53:35 Desc
                                                                                         Desc
                                      Main
                                        Main
                                           Document
                                             Document PagePage
                                                             201
                                                               2 of
                                                                 of53
                                                                    352
Debtor    Lev Investments, LLC                                                                     Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                        Tax-exempt entity (as described in 26 U.S.C. §501)
                                        Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                        Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?
                                        Chapter 7
                                        Chapter 9
     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                          The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                              The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.
                                                                 debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                             A plan is being filed with this petition.
                                                             Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                             The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                             The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                        Chapter 12

9.   Were prior bankruptcy
     cases filed by or against
                                        No.
     the debtor within the last 8       Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                              Case number
                                                 District                                 When                              Case number


10. Are any bankruptcy cases
    pending or being filed by a
                                        No
    business partner or an              Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                      Debtor                                                                 Relationship
                                                 District                                 When                          Case number, if known


Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                Case
                Case1:20-bk-11006-VK
                     1:20-bk-11006-VK Doc
                                      Doc181 Filed
                                              Filed06/01/20
                                                    06/17/20 Entered
                                                              Entered06/01/20
                                                                      06/17/2014:44:15
                                                                               12:53:35 Desc
                                                                                        Desc
                                     Main
                                       Main
                                          Document
                                            Document PagePage
                                                            202
                                                              3 of
                                                                of53
                                                                   352
Debtor   Lev Investments, LLC                                                                    Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                      Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                       preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                      A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or       No
    have possession of any
    real property or personal    Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                   Why does the property need immediate attention? (Check all that apply.)
                                            It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                             What is the hazard?
                                            It needs to be physically secured or protected from the weather.
                                            It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                             livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                            Other
                                           Where is the property?
                                                                            Number, Street, City, State & ZIP Code
                                           Is the property insured?
                                            No
                                            Yes. Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .       Check one:
    available funds
                                         Funds will be available for distribution to unsecured creditors.
                                         After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of          1-49                                           1,000-5,000                               25,001-50,000
    creditors                                                                    5001-10,000                               50,001-100,000
                                 50-99
                                 100-199                                        10,001-25,000                             More than100,000
                                 200-999

15. Estimated Assets             $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion

16. Estimated liabilities        $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
             Case
             Case1:20-bk-11006-VK
                  1:20-bk-11006-VK Doc
                                   Doc181 Filed
                                           Filed06/01/20
                                                 06/17/20 Entered
                                                           Entered06/01/20
                                                                   06/17/2014:44:15
                                                                            12:53:35 Desc
                                                                                     Desc
                                  Main
                                    Main
                                       Document
                                         Document PagePage
                                                         203
                                                           4 of
                                                             of53
                                                                352
Debtor    Lev Investments, LLC                                                                       Case number (if known)
          Name


1111_~quest for _R~lief, Declaration, and Signatures
WARNING - Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
          imprisonmentfor up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                  The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                   I have been authorized to file this petition on behalf of the debtor.

                                   I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                   I declare under penalty of perjury that the foregoing is true and correct.

                                   Executed on



                               X                                                                           Dmitri Lioudkovski
                                                                                                           -Printed name      -

                                   Title   Man_a~!




18. Signature of attorney      X                                                                             Date June 1, 2020
                                   Signature of attorney for debtor                                               MM/DD/YYYY

                                   David B. Golubchik 185520
                                   Printed name

                                   Levene, Neale, Bender, Yoo & Brill LL.P.
                                   Firm name

                                    10250 Constellation Blvd., Suite 1700
                                   -Los An eles
                                     - -~   - ~CA -- 90067
                                                       - - -- - ----------- -
                                   Number, Street, City, State & ZIP Code


                                   Contact phone     (310) 229-1234                Email address


                                   185520 CA
                                   Bar number and State




 Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page4
   Case
   Case1:20-bk-11006-VK
        1:20-bk-11006-VK Doc
                         Doc181 Filed
                                 Filed06/01/20
                                       06/17/20 Entered
                                                 Entered06/01/20
                                                         06/17/2014:44:15
                                                                  12:53:35 Desc
                                                                           Desc
                        Main
                          Main
                             Document
                               Document PagePage
                                               204
                                                 5 of
                                                   of53
                                                      352
                                  2018 TAX RETURN

                                      Client Copy

Client:         P2727
Prepared for:   LEV INVESTMENTS LLC
                423 N PALM ST, APT 305
                BEVERLY HILLS, CA 90210
                310-913-6904




Prepared by:    Alex Polovinchik, CPA
                POLOVINCHIK, FRID & NOVAK, LLP
                860 VIA DE LA PAZ, SUITE E-1
                PACIFIC PALISADES, CA 90272
                (323) 654-3500


Date:           May 15, 2020
Comments:




Route to:



                                    FDIL2001L   05/22/18
Case
Case1:20-bk-11006-VK
     1:20-bk-11006-VK Doc
                      Doc181 Filed
                              Filed06/01/20
                                    06/17/20 Entered
                                              Entered06/01/20
                                                      06/17/2014:44:15
                                                               12:53:35 Desc
                                                                        Desc
                     Main
                       Main
                          Document
                            Document PagePage
                                            205
                                              6 of
                                                of53
                                                   352




                           2018 Partnership Return
                                 prepared for:
                         LEV INVESTMENTS LLC
                          423 N PALM ST, APT 305
                         BEVERLY HILLS, CA 90210




                    POLOVINCHIK, FRID & NOVAK, LLP
                       860 VIA DE LA PAZ, SUITE E-1
                       PACIFIC PALISADES, CA 90272
      Case
      Case1:20-bk-11006-VK
           1:20-bk-11006-VK Doc
                            Doc181 Filed
                                    Filed06/01/20
                                          06/17/20 Entered
                                                    Entered06/01/20
                                                            06/17/2014:44:15
                                                                     12:53:35 Desc
                                                                              Desc
                           Main
                             Main
                                Document
                                  Document PagePage
                                                  206
                                                    7 of
                                                      of53
                                                         352
POLOVINCHIK, FRID & NOVAK, LLP                                                  Client P2727
860 VIA DE LA PAZ, SUITE E-1                                                    May 15, 2020
PACIFIC PALISADES, CA 90272
(323) 654-3500


LEV INVESTMENTS LLC
423 N PALM ST, APT 305
BEVERLY HILLS, CA 90210
310-913-6904


                                            FEDERAL FORMS

    Form 1065                  2018 U.S. Return of Partnership Income
    Schedule B-1               Information on Partners Owning 50% or More
    Schedule K-1               Partner's Share of Income, Deductions, Credits
    Form 8879-PE               IRS e-file Signature Authorization



                                           CALIFORNIA FORMS

    Form 568                   2018 California LLC Return of Income
    Form 3522                  Limited Liability Company Tax Voucher
    Form 8453-LLC              Declaration for Electronic Filing



                                              FEE SUMMARY

    Preparation Fee
       Case
       Case1:20-bk-11006-VK
            1:20-bk-11006-VK Doc
                             Doc18   Filed06/01/20
                                  1 Filed  06/17/20 Entered
                                                     Entered06/01/20
                                                             06/17/2014:44:15
                                                                      12:53:35 Desc
                                                                               Desc
                            Main Document
                              Main Document Page   207
                                                Page   of53
                                                     8 of 352

2018                                                         Federal Income Tax Summary                                  Page 1
                                                                              LEV INVESTMENTS LLC                       XX-XXXXXXX


                                                                                                        2018     2017       Diff
 TRADE OR BUSINESS INCOME
  Gross receipts less returns. . . . . . . . . . . . . . . . . . . .                                 212,141   33,542   178,599
  Gross profit . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   212,141   33,542   178,599
  Total income (loss). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                 212,141   33,542   178,599

 TRADE OR BUSINESS DEDUCTIONS
  Total deductions . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                 0        0         0
 SCHEDULE K - INCOME
  Ordinary business income (loss). . . . . . . . . . . . . .                                         212,141   33,542   178,599

 SCHEDULE K - OTHER
  Other items reported separately. . . . . . . . . . . . . .                                         212,141        0   212,141
 SCHEDULE L - BALANCE SHEET
  Beginning Assets . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                 0        0         0
  Beginning Liabilities and Capital. . . . . . . . . . .                                              33,542        0    33,542

   Ending Assets. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .          0        0         0
   Ending Liabilities and Capital . . . . . . . . . . . . . . .                                      245,683   33,542   212,141
        Case
        Case1:20-bk-11006-VK
             1:20-bk-11006-VK Doc
                              Doc181 Filed
                                      Filed06/01/20
                                            06/17/20 Entered
                                                      Entered06/01/20
                                                              06/17/2014:44:15
                                                                       12:53:35 Desc
                                                                                Desc
                             Main
                               Main
                                  Document
                                    Document PagePage
                                                    208
                                                      9 of
                                                        of53
                                                           352

2018                                                         Federal Balance Sheet Summary                                                      Page 1
                                                                                  LEV INVESTMENTS LLC                                          XX-XXXXXXX


 ENDING ASSETS
   Total Assets. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .

 ENDING LIABILITIES & CAPITAL
   Partners' capital accounts. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                               245,683
      Total Liabilities and Capital . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                  245,683
       Case
       Case1:20-bk-11006-VK
            1:20-bk-11006-VK Doc
                             Doc18   Filed06/01/20
                                 1 Filed   06/17/20 Entered
                                                     Entered06/01/20
                                                             06/17/2014:44:15
                                                                      12:53:35 Desc
                                                                               Desc
                            Main
                             MainDocument
                                  Document PagePage209
                                                    10 of 352
                                                          53

2018                                                      California Income Tax Summary                                  Page 1
                                                                              LEV INVESTMENTS LLC                       XX-XXXXXXX


                                                                                                        2018     2017       Diff
 TRADE OR BUSINESS INCOME
  Gross receipts less returns. . . . . . . . . . . . . . . . . . . .                                 212,141   33,542   178,599
  Gross Profit . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   212,141   33,542   178,599
  Total income (loss). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                 212,141   33,542   178,599

 TRADE OR BUSINESS DEDUCTIONS
  Total deductions . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                 0        0         0
 INCOME
  Ordinary income (loss) . . . . . . . . . . . . . . . . . . . . . . . . . . .                       212,141   33,542   178,599
       Case
       Case1:20-bk-11006-VK
            1:20-bk-11006-VK Doc
                             Doc18
                                 1 Filed
                                     Filed06/01/20
                                           06/17/20 Entered
                                                     Entered06/01/20
                                                             06/17/2014:44:15
                                                                      12:53:35 Desc
                                                                               Desc
                            Main
                             MainDocument
                                  Document PagePage210
                                                    11 of 352
                                                          53

2018                              General Information                            Page 1
                                   LEV INVESTMENTS LLC                          XX-XXXXXXX


 Forms needed for this return

 Federal:    1065, Sch B-1, Sch K-1, 8879-PE
 California: 568, 3522, 8453-LLC




 Carryovers to 2019

 None
       Case
       Case1:20-bk-11006-VK
            1:20-bk-11006-VK Doc
                             Doc18
                                 1 Filed
                                     Filed06/01/20
                                           06/17/20 Entered
                                                     Entered06/01/20
                                                             06/17/2014:44:15
                                                                      12:53:35 Desc
                                                                               Desc
                            Main
                             MainDocument
                                  Document PagePage211
                                                    12 of 352
                                                          53
                                                     Voucher at bottom of page.

                                                            Form FTB 3522

                                   IF AMOUNT OF PAYMENT IS ZERO, DO NOT MAIL THIS VOUCHER.




                    WHERE TO FILE:         Using black or blue ink, make a check or money order payable to the
                                           'Franchise Tax Board.' Write the California SOS file number, FEIN, and
                                           '2019 FTB 3522' on the check or money order. Detach the payment
                                           voucher from the bottom of the page. Enclose, but do not staple, your
                                           payment with the voucher and mail to:
                                                      FRANCHISE TAX BOARD
                                                      PO BOX 942857
                                                      SACRAMENTO CA 94257-0531

                    Make all checks or money orders payable in U.S. dollars and drawn against a U.S. financial institution.




                    WHEN TO FILE:          Fiscal Year ' File and Pay by the 15th day of the 4th month after
                                                         the beginning of the taxable year.
                                           Calendar Year ' File and Pay by April 15, 2019.

                    When the due date falls on a weekend or holiday, the deadline to file and pay without penalty
                    is extended to the next business day.




                    ONLINE SERVICES:       Make a payment online using Web Pay for Businesses. LLCs can make an
                                           immediate payment or schedule payments up to a year in advance. For more
                                           information, go to ftb.ca.gov/pay.




            DETACH HERE                   IF NO PAYMENT IS DUE, DO NOT MAIL THIS VOUCHER                            DETACH HERE



TAXABLE YEAR                                                                                                          CALIFORNIA FORM

  2019         LLC Tax Voucher                                                                                                3522
201502210681 LEVI XX-XXXXXXX     310-913-6904                                                       19                FORM        0
TYB 01-01-2019    TYE 12-31-2019
LEV INVESTMENTS LLC

423 N PALM ST APT 305
BEVERLY HILLS      CA                     90210


                                                                               Amount of Payment                               800.



        CALA0501L   11/27/18
                                                059             6111196                                               FTB 3522 2018
       Case
       Case1:20-bk-11006-VK
            1:20-bk-11006-VK Doc Doc18
                                     1 Filed
                                         Filed06/01/20
                                               06/17/20 Entered
                                                         Entered06/01/20
                                                                 06/17/2014:44:15
                                                                          12:53:35 Desc
                                                                                     Desc
                               Main
                                MainDocument
                                     Document Page Page212
                                                        13 of 352
                                                              53
Form 8879-PE
                       IRS e-file Signature Authorization for Form 1065            OMB No. 1545-0123


                                                       G Return completed Form 8879-PE to your ERO. (Don't send to the IRS.)

                                                                 G Go to www.irs.gov/Form8879PE for the latest information.
                                                                                                                                                                                                       2018
Department of the Treasury
Internal Revenue Service                  For calendar year 2018, or tax year beginning                                        , 2018, and ending                                ,             .
Name of partnership                                                                                                                                                                  Employer identification number
LEV INVESTMENTS LLC                                                                                                                                                                  XX-XXXXXXX
Part I Tax Return Information (Whole dollars only)
  1    Gross receipts or sales less returns and allowances (Form 1065, line 1c) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                        1                212,141.
  2    Gross profit (Form 1065, line 3). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   2                212,141.
  3    Ordinary business income (loss) (Form 1065, line 22) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                        3                212,141.
  4    Net rental real estate income (loss) (Form 1065, Schedule K, line 2) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                    4
  5    Other net rental income (loss) (Form 1065, Schedule K, line 3c) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                 5
Part II          Declaration and Signature Authorization of Partner or Member
                 (Be sure to get a copy of the partnership's return)
Under penalties of perjury, I declare that I am a partner or member of the above partnership and that I have examined a copy of the partnership's
2018 electronic return of partnership income and accompanying schedules and statements and to the best of my knowledge and belief, it is true,
correct, and complete. I further declare that the amounts in Part I above are the amounts shown on the copy of the partnership's electronic
return of partnership income. I consent to allow my electronic return originator (ERO), transmitter, or intermediate service provider to send the
partnership's return to the IRS and to receive from the IRS (a) an acknowledgement of receipt or reason for rejection of the transmission and
(b) the reason for any delay in processing the return. I have selected a personal identification number (PIN) as my signature for the partnership's
electronic return of partnership income.
Partner or Member's PIN: check one box only


            X      I authorize            POLOVINCHIK, FRID & NOVAK, LL to enter my PIN                                                                 62727                        as my signature on the
                                                                     ERO firm name                                                                      Don't enter all zeros
                   partnership's 2018 electronically filed return of partnership income.


                   As a partner or member of the partnership, I will enter my PIN as my signature on the partnership's 2018 electronically filed
                   return of partnership income.

Partner or member's signature                                                                                         G
Title G PARTNER                                                                                                                                                                             Date G


Part III         Certification and Authentication

ERO's EFIN/PIN. Enter your six-digit EFIN followed by your five-digit self-selected PIN.                                                          96817019648
                                                                                                                                                           Don't enter all zeros




I certify that the above numeric entry is my PIN, which is my signature on the 2018 electronically filed return of partnership income for the
partnership indicated above. I confirm that I am submitting this return in accordance with the requirements of Pub. 3112, IRS e-file Application
and Participation, and Pub. 4163, Modernized e-File (MeF) Information for Authorized IRS e-file Providers for Business Returns.

ERO's signature G Alex                    Polovinchik, CPA                                                                                       Date G


                                                                      ERO Must Retain This Form ' See Instructions
                                                              Don't Submit This Form to the IRS Unless Requested To Do So

BAA For Paperwork Reduction Act Notice, see instructions.                                                                                                                                          Form 8879-PE (2018)




                                                                                                     PTPA0901L       08/08/18
              Case1:20-bk-11006-VK
              Case 1:20-bk-11006-VK Doc
                                    Doc18
                                        1 Filed
                                            Filed06/01/20
                                                  06/17/20 Entered
                                                            Entered06/01/20
                                                                    06/17/2014:44:15
                                                                             12:53:35 Desc
                                                                                      Desc
                                    MainDocument
                                   Main  Document PagePage213
                                                           14 of 352
                                                                 53
                                                                              U.S. Return of Partnership Income                                                                                                           OMB No. 1545-0123
Form    1065                                            For calendar year 2018, or tax year beginning                  , 2018,
Department of the Treasury                                                  ending                  , 20         .                                                                                                          2018
Internal Revenue Service                                 G Go to www.irs.gov/Form1065 for instructions and the latest information.
A    Principal business activity                                                                                                                                                                                D     Employer identification no.

INVESTMENT                                                                                                                                                                                                      XX-XXXXXXX
B    Principal product or service                                LEV INVESTMENTS LLC                                                                                                                            E     Date business started
                                                 Type
                                                                 423 N PALM ST, APT 305
REAL ESTATE                                       or
                                                                 BEVERLY HILLS, CA 90210                                                                                                                            5/04/2015
                                                 Print
C    Business code number                                                                                                                                                                                       F     Total assets (see instructions)


531210                                                                                                                                                                                                          $                                 0.
G Check applicable boxes:                             (1)           Initial return          (2)           Final return            (3)           Name change             (4)          Address change                 (5)       Amended return
H Check accounting method: (1) X Cash                            (2)           Accrual                   (3)            Other (specify) G
I  Number    of Schedules K-1.  Attach one  for each person        who     was     a   partner      at   any     time     during the tax year.                           G                                                                          1
J  Check   if Schedules   C and  M-3  are  attached  . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  . . . . . . . . . . . . . . . . . . . . . . . . . . . . ..........................                                          G
Caution: Include only trade or business income and expenses on lines 1a through 22 below. See the instructions for more information.
              1 a Gross receipts or sales. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1a               212,141.
                b Returns and allowances. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .    1b
                c Balance. Subtract line 1b from line 1a . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                  1c                 212,141.
              2     Cost of goods sold (attach Form 1125-A). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                    2
    I         3     Gross profit. Subtract line 2 from line 1c . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                3                  212,141.
    N
    C         4     Ordinary income (loss) from other partnerships, estates, and trusts
    O               (attach statement). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .               4
    M
    E         5     Net farm profit (loss) (attach Schedule F (Form 1040)) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                              5
              6     Net gain (loss) from Form 4797, Part II, line 17 (attach Form 4797) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                         6
              7     Other income (loss)
                    (attach statement). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .               7
             8      Total income (loss). Combine lines 3 through 7. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                      8                     212,141.
        S    9 Salaries and wages (other than to partners) (less employment credits). . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                                9
        E
        E   10 Guaranteed payments to partners. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                               10
      I     11 Repairs and maintenance . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                        11
      N
      S     12 Bad debts. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .         12
      T
      R     13 Rent. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .    13
    D S
    E       14 Taxes and licenses . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                 14
    D F
    U O     15 Interest (see instructions) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                    15
    C R
    T       16 a Depreciation (if required, attach Form 4562). . . . . . . . . . . . . . . . . . . . . . . . . . . 16 a
    I L        b Less depreciation reported on Form 1125-A and elsewhere on return. . . . 16 b                                                                                                              16c
    O I
    N M     17 Depletion (Do not deduct oil and gas depletion.) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                           17
    S I
      T     18 Retirement plans, etc . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                  18
      A
      T     19 Employee benefit programs . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                          19
      I
      O     20 Other deductions (att stmt) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .            20
      N
      S     21      Total deductions. Add the amounts shown in the far right column for lines 9 through 20. . . . . . . . . . . . .                                                                         21
            22      Ordinary business income (loss). Subtract line 21 from line 8. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                  22                     212,141.
    T       23      Interest due under the look-back method ' completed long-term contracts (attach Form 8697) . . . . . .
    A                                                                                                                                                                                                       23
    X       24      Interest due under the look-back method ' income forecast method (attach Form 8866) . . . . . . . . . . . .                                                                             24
    A       25      BBA AAR imputed underpayment (see instructions). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                            25
    N
    D       26      Other taxes (see instructions) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                    26
    P       27      Total balance due. Add lines 23 through 26 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                  27
    A
    Y       28      Payment (see instructions). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                   28
    M       29      Amount owed. If line 28 is smaller than line 27, enter amount owed . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
    E                                                                                                                                                                                                       29
    N       30      Overpayment. If line 28 is larger than line 27, enter overpayment. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
    T                                                                                                                                                                                                       30
                        Under penalties of perjury, I declare that I have examined this return, including accompanying schedules and statements, and to the best of my knowledge and belief, it is
                        true, correct, and complete. Declaration of preparer (other than partner or limited liability company member) is based on all information of which preparer has any
                        knowledge.
Sign                                                                                                                                                            May the IRS discuss this return
                                                                                                                                                                with the preparer shown below?
Here
                        A    Signature of partner or limited liability company member                                                Date
                                                                                                                                                                  A
                                                                                                                                                                See instructions.
                                                                                                                                                                                      Yes       No                                X
                        Print/Type preparer's name                                           Preparer's signature                                            Date                                                         PTIN
                                                                                                                                                                                             Check         if

Paid                    Alex Polovinchik, CPA          Alex Polovinchik, CPA                                                                                                                            P01303287
                                                                                                                                                                                             self-employed

Preparer                Firm's name    G POLOVINCHIK, FRID & NOVAK, LLP                                                                                                               Firm's EIN G XX-XXXXXXX

Use Only                Firm's address G 860 VIA DE LA PAZ, SUITE E-1

                                         PACIFIC PALISADES, CA 90272                                                                                                                  Phone no.            (323) 654-3500

BAA For Paperwork Reduction Act Notice, see separate instructions.                                                                                            PTPA0105L 09/10/18                                             Form 1065 (2018)
               Case
               Case1:20-bk-11006-VK
                    1:20-bk-11006-VK Doc
                                     Doc18
                                         1 Filed
                                             Filed06/01/20
                                                   06/17/20 Entered
                                                             Entered06/01/20
                                                                     06/17/2014:44:15
                                                                              12:53:35 Desc
                                                                                       Desc
                                    Main
                                     MainDocument
                                          Document PagePage214
                                                            15 of 352
                                                                  53
Form 1065 (2018) LEV                INVESTMENTS LLC                                                                                                                                                XX-XXXXXXX                                Page 2
Schedule B                       Other Information
 1       What type of entity is filing this return? Check the applicable box:                                                                                                                                                            Yes   No
     a      Domestic general partnership                b     Domestic limited partnership
     c    X Domestic limited liability company                                        d        Domestic limited liability partnership
     e         Foreign partnership                                                    f        Other G
 2     At the end of the tax year:
     a Did any foreign or domestic corporation, partnership (including any entity treated as a partnership), trust, or tax-exempt
       organization, or any foreign government own, directly or indirectly, an interest of 50% or more in the profit, loss, or capital of
       the partnership? For rules of constructive ownership, see instructions. If "Yes," attach Schedule B-1, Information on Partners
       Owning 50% or More of the Partnership . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                X
     b Did any individual or estate own, directly or indirectly, an interest of 50% or more in the profit, loss, or capital of the
       partnership? For rules of constructive ownership, see instructions. If "Yes," attach Schedule B-1, Information on Partners
       Owning 50% or More of the Partnership . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                         X
 3     At the end of the tax year, did the partnership:
     a Own directly 20% or more, or own, directly or indirectly, 50% or more of the total voting power of all classes of stock entitled
       to vote of any foreign or domestic corporation? For rules of constructive ownership, see instructions. If "Yes," complete (i)
       through (iv) below. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .          X
                                           (i) Name of Corporation                                                                       (ii) Employer                             (iii) Country of                       (iv) Percentage
                                                                                                                                         Identification                             Incorporation                             Owned in
                                                                                                                                        Number (if any)                                                                     Voting Stock




      b Own directly an interest of 20% or more, or own, directly or indirectly, an interest of 50% or more in the profit, loss, or capital
        in any foreign or domestic partnership (including an entity treated as a partnership) or in the beneficial interest of a trust? For
        rules of constructive ownership, see instructions. If "Yes," complete (i) through (v) below. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                                      X
                                           (i) Name of Entity                                                                   (ii) Employer                         (iii) Type of               (iv) Country of              (v) Maximum
                                                                                                                                Identification                            Entity                   Organization                 Percentage
                                                                                                                               Number (if any)                                                                                Owned in Profit,
                                                                                                                                                                                                                              Loss, or Capital




  4     Does the partnership satisfy all four of the following conditions?                                                                                                                                                               Yes   No
      a The partnership's total receipts for the tax year were less than $250,000.
      b The partnership's total assets at the end of the tax year were less than $1 million.
      c Schedules K-1 are filed with the return and furnished to the partners on or before the due date (including extensions)
        for the partnership return.
      d The partnership is not filing and is not required to file Schedule M-3 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                    X
        If "Yes," the partnership is not required to complete Schedules L, M-1, and M-2; item F on page 1 of Form 1065; or
        item L on Schedule K-1.
  5      Is this partnership a publicly traded partnership as defined in section 469(k)(2)?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                              X
  6      During the tax year, did the partnership have any debt that was canceled, was forgiven, or had the terms modified so as to
         reduce the principal amount of the debt?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                              X
  7      Has this partnership filed, or is it required to file, Form 8918, Material Advisor Disclosure Statement, to provide information on
         any reportable transaction? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                  X
  8      At any time during calendar year 2018, did the partnership have an interest in or a signature or other authority over
         a financial account in a foreign country (such as a bank account, securities account, or other financial account)? See the
         instructions for exceptions and filing requirements for FinCEN Form 114, Report of Foreign Bank and Financial
         Accounts (FBAR). If "Yes," enter the name of the foreign country.     G                                                                                                                                                                X
  9      At any time during the tax year, did the partnership receive a distribution from, or was it the grantor of, or transferor to, a
         foreign trust? If "Yes," the partnership may have to file Form 3520, Annual Return To Report Transactions With Foreign
         Trusts and Receipt of Certain Foreign Gifts. See instructions . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                              X
 10 a Is the partnership making, or had it previously made (and not revoked), a section 754 election? . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                                                 X
      See instructions for details regarding a section 754 election.
    b Did the partnership make for this tax year an optional basis adjustment under section 743(b) or 734(b)? If "Yes," attach a
      statement showing the computation and allocation of the basis adjustment. See instructions. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                                               X
BAA                                                                                                           PTPA0112L 09/04/18                                                                                            Form 1065 (2018)
               Case
               Case1:20-bk-11006-VK
                    1:20-bk-11006-VK Doc
                                     Doc18
                                         1 Filed
                                             Filed06/01/20
                                                   06/17/20 Entered
                                                             Entered06/01/20
                                                                     06/17/2014:44:15
                                                                              12:53:35 Desc
                                                                                       Desc
                                    Main
                                     MainDocument
                                          Document PagePage215
                                                            16 of 352
                                                                  53
Form 1065 (2018)                 LEV INVESTMENTS LLC                                                                                                                                             XX-XXXXXXX                                          Page 3
Schedule B                       Other Information (continued)
                                                                                                                                                                                                                                               Yes     No
      c Is the partnership required to adjust the basis of partnership assets under section 743(b) or 734(b) because of a substantial
        built-in loss (as defined under section 743(d)) or substantial basis reduction (as defined under section 734(d))? If "Yes," attach
        a statement showing the computation and allocation of the basis adjustment. See instructions                                                                                                                                                   X
 11     Check this box if, during the current or prior tax year, the partnership distributed any property received in a like-kind
        exchange or contributed such property to another entity (other than disregarded entities wholly owned by the
        partnership throughout the tax year). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . G
 12     At any time during the tax year, did the partnership distribute to any partner a tenancy-in-common or other undivided interest
        in partnership property?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                      X
 13     If the partnership is required to file Form 8858, Information Return of U.S. Persons With Respect To Foreign Disregarded
        Entities (FDEs) and Foreign Branches (FBs), enter the number of Forms 8858 attached.
        See instructions G
 14     Does the partnership have any foreign partners? If "Yes," enter the number of Forms 8805, Foreign Partner's Information
        Statement of Section 1446 Withholding Tax, filed for this partnership. G                                                                                                                                                                       X
 15     Enter the number of Forms 8865, Return of U.S. Persons With Respect to Certain Foreign Partnerships, attached
        to this return. G
 16 a Did you make any payments in 2018 that would require you to file Form(s) 1099? See instructions . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                                                    X
      b If "Yes," did you or will you file required Form(s) 1099?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                       X
 17     Enter the number of Form(s) 5471, Information Return of U.S. Persons With Respect To Certain Foreign Corporations,
        attached to this return. G
 18     Enter the number of partners that are foreign governments under section 892.                                                                G0
 19     During the partnership's tax year, did the partnership make any payments that would require it to file Form 1042 and 1042-S
        under chapter 3 (sections 1441 through 1464) or chapter 4 (sections 1471 through 1474)? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                                                  X
 20     Was the partnership a specified domestic entity required to file Form 8938 for the tax year? See the Instructions for
        Form 8938. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .           X
 21     Is the partnership a section 721(c) partnership, as defined in Treasury Regulations section 1.721(c)-1T(b)(14)? . . . . . . . . . . . . . . .                                                                                                  X
 22     During the tax year, did the partnership pay or accrue any interest or royalty for which the deduction is not allowed under
        section 267A? See instructions. If "Yes," enter the total amount of the disallowed deductions.       G$
 23     Did the partnership have an election under section 163(j) for any real property trade or business or any farming business in
        effect during the tax year? See instructions. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                      X
 24     Does the partnership satisfy one of the following conditions and the partnership does not own a pass-through entity with current
        year, or prior year, carryover excess business interest expense? See instructions . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                                X
      a The partnership's aggregate average annual gross receipts (determined under section 448(c)) for the 3 tax years preceding the
        current tax year do not exceed $25 million, and the partnership is not a tax shelter, or
      b The partnership only has business interest expense from (1) an electing real property trade or business, (2) an electing
        farming business, or (3) certain utility businesses under section 163(j)(7).
        If "No," complete and attach Form 8990.
 25     Is the partnership electing out of the centralized partnership audit regime under section 6221(b)? See instructions.                                                                                                                           X
        If "Yes," the partnership must complete Schedule B-2 (Form 1065). Enter the total from Schedule B-2, Part III,
        line 3. G
        If "No," complete Designation of Partnership Representative below.
Designation of Partnership Representative (see instructions)
Enter below the information for the partnership representative (PR) for the tax year covered by this return.
                                                                                                                                                                      U.S. taxpayer
Name of
PR            A       EKATERINA LYUDKOVSKAYA
                                                                                                                                                                      identification
                                                                                                                                                                      number of PR
                                                                                                                                                                                             A Foreign                     US
U.S. address of PR
                            A                                                                                                                                         U.S. phone
                                                                                                                                                                      number of PR            A
If the PR is an                                                                                                                                                       U.S. taxpayer
entity, name of                                                                                                                                                       identification
the designated                                                                                                                                                        number of the
individual for
the PR
                     A                                                                                                                                                designated
                                                                                                                                                                      individual            A
                                                                                                                                                                      U.S. phone
                                                                                                                                                                      number of
U.S. address of
designated
individual
                           A                                                                                                                                          designated
                                                                                                                                                                      individual            A
 26     Is the partnership attaching Form 8996 to certify as a Qualified Opportunity Fund? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                                         X
        If "Yes," enter the amount from Form 8996, line 13. G $
BAA                                                                                                              PTPA0112L 12/21/18                                                                                               Form 1065 (2018)
               Case
               Case1:20-bk-11006-VK
                    1:20-bk-11006-VK Doc
                                     Doc18
                                         1 Filed
                                             Filed06/01/20
                                                   06/17/20 Entered
                                                             Entered06/01/20
                                                                     06/17/2014:44:15
                                                                              12:53:35 Desc
                                                                                       Desc
                                    Main
                                     MainDocument
                                          Document PagePage216
                                                            17 of 352
                                                                  53
Form 1065 (2018)                LEV INVESTMENTS LLC                                                                                                                                              XX-XXXXXXX                      Page 4
Schedule K                      Partners' Distributive Share Items                                                                                                                                                Total amount
                  1 Ordinary business income (loss) (page 1, line 22). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                              1               212,141.
                  2 Net rental real estate income (loss) (attach Form 8825) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                   2
                  3 a Other gross rental income (loss) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3a
                    b Expenses from other rental activities (attach stmt). . . . . . . . . . . . . . . . . . . . . . . . . . . . 3b
                    c Other net rental income (loss). Subtract line 3b from line 3a. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                    3c
                  4 Guaranteed payments. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                        4
                  5 Interest income. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                5
Income            6      Dividends and dividend equivalents: a               Ordinary dividends. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .    6a
(Loss)
                                                                          b Qualified dividends . . . . . . . . . . . . . . . . . . . . . . . . .     6b
                                                                          c Dividend equivalents. . . . . . . . . . . . . . . . . . . . . . . . .     6c
                  7 Royalties. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .          7
                  8 Net short-term capital gain (loss) (attach Schedule D (Form 1065)). . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                             8
                  9 a Net long-term capital gain (loss) (attach Schedule D (Form 1065)) . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                           9a
                    b Collectibles (28%) gain (loss). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                       9b
                    c Unrecaptured section 1250 gain (attach statement) . . . . . . . . . . . . . . . . . . . . . . . . .                       9c
                 10 Net section 1231 gain (loss) (attach Form 4797) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                             10
                 11 Other income (loss) (see instructions) Type G                                                                                                                                         11
                 12 Section 179 deduction (attach Form 4562). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                         12
                 13 a Contributions . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .           13a
Deduc-
tions               b Investment interest expense. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                          13b
                    c Section 59(e)(2) expenditures: (1) Type G                                                                                                     (2) Amount G                         13c(2)
                    d Other deductions (see instructions) Type G                                                                                                                                         13d
Self-            14 a Net earnings (loss) from self-employment . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                     14a
Employ-             b Gross farming or fishing income . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                            14b
ment
                    c Gross nonfarm income . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                     14c
                 15 a Low-income housing credit (section 42(j)(5)). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                      15a
                    b Low-income housing credit (other) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                              15b
                    c Qualified rehabilitation expenditures (rental real estate) (attach Form 3468, if applicable) . . . . . . . . . . . . . . . . . . . . . . . . .                                     15c
Credits
                    d Other rental real estate credits (see instructions) Type G                                                                                                                         15d
                    e Other rental credits (see instructions) . . . . . . . . . . . Type G                                                                                                               15e
                    f Other credits (see instructions) . . . . . . . . . . . . . . . . . Type G                                                                                                          15f
                 16 a Name of country or U.S. possession . . . G
                    b Gross income from all sources. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                           16b
                    c Gross income sourced at partner level. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                 16c
                         Foreign gross income sourced at partnership level
                      d Section 951A category                      G                e Foreign branch category G                                                                                          16e
                      f Passive category G                              g General category G                                                  h Other (att. stmt.)G                                      16h
Foreign
Trans-                  Deductions allocated and apportioned at partner level
actions               i Interest expense G                                       j Other . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . G                                   16j
                        Deductions allocated and apportioned at partnership level to foreign source income
                      k Section 951A category                      G                                       l Foreign branch category                         G                                           16l
              m Passive category G                                        n General category G                                                           o Other (att. stmt.)G                           16o
              p Total foreign taxes (check one): G Paid                                         Accrued                                                                                                  16p
              q Reduction in taxes available for credit (attach statement). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                      16q
              r Other foreign tax information (attach statement) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
            17 a Post-1986 depreciation adjustment. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                    17a
               b Adjusted gain or loss. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                      17b
Alternative    c Depletion (other than oil and gas). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                 17c
Minimum
Tax (AMT)      d Oil, gas, and geothermal properties ' gross income . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                    17d
Items          e Oil, gas, and geothermal properties ' deductions. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                 17e
               f Other AMT items (attach stmt). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                    17f
                 18 a Tax-exempt interest income . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                         18a
                    b Other tax-exempt income. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                       18b
Other               c Nondeductible expenses. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
Infor-                                                                                                                                                                                                   18c
mation           19 a Distributions of cash and marketable securities . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                        19a
                    b Distributions of other property . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                        19b
                 20 a Investment income. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                 20a
                      b Investment expenses. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                 20b
                      c Other items and amounts (attach stmt)                                                                               See Statement 1
BAA                                                                                                          PTPA0134L           09/04/18                                                                             Form 1065 (2018)
              Case
              Case1:20-bk-11006-VK
                   1:20-bk-11006-VK Doc
                                    Doc18   Filed06/01/20
                                        1 Filed   06/17/20 Entered
                                                            Entered06/01/20
                                                                    06/17/2014:44:15
                                                                             12:53:35 Desc
                                                                                      Desc
                                   Main
                                    MainDocument
                                         Document PagePage217
                                                           18 of 352
                                                                 53
Form 1065 (2018)LEV INVESTMENTS LLC                                                                                                                               XX-XXXXXXX                            Page 5
Analysis of Net Income (Loss)
 1     Net income (loss). Combine Schedule K, lines 1 through 11. From the result, subtract the sum of
       Schedule K, lines 12 through 13d, and 16p . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .        1                   212,141.
 2     Analysis by               (i) Corporate                      (ii) Individual           (iii) Individual               (iv) Partnership                      (v) Exempt               (vi) Nominee/Other
       partner type:                                                    (active)                 (passive)                                                        Organization
     a General
       partners. . . .
     b Limited
       partners. . . .                                 212,141.
Schedule L                     Balance Sheets per Books                                        Beginning of tax year                                                         End of tax year
                                   Assets                                                   (a)                                (b)                                   (c)                          (d)
 1 Cash. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
 2 a Trade notes and accounts receivable. . . . . . . .
   b Less allowance for bad debts . . . . . . . . . . . . . . .
 3 Inventories . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
 4 U.S. government obligations. . . . . . . . . . . . . . . .
 5 Tax-exempt securities. . . . . . . . . . . . . . . . . . . . . .
 6 Other current assets (attach stmt). . . . . . . . . . . . . . . . . .
 7 a Loans to partners (or persons related to partners). . . . . .
   b Mortgage and real estate loans . . . . . . . . . . . . .
 8 Other investments (attach stmt) . . . . . . . . . . . . . . . . . . .
 9 a Buildings and other depreciable assets. . . . . .
   b Less accumulated depreciation . . . . . . . . . . . . .
10 a Depletable assets. . . . . . . . . . . . . . . . . . . . . . . . . .
   b Less accumulated depletion . . . . . . . . . . . . . . . .
11 Land (net of any amortization). . . . . . . . . . . . . .
12 a Intangible assets (amortizable only). . . . . . . . .
   b Less accumulated amortization . . . . . . . . . . . . .
13 Other assets (attach stmt). . . . . . . . . . . . . . . . . .
14 Total assets . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                                                                                              0.
                Liabilities and Capital
15 Accounts payable. . . . . . . . . . . . . . . . . . . . . . . . . .
16 Mortgages, notes, bonds payable in less than 1 year . . . .
17 Other current liabilities (attach stmt). . . . . . . . . . . . . . . .
18 All nonrecourse loans . . . . . . . . . . . . . . . . . . . . . .
19 a Loans from partners (or persons related to partners). . . .
   b Mortgages, notes, bonds payable in 1 year or more . . . . .
20 Other liabilities (attach stmt) . . . . . . . . . . . . . . . . . . . . .
21 Partners' capital accounts . . . . . . . . . . . . . . . . . .          33,542.                                                                                                                245,683.
22 Total liabilities and capital. . . . . . . . . . . . . . . . . .        33,542.                                                                                                                245,683.
Schedule M-1 Reconciliation of Income (Loss) per Books With Income (Loss) per Return
                 Note: The partnership may be required to file Schedule M-3. See instructions.
 1 Net income (loss) per books. . . . . . . . . . . . . 212,141. 6 Income recorded on books this year not
 2     Income included on Schedule K, lines 1,                                                                     included on Schedule K, lines 1 through
       2, 3c, 5, 6a, 7, 8, 9a, 10, and 11, not                                                                     11 (itemize):
       recorded on books this year (itemize):                                                                    a Tax-exempt interest. . . $


                                                                                                             7     Deductions included on Schedule K, lines 1 through
 3     Guaranteed payments (other than health insurance). .                                                        13d, and 16p, not charged against book income this
 4     Expenses recorded on books this year not included                                                           year (itemize):
       on Schedule K, lines 1 through 13d, and 16p                                                               a Depreciation . . . . . $
       (itemize):
     a Depreciation. . . . . . . $
     b Travel and
       entertainment. . . . . . $                                                                            8     Add lines 6 and 7. . . . . . . . . . . . . . . . . . . . . . . . .
                                                                                                             9     Income (loss) (Analysis of Net Income (Loss), line 1).
 5 Add lines 1 through 4 . . . . . . . . . . . . . . . . . . . 212,141.                                            Subtract line 8 from line 5. . . . . . . . . . . . . . . . . . . . . .         212,141.
Schedule M-2 Analysis of Partners' Capital Accounts
 1 Balance at beginning of year . . . . . . . . . . . .         33,542.                                      6     Distributions:     a Cash . . . . . . . . . . . . . . . . . . . .
 2     Capital contributed: a Cash. . . . . . . . . . . . .                                                                           b Property . . . . . . . . . . . . . . . . .
                                  b Property. . . . . . . . . .                                              7     Other decreases (itemize):
 3     Net income (loss) per books. . . . . . . . . . . . .                           212,141.
 4     Other increases (itemize):
                                                                                                             8     Add lines 6 and 7. . . . . . . . . . . . . . . . . . . . . . . . .
 5 Add lines 1 through 4 . . . . . . . . . . . . . . . . . . .                        245,683.               9     Balance at end of year. Subtract line 8 from line 5 . . . .                    245,683.
BAA                                                                                            PTPA0134L 09/04/18                                                                            Form 1065 (2018)
            Case
             Case1:20-bk-11006-VK
                      1:20-bk-11006-VK Doc
                                         Doc18   Filed06/01/20
                                             1 Filed   06/17/20 Entered
                                                                 Entered06/01/20
                                                                         06/17/2014:44:15
                                                                                  12:53:35 Desc
                                                                                            Desc
                                        Main
                                         MainDocument
                                              Document PagePage218
                                                                19 of 352
                                                                      53
SCHEDULE B-1                         Information on Partners Owning 50% or
(Form 1065)
(Rev. September 2017)
                                             More of the Partnership                       OMB No. 1545-0123
Department of the Treasury
                                                                           G Attach to Form 1065.
Internal Revenue Service                                   G Go to www.irs.gov/Form1065 for the latest information.
Name of partnership                                                                                                                   Employer identification number (EIN)

LEV INVESTMENTS LLC                                                                                                                   XX-XXXXXXX
 Part I        Entities Owning 50% or More of the Partnership (Form 1065, Schedule B, Question 3a)

Complete columns (i) through (v) below for any foreign or domestic corporation, partnership (including any entity treated as a partnership),
trust, tax-exempt organization, or any foreign government that owns, directly or indirectly, an interest of 50% or more in the profit, loss, or
capital of the partnership (see instructions).

                                                                                                                                                (iv)                (v) Maximum
                                   (i) Name of Entity                                  (ii) Employer         (iii) Type of Entity
                                                                                                                                      Country of Organization    Percentage Owned
                                                                                   Identification Number
                                                                                                                                                                   in Profit, Loss,
                                                                                           (if any)
                                                                                                                                                                      or Capital




  Part II      Individuals or Estates Owning 50% or More of the Partnership (Form 1065, Schedule B, Question 3b)
Complete columns (i) through (iv) below for any individual or estate that owns, directly or indirectly, an interest of 50% or more in the profit,
loss, or capital of the partnership (see instructions).

                                                                                                                                                                   (iv) Maximum
                                                                                  (ii) Identifying Number
                             (i) Name of Individual or Estate                                                (iii) Country of Citizenship (see instructions)    Percentage Owned in
                                                                                           (if any)
                                                                                                                                                                    Profit, Loss,
                                                                                                                                                                      or Capital



EKATERINA LYUDKOVSKAYA                                                           Foreign US                 United States                                             100.000




BAA For Paperwork Reduction Act Notice, see the Instructions for Form 1065.                                                         Schedule B-1 (Form 1065) (Rev. 9-2017)




                                                                             PTPA1301L   08/09/17
                Case
                Case1:20-bk-11006-VK
                     1:20-bk-11006-VK Doc
                                      Doc18
                                          1 Filed
                                              Filed06/01/20
                                                    06/17/20 Entered
                                                              Entered06/01/20
                                                                      06/17/2014:44:15
                                                                               12:53:35 Desc
                                                                                        Desc
                                     Main
                                      MainDocument
                                           Document PagePage219
                                                             20 of 352
                                                                   53
                                                                                            651118
Schedule K-1                                                                                         Final K-1                     Amended K-1
(Form 1065)                                                              2018                                    Partner's Share of Current Year Income,
                                                                                                                                                                     OMB No. 1545-0123

Department of the Treasury
Internal Revenue Service                                  For calendar year 2018, or tax year   Part III
                                                                                                                 Deductions, Credits, and Other Items
                                                                                                1      Ordinary business income (loss)        15   Credits
     beginning                     /       / 2018    ending          /         /
                                                                                                                              212,141.
                                                                                                2      Net rental real estate income (loss)
Partner's Share of Income, Deductions,
Credits, etc.          G See separate instructions.                                             3      Other net rental income (loss)         16   Foreign transactions

   Part I              Information About the Partnership
                                                                                                4      Guaranteed payments
 A     Partnership's employer identification number
        XX-XXXXXXX                                                                              5      Interest income
 B     Partnership's name, address, city, state, and ZIP code
                                                                                                6a Ordinary dividends

        LEV INVESTMENTS LLC
        423 N PALM ST, APT 305                                                                  6b Qualified dividends
        BEVERLY HILLS, CA 90210
 C     IRS Center where partnership filed return                                                6c Dividend equivalents
        e-file
                                                                                                7      Royalties
 D            Check if this is a publicly traded partnership (PTP)


   Part II                                                                                      8      Net short-term capital gain (loss)     17   Alternative minimum tax (AMT) items
                        Information About the Partner
 E     Partner's identifying number                                                             9a Net long-term capital gain (loss)
        Foreign US
  F    Partner's name, address, city, state, and ZIP code
                                                                                                9b Collectibles (28%) gain (loss)

        EKATERINA LYUDKOVSKAYA                                                                  9c Unrecaptured section 1250 gain             18   Tax-exempt income and
                                                                                                                                                   nondeductible expenses
                                                                                                10     Net section 1231 gain (loss)
 G            General partner or LLC                      X Limited partner or other
              member-manager                                  LLC member
                                                                                                11     Other income (loss)
 H       X Domestic partner                                   Foreign partner

 I1 What type of entity is this partner?                 Individual
 I2 If this partner is a retirement plan (IRA/SEP/Keogh/etc.), check here
                                                                                                                                              19   Distributions
 J     Partner's share of profit, loss, and capital (see instructions):
                     Beginning                            Ending                                12     Section 179 deduction
       Profit                                       100 %                            100 %
       Loss                                         100 %                            100 % 13          Other deductions                       20   Other information
       Capital                                      100 %                            100 %                                                    Z                         212,141.
 K     Partner's share of liabilities:
                     Beginning                                            Ending
       Nonrecourse . . . . . .         $                      $
       Qualified nonrecourse
       financing . . . . . . . .       $                      $
       Recourse . . . . . . . .        $                      $                                 14     Self-employment earnings (loss)
  L    Partner's capital account analysis:
       Beginning capital account. . . . . . . . . . . . . . $                      33,542.
       Capital contributed during the year . . . . . $
       Current year increase (decrease) . . . . . . . $                        212,141. *See attached statement for additional information.
       Withdrawals & distributions. . . . . . . . . . . . . $
       Ending capital account. . . . . . . . . . . . . . . . . $               245,683.
         X Tax basis                          GAAP                 Section 704(b) book
       Other (explain)
 M Did the partner contribute property with a built-in gain or loss?
       Yes                  X No
       If "Yes," attach statement (see instructions)
BAA For Paperwork Reduction Act Notice, see Instructions for Form 1065.                                                                            Schedule K-1 (Form 1065) 2018
Partner 1                                                                                                                                                          PTPA0312L   08/31/18
            Case
            Case1:20-bk-11006-VK
                 1:20-bk-11006-VK Doc
                                  Doc18   Filed06/01/20
                                      1 Filed   06/17/20 Entered
                                                          Entered06/01/20
                                                                  06/17/2014:44:15
                                                                           12:53:35 Desc
                                                                                    Desc
                                 Main
                                  MainDocument
                                       Document PagePage220
                                                         21 of 352
                                                               53
Schedule K-1 (Form 1065) 2018                LEV INVESTMENTS LLC                          XX-XXXXXXX                                                                           Page 2
This list identifies the codes used on Schedule K-1 for all partners and provides summarized reporting information for partners who file Form 1040. For detailed reporting
and filing information, see the separate Partner's Instructions for Schedule K-1 and the instructions for your income tax return.
                                                                                                        Code                                               Report on
  1 Ordinary business income (loss). Determine whether the income (loss) is passive                     J Work opportunity credit
        or nonpassive and enter on your return as follows.
                                                           Report on                                    K Disabled access credit
        Passive loss                                       See the Partner's Instructions               L Empowerment zone employment credit
                                                                                                        M Credit for increasing research activities        See the Partner's Instructions
        Passive income                                     Schedule E, line 28, column (h)
                                                                                                        N Credit for employer social security and
        Nonpassive loss                                    See the Partner's Instructions                   Medicare taxes
        Nonpassive income                                  Schedule E, line 28, column (k)
                                                                                                        O Backup withholding
                                                                                                        P Other credits
  2 Net rental real estate income (loss)                   See the Partner's Instructions
  3 Other net rental income (loss)                                                                   16 Foreign transactions
        Net income                                         Schedule E, line 28, column (h)
                                                                                                        A Name of country or U.S. possession
        Net loss                                           See the Partner's Instructions
                                                                                                        B Gross income from all sources                    Form 1116, Part I

  4 Guaranteed payments                                    Schedule E, line 28, column (k)
                                                                                                        C Gross income sourced at partner level
  5 Interest income                                        Form 1040, line 2b
                                                                                                        Foreign gross income sourced at partnership level
  6 a Ordinary dividends                                   Form 1040, line 3b
                                                                                                        D Section 951A category
  6 b Qualified dividends                                  Form 1040, line 3a
                                                                                                        E Foreign branch category
                                                                                                        F Passive category                                 Form 1116, Part I
  6 c Dividend equivalents                                 See the Partner's Instructions
  7 Royalties                                              Schedule E, line 4
                                                                                                        G General category
  8 Net short-term capital gain (loss)                     Schedule D, line 5
                                                                                                        H Other
  9 a Net long-term capital gain (loss)                    Schedule D, line 12                          Deductions allocated and apportioned at partner level
  9 b Collectibles (28%) gain (loss)                       28% Rate Gain Worksheet, line                  I Interest expense                               Form 1116, Part I
                                                           4 (Schedule D Instructions)                  J Other                                            Form 1116, Part I
  9 c Unrecaptured section 1250 gain                       See the Partner's Instructions               Deductions allocated and apportioned at partnership level to
 10 Net section 1231 gain (loss)                           See the Partner's Instructions               foreign source income
 11 Other income (loss)                                                                                 K Section 951A category
        Code                                                                                            L Foreign branch category
        A Other portfolio income (loss)                    See the Partner's Instructions               M Passive category                                 Form 1116, Part I
        B Involuntary conversions                          See the Partner's Instructions               N General category
        C Sec. 1256 contracts & straddles                  Form 6781, line 1                            O   Other
                                                                                                        Other information
        D Mining exploration costs recapture               See Pub. 535
                                                                                                        P Total foreign taxes paid                         Form 1116, Part II
        E Cancellation of debt                             Schedule 1 (Form 1040), line 21 or Form 982  Q Total foreign taxes accrued                      Form 1116, Part II
        F Section 951A income                                                                           R Reduction in taxes available for credit          Form 1116, line 12
        G Section 965(a) inclusion                                                                      S Foreign trading gross receipts                   Form 8873
        H Subpart F income other than                      See  the Partner's Instructions              T Extraterritorial income exclusion                Form 8873
            sections 951A and 965 inclusion                                                             U Section 951A(c)(1)(A) tested income
        I Other income (loss)                                                                           V   Tested  foreign income   tax
                                                                                                                                                          See the Partner's Instructions
 12 Section 179 deduction                                  See the Partner's Instructions               W Section 965 information
 13 Other deductions                                                                                    X Other foreign transactions
        A Cash contributions (60%)                                                                   17 Alternative minimum tax (AMT) items
        B Cash contributions (30%)                                                                      A Post-1986 depreciation adjustment
        C Noncash contributions (50%)                                                                   B Adjusted gain or loss                           See the Partner's
        D Noncash contributions (30%)                      See the Partner's                            C Depletion (other than oil & gas)                Instructions and
                                                           Instructions
        E Capital gain property to a 50%                                                                D Oil, gas, & geothermal ' gross income           the Instructions for
                                                                                                                                                          Form 6251
            organization (30%)                                                                          E Oil, gas, & geothermal ' deductions
        F Capital gain property (20%)                                                                   F Other AMT items
        G Contributions (100%)                                                                       18 Tax-exempt income and nondeductible expenses
                                                                                                        A Tax-exempt interest income                      Form 1040, line 2a
        H Investment interest expense                      Form 4952, line 1
                                                                                                        B Other tax-exempt income                         See the Partner's Instructions
         I Deductions ' royalty income                     Schedule E, line 19
                                                                                                        C Nondeductible expenses                          See the Partner's Instructions
        J Section 59(e)(2) expenditures                    See the Partner's Instructions
                                                                                                     19 Distributions
        K Excess business interest expense                 See the Partner's Instructions
                                                                                                        A Cash and marketable securities
        L Deductions ' portfolio (other)                   Schedule A, line 16
                                                                                                        B Distribution subject to section 737             See the Partner's Instructions
        M Amounts paid for medical insurance               Schedule A, line 1 or Schedule 1
                                                                                                        C Other property
                                                           (Form 1040), line 29
        N Educational assistance benefits                  See the Partner's Instructions            20 Other information
        O Dependent care benefits                          Form 2441, line 12                           A Investment income                               Form 4952, line 4a
        P Preproductive period expenses                    See the Partner's Instructions               B Investment expenses                             Form 4952, line 5
        Q Commercial revitalization deduction from                                                      C Fuel tax credit information                     Form 4136
            rental real estate activities                  See Form 8582 Instructions
                                                                                                        D Qualified rehabilitation expenditures (other    See the Partner's Instructions
        R Pensions and IRAs                                See the Partner's Instructions                    than rental real estate)
        S Reforestation expense deduction                  See the Partner's Instructions               E Basis of energy property                        See the Partner's Instructions
        T through V                                        Reserved for future use                      F Recapture of low-income housing credit          Form 8611, line 8
                                                                                                             (section 42(j)(5))
        W Other deductions                                 See the Partner's Instructions               G Recapture of low-income housing credit (other) Form 8611, line 8
        X Section 965(c) deduction                         See the Partner's Instructions               H Recapture of investment credit                  See Form 4255
 14 Self-employment earnings (loss)                                                                      I Recapture of other credits                     See the Partner's Instructions
Note. If you have a section 179 deduction or any partner-level deductions, see the
Partner's Instructions before completing Schedule SE.                                                   J Look-back     interest ' completed
                                                                                                             long-term contracts                          See Form 8697
        A Net earnings (loss) from self-employment         Schedule SE, Section A or B
                                                                                                        K Look-back     interest ' income
        B Gross farming or fishing income                  See the Partner's Instructions                    forecast method                              See Form 8866
        C Gross non-farm income                            See the Partner's Instructions               L Dispositions of property with
                                                                                                             section 179  deductions
 15 Credits
        A Low-income housing credit (section 42(j)(5))                                                  M Recapture of section 179 deduction
            from pre-2008 buildings                                                                     N Interest expense for corporate partners
        B Low-income housing credit (other) from                                                        O through Y
            pre-2008 buildings
                                                                                                        Z Section 199A income
        C Low-income housing credit (section 42(j)(5))
            from post-2007 buildings                                                                   AA Section 199A W-2 wages
                                                                                                       AB Section 199A unadjusted basis                   See the Partner's
        D Low-income housing credit (other) from           See the Partner's Instructions
                                                                                                                                                          Instructions
            post-2007 buildings                                                                        AC Section 199A REIT dividends
        E Qualified rehabilitation expenditures (rental                                                AD Section 199A PTP income
            real estate)
        F Other rental real estate credits                                                             AE Excess taxable income
        G Other rental credits                                                                         AF Excess business interest income
        H Undistributed capital gains credit               Schedule 5 (Form 1040), line 74, box a      AG Gross receipts for section 59A(e)
         I Biofuel producer credit                         See the Partner's Instructions              AH Other information
Partner 1: EKATERINA LYUDKOVSKAYA                                                 Foreign US                           PTPA0312L 12/11/18           Schedule K-1(Form 1065) 2018
       Case
       Case1:20-bk-11006-VK
            1:20-bk-11006-VK Doc
                             Doc18   Filed06/01/20
                                 1 Filed   06/17/20 Entered
                                                     Entered06/01/20
                                                             06/17/2014:44:15
                                                                      12:53:35 Desc
                                                                               Desc
                            Main
                             MainDocument
                                  Document PagePage221
                                                    22 of 352
                                                          53

2018                                                         Federal Statements                                                                Page 1
                                                               LEV INVESTMENTS LLC                                                            XX-XXXXXXX


 Statement 1
 Form 1065, Schedule K, Line 20c
 Other Reportable Items

 Section 199A Qualified Business Income. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   $   212,141.
             Case
             Case1:20-bk-11006-VK
                  1:20-bk-11006-VK Doc
                                   Doc18
                                       1 Filed
                                           Filed06/01/20
                                                 06/17/20 Entered
                                                           Entered06/01/20
                                                                   06/17/2014:44:15
                                                                            12:53:35 Desc
                                                                                     Desc
                                  Main
                                   MainDocument
                                        Document PagePage222
                                                          23 of 352
                                                                53
059
                                                                                                                                                              DO NOT MAIL THIS FORM TO FTB
Date Accepted
TAXABLE YEAR                                                                                                                                                                                                   FORM
                            California e-file Return Authorization for
      2018                  Limited Liability Companies                                                                                                                                                8453-LLC
Limited liability company name                                                                                                                                                         Identifying number

LEV INVESTMENTS LLC                                                                                                                                                                XX-XXXXXXX
Part I Tax Return Information (whole dollars only)
  1    Total income (Form 568, Schedule B, Line 12 or Form 568, Line 1 for Single Member LLCs) . . . . . . . . . . . . . . . .                                                                1                212,141.
  2    Ordinary income (Form 568, Schedule B, line 23 or Form 568, Line 1 for Single Member LLCs) . . . . . . . . . . . . .                                                                   2                212,141.
  3    Tax and fee due (Form 568, line 14) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .            3
  4    Overpayment (Form 568, line 15) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .          4
  5    Total amount due (Form 568, line 19) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .             5
Part II          Settle Your Account Electronically for Taxable Year 2018.
  6          Electronic funds withdrawal                        6a     Amount                                                6b      Withdrawal date (mm/dd/yyyy)
Part III         Make Annual Tax or Estimated Fee Payment for Taxable Year 2019 This is NOT an installment payment for the current amount the LLC owes.
                                       Annual Tax Payment                             Estimated Fee Payment
  7 Amount
  8 Withdrawal date
Part IV          Banking Information (Have you verified the LLC's banking information?)
  9    Routing number
 10    Account number                                                                                              11 Type of account:                       Checking                                    Savings
Part V           Declaration of Authorized Member or Manager
I authorize the limited liability company account to be settled as designated in Parts II, III, and IV. If I check Box 6, I authorize an electronic
funds withdrawal for the amount listed on line 6a and for the 2019 annual tax or estimated fee payment amount listed on line 7 from the bank
account specified in Part IV.
Under penalties of perjury, I declare that I am an authorized member or manager of the above limited liability company and that the information
I provided to my electronic return originator (ERO), transmitter, or intermediate service provider and the amounts in Part I above agree with the
amounts on the corresponding lines of the limited liability company's 2018 California income tax return. To the best of my knowledge and
belief, the limited liability company's return is true, correct, and complete. If the limited liability company is filing a balance due return, I
understand that if the Franchise Tax Board (FTB) does not receive full and timely payment of the limited liability company's tax liability, the
limited liability company will remain liable for the tax liability and all applicable interest and penalties. I authorize the limited liability company
return and accompanying schedules and statements be transmitted to the FTB by my ERO, transmitter, or intermediate service provider. If the
processing of the limited liability company's return or refund is delayed, I authorize the FTB to disclose to my ERO or intermediate service
provider the reason(s) for the delay or the date when the refund was sent.


Sign               A                                                                                                              A PARTNER
Here                     Signature of authorized member or manager                                             Date                   Title



Part VI          Declaration of Electronic Return Originator (ERO) and Paid Preparer. See instructions.
I declare that I have reviewed the above limited liability company's return and that the entries on form FTB 8453-LLC are complete and correct to
the best of my knowledge. (If I am only an intermediate service provider, I understand that I am not responsible for reviewing the limited liability
company's return. I declare, however, that form FTB 8453-LLC accurately reflects the data on the return.) I have obtained the signature from the
limited liability company authorized member or manager on form FTB 8453-LLC before transmitting this return to the FTB; I have provided the
limited liability company authorized member or manager with a copy of all forms and information that I will file with the FTB, and I have followed
all other requirements described in FTB Pub. 1345, 2018 Handbook for Authorized e-file Providers. I will keep form FTB 8453-LLC on file for four
years from the due date of the return or four years from the date the limited liability company return is filed, whichever is later, and I will make a
copy available to the FTB upon request. If I am also the paid preparer, under penalties of perjury, I declare that I have examined the above
limited liability company's return and accompanying schedules and statements, and to the best of my knowledge and belief, they are true,
correct, and complete. I make this declaration based on all information of which I have knowledge.
                                                                                                                      Date                           Check if              Check if               ERO's PTIN
                   ERO's
                   signature      A ALEX            POLOVINCHIK, CPA
                                                                                                                                                     also paid
                                                                                                                                                     preparer       X      self-
                                                                                                                                                                           employed               P01303287
ERO                                                  POLOVINCHIK, FRID & NOVAK, LLP                                                                                                    FEIN
Must               Firm's name (or yours
Sign
                   if self-employed) and
                   address
                                               A     860 VIA DE LA PAZ, SUITE E-1                                                                                                                 XX-XXXXXXX
                                                     PACIFIC PALISADES, CA                                                                                                         ZIP code       90272
Under penalties of perjury, I declare that I have examined the above limited liability company's return and accompanying schedules and
statements, and to the best of my knowledge and belief, they are true, correct, and complete. I make this declaration based on all information
of which I have knowledge.
                         Paid                                                                                                     Date                           Check if                         Paid preparer's PTIN

Paid
                         preparer's
                         signature      A                                                                                                                        self-
                                                                                                                                                                 employed
Preparer
Must                     Firm's name (or       A                                                                                                                                       FEIN

                         yours if self-
Sign                     employed) and
                         address                                                                                                                                                   ZIP code

For Privacy Notice, get FTB 1131 ENG/SP.                                                   CAPA7401L        01/04/19                                                                                 FTB 8453-LLC 2018
             Case
             Case1:20-bk-11006-VK
                  1:20-bk-11006-VK Doc
                                   Doc18
                                       1 Filed
                                           Filed06/01/20
                                                 06/17/20 Entered
                                                           Entered06/01/20
                                                                   06/17/2014:44:15
                                                                            12:53:35 Desc
                                                                                     Desc
                                  Main
                                   MainDocument
                                        Document PagePage223
                                                          24 of 352
                                                                53
 TAXABLE YEAR                                                                                                                                                                                  CALIFORNIA FORM

      2018                    Limited Liability Company Return of Income                                                                                                                            568
                                                                                                                                                                                                       RP
   201502210681 LEVI XX-XXXXXXX                                                                                                             18             PBA                531210
   TYB 01-01-2018 TYE 12-31-2018
   LEV INVESTMENTS LLC

   423 N PALM ST APT 305
   BEVERLY HILLS      CA 90210


   ACCTMETHOD 1 05-04-2015 ASSETS                                                                                                            0.
   INITIAL 0 FINAL 0 AMENDED 0 PROTECTIVE 0




J (1) During this taxable year, did another person or legal entity acquire control or majority ownership (more than a 50%
      interest) of this LLC or any legal entity in which the LLC holds a controlling or majority interest that owned California
      real property (i.e., land, buildings), leased such property for a term of 35 years or more, or leased such property
      from a government agency for any term?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .        @    Yes   X No
   (2) During this taxable year, did this LLC acquire control or majority ownership (more than a 50% interest) in another
       legal entity that owned California real property (i.e., land, buildings), leased such property for a term of 35 years or
       more, or leased such property from a government agency for any term?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                   @    Yes   X No
   (3) During this taxable year, has more than 50% of the LLC's ownership interests cumulatively transferred in one or
       more transactions after an interest in California real property (i.e., land, buildings) was transferred to it that was
       excluded from property tax reassessment under Revenue and Taxation Code Section 62(a)(2) and it was not
       reported on a previous year's tax return? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   @    Yes   X No
         (Yes requires filing of statement, penalties may apply ' see instructions.)

              Complete Schedule IW, LLC Income Worksheet (on Side 7) first to determine line 1.                                                                                         Whole dollars only

                1    Total income from Schedule IW, Limited Liability Company Income Worksheet. See instructions. . . . . . . . . . . . . . . . . . . . .                    @ 1                    212,141.
                2    Limited Liability Company fee. See instructions . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .             @ 2
                3    2018 annual Limited Liability Company tax. See instructions. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                          @ 3                          800.
                4    Nonconsenting nonresident members' tax liability from Schedule T (Side 4). . . . . . . . . . . . . . . . . . . .                                        @ 4
                5    Partnership level tax. See instructions.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .     @ 5
                6    Total tax and fee. Add line 2, line 3, line 4, and line 5 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .               @ 6                          800.
Enclose,        7    Amount paid with form FTB 3537 and 2018 form FTB 3522 and form FTB 3536 . . . . . . . . . . . . . . . .                                                 @ 7                          800.
but do
not             8    Overpayment from prior year allowed as a credit. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                @ 8
staple,
any             9    Withholding (Form 592-B and/or 593). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .      @ 9
payment.
              10     Total payments. Add line 7, line 8, and line 9. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .           @ 10                         800.
              11     Use tax. This is not a total line. See instructions. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .            @ 11
              12     Payments balance. If line 10 is more than line 11, subtract line 11 from line 10 . . . . . . . . . . . . . . . .                                        @ 12                         800.
              13     Use tax balance. If line 11 is more than line 10, subtract line 10 from line 11 . . . . . . . . . . . . . . . . . .                                     @ 13




                     CALA0112L 12/28/18
                                                                          059                     3671184                                                          Form 568 2018 Side 1
              Case1:20-bk-11006-VK
              Case 1:20-bk-11006-VK Doc
                                    Doc18
                                        1 Filed
                                            Filed06/01/20
                                                  06/17/20 Entered
                                                            Entered06/01/20
                                                                    06/17/2014:44:15
                                                                             12:53:35 Desc
                                                                                      Desc
                                    MainDocument
                                   Main  Document PagePage224
                                                           25 of 352
                                                                 53
LEV INVESTMENTS LLC                                                                                                                                                                                                   XX-XXXXXXX



                                                                                                                                                                                                                   Whole dollars only
               14      Tax and fee due. If line 6 is more than line 12, subtract line 12 from line 6 . . . . . . . . . . . . . . . . . . . .                                                         @ 14
               15      Overpayment. If line 12 is more than line 6, subtract line 6 from line 12 . . . . . . . . . . . . . . . . . . . . . . .                                                       @ 15
               16      Amount of line 15 to be credited to 2019 tax or fee . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                       @ 16
               17      Refund. If the total of line 16 is less than line 15, subtract the total from line 15 . . . . . . . . .                                                            @ 17

               18      Penalties and interest. See instructions. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                           @ 18
               19      Total amount due. Add line 13, line 14, line 16, and line 18, then subtract line 15 from the result. . . . . . . . . . . . .                                       @ 19

K      Enter the maximum number of members in the LLC at any time during the year. For multiple member LLCs, attach
       a California Schedule K-1 (568) for each of these members. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                              @         1

L      Is this LLC an investment partnership? See General Information O. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                     @      Yes    X No
M (1) Is this LLC apportioning or allocating income to California using Schedule R? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                                @      Yes    X No
    (2) If "No," was this LLC registered in California without earning any income sourced in this state
        during the taxable year?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .               >       Yes    X No
N      Was there a distribution of property or a transfer (for example, by sale or death) of an LLC interest during the
       taxable year?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .    @      Yes    X No
P (1) Does the LLC have any foreign (non-U.S.) nonresident members?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                           @      Yes    X No
    (2) Does the LLC have any domestic (non-foreign) nonresident members? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                              @      Yes    X No
    (3) Were Form 592, Form 592-A, Form 592-B, and Form 592-F filed for these members?. . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                                            @      Yes    X No
Q      Are any members in this LLC also LLCs or partnerships?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                             @      Yes    X No
R      Is this LLC under audit by the IRS or has it been audited in a prior year? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                      @      Yes    X No
S      Is this LLC a member or partner in another multiple member LLC or partnership?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                                   @      Yes    X No
       If "Yes," complete Schedule EO, Part I.

T      Is this LLC a publicly traded partnership as defined in IRC Section 469(k)(2)?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                          Yes    X No
U (1) Is this LLC a business entity disregarded for tax purposes? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                @ X Yes         No

    (2) If "Yes," see instructions and complete Side 1, Side 2, Side 3, Schedule B, Side 5, and Side 7, if applicable.
        Are there credits or credit carryovers attributable to the disregarded entity?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                          @      Yes    X No
    (3) If "Yes" to U(1), does the disregarded entity have total income derived from or attributable to California that is less
        than the LLC's total income from all sources?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                  Yes    X No
V      Has the LLC included a Reportable Transaction, or Listed Transaction within this return?
       (See instructions for definitions). If "Yes," complete and attach federal Form 8886 for each transaction. . . . . . . . . . . . . .                                                                                 @      Yes    X No
W Did this LLC file the Federal Schedule M-3 (federal Form 1065)? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                      @      Yes    X No
X      Is this LLC a direct owner of an entity that filed a federal Schedule M-3? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                      @      Yes    X No

Y      Does the LLC have a beneficial interest in a trust or is it a grantor of a Trust? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                         @      Yes    X No
       If "Yes," attach schedule of trusts and federal identification numbers.

Z      Does this LLC own an interest in a business entity disregarded for tax purposes? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                               >       Yes    X No
       If "Yes," complete Schedule EO, Part II.


                                                                                                                                                                                                                          (continued on Side 3)




           Side 2 Form 568 2018                                                      059                         3672184                                                                               CALA0112L 12/28/18
               Case
               Case1:20-bk-11006-VK
                    1:20-bk-11006-VK Doc
                                     Doc18
                                         1 Filed
                                             Filed06/01/20
                                                   06/17/20 Entered
                                                             Entered06/01/20
                                                                     06/17/2014:44:15
                                                                              12:53:35 Desc
                                                                                       Desc
                                    Main
                                     MainDocument
                                          Document PagePage225
                                                            26 of 352
                                                                  53
LEV INVESTMENTS LLC                                                                                                                                                                                                XX-XXXXXXX
(continued from Side 2)

AA      Is any member of the LLC related (as defined in IRC Section 267(c)(4)) to any other member of the LLC? . . . . . . . . . . .                                                                                    @       Yes   X No
BB      Is any member of the LLC a trust for the benefit of any person related (as defined in IRC Section 267(c)(4)) to any
        other member? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   @       Yes   X No
CC (1) Is the LLC deferring any income from the disposition of assets? (see instructions). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                                @       Yes   X No

     (2) If "Yes," enter the year of asset disposition. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                         @
DD      Is the LLC reporting previously deferred Income from:
        (see instructions). . . . . . . . . . . . .            @            Installment Sale                      @            IRC §1031                     @            IRC §1033                      @              Other

EE      "Doing business as" name. See instructions:. . . . . . .                                    @
FF (1) Has this LLC operated as another entity type such as a Corporation, S Corporation, General Partnership,
       Limited Partnership, or Sole Proprietorship in the previous five (5) years?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                       @       Yes   X No
     (2) If "Yes", provide prior FEIN(s) if different, business name(s), and entity type(s) for prior returns
         filed with the FTB and/or IRS (see instructions):

GG (1) Has this LLC previously operated outside California?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                      @       Yes   X No
     (2) Is this the first year of doing business in California? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                @       Yes   X No
Single Member LLC Information and Consent ' Complete only if the LLC is disregarded.                                                                                              @ Federal TIN/SSN
                                                                                                                                                                                  FOREIGN US
Sole Owner's name (as shown on owner's return)                                                                                                                                    FEIN/CA Corp no./CA SOS File no.

>EKATERINA                      LYUDKOVSKAYA                                                                                                                                      201502210681

Street Address, City, State, and ZIP Code

@ What type of entity is the ultimate owner of this SMLLC? See instructions. Check only one box:
  X (1) Individual                  (2) C Corporation                 (3) Pass-Through (S corporation, partnership, LLC classified as a partnership)

        (4) Estate/Trust                               (5) Exempt Organization

Member's Consent Statement: I consent to the jurisdiction of the State of California to tax my LLC income and agree to file returns and pay tax
as may be required by the Franchise Tax Board.

Signature          A                                                                            Date          4/15/19 Title PARTNER
                       To learn about your privacy rights, how we may use your information, and the consequences for not providing the requested information, go to ftb.ca.gov/forms and search for
                       1131. To request this notice by mail, call 800.852.5711.
                       Under penalties of perjury, I declare that I have examined this return, including accompanying schedules and statements, and to the best of my knowledge and belief, it is
Sign                   true, correct, and complete. Declaration of preparer (other than taxpayer) is based on all information of which preparer has any knowledge.
Here                   Signature of                                                                                               Date
                       authorized
                       member or          A                                                                                                                Telephone
                       manager
                       Authorized member or manager's email address (optional)                                                                                                                     @ 310-913-6904
                       Paid                                                                                                           Date                          Check if                       PTIN
                       preparer's                                                                                                                                   self-
                       signature          A ALEX POLOVINCHIK, CPA                                                                                                   employed                       @ P01303287
Paid                                                                                                                                                                                               Firm's FEIN
Preparer's
                       Firm's name (or
                                                     POLOVINCHIK, FRID & NOVAK, LLP                                                                                                                @ XX-XXXXXXX
Use Only               yours, if self-
                       employed) and          A      860 VIA DE LA PAZ, SUITE E-1                                                                                                                  Telephone
                       address
                                                     PACIFIC PALISADES, CA 90272                                                      @ (323) 654-3500
                       May the FTB discuss this return with the preparer shown above (see instructions)?. . . . . . . . . . . . . . . @ X Yes   No




                   CALA0112L         12/28/18                                        059                        3673184                                                                  Form 568 2018 Side 3
                 Case
                 Case1:20-bk-11006-VK
                      1:20-bk-11006-VK Doc
                                       Doc18   Filed06/01/20
                                           1 Filed   06/17/20 Entered
                                                               Entered06/01/20
                                                                       06/17/2014:44:15
                                                                                12:53:35 Desc
                                                                                         Desc
                                      Main
                                       MainDocument
                                            Document PagePage226
                                                              27 of 352
                                                                    53
 LEV INVESTMENTS LLC                                                                                                                                                                                        XX-XXXXXXX
Schedule IW                       Limited Liability Company (LLC) Income Worksheet
Enter your California income amounts on the worksheet. All amounts entered must be assigned for California law differences. Use only amounts that are from sources derived from
or attributable to California when completing lines 1-17 of this worksheet. If your business is both within and outside of California, see Schedule IW instructions to assign the
correct amounts to California. If the LLC is wholly within California, the total income amount is assigned to California and is entered beginning with line 1a. If the single member LLC
(SMLLC) does not meet the 3 million criteria for filing Schedule B (568) and Schedule K (568), the SMLLC is still required to complete Schedule IW. Disregarded entities that do not
meet the filing requirements to complete Schedule B or Schedule K should prepare Schedule IW by entering the California amounts attributable to the disregarded entity from the
member's federal Schedule B, C, D, E, F (Form 1040), or additional schedules associated with other activities. Do not enter amounts on this worksheet that have already been
reported by another LLC to determine its fee.

See instructions on page 13 and page 14 of the Form 568 Booklet for more information on how to complete Schedule IW.

 1      a Total California income from Form 568, Schedule B, line 3. See instructions . . . .                                                                 > 1a                         212,141.
        b Enter the California cost of goods sold from Form 568, Schedule B, line 2 and
          from federal Schedule F (Form 1040) (plus California adjustments) associated
          with the receipts assigned to California on lines 1a and 4 . . . . . . . . . . . . . . . . . . . . . .                                              > 1b
 2      a If the answer to Question U(1) on Form 568 Side 2, is "Yes", include
          the gross income of this disregarded entity that is not included in lines
          1 and 8 through 16. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .               > 2a
        b Enter the cost of goods sold of disregarded entities associated with the receipts
          assigned to California on line 2a . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                         > 2b
 3      a LLC's distributive share of ordinary income from pass-through entities . . . . . . . . . .                                                          > 3a
        b Enter the LLC's distributive share of cost of goods sold from other pass-through entities associated
          with the receipt assigned to California on line 3a (see Schedule K-1s (565), Table 3, line 1a). . . . . . . .                                       > 3b
        c Enter the LLC's distributive share of deductions from other pass-through entities associated with the
          receipt assigned to California on line 3a (see Schedule K-1s (565), Table 3, line 1b) . . . . . . . . . . . . . .                                   > 3c
 4 Add gross farm income from federal Schedule F (Form 1040).
                                                                                                         >
   Use California amounts. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                          4

 5    Enter the total of other income (not loss) from Form 568, Schedule B, line 10. . . . . . . >                                                                    5
 6    Enter the total gains (not losses) from Form 568, Schedule B, line 8 . . . . . . . . . . . . . . . >                                                            6
 7      Add line 1a through line 6. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                 >   7    212,141.
 8      California rental real estate
                                                                                                        > 8a
        a Enter the total gross rents from federal Form 8825, line 18a . . . . . . . . . . . . . . . . . . .
        b    Enter the total gross rents from all Schedule K-1s (565), Table 3, line 2. . . . . . . . . > 8b
        c Add line 8a and line 8b. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                  > 8c           0.
 9      Other California rentals.
                                                                                                             > 9a
        a Enter the amount from Schedule K (568), line 3a. . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
        b    Enter the amount from all Schedule K-1s (565), Table 3, line 3. . . . . . . . . . . . . . . . . > 9b
        c Add lines 9a and 9b. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                > 9c           0.
10 California interest. Enter the amount from Form 568, Schedule K, line 5. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                             > 10
11 California dividends. Enter the amount from Form 568, Schedule K, line 6 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                                 > 11
12 California royalties. Enter the amount from Form 568, Schedule K, line 7. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                              > 12
13 California capital gains. Enter the capital gains (not losses) included in the amounts from Form
   568, Schedule K, lines 8 and 9. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
                                                                                                                                                                                                                > 13
14 California 1231 gains. Enter the amount of total gains (not losses) from Form 568, Schedule K, line 10a . . . . . .                                                                                          > 14
15 Other California portfolio income (not loss). Enter the amount from Form 568, Schedule K, line 11a. . . . . . . . . .                                                                                        > 15
16 Other California income (not loss) not included in line 5. Enter the amount from Form 568, Schedule K,
   line 11b . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   > 16
17 Total California income. Add lines 7, 8c, 9c, 10, 11, 12, 13, 14, 15, and 16. Line 17 may not be a negative
   number. Enter here and on Form 568, Side 1, line 1. If less than zero enter -0- . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                                  > 17     212,141.



                      CALA0105L          12/28/18                                        059                          3677184                                                                   Form 568 2018 Side 7
Case
Case1:20-bk-11006-VK
     1:20-bk-11006-VK Doc
                      Doc18
                          1 Filed
                              Filed06/01/20
                                    06/17/20 Entered
                                              Entered06/01/20
                                                      06/17/2014:44:15
                                                               12:53:35 Desc
                                                                        Desc
                     Main
                      MainDocument
                           Document PagePage227
                                             28 of 352
                                                   53



                                    LEV INVESTMENTS LLC
                                    423 N PALM ST, APT 305
                                   BEVERLY HILLS, CA 90210
                                          310-913-6904

                                                                                       May 15, 2020
  EKATERINA LYUDKOVSKAYA




  RE:
  LEV INVESTMENTS LLC
  XX-XXXXXXX
  Schedule K-1 from Partnership's 2018 Return of Income

  Dear EKATERINA LYUDKOVSKAYA:


  Enclosed is your 2018 Schedule K-1 (Form 1065) Partner's Share of Income, Deductions,
  Credits, Etc. from LEV INVESTMENTS LLC. This information reflects the amounts you need
  to complete your income tax return. The amounts shown are your distributive share of
  partnership tax items to be reported on your tax return, and may not correspond to actual
  distributions you have received during the year. This information is included in the Partnership's
  2018 Federal Return of Partnership Income that was filed with the Internal Revenue Service.

  If you have any questions concerning this information, please contact us immediately.


  Sincerely,



  LEV INVESTMENTS LLC

  Enclosure(s)
                Case
                Case1:20-bk-11006-VK
                     1:20-bk-11006-VK Doc
                                      Doc18
                                          1 Filed
                                              Filed06/01/20
                                                    06/17/20 Entered
                                                              Entered06/01/20
                                                                      06/17/2014:44:15
                                                                               12:53:35 Desc
                                                                                        Desc
                                     Main
                                      MainDocument
                                           Document PagePage228
                                                             29 of 352
                                                                   53
                                                                                            651118
Schedule K-1                                                                                         Final K-1                     Amended K-1
(Form 1065)                                                              2018                                    Partner's Share of Current Year Income,
                                                                                                                                                                     OMB No. 1545-0123

Department of the Treasury
Internal Revenue Service                                  For calendar year 2018, or tax year   Part III
                                                                                                                 Deductions, Credits, and Other Items
                                                                                                1      Ordinary business income (loss)        15   Credits
     beginning                     /       / 2018    ending          /         /
                                                                                                                              212,141.
                                                                                                2      Net rental real estate income (loss)
Partner's Share of Income, Deductions,
Credits, etc.          G See separate instructions.                                             3      Other net rental income (loss)         16   Foreign transactions

   Part I              Information About the Partnership
                                                                                                4      Guaranteed payments
 A     Partnership's employer identification number
        XX-XXXXXXX                                                                              5      Interest income
 B     Partnership's name, address, city, state, and ZIP code
                                                                                                6a Ordinary dividends

        LEV INVESTMENTS LLC
        423 N PALM ST, APT 305                                                                  6b Qualified dividends
        BEVERLY HILLS, CA 90210
 C     IRS Center where partnership filed return                                                6c Dividend equivalents
        e-file
                                                                                                7      Royalties
 D            Check if this is a publicly traded partnership (PTP)


   Part II                                                                                      8      Net short-term capital gain (loss)     17   Alternative minimum tax (AMT) items
                        Information About the Partner
 E     Partner's identifying number                                                             9a Net long-term capital gain (loss)
        Foreign US
  F    Partner's name, address, city, state, and ZIP code
                                                                                                9b Collectibles (28%) gain (loss)

        EKATERINA LYUDKOVSKAYA                                                                  9c Unrecaptured section 1250 gain             18   Tax-exempt income and
                                                                                                                                                   nondeductible expenses
                                                                                                10     Net section 1231 gain (loss)
 G            General partner or LLC                      X Limited partner or other
              member-manager                                  LLC member
                                                                                                11     Other income (loss)
 H       X Domestic partner                                   Foreign partner

 I1 What type of entity is this partner?                 Individual
 I2 If this partner is a retirement plan (IRA/SEP/Keogh/etc.), check here
                                                                                                                                              19   Distributions
 J     Partner's share of profit, loss, and capital (see instructions):
                     Beginning                            Ending                                12     Section 179 deduction
       Profit                                       100 %                            100 %
       Loss                                         100 %                            100 % 13          Other deductions                       20   Other information
       Capital                                      100 %                            100 %                                                    Z                         212,141.
 K     Partner's share of liabilities:
                     Beginning                                            Ending
       Nonrecourse . . . . . .         $                      $
       Qualified nonrecourse
       financing . . . . . . . .       $                      $
       Recourse . . . . . . . .        $                      $                                 14     Self-employment earnings (loss)
  L    Partner's capital account analysis:
       Beginning capital account. . . . . . . . . . . . . . $                      33,542.
       Capital contributed during the year . . . . . $
       Current year increase (decrease) . . . . . . . $                        212,141. *See attached statement for additional information.
       Withdrawals & distributions. . . . . . . . . . . . . $
       Ending capital account. . . . . . . . . . . . . . . . . $               245,683.
         X Tax basis                          GAAP                 Section 704(b) book
       Other (explain)
 M Did the partner contribute property with a built-in gain or loss?
       Yes                  X No
       If "Yes," attach statement (see instructions)
BAA For Paperwork Reduction Act Notice, see Instructions for Form 1065.                                                                            Schedule K-1 (Form 1065) 2018
Partner 1                                                                                                                                                          PTPA0312L   08/31/18
            Case
            Case1:20-bk-11006-VK
                 1:20-bk-11006-VK Doc
                                  Doc18   Filed06/01/20
                                      1 Filed   06/17/20 Entered
                                                          Entered06/01/20
                                                                  06/17/2014:44:15
                                                                           12:53:35 Desc
                                                                                    Desc
                                 Main
                                  MainDocument
                                       Document PagePage229
                                                         30 of 352
                                                               53
Schedule K-1 (Form 1065) 2018                LEV INVESTMENTS LLC                          XX-XXXXXXX                                                                           Page 2
This list identifies the codes used on Schedule K-1 for all partners and provides summarized reporting information for partners who file Form 1040. For detailed reporting
and filing information, see the separate Partner's Instructions for Schedule K-1 and the instructions for your income tax return.
                                                                                                        Code                                               Report on
  1 Ordinary business income (loss). Determine whether the income (loss) is passive                     J Work opportunity credit
        or nonpassive and enter on your return as follows.
                                                           Report on                                    K Disabled access credit
        Passive loss                                       See the Partner's Instructions               L Empowerment zone employment credit
                                                                                                        M Credit for increasing research activities        See the Partner's Instructions
        Passive income                                     Schedule E, line 28, column (h)
                                                                                                        N Credit for employer social security and
        Nonpassive loss                                    See the Partner's Instructions                   Medicare taxes
        Nonpassive income                                  Schedule E, line 28, column (k)
                                                                                                        O Backup withholding
                                                                                                        P Other credits
  2 Net rental real estate income (loss)                   See the Partner's Instructions
  3 Other net rental income (loss)                                                                   16 Foreign transactions
        Net income                                         Schedule E, line 28, column (h)
                                                                                                        A Name of country or U.S. possession
        Net loss                                           See the Partner's Instructions
                                                                                                        B Gross income from all sources                    Form 1116, Part I

  4 Guaranteed payments                                    Schedule E, line 28, column (k)
                                                                                                        C Gross income sourced at partner level
  5 Interest income                                        Form 1040, line 2b
                                                                                                        Foreign gross income sourced at partnership level
  6 a Ordinary dividends                                   Form 1040, line 3b
                                                                                                        D Section 951A category
  6 b Qualified dividends                                  Form 1040, line 3a
                                                                                                        E Foreign branch category
                                                                                                        F Passive category                                 Form 1116, Part I
  6 c Dividend equivalents                                 See the Partner's Instructions
  7 Royalties                                              Schedule E, line 4
                                                                                                        G General category
  8 Net short-term capital gain (loss)                     Schedule D, line 5
                                                                                                        H Other
  9 a Net long-term capital gain (loss)                    Schedule D, line 12                          Deductions allocated and apportioned at partner level
  9 b Collectibles (28%) gain (loss)                       28% Rate Gain Worksheet, line                  I Interest expense                               Form 1116, Part I
                                                           4 (Schedule D Instructions)                  J Other                                            Form 1116, Part I
  9 c Unrecaptured section 1250 gain                       See the Partner's Instructions               Deductions allocated and apportioned at partnership level to
 10 Net section 1231 gain (loss)                           See the Partner's Instructions               foreign source income
 11 Other income (loss)                                                                                 K Section 951A category
        Code                                                                                            L Foreign branch category
        A Other portfolio income (loss)                    See the Partner's Instructions               M Passive category                                 Form 1116, Part I
        B Involuntary conversions                          See the Partner's Instructions               N General category
        C Sec. 1256 contracts & straddles                  Form 6781, line 1                            O   Other
                                                                                                        Other information
        D Mining exploration costs recapture               See Pub. 535
                                                                                                        P Total foreign taxes paid                         Form 1116, Part II
        E Cancellation of debt                             Schedule 1 (Form 1040), line 21 or Form 982  Q Total foreign taxes accrued                      Form 1116, Part II
        F Section 951A income                                                                           R Reduction in taxes available for credit          Form 1116, line 12
        G Section 965(a) inclusion                                                                      S Foreign trading gross receipts                   Form 8873
        H Subpart F income other than                      See  the Partner's Instructions              T Extraterritorial income exclusion                Form 8873
            sections 951A and 965 inclusion                                                             U Section 951A(c)(1)(A) tested income
        I Other income (loss)                                                                           V   Tested  foreign income   tax
                                                                                                                                                          See the Partner's Instructions
 12 Section 179 deduction                                  See the Partner's Instructions               W Section 965 information
 13 Other deductions                                                                                    X Other foreign transactions
        A Cash contributions (60%)                                                                   17 Alternative minimum tax (AMT) items
        B Cash contributions (30%)                                                                      A Post-1986 depreciation adjustment
        C Noncash contributions (50%)                                                                   B Adjusted gain or loss                           See the Partner's
        D Noncash contributions (30%)                      See the Partner's                            C Depletion (other than oil & gas)                Instructions and
                                                           Instructions
        E Capital gain property to a 50%                                                                D Oil, gas, & geothermal ' gross income           the Instructions for
                                                                                                                                                          Form 6251
            organization (30%)                                                                          E Oil, gas, & geothermal ' deductions
        F Capital gain property (20%)                                                                   F Other AMT items
        G Contributions (100%)                                                                       18 Tax-exempt income and nondeductible expenses
                                                                                                        A Tax-exempt interest income                      Form 1040, line 2a
        H Investment interest expense                      Form 4952, line 1
                                                                                                        B Other tax-exempt income                         See the Partner's Instructions
         I Deductions ' royalty income                     Schedule E, line 19
                                                                                                        C Nondeductible expenses                          See the Partner's Instructions
        J Section 59(e)(2) expenditures                    See the Partner's Instructions
                                                                                                     19 Distributions
        K Excess business interest expense                 See the Partner's Instructions
                                                                                                        A Cash and marketable securities
        L Deductions ' portfolio (other)                   Schedule A, line 16
                                                                                                        B Distribution subject to section 737             See the Partner's Instructions
        M Amounts paid for medical insurance               Schedule A, line 1 or Schedule 1
                                                                                                        C Other property
                                                           (Form 1040), line 29
        N Educational assistance benefits                  See the Partner's Instructions            20 Other information
        O Dependent care benefits                          Form 2441, line 12                           A Investment income                               Form 4952, line 4a
        P Preproductive period expenses                    See the Partner's Instructions               B Investment expenses                             Form 4952, line 5
        Q Commercial revitalization deduction from                                                      C Fuel tax credit information                     Form 4136
            rental real estate activities                  See Form 8582 Instructions
                                                                                                        D Qualified rehabilitation expenditures (other    See the Partner's Instructions
        R Pensions and IRAs                                See the Partner's Instructions                    than rental real estate)
        S Reforestation expense deduction                  See the Partner's Instructions               E Basis of energy property                        See the Partner's Instructions
        T through V                                        Reserved for future use                      F Recapture of low-income housing credit          Form 8611, line 8
                                                                                                             (section 42(j)(5))
        W Other deductions                                 See the Partner's Instructions               G Recapture of low-income housing credit (other) Form 8611, line 8
        X Section 965(c) deduction                         See the Partner's Instructions               H Recapture of investment credit                  See Form 4255
 14 Self-employment earnings (loss)                                                                      I Recapture of other credits                     See the Partner's Instructions
Note. If you have a section 179 deduction or any partner-level deductions, see the
Partner's Instructions before completing Schedule SE.                                                   J Look-back     interest ' completed
                                                                                                             long-term contracts                          See Form 8697
        A Net earnings (loss) from self-employment         Schedule SE, Section A or B
                                                                                                        K Look-back     interest ' income
        B Gross farming or fishing income                  See the Partner's Instructions                    forecast method                              See Form 8866
        C Gross non-farm income                            See the Partner's Instructions               L Dispositions of property with
                                                                                                             section 179  deductions
 15 Credits
        A Low-income housing credit (section 42(j)(5))                                                  M Recapture of section 179 deduction
            from pre-2008 buildings                                                                     N Interest expense for corporate partners
        B Low-income housing credit (other) from                                                        O through Y
            pre-2008 buildings
                                                                                                        Z Section 199A income
        C Low-income housing credit (section 42(j)(5))
            from post-2007 buildings                                                                   AA Section 199A W-2 wages
                                                                                                       AB Section 199A unadjusted basis                   See the Partner's
        D Low-income housing credit (other) from           See the Partner's Instructions
                                                                                                                                                          Instructions
            post-2007 buildings                                                                        AC Section 199A REIT dividends
        E Qualified rehabilitation expenditures (rental                                                AD Section 199A PTP income
            real estate)
        F Other rental real estate credits                                                             AE Excess taxable income
        G Other rental credits                                                                         AF Excess business interest income
        H Undistributed capital gains credit               Schedule 5 (Form 1040), line 74, box a      AG Gross receipts for section 59A(e)
         I Biofuel producer credit                         See the Partner's Instructions              AH Other information
Partner 1: EKATERINA LYUDKOVSKAYA                                                 Foreign US                           PTPA0312L 12/11/18           Schedule K-1(Form 1065) 2018
Case
Case1:20-bk-11006-VK
     1:20-bk-11006-VK Doc
                      Doc18
                          1 Filed
                              Filed06/01/20
                                    06/17/20 Entered
                                              Entered06/01/20
                                                      06/17/2014:44:15
                                                               12:53:35 Desc
                                                                        Desc
                     Main
                      MainDocument
                           Document PagePage230
                                             31 of 352
                                                   53



                         RESOLUTIONS OF LEV INVESTMENTS, LLC
                         AUTHORIZING FILING OF PETITION UNDER
                          CHAPTER 11 OF THE BANKRUPTCY CODE



          I, Dmitri Lyuidkovskiy, hereby certify as follows:


          I am the sole Manager of Lev Investments, LLC (the "Company") with power to eenter
   into and execute this resolution. Based on recent developments with respect to the Company, the
   following resolutions were duly enacted, and the same remain in full force and effect, without
   modification, as of the date hereof:
                  RESOLVED, that Dmitri Lyuidkovskiy ("DL") is hereby
                  authorized to determine, based upon current and subsequent events
                  and advice of counsel, whether it is desirable and in the best
                  interests of the Company, its creditors, and other interested parties,
                  that the Company file a Petition under the provisions of Chapter 11
                  of Title 11, United States Code (the "Bankruptcy Code");

                 FURTHER RESOLVED, that DL is hereby authorized and
                 directed on behalf of and in the name of the Company to execute a
                 Chapter 11 bankruptcy petition and all related documents and
                 papers on behalf of the Company in order to enable the Company
                 to commence a Chapter 11 bankruptcy case;


                 FURTHER RESOLVED, that DL is hereby authorized and
                 directed on behalf of and in the name of the Company to execute
                 and file and to cause counsel for the Company to prepare with the
                 assistance of the Company as appropriate all petitions, schedules,
                 lists and other papers, documents and pleadings in connection with
                 the Company's bankruptcy case, and to take any and all action
                 which DL deems necessary and proper in connection with the
                 Company's bankruptcy case;

                 FURTHER RESOLVED, that the Company hereby retains the
                 law offices of Levene, Neale, Bender, Yoo & Brill L.L.P.
                 ("LNBYB") as bankruptcy counsel for the Company for purposes
                 of, among other things, representing the Company in its Chapter 11
                 case; and

                 FURTHER RESOLVED, that DL is hereby authorized and
                 directed on behalf of and in the name of the Company to execute a
                 pre-petition retainer agreement, and is hereby authorized and
                 directed on behalf of and in the name of the Company to execute
                 the Company's employment application of LNBYB as bankruptcy
                 counsel to the Company in the Company's Chapter 11 bankruptcy
                 case.

   Dated: June 1, 2020
              Case
              Case1:20-bk-11006-VK
                   1:20-bk-11006-VK Doc
                                    Doc18
                                        1 Filed
                                            Filed06/01/20
                                                  06/17/20 Entered
                                                            Entered06/01/20
                                                                    06/17/2014:44:15
                                                                             12:53:35 Desc
                                                                                      Desc
                                   Main
                                    MainDocument
                                         Document PagePage231
                                                           32 of 352
                                                                 53



Fill in this information to i d e n t i f y ~                                     ------ -

Debtor name         Lev Investments, LLC

United States Bankruptcy Court for the:             CENTRAL DISTRICT OF CALIFORNIA - SAN FERNANDO

Case number (if known)
                                                                                                                                D   Check if this is an
                                                                                                                                    amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                           12/16

An individual who is authorized to act on behalf of a non-h,ciividual debtor, sue;·, as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual's position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING •• Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $600,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 162, 1341,
1619, and 3671.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative oflhe debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

        •         Schedule A/B_- Assets-Rea/ and Personal Property (Official Form 206A/B)
        •         Schedule D: Creditors Who Have Claims Secured by Property (Official Form 2060)
        •         Schedule EIF: Creditors Who Have Unsecured Claims (Official Form 206E/F)
        •         Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
        •         Schedule H: Codebtors (Official Form 206H)
        •         Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
        D         Amended Schedule
        D         Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
        D         Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct

        Executed on         June 1,2020




                                                                     Manager
                                                                     Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www_bestcase.com                                                                            Best Case Bankruptcy
                    Case
                    Case1:20-bk-11006-VK
                         1:20-bk-11006-VK Doc
                                          Doc18
                                              1 Filed
                                                  Filed06/01/20
                                                        06/17/20 Entered
                                                                  Entered06/01/20
                                                                          06/17/2014:44:15
                                                                                   12:53:35 Desc
                                                                                            Desc
                                         Main
                                          MainDocument
                                               Document PagePage232
                                                                 33 of 352
                                                                       53

 Fill in this information to identify the case:
 Debtor name Lev Investments, LLC
 United States Bankruptcy Court for the: CENTRAL DISTRICT OF                                                                                      Check if this is an
                                                CALIFORNIA - SAN FERNANDO
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 LDI Ventures, LLC                                              investor loans                                                                                        $2,800,000.00
 423 N Palm dr
 Beverly Hills, CA
 90210
 Michael Masinovsky                                             investor loans          Unliquidated                                                                    $228,860.00
 21810 Eaton Place                                              (subject to             Subject to
 Cupertino, CA 95014                                            offset/reduction)       Setoff
 Landmark Land,                                                 Obligation due to       Unliquidated                                                                      $50,000.00
 LLC                                                            terminated
 Attn Alex                                                      escrow
 Polovinchik
 860 Via De La Paz,
 suite E-1
 Pacific Palisades,
 CA 90272
 G&B Law, LLP                                                   legal fees                                                                                                        $0.00
 Attn: James R.
 Felton
 16000 Ventura Blvd.,
 suite 1000
 Encino, CA 91436
 Jeff Nodd, Esq.                                                legal fees              Unliquidated                                                                              $0.00
 15250 Ventura Blvd                                             (contingency
 Encino, CA 91436                                               case)




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
             Case
             Case1:20-bk-11006-VK
                  1:20-bk-11006-VK Doc
                                   Doc18
                                       1 Filed
                                           Filed06/01/20
                                                 06/17/20 Entered
                                                           Entered06/01/20
                                                                   06/17/2014:44:15
                                                                            12:53:35 Desc
                                                                                     Desc
                                  Main
                                   MainDocument
                                        Document PagePage233
                                                          34 of 352
                                                                53
                                                              United States Bankruptcy Court
                                                         Central District of California - San Fernando
 In re      Lev Investments, LLC                                                                           Case No.
                                                                                  Debtor(s)                Chapter       11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case


Name and last known address or place of                              Security Class Number of Securities              Kind oflnterest
business of holder
EKATERINA LYUDKOVSKAYA                                               Member         100%
Oktyabrdkiy per.5, unit 1
Moscow, Russia 12701


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the Manager of the corporation named as the debtor in this case, declare under penalty of perjury that I have read
the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



Date       June 1, 2020



                      Penalty for making a false statement ofconcealingproperty: Fine of up to $500,000
                                                                      18 U .S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
           Case
           Case1:20-bk-11006-VK
                1:20-bk-11006-VK Doc
                                 Doc18
                                     1 Filed
                                         Filed06/01/20
                                               06/17/20 Entered
                                                         Entered06/01/20
                                                                 06/17/2014:44:15
                                                                          12:53:35 Desc
                                                                                   Desc
                                Main
                                 MainDocument
                                      Document PagePage234
                                                        35 of 352
                                                              53

                                 STATEMENT OF RELATED CASES
                              INFORMATION REQUIRED BY LBR 1015-2
               UNITED STATES BANKRUPTCY COURT, CENTRAL DISTRICT OF CALIFORNIA
1. A petition under the Bankruptcy Act of 1898 or the Bankruptcy Reform Act of 1978 has previously been filed by or
   against the debtor, his/her spouse, his or her current or former domestic partner, an affiliate of the debtor, any
   copartnership or joint venture of which debtor is or formerly was a general or limited partner, or member, or any
   corporation of which the debtor is a director, officer, or person in control, as follows: (Set forth the complete number
   and title of each such of prior proceeding, date filed, nature thereof, the Bankruptcy Judge and court to whom
   assigned, whether still pending and, if not, the disposition thereof. If none, so indicate. Also, list any real property
   included in Schedule A/B that was filed with any such prior proceeding(s).)
None

2.(If petitioner is a partnership or joint venture) A petition under the Bankruptcy Act of 1898 or the Bankruptcy Reform
  Act of 1978 has previously been filed by or against the debtor or an affiliate of the debtor, or a general partner in the
  debtor, a relative of the general partner, general partner of, or person in control of the debtor, partnership in which the
  debtor is a general partner, general partner of the debtor, or person in control of the debtor as follows: (Set forth the
  complete number and title of each such prior proceeding, date filed, nature of the proceeding, the Bankruptcy Judge
  and court to whom assigned, whether still pending and, if not, the disposition thereof. If none, so indicate. Also, list
  any real property included in Schedule A/B that was filed with any such prior proceeding(s).)
None

3. (If petitioner is a corporation) A petition under the Bankruptcy Act of 1898 or the Bankruptcy Reform Act of 1978 has
   previously been filed by or against the debtor, or any of its affiliates or subsidiaries, a director of the debtor, an officer
   of the debtor, a person in control of the debtor, a partnership in which the debtor is general partner, a general partner
   of the debtor, a relative of the general partner, director, officer, or person in control of the debtor, or any persons, firms
   or corporations owning 20% or more of its voting stock as follows: (Set forth the complete number and title of each
   such prior proceeding, date filed, nature of proceeding, the Bankruptcy Judge and court to whom assigned, whether
   still pending, and if not, the disposition thereof. If none, so indicate. Also, list any real property included in Schedule
   A/8 that was filed with any such prior proceeding(s).)
 None

4.(If petitioner is an individual) A petition under the Bankruptcy Reform Act of 1978, including amendments thereof, has
  been filed by or against the debtor within the last 180 days: (Set forth the complete number and title of each such prior
  proceeding, date filed, nature of proceeding, the Bankruptcy Judge and court to whom assigned, whether still
  pending, and if not, the disposition thereof. If none, so indicate. Also, list any real property included in Schedule A/B
  that was filed with any such prior proceeding(s).)
None

I declare, under penalty of perjury, that the foregoing is true and correct.
Executed at      Sherman Oaks                                      , California.

Date:            June 1, 2020                                                                        Signature of Debtor 1
                 - -~----------


                                                                                                      Signature of Debtor 2




                  This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

October 2018                                                              Page 1               F 1015-2.1.STMT.RELATED.CASES
              Case
              Case1:20-bk-11006-VK
                   1:20-bk-11006-VK Doc
                                    Doc18
                                        1 Filed
                                            Filed06/01/20
                                                  06/17/20 Entered
                                                            Entered06/01/20
                                                                    06/17/2014:44:15
                                                                             12:53:35 Desc
                                                                                      Desc
                                   Main
                                    MainDocument
                                         Document PagePage235
                                                           36 of 352
                                                                 53
 Fill in this information to identify the case:

 Debtor name            Lev Investments, LLC

 United States Bankruptcy Court for the:                       CENTRAL DISTRICT OF CALIFORNIA - SAN FERNANDO

 Case number (if known)
                                                                                                                                                                                    Check if this is an
                                                                                                                                                                                        amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                    12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                   $        3,300,000.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                      $        2,619,550.48

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                     $        5,919,550.48


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                   $        1,065,675.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                      $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                              +$        3,078,860.00


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                            $          4,144,535.00




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                  page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                                           Best Case Bankruptcy
              Case
              Case1:20-bk-11006-VK
                   1:20-bk-11006-VK Doc
                                    Doc18
                                        1 Filed
                                            Filed06/01/20
                                                  06/17/20 Entered
                                                            Entered06/01/20
                                                                    06/17/2014:44:15
                                                                             12:53:35 Desc
                                                                                      Desc
                                   Main
                                    MainDocument
                                         Document PagePage236
                                                           37 of 352
                                                                 53
 Fill in this information to identify the case:

 Debtor name          Lev Investments, LLC

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA - SAN FERNANDO

 Case number (if known)
                                                                                                                                  Check if this is an
                                                                                                                                        amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                        12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       No. Go to Part 2.
       Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                    Current value of
                                                                                                                                        debtor's interest

 3.         Checking, savings, money market, or financial brokerage accounts (Identify all)
            Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                             number


            3.1.     Checking account at Wells Fargo                        Checking                         9089                                  $28,412.16




            3.2.     Checking account at Wells Fargo Bank                   Checking                         8367                                  $21,138.32



 4.         Other cash equivalents (Identify all)

 5.         Total of Part 1.                                                                                                                    $49,550.48
            Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:           Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

       No.   Go to Part 3.
       Yes Fill in the information below.

 Part 3:           Accounts receivable
10. Does the debtor have any accounts receivable?

       No. Go to Part 4.
       Yes Fill in the information below.
 11.        Accounts receivable


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                              page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case
            Case1:20-bk-11006-VK
                 1:20-bk-11006-VK Doc
                                  Doc18
                                      1 Filed
                                          Filed06/01/20
                                                06/17/20 Entered
                                                          Entered06/01/20
                                                                  06/17/2014:44:15
                                                                           12:53:35 Desc
                                                                                    Desc
                                 Main
                                  MainDocument
                                       Document PagePage237
                                                         38 of 352
                                                               53
 Debtor         Lev Investments, LLC                                                               Case number (If known)
                Name


           11a. 90 days old or less:                                 0.00     -                                   0.00 = ....                    Unknown
                                              face amount                            doubtful or uncollectible accounts



           11a. 90 days old or less:                         2,570,000.00     -                                   0.00 = ....               $2,570,000.00
                                              face amount                            doubtful or uncollectible accounts




 12.       Total of Part 3.                                                                                                             $2,570,000.00
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

     No.    Go to Part 5.
     Yes Fill in the information below.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

     No.    Go to Part 6.
     Yes Fill in the information below.

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

     No.    Go to Part 7.
     Yes Fill in the information below.

 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

     No.    Go to Part 8.
     Yes Fill in the information below.

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

     No.    Go to Part 9.
     Yes Fill in the information below.

 Part 9:        Real property
54. Does the debtor own or lease any real property?

     No. Go to Part 10.
     Yes Fill in the information below.
 55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

           Description and location of                    Nature and              Net book value of         Valuation method used   Current value of
           property                                       extent of               debtor's interest         for current value       debtor's interest
           Include street address or other                debtor's interest       (Where available)
           description such as Assessor                   in property
           Parcel Number (APN), and type
           of property (for example,

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                          page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
            Case
            Case1:20-bk-11006-VK
                 1:20-bk-11006-VK Doc
                                  Doc18
                                      1 Filed
                                          Filed06/01/20
                                                06/17/20 Entered
                                                          Entered06/01/20
                                                                  06/17/2014:44:15
                                                                           12:53:35 Desc
                                                                                    Desc
                                 Main
                                  MainDocument
                                       Document PagePage238
                                                         39 of 352
                                                               53
 Debtor         Lev Investments, LLC                                                         Case number (If known)
                Name

            acreage, factory, warehouse,
            apartment or office building, if
            available.
            55.1. Single Family
                     residence located at
                     13854 Albers Street,
                     Sherman Oaks, CA
                     91401                                Fee simple               $3,300,000.00                             $3,300,000.00




 56.        Total of Part 9.                                                                                              $3,300,000.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
             No
             Yes
 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
             No
             Yes
 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

     No.    Go to Part 11.
     Yes Fill in the information below.

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

     No. Go to Part 12.
     Yes Fill in the information below.
                                                                                                                      Current value of
                                                                                                                      debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities

 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)
            Claims and causes of action agains Sensible Consulting
            & Management, Inc. re: usury, fraud and related claims                                                                Unknown
            Nature of claim
            Amount requested                                             $0.00


            Claims against former counsel re: professional
            negligence                                                                                                            Unknown
            Nature of claim
            Amount requested                                             $0.00



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                         page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
            Case
            Case1:20-bk-11006-VK
                 1:20-bk-11006-VK Doc
                                  Doc18
                                      1 Filed
                                          Filed06/01/20
                                                06/17/20 Entered
                                                          Entered06/01/20
                                                                  06/17/2014:44:15
                                                                           12:53:35 Desc
                                                                                    Desc
                                 Main
                                  MainDocument
                                       Document PagePage239
                                                         40 of 352
                                                               53
 Debtor         Lev Investments, LLC                                                         Case number (If known)
                Name

           Clasim against FR, LLC and co-conspirators related to
           fraud, including, without limittion, hijacking of Debtor's
           real property                                                                                                   Unknown
           Nature of claim
           Amount requested                                              $0.00


           Claims against Real Property Trustee, Inc., re wrongful
           foreclosure advise re: Coachella property                                                                       Unknown
           Nature of claim
           Amount requested                                              $0.00


           Claims against insurance company for damage and bad
           faith coverage related to Sherman Oaks residence and
           insruance denial of coveage                                                                                     Unknown
           Nature of claim
           Amount requested                                              $0.00



 75.       Other contingent and unliquidated claims or causes of action of
           every nature, including counterclaims of the debtor and rights to
           set off claims

 76.       Trusts, equitable or future interests in property

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership

 78.       Total of Part 11.                                                                                                  $0.00
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
            No
            Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                  page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                    Best Case Bankruptcy
             Case
             Case1:20-bk-11006-VK
                  1:20-bk-11006-VK Doc
                                   Doc18
                                       1 Filed
                                           Filed06/01/20
                                                 06/17/20 Entered
                                                           Entered06/01/20
                                                                   06/17/2014:44:15
                                                                            12:53:35 Desc
                                                                                     Desc
                                  Main
                                   MainDocument
                                        Document PagePage240
                                                          41 of 352
                                                                53
 Debtor          Lev Investments, LLC                                                                                Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                            $49,550.48

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                 $2,570,000.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                      $3,300,000.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                         $2,619,550.48            + 91b.            $3,300,000.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $5,919,550.48




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
             Case
             Case1:20-bk-11006-VK
                  1:20-bk-11006-VK Doc
                                   Doc18
                                       1 Filed
                                           Filed06/01/20
                                                 06/17/20 Entered
                                                           Entered06/01/20
                                                                   06/17/2014:44:15
                                                                            12:53:35 Desc
                                                                                     Desc
                                  Main
                                   MainDocument
                                        Document PagePage241
                                                          42 of 352
                                                                53
 Fill in this information to identify the case:

 Debtor name          Lev Investments, LLC

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA - SAN FERNANDO

 Case number (if known)
                                                                                                                                        Check if this is an
                                                                                                                                             amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
        No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
        Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                   Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                               Amount of claim             Value of collateral
                                                                                                                                               that supports this
                                                                                                                   Do not deduct the value     claim
                                                                                                                   of collateral.
        Los Angeles County Tax
 2.1                                                                                                                        $18,000.00           $3,300,000.00
        Collector                                     Describe debtor's property that is subject to a lien
        Creditor's Name                               Single Family residence located at 13854
        P.O. Box 54018                                Albers Street, Sherman Oaks, CA 91401
        Los Angeles, CA
        90054-0018
        Creditor's mailing address                    Describe the lien
                                                      statutory property tax
                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative       Disputed
        priority.
        1. Los Angeles County Tax
        Collector
        2. Sensible Consulting &
        Mgmt Inc
        3. Ming Zhou

 2.2    Ming Zhou                                     Describe debtor's property that is subject to a lien                         $0.00         $3,300,000.00
        Creditor's Name                               Single Family residence located at 13854
        Thomas Krantz, Esq.                           Albers Street, Sherman Oaks, CA 91401
        2082 Michelson Drive, Suite
        212
        Irvine, CA 92612
        Creditor's mailing address                    Describe the lien
                                                      investor/creditor obligation (not debtor
                                                      obligation)
                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?


Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
             Case
             Case1:20-bk-11006-VK
                  1:20-bk-11006-VK Doc
                                   Doc18
                                       1 Filed
                                           Filed06/01/20
                                                 06/17/20 Entered
                                                           Entered06/01/20
                                                                   06/17/2014:44:15
                                                                            12:53:35 Desc
                                                                                     Desc
                                  Main
                                   MainDocument
                                        Document PagePage242
                                                          43 of 352
                                                                53
 Debtor       Lev Investments, LLC                                                                    Case number (if known)
              Name

        Date debt was incurred                         No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative
        priority.                                      Disputed
        Specified on line 2.1

        Sensible Consulting &
 2.3                                                                                                                        $1,047,675.00        $3,300,000.00
        Mgmt Inc                                      Describe debtor's property that is subject to a lien
        Creditor's Name                               Single Family residence located at 13854
        c/o John Burgee Esq.                          Albers Street, Sherman Oaks, CA 91401
        20501 Ventura Boulevard,
        Suite 262
        Woodland Hills, CA 91364
        Creditor's mailing address                    Describe the lien
                                                      investor lien
                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative
        priority.
                                                       Disputed
        Specified on line 2.1

                                                                                                                               $1,065,675.0
 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                         0

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity
         Michael Leizerovitz
         15 Via Monarca St.                                                                                    Line   2.3
         Dana Point, CA 92629




Official Form 206D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                       page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
             Case
             Case1:20-bk-11006-VK
                  1:20-bk-11006-VK Doc
                                   Doc18
                                       1 Filed
                                           Filed06/01/20
                                                 06/17/20 Entered
                                                           Entered06/01/20
                                                                   06/17/2014:44:15
                                                                            12:53:35 Desc
                                                                                     Desc
                                  Main
                                   MainDocument
                                        Document PagePage243
                                                          44 of 352
                                                                53
 Fill in this information to identify the case:

 Debtor name         Lev Investments, LLC

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA - SAN FERNANDO

 Case number (if known)
                                                                                                                                             Check if this is an
                                                                                                                                                  amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

           No. Go to Part 2.
           Yes. Go to line 2.
       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                    Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                $0.00      $0.00
           Franchise Tax Board                                       Check all that apply.
           Special Procedures                                         Contingent
           POB 2952                                                   Unliquidated
           Sacramento, CA 95812                                       Disputed
           Date or dates debt was incurred                           Basis for the claim:
                                                                     notice
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                $0.00      $0.00
           Internal Revenue Service                                  Check all that apply.
           Insolvency I Stop 5022                                     Contingent
           300 N. Los Angeles St., #4062                              Unliquidated
           Los Angeles, CA 90012-9903                                 Disputed
           Date or dates debt was incurred                           Basis for the claim:
                                                                     notice
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                    page 1 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                   26717                                 Best Case Bankruptcy
             Case
             Case1:20-bk-11006-VK
                  1:20-bk-11006-VK Doc
                                   Doc18
                                       1 Filed
                                           Filed06/01/20
                                                 06/17/20 Entered
                                                           Entered06/01/20
                                                                   06/17/2014:44:15
                                                                            12:53:35 Desc
                                                                                     Desc
                                  Main
                                   MainDocument
                                        Document PagePage244
                                                          45 of 352
                                                                53
 Debtor       Lev Investments, LLC                                                                    Case number (if known)
              Name

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $0.00
           FR, LLC                                                            Contingent
           c/o Michael Shemtoub, Esq.                                         Unliquidated
           4929 Wilshire Blvd., suite 702
           Los Angeles, CA 90010                                              Disputed
           Date(s) debt was incurred                                         Basis for the claim:    Fraudulent lawsuit and lis pendens - listed for notice
                                                                             purposes
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.        Unknown
           G&B Law, LLP                                                       Contingent
           Attn: James R. Felton                                              Unliquidated
           16000 Ventura Blvd., suite 1000                                    Disputed
           Encino, CA 91436
                                                                             Basis for the claim:    legal fees
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?    No  Yes
 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.        Unknown
           Jeff Nodd, Esq.                                                    Contingent
           15250 Ventura Blvd                                                 Unliquidated
           Encino, CA 91436
                                                                              Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    legal fees (contingency case)
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.      $50,000.00
           Landmark Land, LLC                                                 Contingent
           Attn Alex Polovinchik                                              Unliquidated
           860 Via De La Paz, suite E-1
                                                                              Disputed
           Pacific Palisades, CA 90272
           Date(s) debt was incurred
                                                                             Basis for the claim:    Obligation due to terminated escrow
           Last 4 digits of account number                                   Is the claim subject to offset?    No  Yes
 3.5       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.   $2,800,000.00
           LDI Ventures, LLC                                                  Contingent
           423 N Palm dr                                                      Unliquidated
           Beverly Hills, CA 90210                                            Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    investor loans
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.6       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.    $228,860.00
           Michael Masinovsky                                                 Contingent
           21810 Eaton Place                                                  Unliquidated
           Cupertino, CA 95014
                                                                              Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    investor loans (subject to offset/reduction)
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No     Yes
 3.7       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $0.00
           Real Property Trustee, Inc.                                        Contingent
           P.O. Box 17064                                                     Unliquidated
           Beverly Hills, CA 90209                                            Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    notice only
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No     Yes

 Part 3:      List Others to Be Notified About Unsecured Claims


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 2 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case
            Case1:20-bk-11006-VK
                 1:20-bk-11006-VK Doc
                                  Doc18
                                      1 Filed
                                          Filed06/01/20
                                                06/17/20 Entered
                                                          Entered06/01/20
                                                                  06/17/2014:44:15
                                                                           12:53:35 Desc
                                                                                    Desc
                                 Main
                                  MainDocument
                                       Document PagePage245
                                                         46 of 352
                                                               53
 Debtor       Lev Investments, LLC                                                                 Case number (if known)
              Name

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                               On which line in Part1 or Part 2 is the          Last 4 digits of
                                                                                                  related creditor (if any) listed?                account number, if
                                                                                                                                                   any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                   Total of claim amounts
 5a. Total claims from Part 1                                                                        5a.       $                           0.00
 5b. Total claims from Part 2                                                                        5b.   +   $                   3,078,860.00

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                             5c.       $                      3,078,860.00




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 3 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case
            Case1:20-bk-11006-VK
                 1:20-bk-11006-VK Doc
                                  Doc18
                                      1 Filed
                                          Filed06/01/20
                                                06/17/20 Entered
                                                          Entered06/01/20
                                                                  06/17/2014:44:15
                                                                           12:53:35 Desc
                                                                                    Desc
                                 Main
                                  MainDocument
                                       Document PagePage246
                                                         47 of 352
                                                               53
 Fill in this information to identify the case:

 Debtor name         Lev Investments, LLC

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA - SAN FERNANDO

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                    amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                 12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.     Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules.   There is nothing else to report on this form.
        Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal             Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                    State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired
                                                                               lease

 2.1       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.2       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.3       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.4       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
            Case
            Case1:20-bk-11006-VK
                 1:20-bk-11006-VK Doc
                                  Doc18
                                      1 Filed
                                          Filed06/01/20
                                                06/17/20 Entered
                                                          Entered06/01/20
                                                                  06/17/2014:44:15
                                                                           12:53:35 Desc
                                                                                    Desc
                                 Main
                                  MainDocument
                                       Document PagePage247
                                                         48 of 352
                                                               53
 Fill in this information to identify the case:

 Debtor name         Lev Investments, LLC

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA - SAN FERNANDO

 Case number (if known)
                                                                                                                           Check if this is an
                                                                                                                               amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

  No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
  Yes
   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                           Check all schedules
                                                                                                                                that apply:
    2.1                                                                                                                        D
                                               Street                                                                           E/F
                                                                                                                               G
                                               City                  State      Zip Code


    2.2                                                                                                                        D
                                               Street                                                                           E/F
                                                                                                                               G
                                               City                  State      Zip Code


    2.3                                                                                                                        D
                                               Street                                                                           E/F
                                                                                                                               G
                                               City                  State      Zip Code


    2.4                                                                                                                        D
                                               Street                                                                           E/F
                                                                                                                               G
                                               City                  State      Zip Code




Official Form 206H                                                           Schedule H: Your Codebtors                                      Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
         Case
         Case1:20-bk-11006-VK
                 1:20-bk-11006-VK Doc  Doc181 Filed
                                                Filed06/01/20
                                                      06/17/20 Entered
                                                                 Entered06/01/20
                                                                          06/17/2014:44:15
                                                                                   12:53:35 Desc
                                                                                            Desc
                                     Main
                                      Main Document
                                            Document     Page
                                                          Page 248
                                                                49 of 352
                                                                      53
Attorney or Party Name, Address, Telephone & FAX Nos.' FOR COURT USE ONLy
State Bar No. & Email Address
David B. Golubchik 185520
10250 Constellation Blvd., Suite 1700
Los Angeles, CA 90067
                                                                                                                                                      I
                                                                                                                                                      I
(310) 229-1234
California State Bar Number. 185520 CA
                                                                                                                                                      I




D Debtor(s) appearing without an attorney
•    Attorney tor Debtor

                                            UNITED STATES BANKRUPTCY COURT
                                      CENTRAL DISTRICT OF CALIFORNIA - SAN FERNANDO

In re:
                                                                                  CASE NO.:
            Lev Investments, LLC
                                                                                 CHAPTER: 11




                                                                                                     VERIFICATION OF MASTER
                                                                                                    MAILING LIST OF CREDITORS

                                                                                                                   [LBR 1007-1(a)]

                                                              Debtor(s).

Pursuant to LBR 1007-1(a), the Debtor, or the Debtor's attorney if applicable, certifies under penalty of perjury that the
master mailing list of creditors filed in this bankruptcy case, consisting of _2_ sheet(s) is complet  orrect, and
consistent with the Debtor's schedules and I/we assume all responsibility for erro~s and_~~~ss· ~

Date: June 1, 2020                                                                                                     .,./                      ,



Date:
         - -- - -- -- - - -- - - -- - -                                                  Signature of Debtor 2 Uoint debtor) ) (if applicable)

Date: June 1, 2020                                                                          /s/ David B. Golubchik
                                                                                         Signature of Attorney for Debtor (if applicable)




                  This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2015                                                                                      F 1007-1.MAILING.LIST.VERIFICATION
    Case
    Case1:20-bk-11006-VK
         1:20-bk-11006-VK Doc
                          Doc18
                              1 Filed
                                  Filed06/01/20
                                        06/17/20 Entered
                                                  Entered06/01/20
                                                          06/17/2014:44:15
                                                                   12:53:35 Desc
                                                                            Desc
                         Main
                          MainDocument
                               Document PagePage249
                                                 50 of 352
                                                       53


x
a
M
s
A
o
t
i
d
e
r
C
{
1
k
b
}




                        Lev Investments, LLC
                        PO Box 16646
                        Beverly Hills, CA 90209


                        David B. Golubchik
                        Levene, Neale, Bender, Yoo & Brill L.L.P.
                        10250 Constellation Blvd., Suite 1700
                        Los Angeles, CA 90067


                        U.S. Trustee San Fernando Valley
                        915 Wilshire Blvd.
                        Suite 1850
                        Los Angeles, CA 90017


                        FR, LLC
                        c/o Michael Shemtoub, Esq.
                        4929 Wilshire Blvd., suite 702
                        Los Angeles, CA 90010


                        Franchise Tax Board
                        Special Procedures
                        POB 2952
                        Sacramento, CA 95812


                        G&B Law, LLP
                        Attn: James R. Felton
                        16000 Ventura Blvd., suite 1000
                        Encino, CA 91436


                        Internal Revenue Service
                        Insolvency I Stop 5022
                        300 N. Los Angeles St., #4062
                        Los Angeles, CA 90012-9903


                        Jeff Nodd, Esq.
                        15250 Ventura Blvd
                        Encino, CA 91436
Case
Case1:20-bk-11006-VK
     1:20-bk-11006-VK Doc
                      Doc18
                          1 Filed
                              Filed06/01/20
                                    06/17/20 Entered
                                              Entered06/01/20
                                                      06/17/2014:44:15
                                                               12:53:35 Desc
                                                                        Desc
                     Main
                      MainDocument
                           Document PagePage250
                                             51 of 352
                                                   53



                    Landmark Land, LLC
                    Attn Alex Polovinchik
                    860 Via De La Paz, suite E-1
                    Pacific Palisades, CA 90272


                    LDI Ventures, LLC
                    423 N Palm dr
                    Beverly Hills, CA 90210


                    Los Angeles County Tax Collector
                    P.O. Box 54018
                    Los Angeles, CA 90054-0018


                    Michael Leizerovitz
                    15 Via Monarca St.
                    Dana Point, CA 92629


                    Michael Masinovsky
                    21810 Eaton Place
                    Cupertino, CA 95014


                    Ming Zhou
                    Thomas Krantz, Esq.
                    2082 Michelson Drive, Suite 212
                    Irvine, CA 92612


                    Real Property Trustee, Inc.
                    P.O. Box 17064
                    Beverly Hills, CA 90209


                    Sensible Consulting & Mgmt Inc
                    c/o John Burgee Esq.
                    20501 Ventura Boulevard, Suite 262
                    Woodland Hills, CA 91364
     Case
     Case1:20-bk-11006-VK
          1:20-bk-11006-VK Doc
                           Doc18
                               1 Filed
                                   Filed06/01/20
                                         06/17/20 Entered
                                                   Entered06/01/20
                                                           06/17/2014:44:15
                                                                    12:53:35 Desc
                                                                             Desc
                          Main
                           MainDocument
                                Document PagePage251
                                                  52 of 352
                                                        53


Attorney or Party Name, Address, Telephone & FAX Nos., and State Bar No. &         FOR COURT USE ONLY
Email Address
David B. Golubchik 185520
10250 Constellation Blvd., Suite 1700
Los Angeles, CA 90067
(310) 229-1234
California State Bar Number: 185520 CA




 Attorney for:
                                                UNITED STATES BANKRUPTCY COURT
                                                 CENTRAL DISTRICT OF CALIFORNIA

In re:                                                                        CASE NO.:
         Lev Investments, LLC                                                 ADVERSARY NO.:
                                                                   Debtor(s), CHAPTER: 11

                                                                  Plaintiff(s),
                                                                                    CORPORATE OWNERSHIP STATEMENT
                                                                                       PURSUANT TO FRBP 1007(a)(1)
                                                                                         and 7007.1, and LBR 1007-4

                                                                                                                   [No hearing]
                                                              Defendant(s).

Pursuant to FRBP 1007(a)(1) and 7007.1, and LBR 1007-4, any corporation, other than a governmental unit, that is a debtor in
a voluntary case or a party to an adversary proceeding or a contested matter shall file this Statement identifying all its parent
corporations and listing any publicly held company, other than a governmental unit, that directly or indirectly own 10% or more
of any class of the corporation’s equity interest, or state that there are no entities to report. This Corporate Ownership
Statement must be filed with the initial pleading filed by a corporate entity in a case or adversary proceeding. A supplemental
statement must promptly be filed upon any change in circumstances that renders this Corporate Ownership Statement
inaccurate.

I,   David B. Golubchik 185520                                                , the undersigned in the above-captioned case, hereby declare
                 (Print Name of Attorney or Declarant)
under penalty of perjury under the laws of the United States of America that the following is true and correct:




___________________________________________________________________________
                This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
December 2012                                                                                                F 1007-4.CORP.OWNERSHIP.STMT
          Case
          Case1:20-bk-11006-VK
               1:20-bk-11006-VK Doc
                                Doc18
                                    1 Filed
                                        Filed06/01/20
                                              06/17/20 Entered
                                                        Entered06/01/20
                                                                06/17/2014:44:15
                                                                         12:53:35 Desc
                                                                                  Desc
                               Main
                                MainDocument
                                     Document PagePage252
                                                       53 of 352
                                                             53


[Check the appropriate boxes and, if applicable, provide the required information.]
1.          I have personal knowledge of the matters set forth in this Statement because:
             I am the president or other officer or an authorized agent of the Debtor corporation
             I am a party to an adversary proceeding
             I am a party to a contested matter
             I am the attorney for the Debtor corporation
2.a.         The following entities, other than the debtor or a governmental unit, directly or indirectly own 10% or more of any
              class of the corporation’s(s’) equity interests:
              [For additional names, attach an addendum to this form.]
     b.      There are no entities that directly or indirectly own 10% or more of any class of the corporation’s equity interest.
June 1, 2020                                                                              By:     /s/ David B. Golubchik
Date                                                                                              Signature of Debtor, or attorney for Debtor

                                                                                          Name:         David B. Golubchik 185520
                                                                                                        Printed name of Debtor, or attorney for
                                                                                                        Debtor




___________________________________________________________________________
                  This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
December 2012                                                                                                  F 1007-4.CORP.OWNERSHIP.STMT
Case 1:20-bk-11006-VK    Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35   Desc
                        Main Document    Page 253 of 352




        EXHIBIT “O”
Electronically FILE   y Superior Court of California , County of Los Angeles on 10/24/2019 06:38 PM Sherri R. Carter, Executive Officer/Clerk of Court, by N. Alvarez.Deputy   lerk
                      Case 1:20-bk-11006-VK                      Doc 18 Filed         06/17/20 Entered 06/17/20 12:53:35
                                                                                  19STCV38222                                                                      Desc
                                                                Main
                                         Assigned for all purposes      Document
                                                                   to: Stanley             Page
                                                                               Mosk Courthouse       254
                                                                                               . Judicial    of 352
                                                                                                          Officer: Mel Red Recana




                      LAW OFFICES OF HOWARD   A. KAPP
                2     3731 WILSHIREBLVD.,SUITE514
                      Los ANGELES, CALIFORNIA 90010
                3

                4     STATE BARNO. 86207
                5
                      TELEPHONE (213) 927-8000
                6     EMAIL hkapp@kapplaw.com
                7
                      Attorney for Mariya Ayzenberg
                8

                9                            SUPERIOR COURT OF THE STATE OF CALIFORNIA
               10
                                                          FOR THE COUNTY OF LOS ANGELES,
               11


               12
                                                                 CENTRAL JUDICIAL DISTRICT
                                                                                                                         1 9STCV38222
               13     MARIYA A YZENBERG,                                                           Case No.:
               14
                                             Plaintiff,                                            COMPLAINT FOR:
               15

               16                vs.
                                                                                                         1. FINANCIAL ABUSE OF
               17
                      LEV INVESTMENTS, LLC; DMITRI                                                          ELDER
               18     LUDKOVSKI; RUVIN                                                                   2. CONVERSION
               19
                      FEYGENBERG;MICHAEL                                                                 3. DECLARATORY RELIEF
                      LEIZEROVITZ; SENSIBLE
               20
                      CONSULTING AND
               21     MANAGEMENT, INC. and DOES 1
                      through 30, inclusive,                                                       DEMAND IN EXCESS OF $25,000.00
               22

               23                            Defendants.
               24

               25                Plaintiff, Mariya Ayzenberg, hereinafter Plaintiff, files her Complaint herein
               26     against Defendants, Lev Investments, LLC; Dmitri Ludkovski; Ruvin Feygenberg;
               21     Michael Leizerovitz; Sensible Consulting and Management, Inc. and DOES 1
               28     through 30, inclusive, hereinafter collectively Defendants, as follows:



                                                                                         COMPLAINT
     Case 1:20-bk-11006-VK     Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35            Desc
                              Main Document    Page 255 of 352



                                GENERAL ALLEGATIONS
 2
                          (Facts Common to All Causes of Action)
 3
           1.     The Plaintiff resides in California and at all times relevant to this
 4
     Action was 65 or more years of age.
 5
           2.     Upon information and belief, Defendant, Lev Investments, LLC,
 6
     hereinafter Lev, is a limited-liability company, and at all relevant times herein,
 7
     doing business in the County of Los Angeles, State of California.
 8
           3.     Based on information and belief, it is hereby alleged that Lev
 9
     Investments, LLC is the alter-ego of Defendant Dmitri Ludkovsk. Inequities will
10
     result if the Court were not to pierce the corporate veil of Lev Investments and
11
     apply all liability of Lev Investments. Lev Investments never kept with corporate
12
     formalities of a legitimate corporation and has at all times been a work of fiction
13
     meant to work inequity on all those that transacted with it and its alter-ego
14
     Ludkovski.
15
           4.     Upon information and belief, Defendant, Dmitri Ludkovski,
16
     hereinafter Ludkovski, is an individual, and at all relevant times herein, the
17
     Manager and principal of Lev, doing business in the County of Los Angeles, state
18
     of California.
19
           5.     Upon information and belief, Defendant, Ruvin Feygenberg,
20
     hereinafter Feygenberg, is an individual, and at all relevant times herein, residing
21
     and doing business in the County of Los Angeles, state of California.
22
           6.     Upon information and belief, Defendant, Michael Leizerovitz,
23
     hereinafter Leizerovitz, is an individual, and at all relevant times herein, doing
24
     business in the County of Los Angeles, state of California.
25
           7.     Upon information and belief, Defendant Sensible Consulting and
26
     Management, Inc., hereinafter Sensible Consulting, at all times relevant herein, a
27   California corporation that is actively doing business in the County of Los
28   Angeles, state of California.


                                                2
                                           COMPLAINT
     Case 1:20-bk-11006-VK      Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35        Desc
                               Main Document    Page 256 of 352



            8.    The true names and capacities, whether individual, corporate,
 2
     associate, governmental, or otherwise, of the Defendants named herein as DOE 1
 3
     through 30, inclusive, are unknown to Plaintiff, who therefore sues said
 4
     Defendants by such fictitious names, and Plaintiff will amend this Complaint to set
 5
     forth their true names and capacities when the same are ascertained.
 6
            9.    Plaintiff is informed and believes and thereon alleges that Defendants
 7
     DOE 1 through 30, inclusive, and each of them, claim some right, title, estate, lien,
 8
     or interest in the Property adverse to Plaintiff's ownership and that such claims
 9
     constitute clouds on Plaintiff's title thereto.
10
            10.   Plaintiff is informed and believes and thereon alleges that each
11
     fictitiously named Defendant is legally responsible in some manner for the events
12
     referred to and legally caused the damages to the Plaintiff as alleged herein.
13
            11.    Plaintiff is informed and believes and thereon alleges that each DOE
14
     Defendant claims some interest in the Property and is responsible in some manner
15
     for the occurrences herein alleged, and that Plaintiff hereby names each DOE
16
     Defendant as such that its interest, if any, shall be subject to the judgment rendered
17
     herein.
18
            12.   Each reference in this Complaint to any Defendant refers to all
19
     Defendants sued under fictitious names.
20
            13.    Plaintiff is informed and believes and thereon alleges that at all times
21
     mentioned herein, each of the Defendants sued under fictitious names, was the
22   agent or employee of each of the remaining Defendants, and in doing the things
23
     hereinafter alleged, were acting within the course and scope of this agency or
24
     employment and each Defendant aided and abetted and later ratified the conduct of
25
     the other.
26
            14.   This lawsuit concerns the real Property commonly known as 13854
27   Albers Street, Sherman Oaks, California 91401, hereinafter the Property, and
28   legally known as:


                                                  3
                                             COMPLAINT
     Case 1:20-bk-11006-VK       Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35         Desc
                                Main Document    Page 257 of 352



                  ALL THAT CERTAIN REAL PROPERTY SITUATED IN
 2                THE COUNTY OF LOS ANGELES, STATE OF
                  CALIFORNIA, DESCRIBED AS FOLLOWS:
 3

 4                THE NORTH 190 FEET OF THE EAST 99 FEET OF THE
 5
                  WEST 110 FEET OF LOT 103 TRACT NO. 1000, IN THE
                  CITY OF LOS ANGELES, COUNTY OF LOS ANGELES,
 6                STATE OF CALIFORNIA, AS PER MAP RECORDED IN
 7                BOOK 19 PAGES 1 TO 34, INCLUSIVE, OF MAPS, IN THE
                  OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.
 8

 9         Assessor's Parcel Number: 2247-013-001
10
            15.     The Plaintiff alleges that in late December 2018, Defendants, and eac
11
     of them, approached the Plaintiff for a loan for $300,000 to be secured with the
12
     Property. The loan was to be evidenced by a written Note and a Deed of Trust.
13
            16.     Defendants, and each of them, promised that the terms of the loan
14
     were for half a year with interest of 10% per annum, interest in the amount of
15
     $2,500 due on the first of every month beginning on February 1, 2019 and
16
     continuing to July 1, 2019, upon which time the principal and interest would be
17
     due in total to repay the loan in full.
18
            17.     Defendants, and each of them, further promised that upon the sale of
19
     the Property to be no later than half a year from the date of the loan, Plaintiff
20
     would receive a proportional share of the profits from the Property minus the
21
     interest already paid.
22
            18.     Based on these promises and representations, on or about
23
     December 28, 2018, Plaintiff wired $300,000 to escrow for the benefit of
24
     Defendants, and each of them.
25
            19.     Lawyers Title Company (LTC) closed/consummated the Property's
26
     acquisition on December 31, 2018.
27
            20.     As of the time of this Complaint, Plaintiff still has not been provided,
28
     though she has requested, the Note and the First Priority Deed of Trust evidencing


                                                   4
                                               COMPLAINT
     Case 1:20-bk-11006-VK       Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35      Desc
                                Main Document    Page 258 of 352



     the Loan and to date did not receive any interest payments or profits from the
 2   Property.
 3

 4
          FIRST CAUSE OF ACTION FOR FINANCIAL ABUSE OF ELDER
 5
                       (Against All Defendants, except Does 1-10, 21-30)
 6
          21.      Plaintiff incorporates by reference the allegations of paragraphs 1-19,
 7
     supra, as though fully set forth herein.
 8
          22.      The basis for the Financial Abuse of an Elder Cause of Action is that
 9
     money of a protected elder was obtained for "wrongful use" (i.e., not used for the
10
     purpose represented) and "intent to defraud" theory because not all facts that
11
     should have been disclosed by the Defendants were revealed and the circumstances
12
     that were told by the Defendants were inaccurate and false.
13
          23.      On or about December 26, 2018, at Tarzana, California, Defendants
14
     Lev Investments, LLC, Dmitri Ludkovski, Ruvin Feygenberg, Michael
15
     Leizerovitz, Sensible Consulting and Management, Inc., and Does 1 through 10,
16
     only, and each of them, hereinafter Financial Abuse of an Elder (FAE) Defendants,
17
     requested of Plaintiff to lend them money to be repaid in full within 6 months, so
18
     that the Property can be acquired.
19
          24.      FAE Defendants, and each of them, at all relevant times, stood in a
20
     position of trust to Plaintiff.
21
          25.      FAE Defendants, and each of them, then promised that they
22   (including the Plaintiff) would proportionally share in the profits from the
23
     immediate sale of the Property based on the amounts that they were each investing,
24
     minus costs, and advance interest paid to Plaintiff as said hereunder.
25
          26.      As security for the short-term entrustment of funds a First Priority
26
     Deed of Trust against the Property listing Plaintiff as the beneficiary, the $2,500.00
27
     monthly payment and maturity date (NFPDOT) of the entrustment of funds were to
28
     have been provided to the Plaintiff by the FAE Defendants, and each of them,
     "within days of closing."
                                                5
                                           COMPLAINT
     Case 1:20-bk-11006-VK      Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35         Desc
                               Main Document    Page 259 of 352



          27.      The Plaintiff reasonably relied on the representations of FAE
 2
     Defendants, and each of them, based on excessive persuasion relying on the social,
 3
     religious and historical affinity of the parties.
 4
          28.      Each FAE Defendant independent of each of the other promised to
 5
     Plaintiff that the NFPDOT would be simultaneous with or within "a day or two" of
 6
     Plaintiffs money leaving L TC.
 7
          29.     Relying on the representations of each FAE Defendant, the Plaintiff
 8
     delivered $300,000 to L TC and instructed that L TC only utilize the money for
 9
     acquisition of the Property.
10
          30.     FAE Defendants, and each of them, motivated by malice and greed
11
     and working in concert failed to perform as promised and instead took, secreted,
12
     appropriated, and retained Property of Plaintiff who is an elder for wrongful use
13
     and with the intent to defraud, in that to date FAE Defendants, and each of them,
14
     have failed to deliver the NFPDOT after being asked to.
15
          31.      FAE Defendants, and each of them, took, secreted, appropriated,
16
     obtained and retained Property of an elder for wrongful use and with the intent to
17
     defraud, in that to date FAE Defendants, and each of them failed to make any of
18
     the $2,500.00 per month payment to Plaintiff or share the profit from the Property.
19
          32.      FAE Defendants and each of them took, secreted, appropriated,
20
     obtained and retained Property of an elder by undue influence as defined by W elf.
21
     & Inst. Code § 15610. 70, in that FAE Defendants, and each of them used excessive
22   persuasion relying on the social, religious and historical affinity of the parties to
23
     defraud an elder.
24
          33.      FAE Defendants and each of them knew that what they were doing
25
     would result in, as it has, in financial harm to an elder.
26
          34.      Plaintiff has not only been deprived of her money but also her
27   expectation of just compensation of the entrustment of her hard-earned cash to
28   FAE Defendants, and each of them.


                                                  6
                                             COMPLAINT
     Case 1:20-bk-11006-VK      Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35           Desc
                               Main Document    Page 260 of 352



          35.     The actions of FAE Defendants, and each of them, in taking,
 2
     secreting, appropriating, obtaining and retaining Plaintiffs funds for a wrongful
 3
     use especially when coupled with the intent to defraud as described above
 4
     constitutes FAE as the term is defined by Welfare and Institutions Code
 5
     §§ 15610.30 and 15657.6.
 6
          36.     As a consequence of their actions and inaction and their
 7
     representations and knowing and reckless misrepresentations of fact, Plaintiff is
 8
     entitled to the full spectrum of remedies provided by Welfare and Institutions Code
 9
     §§ 15657.5 and 15657.6.
10
          37.     The Plaintiff is entitled to compensatory damages, special, and
11
     general damages, as well as all pretrial remedies that the laws provide to make
12
     certain that recovery is not pyrrhic.
13
          38.     The Plaintiff has incurred and will continue to suffer attorney's fees
14
     and costs of litigation. Plaintiff, if successful in this Action, is entitled to recover
15
     such fees and costs from FAE Defendants, and each of them, under the provisions
16
     of Welfare and Institutions Code§ 15657.5(a).
17
          39.     In committing the actions and conduct described here, FAE
18
     Defendants, and each of them acted with recklessness, oppression, fraud, and
19
     malice, and Plaintiff, therefore, is entitled to an award of exemplary or punitive
20
     damages according to Welfare and Institutions Code § 15657 .5 and Civil Code
21
     § 3294.
22        40.     Furthermore, the conduct of FAE Defendants and each of them must
23
     result in the trebling of the damages inflicted on the Plaintiff by each and every
24
     FAE Defendant, whether named or unnamed, who is responsible for the harm that
25
     Plaintiff is suffering pursuant to Probate Code § 859.
26
          41.     Wherefore, Plaintiff requests for judgment prayed for hereunder.
27
                   SECOND CAUSE OF ACTION FOR CONVERSION
28                    (Against All Defendants, except Does 1-20, 25-30)


                                                  7
                                             COMPLAINT
     Case 1:20-bk-11006-VK      Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35         Desc
                               Main Document    Page 261 of 352



           42.     Plaintiff incorporates by reference the allegations of paragraphs 1-41,
 2
     supra, as though fully set forth herein.
 3
          43.      At all times herein mentioned, and in particular on or about
 4
     December 28, 2018, Plaintiff was, and still is, the owner and was, and still is,
 5
     entitled to the possession of $300,000.
 6
           44.     On or about December 28, 2018, Defendants, and each of them
 7
     converted the same to their own use.
 8
           45.     Plaintiff demanded the immediate return of the Property mentioned
 9
     above but Defendants, and each of them, failed and refused, and continue to fail
10
     and refuse, to return the Property to the Plaintiff.
11
           46.     Between the time of conversion by the Defendants, and each of them,
12
     of the money and the Property mentioned above for their own exclusive use and
13
     the filing of this Action, Plaintiff expended time and expenses in pursuit of the
14
     converted money and the Property resulting in further damages to Plaintiff in a
15
     sum to be proven at trial.
16
           4 7.    The acts of Defendants and each of them, alleged above have been
17
     willful, malicious, and oppressive and have been undertaken with the intent to
18
     defraud an elder justifying an award of exemplary and punitive damages.
19
           48.     Wherefore, Plaintiff prays for judgment, as said hereunder.
20
                THIRD CAUSE OF ACTION FOR DECLARATORY RELIEF
21
                          (Against All Defendants, except Does 1-20)
22         49.     Plaintiff incorporates by reference the allegations of paragraphs 1-50,
23
     supra, as though fully set forth herein.
24
           50.     An actual controversy exists between Plaintiff and Defendants, and
25
     each of them, regarding their respective rights and obligations regarding the
26
     Property and precisely the commitments of Defendants, and each of them, to have
27   provided the promised NFPDOT and payments to Plaintiff for the entrustment of
28   the money beginning on February 1, 2019.


                                                 8
                                            COMPLAINT
     Case 1:20-bk-11006-VK      Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35         Desc
                               Main Document    Page 262 of 352



            51.   The Plaintiff asserts that Plaintiff was to have been given an NFPDOT
 2
     evidencing the entrustment of money and interest thereon.
 3
            52.   Defendants dispute the allegations mentioned earlier by their inaction
 4
     and by failure to provide the NFPDOT and the $2,500.00 payment.
 5
           53.    The Plaintiff desires a judicial determination of the rights and duties
 6
     of each named party concerning the Property and the ongoing dispute.
 7
           54.    A judicial determination is necessary and appropriate to establish the
 8
     rights and duties of each party as to the Property and to compel the sale of the
 9
     Property as told initially to Plaintiff as basis for the need for funds.
10
           WHEREFORE, Plaintiff prays for judgment against Defendants, and each o
11
     them, as follows:
12
            a.    For compensatory damages pursuant to Welfare and Institutions Code
13
     § 15657.5(a), awarded based on Plaintiffs elder financial abuse claim as defined
14
     by Welfare and Institutions Code§ 15610.30, in the sum of $300,000 and interest,
15
     and other damages in an amount to be determined by the Court;
16
            b.    For the issuance of a writ of attachment against Defendants, and each
17
     of them, pursuant to Welfare and Institutions Code§ 15657.01 for the collection of
18
     damages in an amount to be determined by the Court;
19
            c.    For punitive damages pursuant to Welfare and Institutions Code
20
     § 15657 .5 and Civil Code § 3294;
21
            d.    For reasonable attorney's fees pursuant to Welfare and Institutions
22   Code§ 15657.5(a) in an amount to be determined by the Court;
23
            e.    For costs of suit incurred herein pursuant to Welfare and Institutions
24
     Code§ 15657.5(a) in an amount to be determined by the Court;
25
            f.    For Probate Code§ 859 damages;
26
            g.    For accounting;
27          h.    For the appointment of receiver;
28          1.    For specific performance;
            J.    For attorney's fees and costs pursuant to Probate Code§ 859;
                                                 9
                                             COMPLAINT
     Case 1:20-bk-11006-VK      Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35             Desc
                               Main Document    Page 263 of 352



            k.    For injunctive relief;
 2
            1.    For the promised NFPDOT;
 3
            m.    For the value of the Property converted;
 4
            n.    For interest at the legal rate on the foregoing sum pursuant to Civil
 5
     Code§ 3336, from and after December 28, 2018;
 6
            o.    For damages for the proximate and foreseeable loss resulting from
 7
     conversion in the amount of to be proven at trial;
 8
            p.    For interest at the legal rate on the foregoing amount pursuant to Civil
 9
     Code§ 3287(a), from and after December 28, 2018;
10
            q.    For damages for time and money properly expended in pursuit of the
11
     converted Property in the sum to be proven at trial;
12
            r.    For punitive and exemplary damages;
13
            s.    For a declaration of rights and duties of the parties as to the Property;
14
            t.    For judgment to be made for the sale of the Property according to law
15
     by a sheriff or marshal or other person appointed by this Court; that the sale
16
     proceeds be applied in payment of the amount due Plaintiff;
17
            u.    For damages of $300,000, plus damages in such further sums as may
18
     be sustained and as are ascertainable before final judgment in this Action;
19
            v.    For prejudgment interest;
20
            w.    For costs of suit incurred in this Action; and
21
            x.    For such other and further relief as the Court deems just and proper.
22

23
                                                     Respectfully submitted,
24
     Dated: October 24, 2019                         LAW OFFICES OF HOWARD A. KAPP
25

                                                                                   _,,.,/
26                                                                             /

                                                    Bv-----.,,=-~ -----~ +,;-~---+-~~~~~~
27                                                        Howard A. Kapp, Esquire
                                                          Attorney for Mariya Ayzenberg
28




                                               10
                                           COMPLAINT
Case 1:20-bk-11006-VK    Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35   Desc
                        Main Document    Page 264 of 352




        EXHIBIT “P”
Case 1:20-bk-11006-VK             Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                    Desc
                                 Main Document    Page 265 of 352



                          SETTLEMENT AGREEMENT AND RELEASE


        This Settlement Agreement and Release (the "Agreement"), made effective as of
December , 2019, is entered into by and between the parties identified below, in consideration
for the mutual promises, covenants and obligations contained herein, as follows:

 PARTIES
          The parties to this Agreement (collectively, the "Parties" and individually, a "Party") are:
          A.        Mariya Ayzenberg, ("Ayzenberg");
          B.        Lev Investments, LLC, a California limited liability company, ("Lev");
          C.        Dmitri Ludkovski, ("Ludkovski").


 RECITALS
          A.        On or about December 28, 2018 Ayzenberg wired $300,000.00 to escrow for the
                    benefit of Lev and Ludkovski (the 'Loan'). The Loan was to be made pursuant to
                    a Promissory Note Secured by Deed of Trust (the "Note '). The ote was to be
                    secured by a Deed of Trust and Assignment of Rents (the "Deed of Trust"), and
                    which pertains to the real property common is commonly known as 13854 Albers
                    Street, Sherman Oaks California 91401, (the "Property"). Lev and Ludkovski
                    allege that at the time of the transfer of funds, they did not understand that the
                    money was coming from Ayzenberg. They allege that they believed that the money
                    was being wired by Gina LisHsa.

          B.        On October 24 20 19, Ayzenberg filed a lawsuit against Lev, Ludkovski, and others
                    in the Los Angeles County Superior Court, entitled Ayzenberg v. Lev Investments
                    Case No. l 9STCV38222 (the "Action ). In the Action, Ayzenberg asserted various
                    causes of action against Lev, Ludkovski and others relating to lhe Property, the
                    Loan, the Note and the Deed of Trust. Lev and Ludkovski dispute the allegations
                    in the Action.

           C.       The Parties wish to avoid further attomey's foes, expenses, costs, and the burdens
                    and risks oflitigation, haver ached an agreement to fully resolve all issues claims
                    and disputes between them, including all issues claims and disputes relating to the
                    Propeny, the Action, the Loan, the Note and the Deed of Trust, and accordingl y
                    have agreed to fully and completely settle their dispute on the terms set forth in this
                    Agreement.

 Now, therefore, in consideration of the mutual promises, covenants and obligations contained
 herein, the Parties incorporate the above Recitals and agree and covenant as follows:

 SETTLEMENT TERMS

 1.      Paymen!~than December 5, 2019, Lev and Ludkovski shall pay to Ayzenberg
 the total sum of . . . . . .(the • Payment").

 2.     Di~7nissal. Within five (5) business days after Ayzenberg's receipt of the Payment and
 upon receipt of good fonds, Ayzenberg's counsel shall execute and file in the Action (and serve

                                                  Page 1 of 5
  1801694.1 ·32417.0002
Case 1:20-bk-11006-VK           Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                   Desc
                               Main Document    Page 266 of 352



 on Lev and Ludkovski's counsel of record) a request for dismissal with prejudice of all claims in
 the Action against all parties. (Judicial Counsel Form CIV-110).

 3.      Mutual Releases.
          a.       Effective upon Ayzenberg's receipt of the Payment, Ayzenberg, on behalf of
          herself and her officers, directors, owners, members, managers, agents, employees,
          subsidiaries, affiliated and related companies, parent companies, insurers, attorneys, heirs,
          executors, administrators, trustees, trustors, conservators, predecessors, successors and
          assigns, hereby fully, finally and forever release and discharge Lev and Ludkovski, and
          their officers, directors, owners, members, managers, agents, employees, subsidiaries,
          affiliated and related companies, parent companies, insurers, attorneys, heirs, executors,
          administrators, trustees, trnstors, predecessors, successors and assigns from any and all
          claims, demands, liens, actions, suits, causes of action, obligations, controversies, debts,
          costs, attorneys' fees, expenses, damages, judgments, orders, and liabilities of every kind
          or nature, in law, equity or otherwise, whether now known or unknown, suspected or
          unsuspected, and whether or not concealed or hidden, which have existed or may have
          existed, or which do exist, by reason of any and all acts, omissions, events, circumstances
          or facts, including without limitation any matters which concern or relate in any way to the
          Property, the Action, the Loan, the Note and the Deed of Trust.

          b.      Effective upon dismissal with prejudice of the Action, Lev and Ludkovski , on
          behalf of themselves and their officers, directors, owners, members, managers, agents,
          employees, subsidiaries, affiliates, parent companies, insurers, attorneys, heirs, executors,
          administrators, trustors, conservators, predecessors, successors and assigns, hereby fully,
          finally and forever release and discharge Ayzenberg, and, agents employees, heirs,
          executors, administrators, trnstees, trustors, predecessors successors and assigns from any
          and all claims, demands, liens, actions, suits, causes of action, obligations, controversies,
          debts, costs, attorneys' fees, expenses, damages, judgments, orders and liabilities of every
          kind or nature, in law, equity or otherwise, whether now known or unknown, suspected or
          unsuspected, and whether or not concealed or hidden which have exjsted or may have
          existed, or which do exist, by reason of any and all acts omissions, events, circumstances
          or facts, including without limitation any matters which concern or relate in any way to the
          Property, the Action, the Loan, the Note and the Deed of Trust.

          c.        Waiver ofCai. Civ. Code §, 1542. The Parties acknowledge that there is a possibility
          that subsequent to the execution of this Agreement they will discover facts, or incur or
          suffer claims, which were unknown or lmsuspected at the lime this Agreement was
          executed and which, if known by them at that time may have materiaJly affected their
          decision to execute this Agreement, and that notwiti1slancling such discovery this
          Agreement shall remain unmodified and in full force and effect. The Parties acknowledge
          and agree that by reason of this Agreement, and the releases contained in Paragraph 3.a
          and 3.b., above, they are assuming the risk of any such unknown and unsuspected facts and
          clain:is, The Parties have been advised of the existence of Cal. Civ. Code § 1542, whkh
          provides:

                    A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS
                    THAT (1) THAT THE CREDITOR OR RELEASING PARTY
                    DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER
                    FAVOR AT THE TIME OF EXECUTING THE RELEASE AND
                    THAT (2) IF KNOWN BY HIM OR HER (3) WOULD HA VE
                    MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
                    THE DEBTOR OR RELEASED PARTY.


                                               Page 2 of 5
  1801694.1-32417.0002
Case 1:20-bk-11006-VK              Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                  Desc
                                  Main Document    Page 267 of 352



          Notwithstanding such provision, the releases contained in this Agreement are intended to
 be, and shall constitute, full releases in accordance with their terms. In further consideration of this
 Agreement, and except for those obligations created by, or arising out ot: this Agreement, the
 Parties knowingly and voluntarily waive the provisions of Civil Code § 1542, as well as any other
 statute, law or rule of similar effect, and acknowledge and agree that this waiver is an essential and
 material term of this Agreement. The Parties represent that they have been advised by their legal
 counsel, and that they understand and acknowledge the significance and consequences of this
 release and the waiver of Section 1542 and other such laws.

 4.       Denial of Liability. This Agreement is the result of a compromise and shall not at any time
 for any purpose be construed by the Parties, their attorneys, or by anyone else as an admission by
 any of the Parties of any liability or responsibility for any injuries and/or damages allegedly
 suffered.

 5.      Reliance on Own .Judgment and Legal Consultation. Each of the Parties acknowledges,
 warrants and represents that it relies wholly upon its own (and its own attorney's) judgment, belief
 and lmowledge as to the nature, extent and duration of the issues, claims, defenses, rights and
 obligations relating to this Agreement, and each of the Parties represents that it has not been
 influenced to any extent whatsoever in making this Agreement by any representations or
 statements concerning the subject matter of this Agreement or regarding any other matters made
 by persons, firms, or corporations who are hereby released, or by any person or persons
 representing them.

 6.       Acknowledgements, Warranties, and Representations. The Parties acknowledge, wmTant,
 and represent as follows:

           a.       The execution and delivery of this Agreement, and the consummation and
                    performance of the terms and conditions contemplated by this Agreement, do not
                    require any consent, approval or action of, or to make any filing with or to give
                    notice to any person, court, public authority or entity, and the individuals executing
                    this Agreement are duly authorized to enter into this Agreement on behalf of the
                    Parties.

           b.        The Pa11ies further represent and warrant that no other person or entity has any
                     interest in the claims, demands, obligations, or causes of actio11 released by this
                     Agreement. The Parties expressly represent that they have not sold, assigned,
                     transferred conveyed or otherwise disposed of the claims they are releas ing in this
                     Agreement.

           c.        This Agreement is executed voluntarily with full knowledge of the Agreement and
                     its contents, and without duress or undue influence on the part of or on behalf of
                     such Parties or any other person or entity.

           d.        Each of the parties represents and wanants on behalf of him, her or itself that he,
                     she or it has the full power and authority to enter into his Agreement and to bind
                     the ~arties, and that any and all necessary consents and approvals have been
                     obtamed, and that no other consent approval or action is required.

           e.        The Parties represent and warrant that they have not assigned, transferred or given
                     any third pa11y the ri&ht to purstte any claim or right that they may have against
                     ea~h other, The Partt~s further wa_rrant and agree that they will not assign any
                     claun, an.d have not assigned any claim that they have or may have against the other
                     The Parties fmther represent and warrant that they are unaware of any claims or
                     potential claims that exist or may exist against the other.

                                                  Page 3 of 5
  1801694.1 -32417.0002·
Case 1:20-bk-11006-VK         Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                    Desc
                             Main Document    Page 268 of 352



 7.    Legal Capc1city. The Parties acknowledge, warrant, and represent that they are legally
 competent and authorized to execute this Agreement.

 8.      Entire Agreement/Integration. This Agreement is the entire understanding and agreemt::nl
 between the Parties relating to the subject matter discussed herein. It is expressly acknowledged
 and recognized by the Parties that there arc no other oral agreements or understandings between
 the Parties relating to the subject matter of this Agreement.

 9.    Amendments and Modifications. No supplement, modification or amendment of this
 Agreement shall be binding unless executed in writing by all the Parties.

 I 0.    No Waiver. No waiver of any of the provisions of this Agreement shall be deemed a waiver
 of, nor shall it constitute a waiver of, any other provision, whether or not similar, nor shall any
 waiver constitute a continuing waiver.

 11.       Collaborative Drqfting. Neither this Agreement, nor any provision within it, shall be
 construed against any Party or its attorney because counsel for each of the Parties took part in the
 negotiation and drafting of this Agreement. The doctrine of contra proferentem, to the extent that
 it is still recognized under California law, shall not be considered with regard to the interpretation
 of the terms of this Agreement.

 12.    Attorneys' Fees, Expenses, and Costs. Each of the Pmiies shall bear their own attorneys'
 fees and costs incurred in connection with the Action and in connection with the subject matter of
 this Agreement.

 13.     Confidentiality. As this Action is an Elder Abuse Case, public policy does not permit that
 it be confidential but for the amount paid hereunder. Code of Civ Proc Sect 2017 .310 et seq.

 14.    Necessary Action. Each of the Parties shall do any act or thing necessary to execute any or
 all documents or instruments necessary or proper to effectuate the provisions and intent of this
 Agreement.

 15.     Counterparts. This Agreement may be executed in any number of counterparts, each of
 which when executed and delivered shall be an original, but all such counterparts shall constitute
 one and the same agreement. Signatures of this Agreement may be transmitted via electronic
 means (including facsimile or e-mail PDF scan) and shall be considered an original and binding
 against the Party who executed and delivered such signature via electronic means.

 16.     Notice. Any notice or other communication which a Party is required or may desire to give
 the other under this Agreement shall be in writing and shall be (a) personally delivered, (b) majled
 by registered or certified U.S. mail, postage prepaid wi(h return receipt requested, or (c) delivered
 by Federal Express or similm generally recognized overnight carrier regularly providing proof of
 delivery, addressed as follows:

   To Ayzenberg:                                      To Lev and Ludkovski:

   c/o Howard A. Kapp, Esq                            c/o James R. Felton, Esq.
   LAW OFFICES OF HOW ARD A. KAPP                     G&B LAW, LLC
   3731 Wilshire Blvd., Suite 514                     16000 Ventura Blvd., Suite 1000
   Los Angeles, California 90010                      Encino, California 91436
   Telephone: (213) 927-8000                          Telephone: (818) 3 82-6200
   Email: hkapp@kapplaw.com                           Email: jfelton@gblawllp.com


                                              Page 4 of 5
 I 801694.1 - 32417.0002
Case 1:20-bk-11006-VK             Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                Desc
                                 Main Document    Page 269 of 352



 17.      Time ofthe Essence. Time is of the essence with respect to all provisions of this Agreement.

 18.     Governing Law and Forum. The laws of the State of California, without giving effect to
 choice of law or conflict of law principles, shall govern the validity, construction, performance
 and effect of this Agreement. Any motion, lawsuit or action to interpret or enforce the terms of
 this Agreement shall be brought in a court of competent jurisdiction in Los Angeles County,
 California, and the prevailing Party on such motion, lawsuit or action shall be entitled to recover
 their reasonable attorney's fees and costs, including any expert witness fees and costs.

 19.     Retention of Jurisdiction. The Parties agree that the Court in the Action shall retain
 jurisdiction over this matter pursuant to California Code of Civil Procedure§ 664.6 to enforce the
 terms of this Agreement.

 20.     Full Force and Effect. This Agreement shall become effective upon its full execution by
 the Parties.

 21.    lndemn(fication by Ayzenberg from any claim made by Gina Lisitsa against Lev and
 Ludkovski: Ayzenberg hereby represents that she will defend, Lev and Ludkovski, and, indemnify
 and hold them harmless against any claim (if ever made) by Y. Gina Lisitsa in relation to the Loan.

          The Pai1ies, intending to be legally bound, execute this Agreement on the dates set forth
 below.

   Dated: December~. 2019                              MARIYA AYZENBERG


                                                       By:     ·
                                                               ,,
                                                                  ~Vrf/ l/,,/u Iv
                                                             /}7 '<-
   Dated: December       __i___, 2019                              '
                                                       LEV INVESTMENTS, LLC


                                                       By:    ____:Q:;::z:C;;::::::::::
                                                                      ~~         ~:::=:=~ L_
                                                       Its:         /IYWC)J /lr,,Jr,1
   Dated: December       ___j_   2019                  DMITRI L U D ~ ~


                                                       By: ~




                                               Page 5 of 5
 1801694.l -32417,0002
Case 1:20-bk-11006-VK    Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35   Desc
                        Main Document    Page 270 of 352




        EXHIBIT “Q”
Electronically FILED by Superior Court of California, County of Los Angeles on 12/13/2019 03:54 PM Sherri R. Carter, Executive Officer/Clerk of Court, by N. Alvarez,Deputy Clerk
                      Case 1:20-bk-11006-VK                         Doc 18          Filed 06/17/20
                                                                                     19STCV45132                 Entered 06/17/20 12:53:35                         Desc
                                                               Main
                                        Assigned for all purposes      Document
                                                                  to: Stanley             Page
                                                                              Mosk Courthouse,     271
                                                                                               Judicial    of 352
                                                                                                        Officer: Elizabeth Allen White




                1     Michael Shemtoub, Esq.       SBN: 253948
                      LAW OFFICES OF MICHAEL SHEMTOUB
                2
                      4929 Wilshire Blvd., Suite 702
                3     Los Angeles, CA 90010
                      T: (310) 552-6959
                4     F: (323) 421-9397
                5
                      Attorney for FR LLC
                6

                7

                8
                                                   SUPERIOR COURT FOR THE STATE OF CALIFORNIA
                9
                                                                FOR THE COUNTY OF LOS ANGELES
              10

              11                                                      CENTRAL JUDICIAL DISTRICT

              12      FR LLC,                            )                                         Case No.:
                                                         )
              13
                                   Plaintiff,            )                                         COMPLAINT FOR:
                                                         )
              14                                         )
                            vs.                          )                                               1.    CONVERSION
              15                                         )                                               2.    NEGLIGENT BAILMENT
                      LEV INVESTMENTS, LLC; DMITRI       )                                               3.    UNJUST ENRICHMENT
              16
                      LUDKOVSKI; RUVIN FEYGENBERG;       )                                               4.    QUIET TITLE
                                                         )
              17      MICHAEL LEIZEROVITZ; SENSIBLE      )
                      CONSULTING AND MANAGEMENT, INC. )                                            DEMAND IN EXCESS OF $25,000.00
              18      and DOES 1 through 100, inclusive, )
                                                         )                                         REQUEST FOR JURY TRIAL
              19                                         )
                                   Defendants.           )
              20

              21                 Plaintiff, FR LLC, hereinafter Plaintiff, files its Complaint herein against Defendants,
              22      Lev Investments, LLC; Dmitri Ludkovski; Ruvin Feygenberg; Michael Leizerovitz; Sensible
              23      Consulting and Management, Inc. and DOES 1 through 100, inclusive, hereinafter collectively
              24      Defendants, as follows:
              25                                                                        PARTIES
              26                 1.          Plaintiff is a California limited liability company, and at all relevant times herein,
              27      doing business in the county of Los Angeles, state of California.
              28




                                                                                            1
                                                                                        COMPLAINT
     Case 1:20-bk-11006-VK            Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                Desc
                                     Main Document    Page 272 of 352


 1           2.       Upon information and belief, Defendant, Lev Investments, LLC, hereinafter Lev,
 2   is a California limited liability company, and at all relevant times herein, doing business in the
 3   county of Los Angeles, state of California.
 4           3.       Upon information and belief, Defendant, Dmitri Ludkovski, hereinafter
 5   Ludkovski, is an individual, and at all relevant times herein, the Manager and principal of Lev,
 6   doing business in the county of Los Angeles, state of California.
 7           4.       Upon information and belief, Defendant, Ruvin Feygenberg, hereinafter
 8   Feygenberg, is an individual, and at all relevant times herein, residing and doing business in the
 9   county of Los Angeles, state of California.
10           5.       Upon information and belief, Defendant, Michael Leizerovitz, hereinafter
11   Leizerovitz, is an individual, and at all relevant times herein, doing business in the county of Los
12   Angeles, state of California.
13           6.       Upon information and belief, Defendant Sensible Consulting and Management,
14   Inc., hereinafter Sensible Consulting, at all times relevant herein, a California corporation that is
15   actively doing business in the county of Los Angeles, state of California.
16           7.       The true names and capacities, whether individual, corporate, associate,
17   governmental, or otherwise, of the defendants named herein as DOE 1 through 100, inclusive,
18   are unknown to Plaintiff, who therefore sues said defendants by such fictitious names, and
19   Plaintiff will amend this Complaint to set forth their true names and capacities when the same are
20   ascertained.
21           8.       Plaintiff is informed and believes and thereon alleges that Defendants DOE 1
22   through 100, inclusive, and each of them, claim some right, title, estate, lien or interest in the
23   Property adverse to Plaintiff’s ownership and that such claims constitute clouds on Plaintiff’s
24   title thereto.
25           9.       Plaintiff is informed and believes and thereon alleges that each fictitiously named
26   Defendant is legally responsible in some manner for the events referred to and legally caused the
27   damages to Plaintiff as alleged herein.
28




                                                       2
                                                   COMPLAINT
     Case 1:20-bk-11006-VK             Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35            Desc
                                      Main Document    Page 273 of 352


 1          10.     Plaintiff is informed and believes and thereon alleges that each DOE Defendant
 2   claims some interest in the Property and is responsible in some manner for the occurrences
 3   herein alleged, and that Plaintiff hereby names each DOE Defendant as such that its interest, if
 4   any, shall be subject to the judgment rendered herein.
 5          11.     Each reference in this Complaint to any defendant refers to all defendants sued
 6   under fictitious names.
 7          12.     Plaintiff is informed and believes and thereon alleges that at all times mentioned
 8   herein, each of the defendants sued under fictitious names, was the agent or employee of each of
 9   the remaining defendants, and in doing the things hereinafter alleged, were acting within the
10   course and scope of this agency or employment.
11                                       GENERAL ALLEGATIONS
12                               (Facts Common to All Causes of Action)
13          13.     Plaintiff incorporates by reference the allegations of paragraphs 1-12, supra, as
14   though fully set forth herein.
15          14.     This lawsuit concerns the real property commonly known as 13854 Albers Street,
16   Sherman Oaks, California 91401, hereinafter the Property, and legally known as:
17                ALL THAT CERTAIN REAL PROPERTY SITUATED IN THE
                  COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, DESCRIBED
18
                  AS FOLLOWS:
19
                  THE NORTH 190 FEET OF THE EAST 99 FEET OF THE WEST 110
20                FEET OF LOT 103 TRACT NO. 1000, IN THE CITY OF LOS ANGELES,
21
                  COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP
                  RECORDED IN BOOK 19 PAGES 1 TO 34, INCLUSIVE, OF MAPS, IN
22                THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.
23          Assessor’s Parcel Number: 2247-013-001
24
            15.     Plaintiff alleges that in late December 2018, Defendants, and each of them,
25
     approached Plaintiff’s assignor for a loan of $119,000 to be secured with the Property. The loan
26
     was to be evidenced by a written Note and a Deed of Trust.
27
            16.     Defendants, and each of them, promised that the terms of the loan were for half a
28
     year with interest of 10% per annum, interest in the amount of $992 due on the first of every


                                                     3
                                                 COMPLAINT
     Case 1:20-bk-11006-VK             Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                Desc
                                      Main Document    Page 274 of 352


 1   month beginning on February 1, 2019 and continuing to July 1, 2019, upon which time the
 2   principal and interest would be due in total to repay the loan in full.
 3           17.     Defendants, and each of them, further promised that upon the sale of the Property
 4   to be no later than half a year from the date of the loan, Plaintiff would receive a proportional
 5   share of the profits from the Property minus the interest already paid.
 6           18.     Based on these promises and representations, on or about December 28, 2018,
 7   Plaintiff’s assignor wired $119,000 to escrow/title for the benefit of Defendants, and each of
 8   them.
 9           19.     As of the time of this Complaint, Plaintiff’s assignor still has not been provided,
10   though he has requested, the Note and the first priority Deed of Trust evidencing the Loan and to
11   date did not receive any interest payments or profits from the Property.
12                            FIRST CAUSE OF ACTION FOR CONVERSION
13                                         (Against All Defendants)
14           20.     Plaintiff incorporates by reference the allegations of paragraphs 1-19, supra, as
15   though fully set forth herein.
16         21.       At all times herein mentioned, and in particular on or about December 28, 2018,
17   Plaintiff’s assignor was, and still is, the owner and was, and still is, entitled to the possession of
18   $119,000.
19           22.     On or about December 28, 2018, Defendants, and each of them, converted the
20   same to their own use.
21           23.     Plaintiff demanded the immediate return of the above-mentioned property but
22   Defendants, and each of them, failed and refused, and continue to fail and refuse, to return the
23   property to Plaintiff.
24           24.     Between the time of conversion by the Defendants, and each of them, of the
25   money and the Property mentioned above for their own exclusive use and the filing of this
26   Action, Plaintiff expended time and expenses in pursuit of the converted money and the Property
27   resulting in further damages to Plaintiff in a sum to be proven at trial.
28




                                                       4
                                                   COMPLAINT
     Case 1:20-bk-11006-VK             Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35               Desc
                                      Main Document    Page 275 of 352


 1           25.     The acts of Defendants, and each of them, alleged above have been willful,
 2   malicious, and oppressive, and have been undertaken with the intent to defraud justifying, an
 3   award of exemplary and punitive damages.
 4           26.     Wherefore, Plaintiff prays for judgment as said hereunder.
 5                 SECOND CAUSE OF ACTION FOR NEGLIGENT BAILMENT
 6                                         (Against All Defendants)
 7           27.     Plaintiff incorporates by reference the allegations of paragraphs 1-26, supra, as
 8   though fully set forth herein.
 9           28.     Plaintiff’s assignor is, and at all times herein mentioned was, the owner and
10   entitled to the immediate and exclusive possession of the $119,000.
11           29.     On or about December 28, 2018, Plaintiff’s assignor deposited with Defendants,
12   and each of them, the aforementioned personal property by loaning it for a period of six months.
13   At the end of that period, Defendants and each of them, failed to return the property to Plaintiff’s
14   assignor. Plaintiff’s assignor then demanded that Defendants, and each of them, return the
15   property to Plaintiff’s assignor, but that demand was refused by Defendants, and each of them,
16   and Defendants, and each of them, continue to withhold possession of the property.
17           30.     Wherefore, Plaintiff requests for judgment prayed for hereunder.
18                   THIRD CAUSE OF ACTION FOR UNJUST ENRICHMENT
19                                         (Against All Defendants)
20           31.     Plaintiff incorporates by reference the allegations of paragraphs 1-30, supra, as
21   though fully set forth herein.
22           32.     Defendants, and each of them, have at least $119,000 of Plaintiff assignor’s
23   money that they are otherwise not entitled to.
24           33.     Defendants, and each of them, are retaining the benefits of $119,000 unjustly and
25   to Plaintiff’s detriment.
26           34.     Defendants, and each of them, are unjustly retaining the benefit to Plaintiff’s loss,
27   by retaining Plaintiff assignor’s money against fundamental principles of justice or equity and
28   good conscience.


                                                      5
                                                  COMPLAINT
     Case 1:20-bk-11006-VK             Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                    Desc
                                      Main Document    Page 276 of 352


 1           35.     Wherefore, Plaintiff prays for judgment against Defendants, and each of them, as
 2   more fully set forth below.
 3                        FOURTH CAUSE OF ACTION FOR QUIET TITLE
 4                                            (Against All Defendants)
 5           36.     Plaintiff incorporates by reference the allegations of paragraphs 1-35, supra, as
 6   though fully set forth herein.
 7         37.       The basis of Plaintiff’s title to or interest in the Property is the conversion of
 8   Plaintiff’s money for the purchase of the Property and its right to have been declared as the title
 9   holder of the Property.
10         38.       Plaintiff is informed and believes that Defendants, and each of them, claim an
11   interest in the Property adverse to Plaintiff.
12         39.       Plaintiff is informed and believes and thereby alleges that Defendants, and each of
13   them, claim an interest adverse to Plaintiff in the Property as the holders of deeds without
14   showing of the Deed of Trust that was promised to Plaintiff’s assignor. Some of the unknown
15   defendants, as assignees and successors of Defendants, and each of them, claim interests in the
16   Property adverse to Plaintiff’s title.
17         40.       The adverse claims are all without any right whatever, and no such Defendants,
18   and each of them, have any right, title, estate, lien, or interest whatever in the Property or any
19   part of it.
20           41.     Plaintiff seeks to quiet title to the Property, against all adverse claims of all
21   claimants, known and unknown, as of the date this Complaint was filed.
22           42.     An actual controversy exists between Plaintiff and Defendants, and each of them,
23   regarding their respective rights and obligations regarding the Property and precisely the
24   commitments of Defendants, and each of them, to have provided the promised Note and Deed of
25   Trust and payments to Plaintiff’s assignor for the entrustment of the money beginning on
26   February 1, 2019.
27           43.     Plaintiff asserts that Plaintiff was to have been given a Note and Deed of Trust
28   evidencing the entrustment of money and interest thereon.


                                                          6
                                                      COMPLAINT
     Case 1:20-bk-11006-VK           Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35              Desc
                                    Main Document    Page 277 of 352


 1          44.     Defendants dispute the allegations mentioned earlier by their inaction and by
 2   failure to provide the Note and Deed of Trust and the monthly payments.
 3          45.     Plaintiff desires a judicial determination of the rights and duties of each named
 4   party in respect to the Property and the ongoing dispute.
 5          46.     A judicial determination is necessary and appropriate in order to establish the
 6   rights and duties of each party as to the Property.
 7

 8          WHEREFORE, Plaintiff prays for judgment against Defendants, and each of them, as
 9   follows:
10      a. For compensatory damages in the sum of $119,000 and interest, and other damages in an
11          amount to be determined by the Court;
12      b. For the issuance of a writ of attachment against Defendants, and each of them, for the
13          collection of damages in an amount to be determined by the Court;
14      c. For accounting;
15      d. For appointment of receiver;
16      e. For specific performance;
17      f. For injunctive relief;
18      g. For restitution;
19      h. For the value of the Property converted, but not less than $119,000;
20      i. For interest at the legal rate on the foregoing sum pursuant to Civil Code § 3336, from
21          and after December 28, 2018;
22      j. For damages for the proximate and foreseeable loss resulting from conversion in the sum
23          of to be proven at trial;
24      k. For interest at the legal rate on the foregoing sum pursuant to Civil Code § 3287(a), from
25          and after December 28, 2018;
26      l. For damages for time and money properly expended in pursuit of the converted property
27          in the sum to be proven at trial, but not less than $50,000;
28      m. For punitive and exemplary damages, but not less than $300,000;


                                                      7
                                                  COMPLAINT
     Case 1:20-bk-11006-VK        Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                Desc
                                 Main Document    Page 278 of 352


 1      n. For declaration of rights and duties of the parties as to the Property;
 2      o. For judgment to be made for sale of the Property according to law by a sheriff or marshal
 3         or other person appointed by this Court; that the sale proceeds be applied in payment of
 4         the amount due Plaintiff;
 5      p. For damages in the sum of $119,000, plus damages in such further sums as may be
 6         sustained and as are ascertainable before final judgment in this Action, but not less than
 7         $200,000;
 8      q. For prejudgment interest;
 9      r. For reasonable attorney’s fees in an amount to be determined by the Court;
10      s. For costs of suit incurred in this Action; and
11      t. For such other and further relief as the Court deems just and proper.
12

13                                                Respectfully submitted,
14   Dated: December 12, 2019                     LAW OFFICES OF MICHAEL SHEMTOUB
15

16
                                                         By
17                                                            Michael Shemtoub, Esquire
                                                              Attorney for FR LLC
18

19

20

21

22

23

24

25

26

27

28




                                                    8
                                                COMPLAINT
Case 1:20-bk-11006-VK    Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35   Desc
                        Main Document    Page 279 of 352




        EXHIBIT “R”
                   Case 1:20-bk-11006-VK                       Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                                                Desc
Electronically FILED by Superior Court of California. County of Los Angeles on 06/20/~6vlf~dos"9~herri R. Carter, Executive Officer/Clerk of Court. by A. Salcedo.Deputy Clerk

                                                              Main Document    Page 280 of 352                                                                         SUM. 100
                                                     SUMMONS                                                                                FOR COURT USE ONLY
                                                                                                                                        (SOLO PARA USO DE U. CCRTE)
                                            (CITACION JUDICIAL)
         NOTICE TO DEFENDANT:
         (AVISO AL DEMANDADO):
         RUVIN FEYGENBERG; MICHAEL LEIZEROVITZ; SENSIBLE
         CONSULTING AND MANAGEMENT, INC.; MING ZHU, LLC; and
        YOU ARE BEING SUED BY PLAINTIFF:
        (LO ESTA DEMANDANDO EL DEMANDANTE):
         LEV INVESTMENTS, LLC

         NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read th e information
         below.
            You have 30 CALENDAR DAYS al'ler this summons and legal papers are served on you to file a written response at this court and have a copy
         served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
         case. There may be a court form that you can use for your response . You can find these court forms and more information at the California Courts
         Online Self-Help Center (www.courtinfo.ca .gov/selfhelp), your county l aw library. or the courthouse nearest you. If you cannot pay the filing fee, ask
         the court clerk for a fee waiver form . If you do not file your response on time. you may lose the case by default. and your wages. money, and property
         may be taken without further warning from the court
            There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney. you may want to call an attorney
         referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
         these nonprofit groups at the California legal Services Web site (www.tswhetpcalifornia.org), the California Courts Online Self-Help Center
         (www.courtinfo.ca.gov/selfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
         costs on any settlement or arbitration award of $10.000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
         /AV/SOI Lohan demandado. Si no responde dentro de 30 dias, l a corte puede decidir en su contra sin escuchar sv version. Lea la informaci6n a
         continuaci6n.
            Tiene 30 DIAS DE CALENDAR/0 da spues de qve le entreguen esta citaci6n y papeles legales para presentar vns respuesta por escrito en esta
         corte y hacer que se entregue uns copi a al demandante. Una cart a o una //smada telef6nica no lo protegen. Su respuesta por escrito tiene qve estar
         en formato legal correcto si desea que procesen su csso en la corte. Es posible que haya un formulario que usted pueda usar para su respuesta.
         Puede encontrar estos formularios de la co~ y mas informacion en el Centro de Ayuda de las Cortes de California ('www.sucorte.ca.gov). en Is
         biblioteca de !eyes de sv condado o en la corte que le quede mas cerca. Si no puede pagsr la cvota de presentacl6n, pida sl secretario de la corte
         que le de un formvlsrio de exencl6n de pago de cuotss. Si no presente su respuesta s tiempo. puede perder el caso por incumplimiento y la corte le
         podrs quitar su sueldo. dinero y bienes sin mas advertencia.
           Hay otros requisitos legs/es. Es recomendable que 1/ame s un sbogado inmediatamente. Si no conoce s un abogado. puede 1/smsr a un serviclo de
         ramisiOn a abogados. Si no puede psgar a un abogado. es poslble que cvmpla con los requisitos para obtener servicios legales gratuitos de vn
         programa de servicios legales sin fines de /ucro. Pvede encontrar estos grvpos sin fines de lvcro en el sitio wab de California Legal Services.
         (www.lawhelpcalifornia.org). en el Centro de Ayuds de las Cortes de California. (www.sucorte.ca.gov) o poniendose en contacto con la corte o el
         colegio de abogsdos locales. AV/SO: Parley, la corte tiene derecho a reclamar las cuotas y los costos exentos par imponer un gravamen sobre
         cualquier recuperacion de S 10,000 6 mas de vs/or recibida mediante un acuerdo o una concesion de arbitraje en un caso de derecho civil. Tiene que
         pagar el gravamen de Is corte antes de aue la cone pueda desec/Jar el caso.

        The name and address of the court is:                                                                            CASE NUM8EA
                                                                                                                         (N(!mero de/ C11:so}
        (El nombre y direccion de la corte esJ:
                                     SUPERIOR COURT OF CALIFORNIA
         COU NTY OF LOS ANG ELES Van Nuys Courthouse East
         6230 Sylmar Avenue, Van Nuys, California 91401
        The name. address. and telephone number of plaintiffs attorney, or plaintiff without an attorney. is:
        (El nombre, la direccion y el numero de telefono del abogado de/ demandante. o del demandante que no tiene abogado. es):
         Thomas Sands, Esq., The Sands Law Group 205 S Broadway Ste 903. Los Angeles, CA 90012 (213) 788-441 2
                                                                                Sherri R. Carter Executive Officer I Clerk of Court
        DATE:        06(20/2019                                                             Clerk. by                                                                   . Deputy
        (Fecha)                                                                             (Secretario)               Angelica Salcedo                                  (Adjunto)
        (For proof of se,vice of this summons. use Proof of Service of Summons (form POS-010).)
        (Para prueba de entrega de esta citation use el formulario Proof of Service of Summons, (POS-010)).
                                          NOTICE TO THE PERSON SERVED: You are served
                                          1. CJ as an individual defendant.
                                          2. CJ as the person sued under the fictitious name of (specify) :


                                                3.   CJ     on behalf of (specify):

                                                     under:   D        CCP 416.10 (corporation)                           D          CCP 416.60 (minor)
                                                              D        CCP 416.20 (defunct corporation)                   D          CCP 416.70 (conservatee)
                                                              CJ       CCP 416.40 (association or partnership)            D          CCP 416.90 (authorized person)
                                                              D        other (specify):
                                                4.   D      by personal delivery on (date):
                                                                                                                                                                           Pa e 1 ol 1
         Ferm Adopled ro, Manda1o,y Use
                                                                                     SUMMONS                                                     Code al Civil Proceoute §§ 412 20. 46~
           Judicial Coonol of Callforma                                                                                                                           www coumnk> ca gov
           SUM -100 (Rev July 1 20091
           Case 1:20-bk-11006-VK                   Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                       Desc
                                                  Main Document    Page 281 of 352
                                                                                                                           SUM-200(A)
                                                                                              CASE NUMBER:
   SHORT TITLE:
_ LEV rNVESTMENTS v FEYGENBERG

                                                          INSTRUCTIONS FOR USE
  + This form may be used as an attachment to any summons if space does not permit the listing of all parties on the summons.
  + If this attachment is used, insert the following statement in the plaintiff or defendant box on the summons: "Additional Parties
      Attachment form is attached."

  List additional parties (Check only one box. Use a separate page for each type of parly.):

     D        Plaintiff          0    Defendant   D   Cross-Complainant   D     Cross-Defendant


   DOES I through 100, inclusive




                                                                                                                 Page     2     of     2

 ,,:i,m Adopted !or Mandalillr; Ust
     Judicial Council of Cal•fomia
                                                  ADDITIONAL PARTIES ATTACHMENT
SUM-20()(A) (Rev. January 1. 20071                      Attachment to Summons
Electronically Fl   D by Superior Court of California, County of Los Angeles on 06/20/2019 08:31 AM Sherri R. Carter, Executive Officer/Clerk of Court, by A. Salcedo.De uty Clerk
                    Case 1:20-bk-11006-VK                        Doc 18          Filed 06/17/20
                                                                                   19VECV00878                Entered 06/17/20 12:53:35                        Desc
                                                             Main
                                      Assigned for all purposes      Document
                                                                to: Van Nuys Courthouse Page     282Officer:
                                                                                        East, Judicial of 352Huey Cotton




                    Thomas D. Sands, Esq.       SBN 279020
                    THE SANDS LAW GROUP, APLC
             2
                    205 S. Broadway Ste 903
             3      Los Angeles, California 90012
                    Telephone:    (213) 788-4412
             4      Facsimile:    (888) 623-8382
             5
                    Attorney for Lev Investments, LLC
             6

             7

             8
                                                 SUPERIOR COURT OF THE STATE OF CALIFORNIA

             9                                               FOR THE COUNTY OF LOS ANGELES,
            10
                                                                NORTHWEST WDICIAL DISTRICT
            11
                    LEV INVESTMENTS, LLC,                   ) Case No.:
            12                                              )
                                Plaintiff,                  ) VERIFIED COMPLAINT FOR:
            13                                              )
                                                            )
            14            vs.                               )    1. BREACH OF IMPLIED COVENANT
                                                            )       AGAINST ENCUMBRANCES
            15      RUVIN FEYGENBERG; MICHAEL               )    2. QUIET TITLE
                    LEIZEROVITZ; SENSIBLE CONSULTING )           3. USURY
            16                                              )
                    AND MANAGEMENT, INC.; MING ZHU, )            4. DECLARATORY RELIEF
            17      LLC; and DOES 1 through 100, inclusive, )
                                                            )
            18                  Defendants.                 ) DEMAND IN EXCESS OF $25,000.00
                                                            )
            19      _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _)

            20
                               Plaintiff, Lev Investments, LLC, hereinafter Plaintiff, files its Complaint herein against
            21
                    Defendants, RUVIN FEYGENBERG; MICHAEL LEIZEROVITZ; SENSIBLE CONSULTING
            22
                    AND MANAGEMENT, INC.; MING ZHU, LLC; and DOES 1 through 100, inclusive,
            23
                    hereinafter collectively Defendants, as follows:
            24
                                                                                      PARTIES
            25
                               1.         Plaintiff is a California limited liability company, and at all times relevant hereto,
            26
                    was doing business in the county of Los Angeles, state of California.
            27

            28




                                                                                      COMPLAINT
     Case 1:20-bk-11006-VK            Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                Desc
                                     Main Document    Page 283 of 352



             2.       Upon information and belie( Defendant, RUVIN FEYGENBERG, hereinafter

~    Feygenberg, is an individual, and at all relevant times herein, doing business in the county of Los

3    Angeles, state of California.

             3.       Upon information and belief, Defendant. MICHAEL LEIZEROVITZ, hereinafter

5    Leizerovitz, is an individual, and at all relevant times herein, doing business in the county of Los

6    Angeles, state of California.
1            4.       Upon information and be.lief, Defendant SENSIBLE CONSULTING AND

8    MANAGEMENT. INC., hereinafter Sensible Consulting, at all times relevant hereto. a

9    California corporation doing business in the county of Los Angeles. state of California.
10           5.       Upon information and belieC Defendant MING ZHU. LLC, hereinafter Ming

11   Zhu, at all times relevant hereto, a California limited liability company doing business in the

12   county of Los Angeles, state of California.
13           6.       The true names and capacities, whether individual , corporate, associate,

14   governmental. or otherwise, of the Defendants named herein as DOE 1 through 50, inclusive, are

15   unknown to Plaintiff: who therefore sues said defendants by such fictitious names, and Plaintiff

16   will amend this Complaint to set forth their true names and capacities when the same are

17   ascertained. Plaintiff is informed and believes and thereon alleges that Defendants DOE 1

18   through 50, inclusive, and each of them, claim some right, title, estate, lien or interest in the

19   Property adverse to Plaintiffs ownership and that such claims constitute clouds on Plaintiffs

2o   title thereto.
21           7.       The true names and capacities, whether individual , corporate, associate,

22   governmental, or otherwise, of Defendants DOE 51 through I 00, inclusive, are unknown to

23   Plaintiff: which therefore sues said defendants by such fictitious names. Plaintiff will amend this

24   Complaint to allege the true names and capacities of such Defendants whe.n the same are

25   ascertained. Plaintiff is informed and believes and thereon alleges that each fictitiously named

26   Defendant is legally responsible in some manner for the events referred to and legally caused the

27   damages to Plaintiff as alleged herein.




                                                       2
                                                   COMPLAINT
      Case 1:20-bk-11006-VK            Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                 Desc
                                      Main Document    Page 284 of 352



              8.      Plaintiff is informed and believes and thereon alleges that each DOE Defendant
 2    claims some interest in the Property and is responsible in some manner for the occurrences
 3    herein alleged, and that Plaintiff hereby names each DOE Defendant as such that its interest. in
 4    any. shall be subject to the judgment rendered herein. Each reference in this Complaint to any
 5    Defendant, refers to all Defendants sued under fictitious names.
 6            9.      Plaintiff is informed and believes and thereon alleges that at all times mentioned
 7    herein, each of the Defendants sued under fictitious names. was the agent or employee of each of
 8    the remaining Defendants, and in doing the things hereinafter alleged, were acting within the
 9    course and scope of this agency or employment.
10                                        JURISDICTION AND VENUE
11            10.     The amount of controversy herein, exclusive of attorneys' fees, interest and costs,
12    does exceed the sum of $25,000.00.
13            11.     Venue is proper in this judicial district as the Property that gave rise to this action
1-t   is located in this judicial district.
15                                            GENERAL ALL EGATIO NS
16                                   (Facts Common to All Causes of Action)
17            12.      Plaintiff incorporates by reference the allegations of paragraphs 1-11, supra, as
18    though fully set forth herein.
19            13.     This lawsuit concerns the real property commonly known as 13854 Albers Street,
20    Sherman Oaks, California 91401 , hereinafter the Property, and legally known as:
21            ALL THAT CERTAIN REAL PROPERTY SITUATED IN THE COUNTY OF
              LOS ANGELES, STATE Of CALIFORNIA. DESCRIBED AS FOLLOWS:
22

23            THE NORTH t 90 FEET OF THE EAST 99 FEET OF THE WEST 110 FEET OF
              LOT 103 TRACT NO. 1000. IN THE CITY OF LOS ANGELES, COUNTY OF
2-t           LOS ANGELES. STATE OF CALIFORNIA, AS PER MAP RECORDED IN
25
              BOOK 19 PAGES l TO 34. INCLUSIVE, OF MAPS, IN THE OFFICE OF THE
              COUNTY RECORDER OF SAID COUNTY.
26
              ASSESSOR'S PARCEL NUMBER: 2247-013-001
27

28
              14.      Plaintiff al leges that on or about January J 1, 2019, Defendants Feygenberg and
      Leizerovitz signed a Grant Deed, whereby all right, title and interest in the Property was

                                                         3
                                                    COM PLAINT
       Case 1:20-bk-11006-VK         Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                Desc
                                    Main Document    Page 285 of 352



       transferred to Plaintiff. See Exhibit A, a true and correct copy of the Grant Deed, attached hereto

 2     and incorporated herein by reference.
 3            15.     Feygenberg also gave a loan that is secured with the Property. St!e Exhibit B, a

 4     true and correct copy of the Deed of Trust, attached hereto and incorporated herein by reference.
 5            16.     Sensible Consulting, whose principal, on information and helieC is Leizerovitz,

 6     also gave a loan that is secured with the Property. See Exhibit B, a true and correct copy of the

 7     Deed of Trust, attached hereto and incorporated herein by reference.
 g
              17.     Under the terms of the contract, interest payment on the principal were to be

 9     equivalent to 23.00% per annum.
IO            18.     The interest payment terms of the contract are usurious and violate the California

11     Constitution Article XV, Section I{2), which prescribes that a contract for a loan for any use

11     other than primarily for personal, family. or household purposes may not provide for an interest

13     rate that exceeds 10.00% per annum.
14            19.     On information and he lief, on or about March 29, 2019, Feygenberg assigned all

15     of his interest in the Deed of Trust to Sensible Consulting. See Exhibit C. a true and correct

16     copy of the Assignment, attached hereto and incorporated herein by reference.

11                                       FIRST CAUSE OF ACTION

IK                          (Breach of Implied Covenant against Encumbrances)

19                   (Against All Defendants. except Sensible Consulting and Ming Zhu)
20          20.       Plaintiff incorporates by reference the allegations of paragraphs J-19, supra, as

21     though fully set forth herein.
'.?2        21.       Pursuant to Civil Code§ J 113, Defendants, and each of them. covenanted that the

23     estate granted by the Grant Deed was at the time of the execution free from encumbrances, done,

24     made or suffered by Defendants, and each of them, or any person claiming under Defendants,

25     and each of them, including taxes, assessments, and all liens on the Property, and that implied

26     covenant was not restrained or in any way affected by any express terms contained in the deed.
27

28




                                                        4
                                                   COMPLAINT
      Case 1:20-bk-11006-VK          Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                   Desc
                                    Main Document    Page 286 of 352



           22.        At the time of the making and delivery of the Grant Deed, the Property was not

 :?   free from all encumbrances, but. on the contrary, Defendants. and each of them, before that time

 3    owed property taxes and a judgment.
 4         23.        On March 4, 2013 , in the Superior Court of California. County of San Francisco.

 5    judgment was rendered against Defendants, and each of them, in the sum of $169,885.38, in an

 6    action in which Ming Zhu was plaintiff: and Defendants, and each of them, in this action were

 7    defendants, that action being entitled Ming Zhu v. San Francisco Medical Imaging. et al., and

 K    being numbered CGC-11-516808. which judgment was entered at the same court, at the same

 9    time, and which judgment constituted a lien on the Property described above pursuant to the

Io    Abstract of Judgment, recorded as instrument number 201305973 59 in the Official Records of

II    the County of Los Angeles, on April 22, 2013. See Exhibit D, a true and correct copy of the

12    Abstract, attached hereto and incorporated herein by reference.
13          24.       For a further breach Plaintiff alleges that at the time of the execution and delivery

1.t   of the Grant Deed from Defendants, and each of them, the Property was subject to taxes duly

15    assessed prior to the execution of the deed, charged and levied on the Property by the City and

16    County of Los Angeles, which tax was then due and unpaid and at the time of the delivery of the

17    Grant Deed constituted a lien and encumbrance by law on the Property.
18          25.       By reason of the breach of covenant against encumbrances of Defendants. and

19    each of them, Plaintiff is requesting an offset against Defendants, and each of them , and any and

:!O   all other damages and costs according to proof.

21                                      SECOND CAUSE OF ACTION
22                                                   (Quiet Title)

23                                              (Against All Defendants)
24            26.     Plaintiff incorporates by reference the allegations of paragraphs 1-25, supra. as

25    though fully set forth herein.
26          27.       The basis of Plaintiff's title to or interest in the Property is Plaintiff's Grant Deed

27    granting Plaintiff title in foe simple.
28



                                                           5
                                                      COMPLA INT
      Case 1:20-bk-11006-VK          Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                      Desc
                                    Main Document    Page 287 of 352


            28.       Plaintiff is informed and believes that Defendants, and each of them, claim an

 2    interest in the Property adverse to Plainti ff.
 J          29.       Plainti ff is informed and believes and thereby alleges that Defendants. and each o

      them, claim an interest adverse to Plai ntiff in the Property as the holder of a lien representing an
 5    unsatisfied judgment against Defendants, and each of them. a former owner of the Property. The
 6    Abstract of Judgment was recorded on April 22, 20 13, in the Oni.cial Records of the County of
 7    Los Angeles. Some of the unknown defendants, as assignees and successors of Defendants, and
 8    each of them. claim interests in the Property adverse to Plaintiff's title.
 9          30.       The adverse claims are all without any right whatever, and no such Defendants.

10    and each of them, have any right, title. estate, lien. or interest whatever in the Property or any

11    part of it.
12             31.    Plaintiff seeks to quiet title to the Property, against all adverse claims of all

IJ    claimants, known and unknown, as of the date this Complaint was filed.

1.i                                      TH I RD CAUSE OF ACTI ON
15                                                       (Usury)

16                                 (Against All Defendants. except Ming Zhu)
17             32.    Plaintiff incorporates by reference the allegations of paragraphs 1-31, supra. as

18    though fully set fort h herein.
19             33.    Beginning from about March 2019, Plaintiff requested a payoff of the loan,

2o    Defendants, and each of them, presented numerous payoff statements demanding repayment of

21    the loan with a usurious interest rate. The payoff demands of Defendants, and each of them. were

22    in excess of the max imum rate of interest allowed by the California Constitution, Article XV.

23    Section 1.
24             34.    An actual controversy has arisen and now exists between Plaintiff and
25    Defendants, and each of them. concerning their respective rights and duties in that Plaintiff
26    contends that it is only obligated to pay Defendants. and each of them, the principal amount of
27    the loan without interest, and that the interest rate specified in the contract is usurious and should
2X    be declared null and void. whereas Defendants. and each of them. disputes this content ion and



                                                            6
                                                        COMPLAINT
      Case 1:20-bk-11006-VK          Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                    Desc
                                    Main Document    Page 288 of 352



      contends that Plaintiff must continue paying both the principal amount and the specified interest

 2    rate.
 3            35.     Plaintiff desires a judicial determination of its rights and duties, and a declaration

      that the interest rate provisions of the contract are null and void, pursuant to the California
 5    Constitution. Article XV, Section 1 and Section 2 of the Statutes of 1919, page lxxxiii.
 6            36.     A judicial declaration is necessary and appropriate at this time under the

 7    circumstances in order that Plaintiff may ascertain its rights and duties under the contract.

 8                                     FOURTH CAUSE OF ACTION

 9                                               (Declaratory Relief)

10                                           (Against All Defendants)
II            37.     Plaintiff incorporates by reference the allegations of paragraphs 1-36. supra, as

I:?   though fully set forth herein.
13            38.     An actual controversy exists between Plaintiff and Defendants. and each of them,

t.t   regarding their respective rights and obligations with respect to the Property, Grant Deed. Deed

Is    of Trust. Assignment, and Abstract.
16            39.     Plaintiff asserts that Plaintiff's title to the Property is fee simple and Plaintiff

17    holds title free and clear of any liens.
18            40.     Plaintiff is informed and believes and thereon alleges that Defendants, and each o

19    them, deny that Plaintiff holds title free and clear of any liens and, instead. contend that Plaintiff

:?O   has to repay the judgment evidenced by the Abstract (Exhibit D), pay taxes and pay the usurious

21    interest rate on the loan.
22            41.     Plaintiff desires a judicial detennination of the respective rights and liahilities of

23    Plaintiff and Defendants, and each of them, with respect to the Property, which judicial

2.t   determination is necessary and approp,iate in order to permit Plaintiff to proceed to enforce its

:?s   rights as to the Property.



27            WHEREFORE. Plaintiff prays for judgment against Defendants, and each of them. as

28    follows:



                                                          7
                                                     COMPLAINT
      Case 1:20-bk-11006-VK         Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                  Desc
                                   Main Document    Page 289 of 352



                                   ON THE FIRST CAUSE OF ACT ION
 2            1. For offset:
 3           2. For the sum according to proof, but not less than $300,000:
 ..                              ON THE SECOND CAUSE OF ACTION
 5           For a judgment that Plaintiff is the owner in fee simple of the Property, and that no
 6    Defendants. and each of them, have any interest in the Property adverse to Plaintiff;
 7                                ON THE THIRD CAUSE OF ACTION
 8           For the assessment of treble damages against Defendants. and each of them, in the sum
 9    according to proof, but not less than $355,000.00:
10           For a declaration that the interest rate provisions of the contract are null and void and of
11    no force and effect:
12                               ON THE FOURTH CAUSE OF ACTION
13           For a judgment that Plaintiffs title is fee simple, free of any liens:
14           For a judgment declaring the validity of the judgment evidenced by the Abstract:
15           For a judgment declaring that Plainti ff does not owe the judgment evidenced by the
16    Abstract;
17           For a judgment compelling Defendants. and each of them, to offset the payment of the
lk    judgment evidenced by the Abstract and taxes from what is owed to Defendants. and each of
19    them, by Plaintiff;
20           For a permanent injunction. enjoining Defendants. and each of tbem. and their agents,
21    servants and employees, and all persons acting under. in concert with, or for them to offset the
.22   amount due at payoff from the principal loan amount;
23           For damages in the sum of $655,000, plus damages in such further sums as may be

      sustai ned and as are ascertainable before final judgment in this action.
25           Ill
26           Ill
27           Ill
28           Ill



                                                       8
                                                   COMPLAINT
      Case 1:20-bk-11006-VK         Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                  Desc
                                   Main Document    Page 290 of 352



                                       ON ALL CAUSES OF ACTION
 ..
 'l
             For costs of suit incurred in this action: and
 J           For such otht!r and further rdief as the Court deems just and proper.
-I

 5                                                            Respectfully submitted,
 <>   Dated: June 19, 2019                                    THE SANDS LAW GROUP. APLC
 7

 !I
                                                              Bv    ---z;:           _.-
                                                                   Thomas D. nds. Esquire
                                                                   Attorney t'br Lev Investments. LLC
10

II

12

1.1                                            VERIFICATION
1-1          l, Dmitri LioudkovskL am 1he Manager of the Plaintiff. the current owner of the Property

15    in the above.entitled proceeding. I have read the above Complaint and know the contents thereof.
1c,   The same is true of my own knowledge. except as to those matters which are therein alleged on
17    infonnation and belief. and as to those matters. I believe them to be true.
18           I declare under penalty of perjury under the laws of the State of California that the

19    foregoing is true and correct.


21    Date: June 19, 2019


2.l




27




                                                        9
                                                   COMPLAINT
Case 1:20-bk-11006-VK    Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                                         Desc
                        Main Document    Page 291 of 352




               This page is part of your document - DO NOT DISCARD



                                                                                                                  Pages:
                                                                                                                   0005



                                                                              03/22/19 AT 02:38PM


                                                                                                        FEES:      51.00
                                                                                                        TAXES:      0. 00
                                                                                                        OTHER:      0 . DO
                                 PCOR SURCHARGE $20.00                                                  se2 :      1s.oo
                                                                                                        PAID:     126 . 00




             1111111111rn11u11111111111111111111 mLEAOSHEET




                II 1111111111111 1111 mn IUll 1111
                                                201903220930027


                                                    00016397730


                                          11m111( 1111111~!111111111111111111111111
                                                     009707986

                                                         SEQ:
                                                            01

                            DAR - Counter (Upfront Scan)

                        Illrll   IIll lij IIIIIllIIlllrIlll l l Illlll:1111~II11111 flll111111111fIIJ
                        11111111m    1111,~m1111~1111111r11111111~111111~ 11~1111111111111111111111
                        THIS FORM JS NOT TO BE DUPLfCATED



                                                                                                         EXHIBIT A
Case 1:20-bk-11006-VK               Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                      Desc
                                   Main Document    Page 292 of 352



 RECORDING REQUESTED BY
 Lev Investments, LLC

 WHEN RECORDED MAIL TO
 AND MAIL TAX STATEMENTS TO

         Levlnvestntents, LLC
         PO Box 16646
         Beverly Hills, CA 90209

                                            GRANT DEED
 APN NO.            2247-013-001


 THE UNDERSIGNED GRANTOR(s} DECLARE{s)
 DOCUMENTARY TRANSFER TAX is$                 0.00         CITY TAX$ gift R&T §§ 11911, 11930, et seq.
       0 computed on full value of property conveyed. or O computed on full value less value of liens or
         encumbrances remaining at time of sale.
       0 Unincorporated area: D City of                                                       , and

 FOR A VALUABLE CONSIDERATION, receipt of which is hereby acknowledged.

         Lev Investments, LLC, a CaUfornia limited liabitlty company, as to an undivided
         50.00% lnterest. Ruvin Feygeberg, an Individual, as to an undivided 25.00% Interest
         and Michael Lei:zerovitz, an individual, as to an undivided 25.00% interest.

 hereby GRANT(S) to

         Lev Investments, LLC, a Callfornla llmlted ltablllty company

 the following described real property in the County of Los Angeles, State of California:

         SEE EXHIBIT "A" ATTACHED HERETO AND MADE A PART HEREOF

 Commonly known as 13654 Albers Street. Sherman Oaks, CA 91401


                                                           Lev Investments, LLC



 Dated_____,/  /;_"Jl.,.._/t__.._lf_ _
               ~,                                                                        - I   I




 Dated _ _  /_-_J_/_,.....:./~1--------
                                                            Ruvtn eygeberg, an iodMdual
                                                      C                              \

 Dated_"-+l
                :
          /l -=--3,
                        '
                     l----4/'-1
                             54-'_ _
                                                                                   -: "7 ~
                                                                             ..... , , ~
                                                                                               .----··-····


                        I                                   Michael ~~~vii."a~-lndivldual
Case 1:20-bk-11006-VK                 Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                                     Desc
                                     Main Document    Page 293 of 352



   notary public or other officer completing this
  ertificatc verifies only the identity of the individual
   ho signed the document to which this certificate is
  nached and not the truthfulness, accuracy, or
  alidity of that document.

 State of California

 County of Los Angeles

 On Jb-nwvT l ~,. W\'-\        before me;R.-1;1f(\._,., !~'l.!t..v:::,:k< b ~a-;,;;,r4 , 6 "l-l,~,., 1 fu;J,(here insert name
 and title of the officer), personally appeared\ · ..,              • .      . b       ... ,     ..J .\   •• ll. , who proved to
 me on the basis of satisfactory evidence to be the                  on(~ whose name(s) ilt'/are subscribeg_ to the
 within instrument and acknowled ~g__to me that ~ /s~/~xecuted the same in tislhdr/~ authorized
 capacity(ies), and that by l:ns/l)e their ignature(s) on the instrument the person(s), or fhe entity upon
 behalf of which the person(s) acte , executed the instrument.

 I certify under PENALTY OF PERJURY under the laws of the State of California that the foregoing
 paragraph is true and correct.

 W ITNESS my h a n d ~ ~ -
 Signature                    '      ~                                  (Seal)
Case 1:20-bk-11006-VK                  Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                                        Desc
                                      Main Document    Page 294 of 352



    notary public or other officer completing this
  ertificate verifies only the identicy of the individual
   ho signed the document to which this certificate is
  ttached and not the truthfulness, accuracy, or
  alidity of that document.

 State of California

 County of Los Angeles

 On .Suiwi">   '&'31, ·2(Ji f.\ before meR::1,,a:k,,"' r.l)r ,,., "'"\u Ca, s-···1 ; . ~r; Ni..\•·~ 1 r.J;J( .( here insert name
 and title of th officer}, personally appeared A,Lns.:Ac.\ ). ~ ,z.c n\n\ c.                                        , who proved to
 me on the basis of satisfactory evidence to be th,..e._perso~ whose name~ is/a,€ subscribed to the
 within instrument and ackn9._wledged to me that~sj'eltl)e5t executed the same in ~                              r/t~ir authorized
 capacity(i~, and that by(flisJhefr/t~ir signature~ on the instrument the person(,M. or the entity upon
 behalf of which the perso~ acted, executed the instrument.

 I certify under PENALTY OF PERJURY under the laws of the State of Callfornla that the foregoing
 paragraph is true and correct.

 WITNESS my hand and official           sear ..
 Signature   ---}ZZ~
                  ---,._.d
                         .,. ;""',._..-
                                      . ·""'/:....
                                        . __·______ (Seal)
               Case 1:20-bk-11006-VK              Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                               Desc
                                                 Main Document    Page 295 of 352
.. .   ~   '
               •




                                                            EXHIBIT "A"
 I
                   All that certain real property situated In the County of Los Angeles, State or Callfornl1.1, desc.rlbed as
                   follows:                                       ·

                   THE NORTH 190 FEET OF THE EAST 99 FEET OF THE WEST 110 FEET OF LOT 103 TR.ACT NO. 1000,
                   IN THE CllY OF LOS ANGELES, COUNTY Of LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP
                   RECORDED IN SOOK 19 PAGES 1 TO 34, INCLUSIVE, OF MAPS, IN THE OFFICE OF THE COUNTY
                   RECORDER OF SAto COUNTY.


                   ASSESSOR'S PARCEL NUMBER: 2247·013·001
Case 1:20-bk-11006-VK         Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                                            Desc
                             Main Document    Page 296 of 352




                    This page is part of your document • DO NOT DISCARD



                                                                                                                         Pages:
                                                                                                                          0004




                                                                           03/22/19 AT 02:38PM


                                                                                                              FEES:        53 .00
                                                                                                              TJJCES :      0 .00
                                                                                                              OTHER:        0.00
                                                                                                              SB2:        150 . 00
                                                                                                              PAID:       203. 00




                    111111m 11111111                mu 1111111111111111 m11
                                                 LEADSHEET




                       111111111111111 III I Ill II IU 11 II
                                               201903220930027
                                                                                                          i
                                                   00016397731



                                                                             I~
                                          Illllll 11111111111~1111111111111111 1111
                                                      009707986

                                                          SEQ:
                                                            02

                                DAR - Counter (upfront scan)

                              11m11111111111111111111111111~1111111111111111      i~   11m1 ~111 ~11111

                                                                      m!IIii
                             1111!~1111111111~1111111111111111!11111111111 1111 lllll 1!11111111~
                             THIS FORM IS NOT TO BE DUPLICATED
          Ellllll




                                                                                                                      EXHIBIT B
   Case 1:20-bk-11006-VK                    Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                                      Desc
                                           Main Document    Page 297 of 352


RECORDING REQUESTED BY:
Ruvin Feygenberg and
Sensible Consulting and Management, Inc.

WHEN RECORDED MAIL TO:

Ruvin Fcygenberg
17777 Ventura Blvd.
Encino, CA 91316



ORDER NO.                                                      SPACE ABOVE THlS LINE FOR RECORDER'S USE
                      SHORT FORM DEED OF TRUST AND ASSIGNMENT OF RENTS
                                                                                                                   APN: 2247-013-00 1


This Deed of Trust, made this, between Lev Investments, LLC, a California limited liability company, herein called TRUSTOR,
whose address is PO Box 16646, Beverly Hills, CA 90209,
Real Property Trustee, Inc., a Delaware Corporation, herein called TRUSTEE, and
Ruvin Feygenberg, an individual, as to an undivided 50.00% interest, and Sensible Consulting and Management, Inc., a
California corporation, as to an undivided 50.00% interest, herein called BENEFICIARY,
Witnesseth: That Trustor IRREVOCABLY GRANTS, TRANSFERS AND ASSIGNS TO TRUSTEE IN TRUST, WITH
POWER OF SALE, !hat property in Los Angeles County, California, described as:
For complete legal description, see exhibit "A" attached hereto.


                             -
TOGETHER WITH the rents, issues and profits thereof, SUOJECT, HOWEVER, to the right, power and authority given to and
               -...__-., .......
conferred upon Beneficiary by paragraph (10) of the provisions incorporated herein by reference to collect and apply such rents,
issues and profits.
For the Purpose of Securing: 1. Perfonnance of each agreement of Trustor incorporated by reference or contained herein. 2.
Payment of the indebtedness evidenced by one promissory note of even date herewith, and any extension or renewal thereof, in
the principal sum of $1 ,257,675.00 executed by Trustor in favor of Beneficiary by order. 3. Payment of such further sums as the
then record owner of said property hereafter may borrow from Beneficiary, when evidenced by another note (or notes) reciting it
is so secured.
To Protect the Security of This Deed of Trust, Trustor Agrees: By the execution and delivery of this Deed of Trust and the
note secured hereby, !hat provisions (I) to (14), inclusive, of the fictitious deed ofrrust recorded under date, in the book and at
the page of Official Records in the office of the county recorder of the county where said property is located, noted below
opposite the name of such county, viz.:
COUNTY         BOOK   PAGE       COUNTY        BOOK    PAGE       COUNTY          BOOt<      PAGE            COUNTY       BOOK     PAGE
A~a            435    684        Kings         792     833        Placer          895        301             Sierra       29       335
Alpine         1      250        Lake          362     39         Plumas           151       5               Siskiyou     468      181
Amador         104    348        Lassen        171     471        Riverside       3005       523             Solano       1105     182
Butte          1145   1          Los Angeles   T2055   899        Saaamento       4331       62              Sonoma       1851     689
Calaveras      145    152        Madera        810     170        San Benito      271        383             Stanislaus   1715     456
Colusa         296    617        Marin         1508    339        San Bemanlino   5567       61              Sutter       572      297
Contra Cosla   3978   47         Mariposa      77      292        San Francisco   A332       905             Tehama       401      289
Del Norte      78     414        Melldocino    579     530        San Joaquin     2470        311            Trinity      93       366
EIOoraclo      568    456        Me!t'ed       1547    538        SanluisObispo 1151          12             Tulare       2294     275
Fresno         4626   572        Modoc         164     851        San Mateo       4078       420             Tuolumne     135      47
Glen           422    184        Mono          52      429        Santa Barbara    1878       860            Venlura      2062     386
Humbolclt      657    527        Monterey      2194    538        Santa Clara     5336        341            Yolo         653      245
Imperial       1091   501        Nepa          639     86         Santa Cf\JZ      1431       494            Yube         334      486
Inyo           147    598        Nevada        305     320        Shasta          684         528
Kem            3427   60         Orange        5889    611        San Diego Series 2, Book 1961, Page 183887
            FOR SIGNATURE(S) SEE SHORT FORM DEED OF TRUST SIGNATURE PAGE ATTACHED HERETO ANO MADE A PART HEREOF.
    Case 1:20-bk-11006-VK               Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                                 Desc
                                       Main Document    Page 298 of 352


                                 SHORT FORM DEED OF TRUST SIGNATURE(S) PAGE

ORDER NO.

 (which provisions, identical in all counties, are printed on the reverse hereof) hereby are adopted and incorporated herein and
made a pan hereof as fully as though set fonh herein at length; that he will observe and perform said provisions; and that the
references 10 property, obligations, and panies in said provisions shall be construed to refer to the property, obligations, and
parties set forth in this Deed of Trust.
The undersigned Trustor requests that a copy of any Notice of Default and of any Notice of Sale hereunder be mailed to him at
his address hereinbefore set forth.


        Lev Investments, LLC



X                                                                                 Date:          ~,
                                                                                          _O_l,__0__,>/,,__0-=-f'._._



  notary public or other officer completing this certificate
 erifies only the identity of the individual who signed the
 ocument to which this cenificate is attached and not the
   thfulness, accuracy, or validity of that document.




ST A TE OF CALIFORNIA

COUNTY OF         LOS ANGELES

On ~L"'~·• f :l\ 1 U,, before me, Q.,-L,,. '"'dv,.... P\r xc,., ,~e,,,- ( ,.;,,..-.-t::,·v                  , a Notary
                                          , _L~•L_1.....\~\l_,~,"--~-'-l-·- - - -- - - - - - - - - - - - - -- -
Pubhc, personally appeared bc:::i.,.\~i~·....

who proved to me on the basis of satisfactory evidence to be the pc.r son~ whose nam~ is/~ subscribed to the within
instrument and acknowledged to me that he/sl<e/th~ executed the same in h i ~/tti.ir authorized capacity(i~, and that by
his'!>6/tt,ir signature<,,r on the instrument the person(H or the entity upon beha1f of which the person(i acted, executed the
instrument.

I certify wider PENALTY OF PERJURY under the laws of the State of California that the foregoing paragraph is true and
correct.
WITNESS my hand and official seal.




Signature

                                                                                                    (Seal)

                                                                    SHORT FORM DEED OF TRUST CONTINUED ON NEXT PAGE
     Case 1:20-bk-11006-VK             Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                                Desc
                                      Main Document    Page 299 of 352
. ..
'




                                                  EXHIBIT "A"
 r
         All that certain rul property slt1Jc1ted In the County   or Los Angeles, State or Callfornta, descrtbed as
         follows :                                     ·

         THE NORTH 190 FEET OF THE EAST 99 FEET OF THE WEST 110 FEET OF LOT 103 TRACT NO. 1000,
         IN THE CITY OF LOS ANGELES, COUNT\" OF LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP
         RECORDED IN BOOK 19 PAGES 1 TO 34, INCLUSIVE, OF MAPS, IN THE OFFICE OF THE COUNTY
         RECORDER OF SAID COUNT\".


         ASSESSOR'S PARCEL NUMBER: 224'7·013·001
Case 1:20-bk-11006-VK     Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                                          Desc
                         Main Document    Page 300 of 352




              This page is part of your document- DO NOT DISCARD



                         t ~\
                          ~
                              'it
                                    s1°"0· ~

                                                 • .
                                                           +
                                                        -J..
                                                                    20190286165
                                                                 IIIIIHIIIIIIIHllll\ll\11\IHIIIHIIHIll
                                                                        Recorded/Flied In Official Records
                                                                   Recorder'$ Office, Los AngelH county,
                                                                                      Callfornla
                                                                                                                      Pgg~~:

                                                                           04/02/19 AT 01:SSPM

                                                                                                         ~ES:             23 . 00
                                                                                                         TAXES :           0.00
                                                                                                         OTHER :           o.oo
                                                                                                         SB2:             75.00
                                                                                                         PJ.ID:           98.00




                                    ~                               ~
              11111\lffl\l 11\11\ 111\1\1111111 1111~ 11111111111\1 ~I 11~1111 \Ill
                                                       LEADSHEET




                   11111111 lffll 111111111111111 Ill ml 11111~1 llll ~I IIlllllll llllIll Ill
                                                    201904020930021


                                                          00016442086


                                               1111111111111111 m1111ijm1111; 11
                                                               009728235

                                                                 SEQ:
                                                                  03

                                        DAR - counter (Up£ront scan)


                                                  !ij                      Ill II" Iii111
                                    1111111 HRi 1111~1111111111lllll111 llllllIi 111111
                                                                              I\~
                                    Il\11111~\111111111\1\llffl11111l\l11\l\II ID II\1111\ll   I111111                       A
                                    THIS FORM IS NOT TO BE DUPLICATED


                                                                                                            EXHIBIT C
 Case 1:20-bk-11006-VK          Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                           Desc
                               Main Document    Page 301 of 352



Recording Requested By                )

John G. Burgee

When Recorded, Mail To
                                      )
                                      )
                                      )
                                      )
                                                                                 llllllli'iHIII
                                                                                          ·20190286165·
                                      )
Burgee & AhramotT, PC              )
20501 Ventura Boulevard, Suite 262 )
Woodland Hills, California 91364   )
                                      )
                                                     (Space atiovc 1hi~ line for n.-cord1..T's usc}


                                ASSIGNMENT OF DEED OF TRUST

FOR VALUE RECEIVED, the undersigned Ruvin Fcygenherg hereby b'fants, transfers, and assigns to
Sensible Consulting and Management, Inc.. a Cali fomia corporation, all of his beneficial interest under
that certain Deed ofTrust dated January 31. 2019 executed by Lev Investments, LLC, a California
limited liability company, to Real Property Tru stee, Inc., a Delaware corporation, Trustee, and recor<lc<l
as Instrument Number 20190258568, on March 22, 2019. of the Official Records in the County Rcc()r<ls
Oflicc of Los Angeles County, State of California, describing the following real prnperty:

       THE NI. )RT!! 190 FEET I. W THE EA~T 99 FEET 1. )F TIIE WEST 110 Fl~ET OF I.UT 101 TRACT N1. ).
       1000, IN THE CITY OF LOS AN(iEU·:S, 0 .)UNTY I. )r 1.(.)'i AN(,ELES, STATE lW CA l.11-\)RNIA. AS
       PER MAP RECORDED IN TK)l)K 19 PACiES I Tl.) 14, INCl.lJSIVE, t )F MAPS. IN THE t )FHCE UF
       Tl-IE O )lJNTY REO 1RDER OF SAi)) COUNTY.

       Commonly known as:        13854 Alhers Street, Sherman Oaks, California 91401

       APN: 2247-013-00I.

TOGETHER WITH the note or notes therein descrihcd or referred to, the money due and to become due
thereon with interest, and all rights accrued or to accrue under said Deed of Trust.

Dated: March 29, 2019




MAIL TAX STATEMENTS AS SHOW N ABOVE
 Case 1:20-bk-11006-VK                  Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                                       Desc
                                       Main Document    Page 302 of 352




                             CERTIFICATE OF ACKNOWLl:DGEMENT Of NOTARY PUBLIC




      A notary publi1.: or other otliccr completing this cen ifirnte verities only the identity <>f the individual whn signed
      the document to which this certificate is attached, and not the truthfulness, accuracy, or validity of that document.



STATE OF CAI.JFORNIA
                                                        !SS.
COUNTY OF LOS ANGELES


          On___.2l?."l \z-0 i"t    ,before me.   ~A_.(',rd,r'_!J,J}-t t~I~t.tiwere                 in..;en name and       title
                                                                                                                      of the
otliccr), personally appeared ~~!~~_j_C\i_r.1,?t",A _, who proved to me on the basis nf satisfactory evidence 10 be the
person(s) whose name(s) is/are subscribed tb ~ e wi~ instrument ;rnd acknowledged to me that he/she/they executed the
same in his/herflheir authorized capacity(ies), and tha t hy his/her/their signaturc(s) 0n the instrumenl the penmn(s). or the
entity upon hehalf of which the person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws 0f the State of California that the foregoing paragraph is true amt
cnrrec t.
                                                                               eeeeeeeeeeeef
WITNESS my hand and official seal.                                       lQ
                                                                          ·
                                                                          :;
                                                                            l
                                                                               • •· ,
                                                                                ...>,. •
                                                                                 •• ' . ~
                                                                                             ~NOY A. CORDOVA
                                                                                           Not•ry Public · Californi~
                                                                                              L.cn AntttH County
                                                                                                                      "
                                                                                                                      ~
                                                                          ~                 Comm1Hlon , l2<1no1
                                                                               • " •' t1.y Comm. up1rn Jun 22, 2012


                                                                                                 (Seal)




                                                                                                                                     2
              Case 1:20-bk-11006-VK    Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                                      Desc
                                      Main Document    Page 303 of 352
   I      "


                                                                                                                                               I
                            This page Is part of your document .. DO NOT DISCARD

                                             ~~~                                 20130597359
                                      :~
                                      ~
                                                          ~~t IIIIIIIIHHIIHIIIIIIIIIIIIIIHII
                                                                                  RecordedlFUed In Official Records
                                                                                                                                p:ro:=
                                      lilt                 .         ,-1        Recorder"s Office, Los Angeles County,
                                             ~                 ,,.                          Qallfomla
                                                 sai,      ~                         04/22/13 AT 12:11PM

                                                                                                               RES:               3~.00
                                                                                                               TA:Di:S:            0.00
                                                                                                               0'1'8£R:            o.oo
                                                                                                               P.lUD:             35.00




                            1111   mu1111111111 llffl IIIH 11111111 II U II
                                                               LEADSHEIE!T




                              mu 111111                  11111        nu
                                                                      11111111111 11111111
                                                          201304220760110

                                                               00007551515


                                                        11111ilUlllllllll
                                                               004791120
                                                                          llll
                                                                       SEQ:
                                                                           01

                                                   DAR - Hail (Bard eopy)

                                      lllll~lllllllilllllllllllll~IIIIHllllllilll
                                      IIIIIIIIIIIIIIIIIIIIRIIIBHIIIIIIIIIIIII
                                      THIS FORM IS NOT TO BE DUPLICATED



Non-Order Search                                                      Page 1 of 4          Requested By: Peng Yumul , Printed: 2/26/2019 4:09 PM
Doc: 2013-597359 REC ALL

                                                                                                             EXHIBIT D
               Case 1:20-bk-11006-VK             Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                    Desc
                                                Main Document    Page 304 of 352
          •,

         RECOROlNG REQUESTED BY

         WHEN RECOROEO MAIL TO
     /   NAME      th.   VA-vi~     1)z.W"1 !
     / MAILING      P a o ~ ~ , s... ~tt..
     ../' C&TY.STATEZIPCODE                          Jo~~
               () ,t)Ct..,+.....()' c,4-   "' 1../ (,, I )...

                                                                     SPACE ABOVE THIS UNE RESERVED FOR RECOAOER'S use


                                                                TITLE(S)




Non-Order Search                                                 Page 2 of 4      Requested By; Peng Yumul , Printed: 2/26/2019 4:09 PM
Doc 2013-597359 REC ALL
                Case 1:20-bk-11006-VK                        Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                                                 Desc
      ..                                                    Main Document    Page 305 of 352

            ATTORNEY OR PARTY, WTI-IOIJT AnORN&Y (Nllmll, ~
                                                            e    ~ Bill'~
                                                                                EJ-401
                                                                               111C1
                                                                                                                           e
            ~-00,lj
            Rbootdlro~t,y~d-io         510-465•5212 •                                  "
                M. David Desantis (132629)
                Gianunzio & DeSantij LLP
                130 Broadway
                Suite 1032
                Oakland, CA 94612
            m         ATIORNEY
                           FOR
                                    rn    JUCC,IICENT
                                           CREt)TQR     O     ASSK'iNEE.Of
                                                                  RECORD
           BUPE.IIIOR C0111tf o,   ~u,~•.   ~NTI" Of    SAN FRANCISCO
            &rtu;n loCJDRE.Ss:     400 McAllister Street
            MAIUNO ACCREH
           c.tTY»olJP<:lOOe        Son Francisco, CA 94102
                 eAANCHNAwe.       Civil
                  PLAl"ITIFF;      Ming Zhu, LLC
                DEFENDANT:         San Francisco Medical Imaging, Inc. 1 et al.                                                         CGC-l l-516808

                            ABSTRACT OF JUOGMENT-CtVIL
                                 AND SMALL CLAIMS                                          D        Amended

           1. The      W    judgment creditor           D
                                                        H$1gnee of record
              appliea for en abstract (If judgment and repreaents the following:
              a. Judgment debtor&
                 C                Name •nd laat krlawl\ eddreu
                     I RUVIN FEYGENBERG
                       18044 VALLEY VISTA DLVO.
                                                                                       i
                  IENCINO, CA 91316                                                    _J
                b. Driver's license no. {last 4 digits) and state: xxxx9366 CA             Unknown    D
                c. Social secul1ty no. (last 4 digit&]: xxx-xx-5670                        Unknown    D
                d. SummQna or notloe of entry of tlster..atatejudgment waa peraanally served or
                   malled to (name and address): Veriza uoe, Sub
                     17779 Ventura Blvd., Encino, CA 91316
           2. [Z] fnformatlon on additional judgment
                    debtors ia shown on ?8Qe 2.
                                                                                       4.       D     Information on 111dditlonal judgment
                                                                                                      CAlditors is shown on pa;e 2.
           3. Juc,gment cceditOr (neme end address):                                       5.   D     Original absttact recorded In lhi• county:
              Ming Zhu, LLC, c/o M. David DeSantis, Esq.

                                                                                                      ·~~····~
                                                                                                      a. Date:
              1330 Broadway. Ste. 1032, Oak.land, CA 94612
           Date: March t, 1 2013
           M. David Desantis

           8. Tot.el amount of judgment 88 entered ottatt renewed:                              10.   D     An    D     execution lten    D  attachment lien
                 $   169,885.38                                                                             la endoraed on the Judgment as follows:
           7. All judgment creditors and debtons are listed on this abstract.                               a.Amount$
           8.   a. Judgmem entered on {dat&): March 4, 2013                                                 b. In favor of (nanH} and address):
                b. Rel'l8W81 enteted on (dam):
           9.   D      Thttl judgment Is an Installment judgment.                               11. A etay of enforcement h•
                                                                                                    e. CT] not been ordered by the court
                                                                                                      b.   D     been ordefed by Che court eff'ealve until
                                                    CLERK Of'niE COURT                                           (date):
                                                                                                12. a.     [l]   I certify !hat thla ia a true and correct ab$tract of
                                                                                                                 tne judgment entered In trtla ae1lon.
                                                This ob$tr.tct Issued on (date):                      b.   D     A oertlneci copy of the judgment Is ettach

                                                            t1AR 142013                                               RAYMOND
                                                                                                    Clork.by
                                                                ABSTRACT OF JUDGMENT-CIVIL
                                                                             ANO SMALL CLAfMS



Non.Order Search                                                                       Page 3 of 4                  Requested By: Peng Yumul , Printed: 2/26/2019 4:09 PM
Doc· 2013-597359 REC ALL
            Case 1:20-bk-11006-VK                       Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35                                     Desc
                                                       Main Document    Page 306 of 352
•
                                                                                                          e
                        .
                PLAINTIFF.     Ming Zhu. LLC
                                                                                                                         CGC-11-516808
          - DEFENDANT:         San f'rancisco Medical Imaging, Inc., et at.

         NAMES AND ADDRESSES OF ADDITIONAL JUDGMENT CREDITORS:
         13. Judgment creditor (name and oodress):                                 14. Judgment aeditor (name ttnd addttJss):




          15.     D      Continued on Attachment 15.

          fNFORMATION ON ADDITIONAL JUDGMENT DEBTORS:
          16.                      Name aM tut known eddt'QIJ                      17                        Name and last known eddreN

           lsan Francisco Medical Imaging, Inc.                          1                                                                         1
           I815 Hyde Street. Suite 100
            San Francisco, CA 94109
            Driver's license no (la&t 4 digits)
            and St.I~:                                            W
                                                                         _J
                                                                      Unknown
                                                                                         '
                                                                                         L
                                                                                         Driver's liQ!lnse no. (last 4 digib)
                                                                                         and state:                                        Ounknown
                                                                                                                                                   _J

            Social aecufity no. [last 4 digits):                  W   Unknown            Social eec:unty no. (last 4 digil:l,J:            Dunknown
            Summons wtts "er.M>nally eerve<I at or mailed to (address);                  Summons was pel"80f'la11)' served et or mailed to (8:Cldf9S$):
            Max Frid, Agent
            8159 Santa Monica Blvd., Suite 200
            West Hollywood, CA 90046


          18.                       Name and last known addresa                     19.                      Name and lall kn<Jwn addreu

                                                                          1                                                                         1
            '
            L
            Driver's llcenae no. (last 4 digits)
            endstJ!lte:                                           D
                                                                          _J
                                                                      Unknown
                                                                                         '
                                                                                         L
                                                                                          Ori~• license no. (last '4 digit$)
                                                                                          and state:                                       Dun11nown
                                                                                                                                                    _J

            Social sec:unty no. [last 4 digits]:                  D   Unknown             Soc:fal securtty no. [last 4 digits]:            Oun11nown
                Summons was personally served et or malled to (address):                  Summons was pergonally served at or malled le (address):




          20.     D         Continued on Attachment 20.




          EJ-001 (Rev   .-ay I , ~                          ABSTRACT OF JUDGMENT-CIVIL
                                                                 AND SMALL CLAIMS




Non-Order Search                                                           Page 4 of 4                Requested By: Peng Yumul , Printed 2/26/2019 4:09 PM
Doc: 2013-597359 REC ALL
          Case 1:20-bk-11006-VK  Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35 Desc
                                Main Document    Page 307 of 352    Reserved for Clerk's File Stamp
                  SUPERIOR COURT OF CALIFORNIA
                     COUNTY OF LOS ANGELES
  COURTHOUSE ADDRESS:
                                                                                                    FILED
 Van Nuys Courthouse East                                                                       s ~ ea.itt mCaikin.a
                                                                                                            ty o1 l..t!s AnQl:IIEls
 6230 Sylmar Avenue, Van Nuys, CA 91401
                                                                                                         06-'20.r.2019
                   NOTICE OF CASE ASSIGNMENT                                          !lll!IIIIRCr t.!· :..o:. J. '-"<.!0 .. ,"<.!.   ::: d•afCcut

                                                                                        By: _           ~~                             -~
                          UNLIMITED CIVIL CASE                                                          Any1::1lll:.i:l Saoi,thJ

                                                                                CASE NUMBER:

  Your case is assigned for all purposes to the judicial officer indicated below. 19VECV00878

                           THIS FORM IS TO BE SERVED WITH THE SUMMONS AND COMPLAINT

                ASSIGNED JUDGE               DEPT     ROOM                  ASSIGNED JUDGE                              DEPT           ROOM
   .,/   Huey P. Cotton                     A




    Given to the Plaintiff/Cross-Complainant/Attorney of Record   Sherri R. Carter, Executive Officer I Clerk of Court
    on 06/21/2019                                                        By Angelica Salcedo                                           , Deputy Clerk
                 (Date)
LACIV 190 (Rev 6/18)       NOTICE OF CASE ASSIGNMENT - UNLIMITED CIVIL CASE
LASC Approved 05/06
Case 1:20-bk-11006-VK    Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35   Desc
                        Main Document    Page 308 of 352




        EXHIBIT “S”
   Case 1:20-bk-11006-VK     Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35      Desc
                            Main Document    Page 309 of 352




October 13, 2019

To:   LEV INVESTMENTS, LLC, LDI VENTURES LLC, DMITRI LIOUDKOVSKI,
REAL PROPERTY TRUSTEE, INC (cumulatively called “you” hereafter).


Re: Representation in the matter of GA&TV INC. and COACHELLA VINEYARD
LUXURY RV, LLC, v. LEV INVESTMENTS, LLC, LDI VENTURES LLC,
DMITRI LIOUDKOVSKI, REAL PROPERTY TRUSTEE, INC., Riverside
Superior Court Case No. RIC1905065


Ldi1202@gmail.com

Dear Mr. Lioudjovski:
California law requires that contracts for legal services (with certain exceptions) be in
writing and contain specified information. [Bus. & Prof. Code § 6148]. This letter is
intended to satisfy the conditions required by California law by setting forth the
understanding between you and me for the services you want me to perform as your
attorney.


1. I shall provide those legal services reasonably required to represent you and shall take
reasonable steps to keep you informed of progress and to respond to your inquiries. My
services may include and are limited to preparation for and appearance at the October 23,
                                                                                         1
   Case 1:20-bk-11006-VK     Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35       Desc
                            Main Document    Page 310 of 352




2019, court hearing in the matter of GA&TV INC. and COACHELLA VINEYARD
LUXURY RV, LLC, v. LEV INVESTMENTS, LLC, LDI VENTURES LLC, DMITRI
LIOUDKOVSKI, REAL PROPERTY TRUSTEE, INC., Riverside Superior Court Case
No. RIC1905065. This Letter Agreement does not include any work beyond the scope
of trial court representation and only to Judgment unless either terminated by you or I.

2. In order to adequately represent you, it is important that you be truthful with me,
cooperate with me, keep me informed of developments, abide by this agreement, pay my
bills on time and keep me advised of your current address, telephone number, and
whereabouts.

3. You agree to pay for legal services based upon my standard legal billing rates in effect
at the time I perform the services. Billable time shall include preparation, research, and
travel time. My hourly billing rates, at this time, are as follows: $550 per hour. You
understand that such rates may increase in the future. Billable time will be charged in
minimum 0.1 units of an hour (6 minutes). Your obligation with respect to payment of
my fees is not contingent upon completion or success of the proposed matter.

4. In addition to the above fees, you agree to reimburse me for costs and expenses
incurred in connection with my representation of you, including fees fixed by law or
assessed by public agencies, long distance telephone calls, messenger or delivery fees,
postage expenses, in-office photocopying
                                  THE SANDS  at $$0.50 perLAW
                                                           page, parking,
                                                                  GROUP,  mileage APLC
                                                                                  at $0.45
per mile, investigation expenses, expenses of materials or books particularly related to
my representation of you, expenses of consultation with other attorneys, accountants, or
other professionals. You authorize me to incur all reasonable costs and to hire any
investigators, attorneys, or consultants reasonably necessary in my judgment.

5. You agree to pay my statements within 10 number of days after each statement’s date.
I shall send you periodic statements for fees and/or costs incurred; I anticipate that these
statements will be sent monthly. You may request a statement at intervals of no less than
30 days. On your request I shall provide a statement within 30- days.

6. At this time, a deposit of $10,000.00 is required as an advance of my retainer. This
sum will be deposited in a trust account, to be used to pay costs and expenses and fees for
legal services. You authorize me to withdraw sums from your retainer in the trust account
to pay the costs and/or fees you incur. Any unused deposit at the conclusion of my
services will be refunded. No interest will be paid to you or to me on any moneys
                                                                                          2
   Case 1:20-bk-11006-VK      Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35         Desc
                             Main Document    Page 311 of 352




deposited into the trust account; all interest being first credited toward account
maintenance charges imposed by the bank and thereafter to the State of California by
operation of law. The trust account may contain retainer funds deposited by other clients,
but I shall account for all funds separately. I reserve the right to require that your retainer
amount in the trust account be increased should your billings regularly equal or exceed
the amount of the current balance of your retainer in the trust account.

7. You are free to consult with another attorney at any time, and you may discharge me as
your attorney at any time. I may withdraw from representing you with your consent or for
good cause. Good cause includes your breach of this agreement, your refusal to cooperate
with me or to follow my advice on a material matter, or any other fact or circumstance
that would render my continuing representation unlawful or unethical.

8. You understand that nothing in this agreement and nothing in my statements to you are
to be construed as a promise or guarantee about the outcome of any of your matters. I
make no such promises or guarantees. My comments about the outcome of your matters
are expressions of opinion only.

9. In the event that any fee is not paid as provided above, I reserve the right to charge you
interest at the rate of 10 percent per annum, until payment is received. You agree that if
fees are not paid promptly, I shall be able to recover from you attorney’s fees and costs in
connection with negotiation, settlement,
                                   THE or     an action toLAW
                                            SANDS         enforce payment
                                                                    GROUP,   of fees pursuant
                                                                                     APLC
to this agreement.

10. Time is of the essence. I must prepare and file the Opposition to the Preliminary
Injunction by the 16th of October 2019 (3-days from now).

11. The only guarantee that I can give you is based on my experience: in my experience,
if the Preliminary Injunction is not granted, the case will customarily end. If the
Preliminary Injunction is granted, the case will take substantial efforts, resources and
time to resolve.

12. I will be against the Retainer that you give me immediately upon competition of
each specific task: i.e. when I finish the Opposition to the Motion for Preliminary
Injunction, I will bill you for it, and simultaneously move the funds that you have put on
Retainer with me (i.e. cashier’s check, money order, or cash)(which you must do on or
before Noon on October 16, 2019, as I will have to devote considerable resources and
                                                                                             3
   Case 1:20-bk-11006-VK     Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35      Desc
                            Main Document    Page 312 of 352




staff in preparing a reply (that I have already began on based on good faith)) to be timely
filed.

13. Since Ms. Lisitsa’ appearance for you on October 10, 2019, was to address and
ex-parte request, she has not made an appearance on your behalf and I do not need
“substitution of attorney” forms to make my appearance into the case.

14. I do maintain errors and omissions insurance policy.

15. There will be no obligation by me and there will not be an attorney-client relationship
on which you can rely on and I will not be filing any Opposition for you if I do not
receive $10,000.00 in certified funds by October 16, 2019, by Noon. This item is not
negotiable.

16. I will provide you with a Russian translation of this document for you concurrently
herewith, but I disavow the exact translation as the translation is software-based.



Very truly yours,

_____________
                                 THE     SANDS          LAW       GROUP,          APLC
Thomas D. Sands, Esq.
Attorney
205 S. Broadway, Suite 903
Los Angeles, CA 90012
213-788-4412
888-623-8382 (facsimile)

Agreed and accepted:
Dated:
_____________
Dimitri Lioudjovski
On behalf of Himself and
LEV INVESTMENTS, LLC,
LDI VENTURES LLC,
DMITRI LIOUDKOVSKI,
REAL PROPERTY TRUSTEE, INC.,
                                                                                         4
Case 1:20-bk-11006-VK    Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35   Desc
                        Main Document    Page 313 of 352




        EXHIBIT “T”
Case 1:20-bk-11006-VK    Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35    Desc
                        Main Document    Page 314 of 352


Страница 1

13 октября 2019 а.

кому: ЛЕВ ИНВЕСПЕНТС, 000, ЛДИ ВЕНТУРЕС, 000, ДМИТРИЙ ЛИОУДКОВСКИЙ,

REAL PROPERTY TRUSTEE, INC' (далее в совокупности называется «вы»).

не: представитетьство 6 дете GA & TV INC. И COACHELLA VINEYARD

000 «ЛЮКС рв», 000 «ЛЕВ ИНВЕСТМЕНТС», 000 «ЛДИ ВЕНТУРЕС»,

DMITRI LIOUDkOVSkI, REAL PROPERTY TRUSTEE, INC., Риверсайд

Дело Верховного Суда RIC190S06S

Ldi1202@gmaii.сот

Уважаемый господин Лпуцжовски!

Закон штата Калифорния требует, чтобы контракты на юр1щпческие услути (за
некоторыми исключениями) заключались в

писать п содержать указанную пнформащ1ю. [ Автобус. & Prof. Code 6148] . Это
письмо

предназначен для удовлетворения условий, требуемых законодательством штата
Калифорния, путем

взаимопонимание между вамп п мной в отношенпп услуг, которые вы хотите, чтобы
я выполнял в качестве вашего

адвокат.

1. Я предоставлю юридические услуги, разумно необходимые для того, чтобы
представлять вас, п возьму на себя

разумные шаги, чтобы держать вас в курсе прогресса п отвечать на ваши
запросы. мой

услуги могут включать п ограничиваются подготовкой п появлением 23 октября,

Страница 2

2019, судебное заседание по делу (ЗА & TV пчс. II COACHELLA VINEYARD

LUXURY RV, 000, с. ЛЕВ ПНВЕСТМЕНТС, 000, ЛДП ВЕНТУРЕС, 000, ЩШТРП

ЛПОУДКОВСЮПЛ, REAL PROPERTY TRUSTEE, ПЧС., дело Риверсайда в верховном суде

N2 RIC 1905065. Настоящее Письменное соглашение не включает в себя работы,
выхоцящпе за рамки

представительства в суде первой пнстанщш п только в решеюш, если только вы
пли я не расторгли
Case 1:20-bk-11006-VK    Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35   Desc
                        Main Document    Page 315 of 352


2. Для того, чтобы достойно представлять вас, важно, чтобы вы были честны со
мной,

сотрудничать со мной, держать меня в курсе событий, соблюдать это соглашение,
оплатить моп

своевременно оплачивайте счета и держите меня в курсе вашего текущего адреса,
номера телефона п

местопребывание.

З . Вы соглашаетесь оплачивать юридические услуги, исходя из моих стандартных
действующих правовых норм

в то время я выполняю услуги. Оплачиваемое время должно включать подготовку,
исследование п

время для путешествий. Мои почасовые тарифы на данный момент следующие: 550
долларов в час. Вы

поюптю, что такие ставки могут увеличиться в будущем. Оплачиваемое время
будет взиматься в

минимум единицы часа (6 минут). Ваше обязательство в отношении оплаты

мои гонорары не зависят от завершения или успеха предложенного вопроса.

4. В дополнение к вышеуказанным сборам вы соглашаетесь возместить мне расходы
и издержки.

понесенные в связи с моим представлением о вас, включая сборы, установленные
законом пли

оценивается государственными органами, междугородние телефонные звонки,
посыльные пли стоимость доставки,

почтовые расходы, ксерокопирование в офисе по цене S 0,50 за страницу,
парковка, пробег - S 0,45

за милю, расходы на расследование, расходы на материалы пли книги, особенно
связанные с

мое представление о вас, расходы на консультации с другими адвокатами,
бухгалтерами пли

другие профессионалы. Вы разрешаете мне нести все разумные расходы п нанимать
любого

следователи, адвокаты пли консультанты разумно необходимы по моему мнению.

5. Вы соглашаетесь оплачивать моп заявления в течение 10 дней после даты
каждого заявления.

Я буцу присылать вам периодические отчеты об оплате п / пли понесенных
расходах; Я ожидаю, что эш
Case 1:20-bk-11006-VK    Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35    Desc
                        Main Document    Page 316 of 352


Заявления будут отправляться ежемесячно. Вы можете запросить выписку с
интервалом не менее

30 дней По вашему запросу я предоставлю заявление в течение 30 дней.

6. В настоящее время требуется аванс в размере 10000 долларов CLIIA в
качестве аванса от моего гонорара. Этот

сумма будет зачислена на трастовый счет, который будет использоваться ц.ля
оплаты расходов п расходов и сборов за

юридические услуги. Вы разрешаете мне снимать суммы с вашего держателя в
трастовом счете

оплатить расходы п пли сборы, которые вы несете. Любой неиспользованный
депозит в конце моего

услуги будут возвращены. Никакие проценты не будут выплачены вам или мне ни
на какие деньги

2

Страница З

зачисляется на трастовый счет; все проценты сначала зачисляются на счет

плата за обслуживание, взимаемая банком, а затем в штате Калифорния

действие закона. Трастовый счет может содержать резервные средства,
депонированные друтимп клиентами,

но я буду учитывать все средства отдельно. Я оставляю за собой право
потребовать, чтобы ваш фиксатор

сумма на трастовом счете должна быть увеличена, если ваши счета регулярно
равны или превышают

сумма текущего баланса вашего держателя в трастовом счете.

7. Вы можете в любое время проконсультироваться с другим адвокатом, п вы
можете уволить меня, как

Ваш адвокат в любое время. Я могу отказаться от представления вас с вашего
согласия пли для

достаточное основание. Хорошая прпчпна включает в себя ваше нарушение этого
соглашения, ваш отказ от сотрудничества

со мной или последовать моему совету по материальному вопросу пли любому
другому факту или обстоятельству

это сделало бы мое продолжающееся представление незаконным пли неэтичным.

8. Вы понимаете, что ничто в этом соглашении п ничто в моих заявлениях вам

быть истолкованным как обещание или гарантия о решеюш любых ваших вопросов. я
Case 1:20-bk-11006-VK    Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35   Desc
                        Main Document    Page 317 of 352


не делайте таких обещаний пли гарантий. Моп комментарпп о результатах вап_ппх
цел

являются только выражением мнения.

9. В случае, если какой-либо сбор не уплачен, как указано выше, я оставляю за
собой право взимать с вас плату

проценты по ставке 10 процентов годовых, до получения оплаты. Вы согласны с
тем, что если

сборы не выплачиваются своевременно, я смогу взыскать с вас расходы на
адвоката и расходы в

связь с переговорами, урегумгрованпе или действия по обеспечению оплаты
пошлин в соответствии с

к этому соглашению.

10. Время имеет существенное значение. Я должен подготовить п подать
оппозицию на предварительный

Предписание от 16 - октября 2019 (З- х дней с этого момента).

11. Единственная гарантия, которую я могу вам дать, основана на моем опыте:
по моему опыту,

если предварительный судебный запрет не предоставлен, цело обычно
заканчивается. Если

Предварительный судебный запрет предоставляется, цело потребует значительных
усилий, ресурсов п

время решить.

12. Я буду против Хранителя, которого вы мне дадите сразу после соревнования

каждая конкретная задача: то есть, когда я заканчиваю оппозицию двпж•ен11ю
для предварительного

В судебном порядке я выставлю вам счет п одновременно переведу средства, на
которые вы положили

Хранитель со мной (т.е. чек кассира, денежный перевод пли наличные) (который
вы должны сделать на пли

цо полудня 16 октября 2019 года, так как мне придется посвятить значительные
ресурсы п

Страница 4

сотрудники в подготовке ответа (что я уже начал на основе добросовестности)),
чтобы быть своевременным

поданной.
Case 1:20-bk-11006-VK      Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35   Desc
                          Main Document    Page 318 of 352


13. С тех пор как г-жа Лисица выступила перед вамп 10 октября 2019 года, она
должна была обратиться п

просьба ex-parte, она не выступала от вашего имени и мне не нужна

Бланки «замена адвоката», чтобы я появился в деле.

14. Я сохраняю ошпбю1 п упущения в страховом полисе.

15. У меня не будет никаких обязательств п не будет отношений между адвокатом
п клиентом.

на которую вы можете положиться, п я не буду выдвигать против вас какую-либо
оппозицию, если я этого не сделаю

получить S 10 000,00 в виде сертифицированных средств цо 16 октября 2019
года, к полудню. Этот предмет не

предметом переговоров.

16. Я предоставлю вам русский перевод этого документа для вас одновременно

при этом, но я отрицаю точный перевод, поскольку перевод основан на
программном обеспечении.

Очень искренне ваш,

Томас Д. Сэндс, эсквайр

адвокат

205 S. Broadway, Suite 903

Лос-Анджелес, СА 90012

213-788-4412

888-623-8382 (факсимильный аппарат)

Договорились п приняли:

Датируется:

Дмитрий Лпуцжовскпй

От себя и

ЛЕВ ПНВЕСТМЕНТС, 000,

000 .ЛДП ВЕНТУРЕС,

Щ,'ШТРПЙ .ТПЮУДКОВСКПЙ,

НАСТОЯЩАЯ НЕдвпжпмость, инк.

4
Case 1:20-bk-11006-VK    Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35   Desc
                        Main Document    Page 319 of 352




        EXHIBIT “U”
Case 1:20-bk-11006-VK         Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35           Desc
                             Main Document    Page 320 of 352
   SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
                                         Civil Division
                  Northwest District, Van Nuys Courthouse East, Department A

19VECV00878                                                                November 22, 2019
LEV INVESTMENTS, LLC vs RUVIN FEYGENBERG, et al.                                    8:30AM


Judge: Honorable Huey P. Cotton                     CSR: None
Judicial Assistant: J. Szramkowski                  ERM:None
Courtroom Assistant: A. Ataryan                     Deputy Sheriff: None

APPEARANCES:
For Plaintiff(s): Thomas D Sands (Telephonic)
For Defendant(s): No Appearances




NATURE OF PROCEEDINGS: Hearing on Motion to be Relieved as Counsel

The matter is called for hearing.

Counsel submits on the courts tentative ruling.

The Court adopts its tentative ruling as the order of the court.

The Plaintiff's Motion to Be Relieved as Counsel filed by Thomas D Sands, Lev Investments,
LLC on 10/28/2019 is Granted.




                                           Minute Order                           Page 1 of 1
Case 1:20-bk-11006-VK    Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35   Desc
                        Main Document    Page 321 of 352




        EXHIBIT “V”
            Case1:20-bk-11006-VK
           Case  1:20-bk-11006-VK Claim
                                   Doc 18
                                        2-1 Filed
                                             Filed06/17/20
                                                   06/12/20 Entered 06/17/20
                                                             Desc Main       12:53:35Page
                                                                        Document       Desc
                                                                                          1 of
                                  Main Document
  Fill in th is information to identify t he case :  Page 322 of 352

  Debtor 1            LEVINVESTMENTS, LLC

  Debtor 2
  ,(~use, ~·filing)

  U11ited States Bankruptcy court for the: Central IDistrict of California

  case number 1:20-bk-11006-VK




 Official Form 41 O
 Proof of Claim                                                                                                                                                           04/19
 Read the instructions before filling out this form . This form is for making a claim for payment in a bankruptcy case. Do not use this form to
 make a request for payment of an administrative expense. Make such a request according to 11 U.S .C. § 503.
 Filers must leave out or redact information that is entitled to privacy on this form or on a11y attached documents. Attach redacted copies of any
 documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
 mortgages, and security ag reements. Do not sendl original documents; they may be destroyed after scanning. If the documents are not available,
 explain in an attachment.
 A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up lo 5 years , or both. 18 U.S .C. §§ 152, 157, and 3571 .

 Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received .



               Identify the Claim

1. Who is the current
   creditor?
                                  The Sands Law Group
                                  Name of the current creditor (the person or entity to be paid for this claim)

                                  Other names the creditor used with the debtor       Thomas
                                                                                       ----  D.-
                                                                                               Sands,
                                                                                                 - ~ Esq.
                                                                                                      -~----------------
2. Has this claim been
                                  ~No
   acquired from
   someone else?                  0      Yes. From whom? - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

3. Where should notiices          Where should notices to the creditor be sent?                                   Where should payments to the creditor be sent? (if
   and payments to the                                                                                            different)
   creditor be sent?
                                   The Sands Law Group
   Federal Rule of                Name                                                                            Name
   Bankruptcy Procedure
   (FRBP) 2002(9)                  205 S Broadway, Suite 903
                                  Number           Street                                                         Number            street

                                   Los Angeles                         CA                90012
                                  City                                 state                    ZIP Code          City                            State                   Z IP Code

                                  Contact phone    (213) 788-4412                                                 Contact rpho11e

                                  contact email    thomas@thesandslawgroup.com                                    Contact email



                                  U11ifo11TT1 cla im i<lenUfier for electronic payments ill chapter 13 (if you use one):




4. Doe.s this claim amend         ~ N'o
   one already filedi?            D      Yes. Claim number on court claims registry (if known) _ _                                           Filed on
                                                                                                                                                          MM   I 00   / YYYY



5. Do you know if anyone          ~No
   else has filed a proof         0      Yes. Who made the earlier fi ling?
   of claim for this claim?




 Official Form 410                                                             Proof of Claim                                                                    page 1
           Case1:20-bk-11006-VK
          Case  1:20-bk-11006-VK Claim
                                  Doc 18
                                       2-1 Filed
                                            Filed06/17/20
                                                  06/12/20 Entered 06/17/20
                                                            Desc Main       12:53:35Page
                                                                       Document       Desc
                                                                                         2 of
                                 Main Document 9 Page 323 of 352

• :r.nB      Give Information About the Claim as of the Date the Case Was Filed

6. Do you have any number          0   No
   you use to identify t he        D   Yes. Last 4 digits of the debtor's account or any number you use to identify the debtor: _ _
   debtor?



7 _ How much is the claim?             $·_ _ _ _ _ _ _ _ _1
                                                          _0_5_0_0_._0_1 _Does this amount include interest or other charges?
                                                                               i;a   No
                                                                               D     Yes_ Attach statement itemizing interest, fees, expenses, or other
                                                                                          charges required by Bankruptcy Rule 3001 {c)(2){A).


8. What is the basis of the        Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongfu l death, or credit card .
    claim?
                                   Attach redacted copies of any documents supporting the claim requ ired by Bankruptcy Rule 300 1{c).
                                   limit disclosing information that is entitled to privacy, such as health care information.


                                   services performed


9. Is all or part of the claim     !iZl No
    secured?                       D Yes.    The claim is secured by a lien on property.

                                             Nature of property:
                                             D   Rea l estate. If tlhe claim is secured by the debtor's principal residence , file a Mortgage Proof of Claim
                                                               Attachment (Official Form 410-A) with this Proof of Claim.
                                             D   Motor vehicle
                                             D   Other. Descr be:



                                             Basis for perfection :
                                             Attach redacted copies of documents, if any, that show evidence of perfection of a security interest {for
                                             example, a mortgage, lien , certificate of title, financing statement, or other document that shows the lien has
                                             been fi led or recorded.)



                                             Value of property:                             $_ _ _ _ _ _ __

                                             Amount of the claim that is secured:           $_ _ _ _ _ _ __

                                             Amount of the claim that is unsecured: $_ _ _ _ _ _ _ _ (The sum of the secured and unsecured
                                                                                                     amounts should match the amount in line 7.)



                                             Amount necessary to cure any defau lt as of the date of the petition :             $ _ _ _ _ _ _ __



                                             Annual Interest Rate {when case was filed)_ _ _ %
                                             D   Fixed
                                             D   Variable



10. Is this claim based on a       0   No
    lease?
                                   D   Yes. Amount necessary to cure any default as of the date of the petition.                $ _ _ _ _ _ _ __


11 .. Is this claim subject to a   0   No
      right of setoff?
                                   D   Yes. Identify tlhe property: - - - - - - - - - - - - - - - - - - - - - - - - - -




 Offi cial Form 410                                                    Proof of Claim                                                            page 2
          Case1:20-bk-11006-VK
         Case  1:20-bk-11006-VK Claim
                                 Doc 18
                                      2-1 Filed
                                           Filed06/17/20
                                                 06/12/20 Entered 06/17/20
                                                           Desc Main       12:53:35Page
                                                                      Document       Desc
                                                                                        3 of
                                Main Document 9 Page 324 of 352

12_ ls all or part of the claim    '21 No
    entitled to priority under
    11 U.S.C. § 507(a)?            0     Yes. Check    an that apply_·                                                                             Amount entmed to priority

   A daim may be partly                  0 Domestic support obligations (llduding alimony and child support) under                                $_ _ _ _ _ _ __
   Jll()fity and partly                      11 U.S.C. § 507(a)(1 XA) or (a)(1)(B).
   nonpriorily. For example,
   in some categories, the               D   Up to S3,025· of deposits toward purchase, lease, or rental of property or services for
                                                                                                                                                  $ _ _ _ _ _ _ __
   law linits the amount                     personal, famly, or household use. 11 U.S.C. § 507(a)(7).
   entitled to priority.
                                         D   Wages, salaries, or commissions (LP to S13,650·) earned within 180 days before the
                                             bankruptcy petitioo is filed or the deblor's business ends, "'1ichever is earlier.                   $._ _ _ _ _ _.
                                             11 U,S.C. § 507(a)(4).
                                         D   Taxes or penalties o,,,,ed to gCNemmental units. 11         u_s_c_ § 507(a)(8)_                      $_ _ _ _ _ _ __

                                         D   C()ntributions to an efl1)1oyee benefit plan. 11 U.S.C. § 507(a)(5) .                                $_ _ _ _ _ _ _

                                         D   Other. Specify subsection of 11 U.S.C. § 507(a)LJ that applies.                                      $_ _ _ _ _ _ _ _

                                         • Amo111ts are sut>Jed to ac!Justment oo 4/01122 and eve1y 3 years aner Illa! for cases beglll on or aner Ille date ot a~ustment.



            Sign Below

 The person completing            Check the appropriate box:
 this proof of claim must
 sign and date it.                0      I am the creditor.
 FRBP 9011(b).                    lxf
                                   I am the creditor's attorney or authorized agent
 If yoo file this claim       D I am the tustee, or the debtor, or thei" authorized agent. Bankruptcy Rule 3004.
 electronicaOy, FRBP
 5005(a)(2) authorizes courts D I am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rlilte 3005.
 to establish local rules
 specifying what a signature
 is.                          I understand that an authorized signature oo ths Proof of Clam serves as an acknowledgment that "'1en calculaling Ile
                              amount of the daim, the creditor gave the debtor credit fer aoy pa',fflents received toward the debt
 A person who files a
 fraudulent claim could be I have examined the information in this Proof of Claim and have a reasonable beief that the inf(flll8ti()n is true
 fined up to $500,000,        and correct
 imprisoned for up to 5
 years, or both.
 18 U.S.C. §§ 152,157, and
                                  I declare under penalty of perjtMy that the foregoillJ is true and correct.
 3571.
                                  Executed on date        06/12/2020
                                                          tlM I 00       I   Y'IV'I




                                  Print the name of the person who is completing and signing this claim:


                                  Name                   Thomas                                      D                                   Sands
                                                            name
                                                         FilSt                                Mickle name                             Last name

                                  llUe                   Attorney

                                  company                The Sands law Group
                                                         klentify the corporate seivicer as tne company r Ille aulllofiZed agent is a se,Yicer.



                                  Ad<Jress               205 S Broadway, Suite 903
                                                         NI.Mllber             Street

                                                         Los Angeles                                                   CA              90012
                                                         City                                                         state           ZlPCOde

                                  contact p'hone         (213) 788-4412                                                Emal thomas@thesandslawgrouQ.com




           Print                                                              Add Attachment
Official Form 41 o                                                              Proof of Claim                                                              page3
         Case1:20-bk-11006-VK
        Case  1:20-bk-11006-VK Claim
                                Doc 18
                                     2-1 Filed
                                           Filed06/17/20
                                                 06/12/20 Entered 06/17/20
                                                           Desc Main       12:53:35Page
                                                                      Document       Desc
                                                                                        4 of
                               Main Document 9 Page 325 of 352
                                    THE SANDS LAW GROUP
                                           Los Angeles
                                   205 S Broadway, Suite 903
                                 Los Angeles, California 90012
                                        O: (213)-788-4412
                                        F: (888)-623-8382

October 25, 2019
Invoice #: 48

Dmitri Ludkovsk
Manager
Lev Investments, LLC
8159 SANTA MONICA BLVD., STE 200
LOS ANGELES , CA 90046


Date      Matter i Staff          I Description                         Hours                     Total
                                  Previous Balance                                                $0.00
6/17/2019 LEV      Thomas Sands   L11 0                                  4.17    $251J .00r   $1 .041.67
          INVEST!\                Revi
          LLC VS                  liabil
          RUVIN
          FEYGEN
          ET AL. ,


6/19/2019 LEV      Thomas Sands   L21                                    5.17    $251J .OO    $1 ,291.67
          INVEST!\                Fina
          LLC VS
          RUVIN
          FEYGEN
          ET AL. ,

6/20(2019 LEV      Thomas Sands                                          2.17    $25000~       $541.67
          INVEST!\
          LLC VS
          RUVIN
          FEYGEN
          ET AL. ,

6/24/2019 LEV      Thomas Sands                                          0.25    $25000~         $62.50
          INVEST!\
          LLCVS
          RUVIN
          FEYGEN
          ET AL. ,

6/24/2019 LEV      Thomas Sands                                           1.00   $25000~       $250 .00
          INVEST!\
          LLC VS
          RUVIN
          FEYGEN
          ET AL. ,
                                                                                     _L




                                                                                                   Paffgge 11
         Case1:20-bk-11006-VK
        Case  1:20-bk-11006-VK Claim
                                Doc 18
                                     2-1 Filed
                                          Filed06/17/20
                                                06/12/20 Entered 06/17/20
                                                          Desc Main       12:53:35Page
                                                                     Document       Desc
                                                                                       5 of
                               Main Document 9 Page 326 of 352
Date        Matter   Staff                                             Hours      Rate        Total
7122/2019   LEV      Thomas Sands                                        1.25   $25()00   $312.50
            INVESTI\
            LLC VS
            RUVIN
            FEYGEN
            ET AL ,
            Case1:20-bk-11006-VK
           Case  1:20-bk-11006-VK Claim
                                   Doc 18
                                        2-1 Filed
                                             Filed06/17/20
                                                   06/12/20 Entered 06/17/20
                                                             Desc Main       12:53:35Page
                                                                        Document       Desc
                                                                                          6 of
                                  Main Document 9 Page 327 of 352
Date        Matter      Staff                                             Hours       Rate        Total
7/30/2019 LEV           Thomas Sands                                        0.25   $25()001      $62.50
            INVESTI\
            LLC VS
            RUVIN
            FEYGEN
            ET AL. ,

8/1 4/2019 LEV
            INVEST!'\
                        Thomas Sands                                        1.17   $250001      $291.67

            LLC VS
            RUVIN
            FEYGEN
            ET AL. ,

8/1 5/2019 LEV
            INVEST!\
                        Thomas Sands                                        3.75   $25000f      $937 50

            LLC VS
            RUVIN
            FEYGEN
            ET AL. ,

8/26/2019 LEV           Thomas Sands                                        3.08   $250~        $770.83
            INVESTI\
            LLC VS
            RUVIN
            FEYGEN
            ET AL. ,

8/28(2019 LEV           Thomas Sands                                        0.83   $25[) 00 r   $208.33
            INVESTI\
            LLC VS
            RUVIN
            FEYGEN
            ET AL. ,




9/9/2019    LEV      Thomas Sands                                           2.75   $250   ool   '6S1.so
            INVESTI\
            LLC VS
            RUVIN
            FEYGEN
            ET AL. ,

9/10/2019 LEV                                                               3.75   $25()00      $937.50
            INVESTI\
            LLC VS
            RUVIN
            FEYGEN
            ET AL. ,
                                                                                                    Page3
        Case1:20-bk-11006-VK
       Case  1:20-bk-11006-VK Claim
                               Doc 18
                                    2-1 Filed
                                         Filed06/17/20
                                               06/12/20 Entered 06/17/20
                                                         Desc Main       12:53:35Page
                                                                    Document       Desc
                                                                                      7 of
                              Main Document 9 Page 328 of 352
Date     Matter      Staff   Description                              Hours      Rate        Total
9126/2019 LEV                                                           3.42   $25()00   $854.17
         INVESTI\
         LLC VS
         RUVIN
         FEYGEN
         ETAL. ,

9/27/2019 LEV
         INVEST!'\
                             A1
                                                                 d.
                                                                        0.75   $250001   $187.50

         LLC VS
         RUVIN
         FEYGEN
         ET AL. ,

10/9/2019 LEV
         INVEST!\
                                                                        0.75   $25000f   $187.50

         LLC VS
         RUVIN
         FEYGEN
         ET AL. ,
                                                                                  _L




                                                                                               Page 4
          Case1:20-bk-11006-VK
         Case  1:20-bk-11006-VK Claim
                                 Doc 18
                                      2-1 Filed
                                           Filed06/17/20
                                                 06/12/20 Entered 06/17/20
                                                           Desc Main       12:53:35Page
                                                                      Document       Desc
                                                                                        8 of
                                Main Document 9 Page 329 of 352
Date       Matter      Staff                                            Hours      Rate        Total
10/'12/2019 LEV                                                           1.08   $25()001   $270 83
            INVESTI\
            LLC VS
            RUVIN
            FEYGEN
            ET AL ,




                                                                                                 Pag i5
          Case1:20-bk-11006-VK
         Case  1:20-bk-11006-VK Claim
                                 Doc 18
                                      2-1 Filed
                                           Filed06/17/20
                                                 06/12/20 Entered 06/17/20
                                                           Desc Main       12:53:35Page
                                                                      Document       Desc
                                                                                        9 of
                                Main Document 9 Page 330 of 352
Date        Matter      Staff                                                              Hours       Rate           Total
10/22/2019 LEV                  L2 30                                                       4.1 7   $25()00 1    $1 ,04 1.67
           INVESTI\             Case
           LLC VS
           RUVIN
           FEYGEN
           ET AL ,

Hl/25/20 19 LEV
            INVEST!'\
                                L2 30
                                Resea                                                 ng
                                                                                            2.25    $250001        $562.50

            LLC VS              Zhu.
            RUVIN
            FEYGEN
            ET AL ,

                                Amount Due                                                 42.01                $10,500.01




                                          Thank You! - Balance is due upon receipt
                                        1. 5% interest per month on unpaid balances                                      Page 6
Case 1:20-bk-11006-VK    Doc 18 Filed 06/17/20 Entered 06/17/20 12:53:35   Desc
                        Main Document    Page 331 of 352




        EXHIBIT “W”
Case 1:18-ap-01101-MT
Cas  1:20-bk-11006-VK     Doc
                          Doc 18
                              28 Filed
                                  Filed 06/17/20
                                        08/09/19 Entered
                                                   Entered 06/17/20
                                                            08/09/19 12:53:35
                                                                     09:29:21      Desc
                                                                                   Desc
                         Main Document
                           Main Document   Page  332 of 352
                                             Page 7 of 28

 1 Stella Havkin, SBN: 134334
   HAVKIN & SHRAGO
 2 ATTORNEYSATLAW
   5950 Canoga Avenue, Suite 400
 3 Woodland Hills, California 91367
   Telephone: (8181) 999-1568
 4 Facsimile: (818) 305-6040
   Email: stella@havkinandshrago.com
 5

 6 Attorneys for Debtor and Plaintiff
   NAZARET KECHEJIAN
 7

 8

 9                           UNITED STATES BANKRUPTCY COURT

10                            CENTRAL DISTRICT OF CALIFORNIA

11                              SAN FERNANDO VALLEY DIVISON

12
     In re                                        Case No.     1: 18-bk-10828-MT
13
     NAZARET KECHEJIAN,                           Chapter 13
14
                          Debtor.                 Adv. No.     1: 18-ap-01101-MT
15
                                                  FIRST AMENDED COMPLAINT FOR:
16   NAZARET KECHEJIAN,
                                                       (1) Violation of California Usury Laws
17                       Plaintiff,                    (2) Violation of California High Cost
             V.                                            Mortgage Law
18                                                     (3) Violation of TILA
     GREG MKRCHYAN, an individual, aka                 (4) Violation of HOEPA
19   GARIK MKRCHYAN, aka GHEGHAM                       (5) Violation of California Civil Code
     MKRTCHY AN, aka GHEGHAM TER-                          §1632
20   MIKRTCHY AN; KIRILL KIZYUK, an                    (6) Unconscionability (Civil Code
     individual, PRIME CAPITAL GROUP, INC, a               §1688 Et Seq).
21   California Corporation; MKRTCHYAN                 (7) Intentional Misrepresentation
     INVESTMENTS, L.P., a California Limited           (8) Fraud
22   Partnership; ARTHUR ARISTAKESYAN, an              (9) Unfair Business Practices
     individual; PHANTOM PROPERTIES, LLC,                   (BPC §17200)
23   a Nevada limited liability company; DMITRI        (10) Declaratory Relief
     LIOUDKOVSKI, an individual; LDI
24   VENTURES, LLC., a California limited
     liability company,
25
                       Defendants.
26

27

28
Case 1:18-ap-01101-MT
Cas  1:20-bk-11006-VK        Doc
                             Doc 18
                                 28 Filed
                                     Filed 06/17/20
                                           08/09/19 Entered
                                                      Entered 06/17/20
                                                               08/09/19 12:53:35
                                                                        09:29 :21            Desc
                                                                                             Desc
                            Main Document
                              Main Document   Page  333 of 352
                                                Page 8 of 28

 1          TO THE HONORABLE MAUREEN TIGHE, UNITED STATES BANKRUPTCY

 2 JUDGE, ELIZABETH ROJAS, CHAPTER 13 TRUSTEE, AND ALL INTERESTED

 3   PARTIES:

 4          Debtor and Plaintiff Nazaret Kechejian ("Plaintiff' or "Debtor") hereby files his First

 5 Amended Complaint against Defendants, and each of them, as follows :

 6
                                          JURISDICTION AND PARTIES
 7

 8           1.   This Court has subject matter jurisdiction over this adversary proceeding pursuant to

 9   28 U.S.C. §§ 157(b), and 1334(a), in that this proceeding arises under title 11 of the United States

10   Code, and arises in and is related to a chapter 13 bankruptcy case.
11          2.    This matter is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A), (B), (K) and

12   (0).
13          3.     Venue is proper in this Court pursuant to 28 U.S.C. §1409.
14          4.    Plaintiff, Nazaret Kechejian ("Plaintiff') is the Debtor in the bankruptcy estate (the

15 "Estate") created in the instant Chapter 13 bankruptcy case pending in the San Fernando Valley

16   Division of the United States Bankruptcy Court for the Central District of California titles as In re

17 Nazaret Kechejian , bearing case number 1: 18-bk-10828-MT (the Bankruptcy Case") and initiated

18   this case by filing a voluntary petition on April 2, 2018 (the "Petition Date").
19          5.    Plaintiff is informed and believes that Defendant Prime Capital Group ("Prime") is,

20   now, and at all relevant times herein, a corporation duly organized and incorporated under the

21   laws of the State of California, with its principal place of business in Burbank, California. Prime

22   is a licensed real estate broker with the Bureau of Real Estate (BRE License No. 01920305) and

23   with a Mortgage Loan Originator License Endorsement (NMLS ID No. 964619).
24          6.    Plaintiff is informed and believes that Defendant, Greg Mkrchyan aka Garik

25   Mkrchyan aka Ghegham Mkrtchyan aka Ghegham Ter-Mikrtchyan ("Mkrchyan") is, and at all

26   times herein, an individual residing and conducting business in the Central District of California,

27   and which he did and does business in the State of California relevant hereto and is a licensed

28   salesperson with the Bureau of Real Estate (BRE License No. 01351133). Mkrchyan is employed
Case 1:18-ap-01101-MT
Cas  1:20-bk-11006-VK         Doc
                              Doc 18
                                  28 Filed
                                      Filed 06/17/20
                                            08/09/19 Entered
                                                       Entered 06/17/20
                                                                08/09/19 12:53:35
                                                                         09:29 :21             Desc
                                                                                               Desc
                             Main Document
                               Main Document   Page  334 of 352
                                                 Page 9 of 28

 1 by Prime.

 2           7.     Plaintiff is informed and believes that Defendant Kirill Kizyuk ("Kizyuk") is an

 3   individual residing and conducting business in the Central District of California, and which he did

 4   and does business in the State of California relevant hereto, and is a licensed real estate broker

 5 with the Bureau of Real Estate (BRE License No. 01442158), and with a Mortgage Loan

 6   Originator License Endorsement (NMLS ID No. 396123). Kizyuk is the designated officer for

 7 Prime.

 8           8.     Plaintiff is informed and believes that Defendant Mkrtchyan Investments, L.P. is,

 9   now, and at all relevant times herein, a limited partnership organized and existing under the laws

10   of the State of California, with its principal place of business in Granada Hills, California.

11           9.     Plaintiff is informed and believes that Defendant Arthur Aristakesyan

12   ("Aristakesyan") is, and at all times herein, an individual residing in the State of Nevada, who is

13   not authorized to do business in the Central District of California.

14           10.    Plaintiff is informed and believes that Defendant Phantom Properties, LLC

15   ("Phantom") is now, and at all times herein, a limited liability company under the laws of the State

16   of Nevada, with its principal place of business in Las Vegas, Nevada, and is not authorized to do

17   business in the Central District of California.

18           11.    Plaintiff is informed and believes that Defendant Dmitri Lioudkovski ("Dmitri") is,

19   and at all times herein, an individual residing and doing business in the Central District of

20   California and a managing member of LDI.

21           12.    Plaintiff is informed and believes that Defendant LDI Ventures, LLC ("LDI") is now,

22   and at all times herein, a limited liability company organized and existing under the laws of the

23   State of California, with its principal place of business in Beverly Hills, California.

24                                       GENERAL ALLEGATIONS

25           13 .   This is an action for rescission and damages arising out of three illegal and void

26 Notes and Deeds of Trust recorded against Plaintiffs residential property. The purported loans

27   and the actions taken by the Defendants are the product of unfair business and predatory lending

28   practices.
Case 1:18-ap-01101-MT
Cas  1:20-bk-11006-VK         Doc
                              Doc 18
                                  28 Filed
                                      Filed 06/17/20
                                            08/09/19 Entered
                                                       Entered 06/17/20
                                                                08/09/19 12:53:35
                                                                         09:29:21             Desc
                                                                                              Desc
                             Main Document
                              Main Document    Page  335 of 352
                                                 Page 10 of 28

 1           14.   At all times relevant herein, Plaintiff was the owner of a single-family residence in

 2 Los Angeles County whose address is 14725 Marlin Place, Van Nuys, California 91405 (the
 3   "Property"). At all times relevant herein, the Property was Plaintiffs primary residence.

 4           15.   In November 2015, Plaintiff was introduced to Kizyuk and Mkrchyan where it was

 5 promised Plaintiff would qualify for a good home mortgage loan with a good rate.

 6           16.   In order to obtain the required loan, Prime requested Plaintiff enter into an

 7 Agreement to Procure Lender regarding the Property wherein Prime agreed to act as agent for

 8   Plaintiff to "find and procure a lender to make Borrower a loan." About this time, Kizyuk met in

 9   person with Plaintiff to complete the loan application and required loan documents (collectively

10   the "Loan Documents"). During the preparation of the Loan Documents, Kizyuk advised the

11   Plaintiff not to list the Property as his primary residence but as investment property. Plaintiff is

12   unaware the reason he was instructed to complete the Loan Documents in this manner but

13   followed Kizyuk's instructions as Kizyuk was being hired for his expertise.

14           17.   Plaintiff is foreign born and Armenian is his native language. The Loan Documents

15   were written in English and prepared in English. While Plaintiff can read English, he is not

16   competent in his understanding or comprehension of either oral or written English language.

17 Kizyuk knew of Plaintiffs limited English language abilities. The Loan Documents were not

18 provided or translated in Armenian.

19           18.   On or about November 20, 2015, Prime procured Mktrchyan Investments, L.P. to

20   loan Plaintiff the sum of $50,000 which was memorialized by a promissory note dated November

21   20, 2015 (the "Mkrtchyan Loan").

22           19.   Defendants never explained the full terms of the Mkrtchyan Loan, including but not

23   limited to the rate of interest, how the interest rate would be calculated, the payment schedule, the

24   risks and disadvantages of the loan.

25           20.   Certain fees in obtaining the loan were also not explained to Plaintiff, including but

26   not limited to processing fees, loan origination fees, notary fees, wire transfer fee, documentation

27   preparation fee, credit report fee, appraisal fees, and loan tie fees.

28
Case 1:18-ap-01101-MT
Cas  1:20-bk-11006-VK         Doc
                              Doc 18
                                  28 Filed
                                      Filed 06/17/20
                                            08/09/19 Entered
                                                       Entered 06/17/20
                                                                08/09/19 12:53:35
                                                                         09:29 :21            Desc
                                                                                              Desc
                             Main Document
                              Main Document    Page  336 of 352
                                                 Page 11 of 28

 1           21 .   The Mkrtchyan Loan was ambiguous and uncertain regarding the terms but Plaintiff

 2   signed them in reliance on representations and the trust and confidence placed in Defendants

 3   Prime, Kizyuk, and Mktrchyan Investments, L.P.

 4           22.    As of about November 20, 2015, Plaintiffs understanding of the Mkrtchyan Note

 5 was that it was a six (6) month loan term with fully amortized monthly payments of $8,676.65

 6 beginning January 1, 2016. The Mkrtchyan Note contained a 10% penalty for each payment made

 7 more than 10 days after the due date.

 8           23.    Despite the fact the Mkrtchyan Note provided for fully amortized payments, Prime

 9   had Plaintiff execute an interest only addendum on the November 20, 2015 which provided that

10   Plaintiff would pay interest only for the first five months with a balloon payment due on June 1,

11   2016 in the amount of $50,582.92.

12           24.    At the time, Plaintiff was not knowledgeable about private money lenders or what is

13   colloquially called a hard-money loan, i.e., high cost mortgage based on the equity value secured

14   by a real property.

15            25.    On or about November 23 , 2015, Prime procured Phantom Properties LLC. to loan

16   Plaintiff the sum of $55,000 which was memorialized by a promissory note dated November 23 ,

17   2015 (the "Phantom Loan").

18            26.    Once again, Defendants never explained the full terms of the Phantom Loan,

19   including but not limited to the rate of interest, how the interest rate would be calculated, the

20   payment schedule, the risks and disadvantages of the loan.

21            27.    Certain fees in obtaining the loan were also not explained to Plaintiff, including but

22   not limited to processing fees, loan origination fees, notary fees, wire transfer fee, documentation

23   preparation fee, credit report fee, appraisal fees, and loan tie fees.

24            28. Just like the Mkrtchyan Loan, the Phantom Loan was ambiguous and uncertain

25   regarding the terms but Plaintiff signed them in reliance on representations and the trust and

26 confidence placed in Defendants Prime, Kizyuk, and Phantom Properties, LLC.

27            29.    As of about November 23 , 2015, Plaintiffs understanding of the Phantom Note

28   was that it was a six (6) month loan term with fully amortized monthly payments of $9,544.32
Case 1:18-ap-01101-MT
Cas  1:20-bk-11006-VK        Doc
                             Doc 18
                                 28 Filed
                                     Filed 06/17/20
                                           08/09/19 Entered
                                                      Entered 06/17/20
                                                               08/09/19 12:53:35
                                                                        09:29 :21            Desc
                                                                                             Desc
                            Main Document
                             Main Document    Page  337 of 352
                                                Page 12 of 28

 1 beginning January 1, 2016. The Phantom Note contained a 10% penalty for each payment made

 2 more than 10 days after the due date.

 3           30.    Despite the fact the Phantom Note provided for fully amortized payments, Prime

 4 had Plaintiff execute an interest only addendum on the November 23, 2015 which provided that

 5 Plaintiff would pay interest only for the first five months with a balloon payment due on June 1,

 6 2016 in the amount of $55,641.21.

 7           31.    As part of the November 20, 2015 closing, Plaintiff was charged points ant fees

 8   totaling $6,385 for the $50,000 Mkrtchyan Loan, $5,000 of which was paid to Prime as a

 9   brokerage commission. This amounted to 10% of the loan amount.

10           32.    Additionally, as part of the November 23 , 2015 closing on the Phantom Loan,

11   Plaintiff was charged points and fees totaling, $6,500, $4,400 of which was paid to Prime as a

12   brokerage commission, which amounted to 8.46%.         After all costs were paid, Plaintiff received a

13   total of $89,643 from the $105,000 in loans.

14           33.    After signing the loan documents for the Mkrtchyan and Phantom Loans, Plaintiff

15 discovered a number of loan terms that were contrary to the representations made by Defendants

16   and operated to make it impossible for Plaintiff to meet its obligations under the loans, including,

17   but not limited to a very high interest rate and short-term balloon payments.

18           34.    Plaintiff had no ability to make the balloon payments on June 1, 2016, but that was

19 no surprise given the contents of the loan application and considering Plaintiff declared $8,000 per

20   month in gross income as a cab driver with an average credit score in the law 500's.

21           35.    Defendants knew or should have known that Plaintiff did not have sufficient

22   income to repay the Mkrtchyan and Phantom Loans. So it was no surprise on or about June 1,

23   2016, when Mkrchyan offered to extend the loans from June 1, 2016 to March 31 , 2017 in

24   exchange for extension fees of $12,000, over 10% of the loan balances, and attorneys fees of

25   $12,700, also in excess of 10% of the loan balances.

26           36.    Recognizing that Plaintiff did not have and never could have the ability to repay the

27   $144,319.60 balance due from the Mkrtchyan and Phantom Loans, Mkrchyan and Prime offered

28   to originate a consolidated loan.
Case 1:18-ap-01101-MT
Cas  1:20-bk-11006-VK         Doc
                              Doc 18
                                  28 Filed
                                      Filed 06/17/20
                                            08/09/19 Entered
                                                       Entered 06/17/20
                                                                08/09/19 12:53:35
                                                                         09:29 :21              Desc
                                                                                                Desc
                             Main Document
                              Main Document    Page  338 of 352
                                                 Page 13 of 28

 1            37.   The consolidation loan was dated May 1, 2017 and the lender was LDI in the

 2   principal amount of $165,000, which amount included the payoff for the Mkrtchyan and Phantom

 3   Loans plus another $15,000 in costs and fess to Prime (the "LDI Loan"). Andrei and Dmitri as

 4   managing members of the LDI are responsible for any

 5            38.    The LDI Loan had identical repayment terms as the Mkrtchyan and Phantom

 6 Loans. The interest rate was 13.990%, a term of 6 months, with fully amortized monthly

 7 payments. The LDI note contained a 10% penalty for each payment made more than ten days

 8   after the due date. Also, Prime had Plaintiff execute an interest only addendum that same date as

 9   the note which provides that interest only will be paid for the first five months with a balloon

10 payment due on December 1, 2017.

11            39.   During March 2018, Plaintiff was willing and able to tender an amount to cure the

12   default. Plaintiff's counsel inquired numerous times of LDI's counsel as to what the exact amount

13   necessary to cure the default and LDI was unable to provide the amount owed on the loan.

14           40.    From the date of origination of the Mkrtchyan Loan, Defendants knew the loan was

15   virtually certain to result in the loss of equity and to end in default as it was predictably

16 unsustainable for Plaintiff on his modest income.

17            41.   Through repeated misrepresentations and inaccurate disclosures, Defendants

18 prevented Plaintiff from comprehending the truly destructive nature of the loan. Moreover,

19 Defendants knew or should have known that the mortgages were unsuitable for Plaintiff, who they

20 knew or should have known lacked the ability to repay the loan.

21            42.   Defendants' fraudulent and deceptive actions violated numerous federal and state

22   consumer protection laws, including but not limited to the Truth in Lending Act; the Home

23   Ownership and Equity Protection Act; and common law doctrines of fraud.

24           43.    Each of the defendants, was the agent, or employee, partner or officer, director

25   or joint venturer of defendant herein, and doing the things herein alleged was acting within

26   the course and scope of said agency, employment, partnership, joint venture, or association

27   and under the direction of, and with the consent and permission, advance knowledge and/or

28   ratification of the other defendants. At all times relevant, the named defendants, and each of
Case 1:18-ap-01101-MT
Cas  1:20-bk-11006-VK        Doc
                             Doc 18
                                 28 Filed
                                     Filed 06/17/20
                                           08/09/19 Entered
                                                      Entered 06/17/20
                                                               08/09/19 12:53:35
                                                                        09:29:21             Desc
                                                                                             Desc
                            Main Document
                             Main Document    Page  339 of 352
                                                Page 14 of 28

 1 them, formed and operated under a common plan and agreement, with the resulting injuries

 2   and damages to Plaintiff arising from acts done in furtherance of the common design. Further,

 3   at all times relevant, the named defendants, and each of them, aided and abetted the

 4 commission of the torts alleged herein in that: (a) each defendant knew the other defendants'

 5   conduct constituted a breach of duty and gave substantial assistance or encouragement to the

 6   other defendants to so act, or, (b) each defendant gave substantial assistance to the other

 7 defendants in accomplishing a tortious result and that defendant's own conduct, separately

 8   considered, constituted a breach of duty to Plaintiff.

 9           44.    Plaintiff is informed and believes, and thereon alleges, that if any of Defendants

10   are corporations, such corporations were in mere form only, having no separate existence and

11   apart from all Defendants, that there exists, and at all times herein existed, a unity of interest

12   and ownership between all Defendants such that any individuality and separateness between

13   the Defendants have ceased and all Defendants are the alter ego of each Defendant.

14                                     FIRST CLAIM FOR RELEIF

15   (Violation of California Usury Laws Against Defendants Prime, Mktrchyan Investments,

16                                          L.P. Phantom, LDI)

17          45.     Plaintiff refers to and, by this reference, incorporates and alleges herein, each and

18   all the allegations set forth in Paragraphs 1 through 44 inclusive, of this First Amended Complaint

19   ("F AC").

20          46.     It is unlawful to charge usurious interest rates. A person has violated the usury

21   laws where (i) the person lends money to another; (ii) interest to be paid must exceed

22   statutory maximum often percent per annum; (iii) the borrower must repay the loan and

23   interest; and (iv) lender willfully entered into the usurious transaction. California

24   Constitution, Article XV; Civil Code §1916-2; Ghirardo v. Antonioli, 8 Cal.4th 791 (1994).

25          47.     All the loans offered by Defendants are usurious and charged interest rates that

26   exceeded the statutory maximum percent per annum and none of the Defendants are exempt

27 lenders under California law.

28          48.     Defendants unilaterally imposed the terms of the loan that included usurious
Case 1:18-ap-01101-MT
Cas  1:20-bk-11006-VK          Doc
                               Doc 18
                                   28 Filed
                                       Filed 06/17/20
                                             08/09/19 Entered
                                                        Entered 06/17/20
                                                                 08/09/19 12:53:35
                                                                          09:29 :21            Desc
                                                                                               Desc
                              Main Document
                               Main Document    Page  340 of 352
                                                  Page 15 of 28

 1 interest rates .

 2          49.       Plaintiff is informed and believe, and thereon alleges, that defendants' actions

 3 are outrageous and constitute the felony of loan sharking and entitle Plaintiff to attorney's fees

 4 and costs incurred herein and recover treble damages based on the amount of interest paid.

 5          50.       Further, as a result of this conduct, Plaintiff was harmed and seeks as damages

 6   for the usurious transaction by cancelling all interest due under the loan.

 7                                     SECOND CLAIM FOR RELEIF

 8    (Violation of California High Cost Mortgage Law, California Financial Code§ 4970 et seq.)

 9                (Against Defendants Prime, Mktrchyan Investments, L.P., Phantom)

10          51.       Plaintiff refers to and, by this reference, incorporates and alleges herein, each and

11   all the allegations set forth in Paragraphs 1 through 44 inclusive, of this FAC.

12          52.       California Fin Code §4970 et seq. mirrors federal statutes including the Truth

13   in Lending Act, 15 U.S.C. §1638; Regulation Z, 12 C.F.R. §1026 et seq.; Home Owner

14 Equity Protection Act, 15 U.S .C. § 1639 (b)(l), that require borrowers who obtain covered

15 loans from a lender, i.e. real estate loan under $250,000 secured by the borrower's principal

16 residence, to receive certain mandatory disclosures and that the lender consider the borrower's

17   ability to repay the loan. Defendants did neither here.

18          53.       As a result of Defendants' failure to comply with California High Cost Mortgage

19   Law, Plaintiff is entitled to the remedies set forth in Cal. Fin. Code §4978, namely an avoidance of

20   all provisions of the loan that violate the law, actual damages, attorney fees, punitive damages and

21   a civil penalty of at least $15,000. Additionally, failure to provide the required disclosures to

22 Plaintiff also give him the right to rescind the loan transaction.

23                                      THIRD CLAIM FOR RELEIF

24                              (Violation of Truth in Lending Act ("TILA"))

25                                          (Against All Defendants)

26          54.       Plaintiff refers to and, by this reference, incorporates and alleges herein, each and

27   all the allegations set forth in Paragraphs 1 through 44 inclusive, of this F AC.

28          55.       Plaintiff is informed and believes, and thereon alleges, that Defendants, in concert

     with its agents, have engaged in acts or practices in violation of the Truth in Lending Act
Case 1:18-ap-01101-MT
Cas  1:20-bk-11006-VK            Doc
                                 Doc 18
                                     28 Filed
                                         Filed 06/17/20
                                               08/09/19 Entered
                                                          Entered 06/17/20
                                                                   08/09/19 12:53:35
                                                                            09:29 :21                Desc
                                                                                                     Desc
                                Main Document
                                 Main Document    Page  341 of 352
                                                    Page 16 of 28

 1    ("TILA"), 15 U.S .C. §§1601 et seq., and its implementing regulations, Federal Reserve Board

 2    Regulation Z, 12 C.F.R.§226.

 3           56.      Pursuant to TILA § 1602(g), a "creditor" is defined as a person who both (1)

 4    regularly extends consumer credit which is payable by agreement in more than four installments

 5    or for which the payment of a finance charge is or may be required; and (2) is the person to whom

 6    the debt arising from the consumer credit transaction is initially payable on the face of the

 7    evidence of indebtedness.

 8           57.      In pertinent part, pursuant to Regulation Z, § 1026.2(a)(l 7), a person regularly

 9    extends consumer credit if it extended credit more than five times for transactions secured by a

10    dwelling in the preceding calendar year. Pursuant to TILA § 1602(g), a "creditor" also means any

11    person who originates two or more high-cost mortgages in any 12-month period (as defined by

12    TILA § 1602(bb)).

13           58.      TILA §1602(bb)(l)(A) and Regulation Z §1026.32(a)(l) define the term "high cost

14    mortgage" to mean any consumer credit transaction that is secured by the consumer's principal

15    dwelling that meets one of the definitions of "high-cost mortgage."

16           59.      TILA §1602(bb)(l)(A)(i)(II) and Regulation Z §1026.32(a)(l)(i)(c) treat a

17    consumer credit transaction as a "high-cost" mortgage if the transaction secured by a subordinate

18    or junior mortgage on the consumer' s principal dwelling, the annual percentage rate at

19    consummation of the transaction will exceed by more than 8.5 percentage points the average

20    prime offer rate, as defined in section 1639c(b)(2)(B) of this title, for a comparable transaction.

21           60.      As a result of the subject transactions, Defendants acquired an interest in the

22    Plaintiff's primary residence that secures payment or performance of an obligation. Plaintiff's

23    annual percentage rate ("APR") for the Mkrtchyan Loan was 42.913%, and the Phantom Loan

24    was 40.809%. The average prime rate on November 23 , 2015 was 3.2% and on May 1, 2017 it

25    was 3.41 %. 1 Thus, for two of the loans the APR exceeded by more than 8.5% points the average

26    prime offer rate at the time of each loan. Because of the exceedingly high APR, at least two of

27

28
     1 Plaintiff respectfullyrequests the Court take judicial notice of the rates obtained from the website of the
     Federal Financial Institutions Examination Council (https ://www.ffiec.gov) .
Case 1:18-ap-01101-MT
Cas  1:20-bk-11006-VK        Doc
                             Doc 18
                                 28 Filed
                                     Filed 06/17/20
                                           08/09/19 Entered
                                                      Entered 06/17/20
                                                               08/09/19 12:53:35
                                                                        09:29 :21           Desc
                                                                                            Desc
                            Main Document
                             Main Document    Page  342 of 352
                                                Page 17 of 28

 1   Plaintiff's loans are considered a "high-cost" mortgage.

 2         61.     Plaintiff is informed and believes, and thereon alleges, this consumer credit

 3   transaction violated TILA and Regulation Z because it failed to make the required disclosures

 4   clearly and conspicuously in writing in violation of 15 U.S.C. §163(a) and Regulation Z

 5   §226.17(a) and therefore failed to deliver all "material" disclosures as required by the TILA and

 6   Regulation Z, including the following:

 7         a.       failing to disclose properly and accurately the "amount financed," in violation of 15

 8   U.S.C. §1638(a)(2) and 12 C.F.R. §226.18;

 9         b.       failing to disclose properly and accurately the "finance charge," in violation of 15

10   U.S.C. §1638(a)(3) and 12 C.F.R. §226.18;

11         C.       failing to disclose properly and accurately the "annual percentage rate," in violation

12   of 15 U.S.C. §1638(a)(4) and 12 C.F.R. §226.18;

13         d.       failing to disclose properly and accurately the "total of payments," in violation of

14   15 U.S.C. §1638(a)(5) and 12 C.F.R. §226.18(h); and

15         e.       failing to disclose properly and accurately the number, amount, and due dates or

16   period of payments scheduled to repay the obligation, in violation of 15 U.S.C. § 1638(a)(6) and

17   12 C.F.R. § 226. l 8(g).

18         62.     The TILA violations described at iJ61 above give Plaintiff an extended right to

19   rescind the loan held by Defendants pursuant to 15 U.S.C . §1635 and 12 C.F.R. §226.23.

20   Additionally, Plaintiff has not been provided with the Truth in Lending Disclosure Statement

21   from LDI at Plaintiff's closing. However, Plaintiff believes that LDI's Loan is a high-cost

22   mortgage like the other loans.

23         63.     As a result of Defendants' violations ofTILA §§1632 and 1638 and Regulation Z,

24   Plaintiff is entitled to the (i) the return of any money or property that has been given to anyone in

25   connection with the loan transactions and the termination of Defendants ' security interest in the

26   Property; (ii) actual damages in an amount to be determined at trial; (iii) statutory damages as

27   provided by 15 U.S.C. §1640; and (iv) the costs of the action, together with reasonable attorneys '

28   fees as determined by the court.

          64.      Prime is a "creditor" as defined by TILA because Prime is a mortgage originator,
Case 1:18-ap-01101-MT
Cas  1:20-bk-11006-VK         Doc
                              Doc 18
                                  28 Filed
                                      Filed 06/17/20
                                            08/09/19 Entered
                                                       Entered 06/17/20
                                                                08/09/19 12:53:35
                                                                         09:29 :21             Desc
                                                                                               Desc
                             Main Document
                              Main Document    Page  343 of 352
                                                 Page 18 of 28

 1 each of Plaintiff's loans is a high-cost mortgage and Prime originated two or more of the loans in

 2 al2-month period relevant hereto.
 3         65.       Because Prime is considered a "creditor" under TILA, pursuant to TILA § 1631 (b)

 4   and Regulation Z § 1026.17(d), Prime is liable for any TILA violations in connection with all of

 5 Plaintiff's loans.

 6          66.      TILA §1639c(a)(l) prohibits a creditor from making a residential mortgage loan

 7 unless the creditor makes a reasonable good faith determination based on verified and documented

 8   information that, at the time the loan is consummated, the consumer has a reasonable ability to

 9   repay the loan according to its terms.

10          67.      Pursuant to TILA §1639c(a)(3), a consumer's ability to repay a residential

11   mortgage loan must include consideration of the consumer's credit history, current income,

12   expected income, current obligations, debt-to-income ratio, employment status, and other financial

13   resources other than the consumer's equity in the dwelling or real property that secures

14   repayment of the loan. Pursuant to TILA § 1639c(a)(4), a creditor making a residential mortgage

15   loan must verify amounts of income or assets that a creditor relies on to determine

16   repaymentability, including expected income or assets, by reviewing the consumer's W-2s, tax

17 returns, payroll receipts, financial institution records, or other third-party documents that provide

18 reasonably reliable evidence of the consumer's income or assets.

19            68. Defendants did not consider Plaintiff's credit history, income, employment, debt-to

20   -income ratio or financial resources in deciding whether to approve his loan and made such

21   determination almost entirely on the basis of the equity in his property securing each of the loans.

22          69.      As a result, Defendants violated the provisions of TILA § 163 9c( a)( 1) because

23   they made residential mortgage loans to Plaintiff without making a reasonable good faith

24   determination of his ability to pay.

25          70.      As a result of Defendants' violations of TILA § l 639c(a)(l ), Plaintiff is entitled to

26    the sum of: (i) any actual damages sustained by Plaintiff; (ii) statutory damages in such amount

27    as the court may allow; (iii) an amount equal to the sum of all finance charges and fees paid by

28   Plaintiff; and (iv) the costs of the action, together with reasonable attorneys' fees as determined

     by the Court.
Case 1:18-ap-01101-MT
Cas  1:20-bk-11006-VK        Doc
                             Doc 18
                                 28 Filed
                                     Filed 06/17/20
                                           08/09/19 Entered
                                                      Entered 06/17/20
                                                               08/09/19 12:53:35
                                                                        09:29 :21            Desc
                                                                                             Desc
                            Main Document
                             Main Document    Page  344 of 352
                                                Page 19 of 28

 1                                    FOURTH CLAIM FOR RELEIF

 2                (Violation of Home Ownership and Equity Protection Act ("HOEPA"))

 3                                        (Against All Defendants)

 4        71.       Plaintiff refers to and, by this reference, incorporates and alleges herein, each and

 5   all the allegations set forth in Paragraphs 1 through 44 inclusive, of this FAC.

 6        72.       The Home Ownership and Equity Protection Act ("HOEPA"), 15 U.S.C. §1639, is

 7   an amendment to TILA and offers further protections for high rate mortgages, as defined by 15

 8   U.S.C. §1602(aa)(l)(B)(i), Federal Reserve Board Regulation Z, 12 C.F.R §226.32. 69.

 9        73.        A mortgage that is a credit transaction secured by the consumer's principal

10   dwelling and whose "total points and fees" exceed eight percent of the total loan amount is a high

11   rate mortgage within the meaning of the HOEPA. 15 U.S.C. §1602(aa)(l)(B)(i). The definition of

12   "points and fees" includes "all compensation paid to mortgage brokers." 12 C.F.R.

13   §226.32(b )(1 )(ii) ( emphasis added).

14        74.        The subject consumer credit transaction was secured by Plaintiff's principal

15   residence.

16        75.       The subject loan transaction is subject to HOEPA because, among other things, the

17   total points and fees payable by Plaintiff exceeded eight percent of the total loan amount. Plaintiff

18   was charged points and fees totaling $6,385 for the Mkrtchyan Loan, $5000 of which was paid to

19   Prime as a brokerage commission - 10% of the loan amount. For the Phantom Loan, Plaintiff

20   was charged points and fees totaling $6500, $4,400 of which was paid to Prime as a brokerage

21   commission - 8.46% of the loan amount. See Official Staff Commentary on Regulation Z

22   §226.32(a)(l)(ii)-1.

23        76.       The subject consumer credit tradition violated HOEP A and Regulation Z by:

24        a.         failing to provide Debtor with the disclosures required under HOEP A at least three

25   business days prior to the consummation of the transaction, in violation of 15 U.S.C. § 1639(a)

26   and (b) and 12 C.F.R. §§ 226.32(c); and

27        b.         extending credit without regard to Debtor's ability to pay the debt, in violation of

28   15 U.S.C. § 1639(h) and 12 C.R.F. § 226.34(a)(4).

          77.       HOEPA §1639(a)(l) requires every creditor extending credit on High Cost
Case 1:18-ap-01101-MT
Cas  1:20-bk-11006-VK         Doc
                              Doc 18
                                  28 Filed
                                      Filed 06/17/20
                                            08/09/19 Entered
                                                       Entered 06/17/20
                                                                08/09/19 12:53:35
                                                                         09:29 :21            Desc
                                                                                              Desc
                             Main Document
                              Main Document    Page  345 of 352
                                                 Page 20 of 28

 1 Mortgages to provide the following disclosures, in "conspicuous" type, not less than three

 2   business days prior to closing:

 3            •      "You are not required to complete this agreement merely because you

 4                              received these disclosures or have signed a loan application."

 5            •       "If you obtain this loan, the lender will have a mortgage on your home.

 6             You could lose your home and any money you have put into it, if you do

 7                              not meet your obligations under the loan."

 8            78.    Defendants did not furnish the above required disclosures to Plaintiff at any time

 9   prior to Plaintiff entering into any of the loans.

10            79.    HOEPA § 1639(h) prohibits a creditor from engaging in a pattern or practice of

11    extending high-cost mortgages to borrowers based upon the borrower's collateral without regard

12    to repayment ability, including current and expected income, current obligations, and

13    employment.

14            80.    Defendants did not consider Plaintiffs credit history, income, employment, debt-

15    to-income ratio or financial resources in deciding whether to approve his loan and made such

16   determination almost entirely on the basis of his equity in property that secured the each loan.

17            81.    As a result, Defendants violated the provisions ofHOEPA §1639(h) because

18   Defendants engaged in a pattern and practice of extending high-cost mortgages to borrowers,

19    such as Plaintiff, based almost entirely on collateral without regard to repayment ability.

20            82.    As a result of Defendants' multiple violations of HOEP A, Plaintiff is entitled to the

21   sum of: (i) any actual damages sustained by Plaintiff; (ii) statutory damages in such amount as the

22   court may allow; (iii) an amount equal to the sum of all finance charges and fees paid by Plaintiff;

23   and (iv) the costs of the action, together with reasonable attorneys' fees as determined by the

24   court.

25                                     FIFTH CLAIM FOR RELEIF

26                               (Violation of California Civil Code §1632)

27                                         (Against All Defendants)

28             83.   Plaintiff refers to and, by this reference, incorporates and alleges herein, each and

     all the allegations set forth in Paragraphs 1 through 44 inclusive, of this FAC.
Case 1:18-ap-01101-MT
Cas  1:20-bk-11006-VK         Doc
                              Doc 18
                                  28 Filed
                                      Filed 06/17/20
                                            08/09/19 Entered
                                                       Entered 06/17/20
                                                                08/09/19 12:53:35
                                                                         09:29 :21              Desc
                                                                                                Desc
                             Main Document
                              Main Document    Page  346 of 352
                                                 Page 21 of 28

 1            84.    Plaintiff is informed and believes, and thereon alleges that Defendants engaged in a

 2   trade or business as described in California Civil Code § 1632 and negotiated the loan contracts

 3   primarily in English, either orally or in writing, and are required to provide said contracts to be

 4   translated into Armenian.

 5            85.    Plaintiffs primary language is Armenian and during the course of the loan

 6 negotiations, no pertinent documents were provided in Armenian or translated into Armenian.

 7            86.    Based on the foregoing violations, Plaintiff is entitled to rescind it contracts with

 8   Defendants.

 9                                      SIXTH CLAIM FOR RELEIF

10                        (Unconscionability -California Civil Code §1688 et seq.)

11                                         (Against All Defendants)

12            87.    Plaintiff refers to and, by this reference, incorporates and alleges herein, each and

13   all the allegations set forth in Paragraphs 1 through 44 inclusive, of this F AC.

14            88.    Defendants breached their obligations under the law and under the loan agreement

15   through their acts and omissions as alleged herein.

16            89.    Based on the following:
              a.     the state and federal statues implicated by Defendants alleged failure to make
17
18 mandatory loan disclosures, which, if made, would have allowed Plaintiff to rescind the loan;

19
              b.     the violations of California's high cost mortgage laws, TILA, HOEPA and
20
     regulation Z alleged herein;
21
              C.     the loan documents were not provided in Armenian in violation of Civil Code
22   §1632.
23
              The foregoing caused the loan contract to be improperly formed, and effectively the
24
     product of mistake and fraud, and unfair business practices and therefore the loan contract under
25
     Civil Code § 1688 is extinguished ab initio as though it never came into existence; and it terms
26
     cease to be enforceable.
27
              90.    Plaintiff seeks rescission of the loan contracts because they are void due to
28
     illegality in that it is a contract made in violation of both state and federal regulatory statutes. The
Case 1:18-ap-01101-MT
Cas  1:20-bk-11006-VK         Doc
                              Doc 18
                                  28 Filed
                                      Filed 06/17/20
                                            08/09/19 Entered
                                                       Entered 06/17/20
                                                                08/09/19 12:53:35
                                                                         09:29 :21            Desc
                                                                                              Desc
                             Main Document
                              Main Document    Page  347 of 352
                                                 Page 22 of 28

 1 loan contract is void as contrary to public policy and courts will not lend their aid to enforcement

 2 of an illegal contract.
 3                                   SEVENTH CLAIM FOR RELEIF

 4                                     (Intentional Misrepresentation)

 5                           (Against Defendants Kizyuk, Mkrchyan and Prime)

 6         91.     Plaintiff refers to and, by this reference, incorporates and alleges herein, each and all

 7 the allegations set forth in Paragraphs 1 through 44 inclusive, of this FAC.

 8         92.     On or about November 2015, Plaintiff refinance his residence in Los Angeles

 9   County, located at 14725 Marlin Place, Van Nuys, California 91405

10         93.      Plaintiff utilized the services of Defendant Prime to obtain a loan for the Property.

11   Kizyuk falsely and orally represented to the Plaintiff that he should not to list the Property as his

12   primary residence but as investment property. Plaintiff was unaware the reason he was instructed

13   to complete the Loan Documents in this manner but followed Kizyuk's instructions.

14         94.      Additionally, Mkrchyan, Kizyuk and Prime encouraged and directed Plaintiff to

15   execute false declarations of non-owner occupancy.

16         95.     Mkrchyan's and Kizyuk's representations and statements to Plaintiff were false, and

17 when both Mkrchyan and Kizyuk made them, when they knew them to be false

18         96.     The representations which Mkrchyan and Kizyuk made were material and were

19 justifiably relied upon by Plaintiff in entering into the Loan Agreement. Plaintiff signee the Loan

20 Documents in reliance on Kizyuk's representations and the trust and confidence placed in

21   Defendants Kizyuk, Mkrchyan and Prime.

22         97.     As a proximate result of Defendants' wrongful conduct, Plaintiff has been damaged

23   in a sum to be determined according to proof at time of trial.

24         98.     In doing the acts herein alleged, Defendants acted with oppression, fraud, and

25   malice, Plaintiff is entitled to punitive damages in amount to be determined at the time of trial.

26                                    EIGHTH CLAIM FOR RELEIF

27                                                  (Fraud)

28                           (Against Defendants Mkrchyan, Kizyuk and Prime)

            99.    Plaintiff refers to and, by this reference, incorporates and alleges herein, each and all
Case 1:18-ap-01101-MT
Cas  1:20-bk-11006-VK          Doc
                               Doc 18
                                   28 Filed
                                       Filed 06/17/20
                                             08/09/19 Entered
                                                        Entered 06/17/20
                                                                 08/09/19 12:53:35
                                                                          09:29 :21              Desc
                                                                                                 Desc
                              Main Document
                               Main Document    Page  348 of 352
                                                  Page 23 of 28

 1 the allegations set forth in Paragraphs 1 through 44 inclusive, of this F AC.

 2           100. Defendants fraudulently, intentionally, and knowingly induced Plaintiff to enter into

 3   the subject mortgage transactions by misrepresenting and/or failing to provide material

 4   information, including the following:

 5                   a.   misrepresenting to Plaintiff that he could afford the subject loans;

 6                   b.   misrepresenting to Plaintiff that the declarations of certification of non-     owner

 7                        occupancy were necessary and required;

 8                   c.   misrepresenting to Plaintiff that the declarations that the real property security

 9                        was held as an investment property and is not and would not be occupied by

10                        Plaintiff:

11                   d.   misrepresenting to Plaintiff that certificates of business purpose of the loan was

12                        required;

13                   e.   misrepresenting to Plaintiff that he would receive the loan but not making the

14                        loan in the first place and the charging of excessive interest and fees ;

15                   f.   misrepresenting that the subject loans would provide him a benefit.

16           101 . Plaintiff suffered serious injury as the proximate result of his reliance on the

17 Defendants misrepresentations and failures to disclose.

18           102. As a result of the aforesaid fraud, the loan transactions should be declared void, and

19 the security interest crested under the loans should be terminated. Based upon the Defendants'

20   fraudulent conduct, Plaintiff should be entitled to actual damages and punitive damages.

21                                      NINTH CLAIM FOR RELEIF

22                         (Unfair Business Practices (Bus. & Prof. Code §17200))

23                                          (Against All Defendants)

24           103 .    Plaintiff refers to and, by this reference, incorporates and alleges herein, each and

25   all the allegations set forth in Paragraphs 1 through 44 inclusive, of this F AC.

26           104.     Plaintiff is informed and believes, and thereon alleges that, at all times herein

27   mentioned, each of the Defendants sued herein was the agent and/or employee of each of the

28   remaining Defendants and was at all times acting within the purpose and scope of such agency and

     employment.
Case 1:18-ap-01101-MT
Cas  1:20-bk-11006-VK        Doc
                             Doc 18
                                 28 Filed
                                     Filed 06/17/20
                                           08/09/19 Entered
                                                      Entered 06/17/20
                                                               08/09/19 12:53:35
                                                                        09:29:21               Desc
                                                                                               Desc
                            Main Document
                             Main Document    Page  349 of 352
                                                Page 24 of 28

 1          105.    Beginning in or about November 2015, and continuing to the present time,

 2 Defendants committed acts of unfair competition as defined by Business and Professions Code

 3   § 17200 by engaging in acts including the following practices:

 4              a. By failing to provide A Mortgage Loan Disclosure Statement (MLDS) (RE 882,

 5                  RE 883, or RE 885), or an alternative that fully complies with §10240(c);

 6              b. By engaging in misleading practices to inducing vulnerable borrowers such as

 7                  plaintiff to enter into onerous loans is unlawful and constitute violations of

 8                  Financial Code §4970 et seq.;

 9              c. By failing to inquire into Plaintiffs ability to repay the loan and further failed take

10                  into adequate consideration plaintiffs income, obligations, employment status and

11                  other financial resources in order to form a reasonable belief that plaintiff had the

12                  ability to repay the loan in violations of Financial Code §4970 et seq.;

13              d. In violation of the Financial Code § 4973(1)(1 ), Defendants, through its agents and

14                  employees, willfully and intentionally engaged in a predatory practice of asset

15                  based lending that set up the plaintiff to default and lose his equity in his home; and

16              e. By failing to provide Plaintiff with truthful and accurate disclosure and information

17                  about the loan.

18          106.    These acts and practices, as described in the previous paragraphs, violate Business

19   and Professions Code § 17200 because their policies and practices described above constitute

20   unlawful business acts within the meaning of Business and Professions Code § 17200.

21          107.    The harm to Plaintiff and members of the general public outweighs the utility of

22   Defendants' policy and practices and consequently constitute unlawful business acts within the

23   meaning of Business and Professions Code § 17200.

24          108.    Further, the foregoing conduct threatens an incipient violation of a consumer law,

25   including or violates the policy or spirit of such law or otherwise significantly threatens or harms

26   competition. Defendants' practices described above are likely to mislead the general public, and

27   therefore, constitute a fraudulent business act of practice within the meaning of Business and

28   Professions Code § 17200.

            109.    Plaintiff is informed and believes and thereon alleges that as to these unlawful,
Case 1:18-ap-01101-MT
Cas  1:20-bk-11006-VK           Doc
                                Doc 18
                                    28 Filed
                                        Filed 06/17/20
                                              08/09/19 Entered
                                                         Entered 06/17/20
                                                                  08/09/19 12:53:35
                                                                           09:29 :21            Desc
                                                                                                Desc
                               Main Document
                                Main Document    Page  350 of 352
                                                   Page 25 of 28

 1 unfair and fraudulent business practices, the remedies at law are inadequate. Plaintiff is informed

 2 and believes, and thereon alleges that the above unlawful, unfair and fraudulent business practices
 3   are of a continuing nature and are widespread practice engaged in by defendants so as to boost

 4 profits.

 5            110.      Plaintiff requests an injunction against Defendants be issued to enjoin them from

 6   continuing to engage in each and every of the unfair, unlawful and fraudulent conduct alleged

 7 above.

 8            111 .   Plaintiff requests that the court order restitution of relief requiring Defendants to

 9   disgorge the profits illegally and unfairly earned by Defendants as a result of such unfair business

10 practices, and for an order to cancel any and all Notes and the Deeds of Trust in the possession of

11   Defendants.

12            112.    As a result of the aforesaid conduct of Defendants, Plaintiff has incurred attorney

13   fees and have been harmed and damaged in an amount according to proof and have lost the equity

14   in the Property.

15            113 .   Plaintiff further requests an attorney fees award pursuant to Civil Code § 1021.5

16 upon prevailing on this cause of action.

17                                       TENTH CLAIM FOR RELEIF

18                                             (Declaratory Relief)

19                                          (Against All Defendants)

20            114.    Plaintiff refers to and, by this reference, incorporates and alleges herein, each and

21   all the allegations set forth in Paragraphs 1 through 44 inclusive, of this FAC.

22            115.    An actual controversy has arisen and now exists between Plaintiff and Defendants

23   concerning their respective rights and duties pertaining to the subject Property and the described

24 transactions. Defendants contend that a breach of obligation secured by the deed of trust has

25   occurred in that Plaintiff failed to make its monthly mortgage payments. Plaintiff contends that

26 they are able to retain possessory rights to the property based on the intentional misrepresentations

27   as set forth herein and lack of disclosure of material information in the loan application process.

28
Case 1:18-ap-01101-MT
Cas  1:20-bk-11006-VK            Doc
                                 Doc 18
                                     28 Filed
                                         Filed 06/17/20
                                               08/09/19 Entered
                                                          Entered 06/17/20
                                                                   08/09/19 12:53:35
                                                                            09:29 :21             Desc
                                                                                                  Desc
                                Main Document
                                 Main Document    Page  351 of 352
                                                    Page 26 of 28

 1              116.    Plaintiff requests a judicial determination and declaration of rights of the parties.

 2   Such a determination is appropriate at this time so that Plaintiff may determine their rights and

 3   duties.

 4              WHEREFORE, Plaintiff prays for judgment against Defendants as follows:

 5 ON THE FIRST CLAIM FOR RELIEF

 6                  1. For a finding that defendants charged usurious interest rates and cancellation of all

 7                     interest due under the Note and Deed of Trust.

 8                  2. For treble damages in an amount to be proven at trial.

 9   ON THE SECOND CLAIM FOR RELIEF

10             3.      For actual damages in an amount to be proven at trial;

11             4.      For punitive damages in an amount to be proven at trial.

12   ON THE THIRD AND FOURTH CLAIMS FOR RELIEF

13             1.      For rescission;

14             2.      For actual damages in an amount to be proven at trial;

15             3.      For statutory damages in such amount to be proven at trial;

16             4.      For an amount equal to the sum of all finance charges and fees paid by Plaintiff;

17   ON THE FIFTH CLAIM FOR RELIEF

18             1.      For rescission;

19             2.      For actual damages in an amount to be proven at trial;

20   ON THE SIXTH CLAIM FOR RELIEF

21             1.      For restitution;

22   ON THE SEVENTH CLAIM FOR RELIEF

23             1.      For compensatory damages in an amount to be proven at trial;

24             2.      For general damages in amount to be proven at trial;

25             3.      For Punitive damages in an amount to be proven at trial;

26   ON THE EIGHTH CLAIM FOR RELIEF

27             1.      For general and special damages in amount to be proven at trial;

28             2.      For punitive and exemplary damages;
Case 1:18-ap-01101-MT
Cas  1:20-bk-11006-VK    Doc
                         Doc 18
                             28 Filed
                                 Filed 06/17/20
                                       08/09/19 Entered
                                                  Entered 06/17/20
                                                           08/09/19 12:53:35
                                                                    09:29:21             Desc
                                                                                         Desc
                        Main Document
                         Main Document    Page  352 of 352
                                            Page 27 of 28

 1 ON THE NINTH CLAIM FOR RELIEF

 2        1.   For general and special damages in amount to be proven at trial;

 3   ON THE TENTH CLAIM FOR RELIEF

 4        1.   For a declaration ofrights of the parties relative to the loans and the Property,

 5             including that Defendants have no ownership in the Property.

 6   ON ALL CLAIMS FOR RELIEF

 7        1.   For attorney's fees and costs of suit incurred herein.

 8        2.   For such other and further relief as the Court may deem just and proper.

 9
     DATED: August 7, 2019                    HA VKIN & SHRAGO
10

11

12                                             By: /s/ Stella Havkn _ _ _ _ _ _ __
                                                    STELLA HA VKIN
13                                                  Attorneys for Plaintiff
                                                    Nazaret Kechejian
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
